Exhibit 10.1

Execution Version

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of March 25, 2016

among

DESTINATION MATERNITY CORPORATION,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Administrative Agent,

Joint Lead Arranger and Sole Bookrunner

TPG SPECIALTY LENDING, INC.,

as

Joint Lead Arranger and Documentation Agent

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

  Defined Terms      1   

1.02.

  Other Interpretive Provisions      46   

1.03.

  Accounting Terms      46   

1.04.

  Rounding      47   

1.05.

  Times of Day      47   

1.06.

  [Reserved]      47   

1.07.

  Currency Equivalents Generally      47   

1.08.

  Determination of Compliance with Certain Covenants      47   

ARTICLE II THE CREDIT FACILITY

     48   

2.01.

  The Term Loans; Reserves      48   

2.02.

  Permitted Administrative Agent Advances      49   

2.03.

  [Reserved]      49   

2.04.

  [Reserved]      49   

2.05.

  Prepayments      49   

2.06.

  [Reserved]      50   

2.07.

  Repayment of Term Loans      50   

2.08.

  Interest      51   

2.09.

  Fees      51   

2.10.

  Computation of Interest and Fees      52   

2.11.

  Evidence of Debt      53   

2.12.

  Payments Generally      53   

2.13.

  Sharing of Payments by Lenders      54   

2.14.

  [Reserved]      54   

2.15.

  [Reserved]      54   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     55   

3.01.

  Taxes      55   

3.02.

  Illegality      57   

3.03.

  Inability to Determine Rates      57   

3.04.

  Increased Costs      57   

3.05.

  [Reserved]      58   

3.06.

  Mitigation Obligations; Replacement of Lenders      58   

3.07.

  Survival      59   

3.08.

  Designation of Lead Borrower as Borrowers’ Agent      59   

ARTICLE IV CONDITIONS PRECEDENT TO THE TERM LOAN

     59   

4.01.

  Conditions of the Term Loans      59    ARTICLE V REPRESENTATIONS AND
WARRANTIES      62   

 

i



--------------------------------------------------------------------------------

5.01.

  Existence, Qualification and Power      62   

5.02.

  Authorization; No Contravention      63   

5.03.

  Governmental Authorization; Other Consents      63   

5.04.

  Binding Effect      63   

5.05.

  Financial Statements; No Material Adverse Effect      63   

5.06.

  Litigation      64   

5.07.

  No Default or Event of Default      64   

5.08.

  Ownership of Property; Liens      64   

5.09.

  Environmental Compliance      65   

5.10.

  Insurance      66   

5.11.

  Taxes      66   

5.12.

  ERISA and Canadian Pension Compliance      66   

5.13.

  Subsidiaries; Equity Interests      67   

5.14.

  Margin Regulations; Investment Company Act      68   

5.15.

  Disclosure      68   

5.16.

  Compliance with Laws      68   

5.17.

  Intellectual Property; Licenses, Etc.      70   

5.18.

  Labor Matters      70   

5.19.

  Security Documents      70   

5.20.

  Solvency      71   

5.21.

  Deposit Accounts; Credit Card Arrangements      71   

5.22.

  Brokers      71   

5.23.

  Customer and Trade Relations      71   

5.24.

  Material Contracts      71   

5.25.

  Payables Practices      71   

5.26.

  Credit Card Receivables      72   

ARTICLE VI AFFIRMATIVE COVENANTS

     72   

6.01.

  Financial Statements      72   

6.02.

  Certificates; Other Information      73   

6.03.

  Notices      75   

6.04.

  Payment of Obligations      76   

6.05.

  Preservation of Existence, Etc.      76   

6.06.

  Maintenance of Properties      77   

6.07.

  Maintenance of Insurance      77   

6.08.

  Compliance with Laws      77   

6.09.

  Books and Records; Accountants      78   

6.10.

  Inspection Rights; Field Examinations; Appraisals      78   

6.11.

  Use of Proceeds      79   

6.12.

  Additional Loan Parties      79   

6.13.

  Cash Management      80   

6.14.

  Information Regarding the Collateral      80   

6.15.

  Physical Inventories      81   

6.16.

  Environmental Laws      82   

6.17.

  Further Assurances      82   

6.18.

  Lender Meetings      83   

6.19.

  [Reserved]      83   

6.20.

  Designation as Senior Debt      83   

6.21.

  Post-Closing Matters      83   

6.22.

  Compliance with Canadian Pension Matters      83   

 

ii



--------------------------------------------------------------------------------

6.23.

  Maintenance of Records      84   

6.24.

  Collection      84   

6.25.

  Actions Regarding Intellectual Property      84   

ARTICLE VII NEGATIVE COVENANTS

     85   

7.01.

  Liens      85   

7.02.

  Investments; Acquisitions      85   

7.03.

  Indebtedness; Disqualified Stock      85   

7.04.

  Fundamental Changes      85   

7.05.

  Dispositions      86   

7.06.

  Restricted Payments      86   

7.07.

  Prepayments of Indebtedness      87   

7.08.

  Change in Nature of Business      88   

7.09.

  Transactions with Affiliates      88   

7.10.

  Burdensome Agreements      88   

7.11.

  Use of Proceeds      89   

7.12.

  Amendment of Material Documents      89   

7.13.

  Fiscal Year      89   

7.14.

  Deposit Accounts; Credit Card Processors      90   

7.15.

  Financial Covenants      90   

7.16.

  [Reserved]      91   

7.17.

  Canadian Pension Plans      91   

7.18.

  Modification of Terms, Etc.      91   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     92   

8.01.

  Events of Default      92   

8.02.

  Remedies Upon Event of Default      95   

8.03.

  Application of Funds      96   

ARTICLE IX ADMINISTRATIVE AGENT

     96   

9.01.

  Appointment and Authority      96   

9.02.

  Rights as a Lender      97   

9.03.

  Exculpatory Provisions      97   

9.04.

  Reliance by Administrative Agent      98   

9.05.

  Delegation of Duties      98   

9.06.

  Resignation of Administrative Agent      98   

9.07.

  Non-Reliance on Administrative Agent and Other Lenders      99   

9.08.

  No Other Duties, Etc.      99   

9.09.

  Administrative Agent May File Proofs of Claim      99   

9.10.

  Collateral and Guaranty Matters      100   

9.11.

  Notice of Transfer      100   

9.12.

  Reports and Financial Statements      100   

9.13.

  Agency for Perfection      101   

9.14.

  Indemnification      101   

9.15.

  Relation Among Lenders      101   

9.16.

  [Reserved]      102   

9.17.

  [Reserved]      102   

9.18.

  Appointment for the Province of Québec      102   

 

iii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     102   

10.01.

  Amendments, Etc.      102   

10.02.

  Notices; Effectiveness; Electronic Communications      104   

10.03.

  No Waiver; Cumulative Remedies      105   

10.04.

  Expenses; Indemnity; Damage Waiver      106   

10.05.

  Payments Set Aside      107   

10.06.

  Successors and Assigns      107   

10.07.

  Treatment of Certain Information; Confidentiality      110   

10.08.

  Right of Setoff      111   

10.09.

  Interest Rate Limitation      111   

10.10.

  Counterparts; Integration; Effectiveness      111   

10.11.

  Survival      112   

10.12.

  Severability      112   

10.13.

  Replacement of Lenders      112   

10.14.

  Governing Law; Jurisdiction; Etc.      113   

10.15.

  Waiver of Jury Trial      114   

10.16.

  No Advisory or Fiduciary Responsibility      114   

10.17.

  USA PATRIOT Act Notice      115   

10.18.

  Foreign Asset Control Regulations      115   

10.19.

  Time of the Essence      115   

10.20.

  Reserved      115   

10.21.

  Press Releases      115   

10.22.

  Additional Waivers      116   

10.23.

  No Strict Construction      117   

10.24.

  Attachments      117   

10.25.

  Québec Interpretation      117   

10.26.

  English Language Only      117   

10.27.

  Lender Action      118   

SIGNATURES

       S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Customer List and Marketing Service Agreements 1.01(b)    Leased
Department Agreements 2.01    Term Loan Commitments and Applicable Percentages
4.01(a)    Security Documents 5.01    Loan Parties Organizational Information
5.05    Material Indebtedness 5.06    Litigation 5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate 5.09    Environmental Matters 5.10    Insurance
5.11    Tax Sharing Arrangements 5.13    Subsidiaries; Other Equity Investments
5.17    Intellectual Property Matters 5.18    Collective Bargaining Agreements
5.21(a)    DDAs 5.21(b)    Credit Card Arrangements 5.24    Material Contracts
6.02    Financial and Collateral Reporting 6.21    Post-Closing Matters 7.01   
Existing Liens 7.02    Existing Investments 7.03    Existing Indebtedness 7.10
   Burdensome Agreements 10.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

Form of

 

A    Term Note B    Compliance Certificate C    Assignment and Assumption D   
Customs Broker Agreement E    Borrowing Base Certificate F    DDA Notification G
   Credit Card Notification

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of March 25,
2016, among DESTINATION MATERNITY CORPORATION, a Delaware corporation (“Lead
Borrower”), CAVE SPRINGS, INC., a Delaware corporation (“Cave”, and together
with Lead Borrower, each a “Borrower” and collectively, “Borrowers”), MOTHERS
WORK CANADA, INC., a Delaware corporation (“Mother Works”), DM URBAN RENEWAL,
LLC, a New Jersey limited liability company (“DM Urban”, and together with
Mother Works, each a “Guarantor” and collectively, “Guarantors”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Joint Lead Arranger and TPG SPECIALTY LENDING, INC., as Joint Lead Arranger and
Documentation Agent.

The Borrowers and Wells Fargo Bank, National Association (as administrative
agent, in such capacity, the “ABL Agent” as hereinafter further defined) for
itself and the other lenders from time to time party thereto (the “ABL Lenders”
as hereinafter further defined) are parties to the Credit Agreement, dated as of
November 1, 2012 (as amended to date, and as may be further amended, amended and
restated, supplemented, or otherwise modified from time to time, the “ABL Loan
Agreement” as hereinafter further defined), pursuant to which the ABL Lenders,
have made loans and advances and provided other financial accommodations to the
Borrowers; and

The Borrowers have requested the Lenders to make term loans to Borrowers and the
Lenders have indicated their willingness to make such loans on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Agent” shall mean Wells Fargo Bank, National Association, in its capacity
as administrative and collateral agent in such capacity under the ABL Documents,
and also includes any successor, replacement or permitted assignee.

“ABL Borrowing Base” means the “Borrowing Base” (as such term is defined in the
ABL Loan Agreement).

“ABL Debt” shall mean the Obligations (as defined in the ABL Loan Agreement)
evidenced by or arising under the ABL Documents.

“ABL Documents” shall mean, collectively, the ABL Loan Agreement, and any other
Loan Documents (as defined in the ABL Loan Agreement) as all of the foregoing
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced, replaced or restructured, in accordance with the
terms of the Intercreditor Agreement, (in whole or in part and including any
agreements with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the ABL
Debt).

“ABL Lenders” shall mean, collectively, any Person party to the ABL Documents as
a lender.

 

1



--------------------------------------------------------------------------------

“ABL Loan Agreement” shall mean the Amended and Restated Credit Agreement, dated
as of the date hereof, by and among Borrowers, Guarantors, ABL Agent and ABL
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, refinanced, restated or replaced, in accordance
with the terms of the Intercreditor Agreement.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Loans” means the “Loans” (as defined in the ABL Loan Agreement).

“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (b) the failure of the Borrowers to
maintain Excess Availability in an amount greater than twelve and one-half
percent (12.5%) of the ABL Borrowing Base (calculated without giving effect to
the Term Loan Reserve). For purposes of this Agreement, unless the Required
Lenders otherwise agree, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (i) so long as such Event of Default
has not been waived, and/or (ii) if the Accelerated Borrowing Base Delivery
Event arises as a result of the Borrowers’ failure to achieve Excess
Availability as required hereunder, until Excess Availability has exceeded the
amount equal to fifteen percent (15%) of the ABL Borrowing Base (calculated
without giving effect to the Term Loan Reserve) for thirty (30) consecutive
calendar days, in which case an Accelerated Borrowing Base Delivery Event shall
no longer be deemed to be continuing for purposes of this Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning specified in Section 10.22.

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Account Debtor” means an “Account Debtor” as such term is a defined in the UCC,
including without limitation, any Credit Card Issuer, any Credit Card Processor
and any Department Lessor.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person (other than the leasing or acquisition of any one Store in the ordinary
course of business), in each case, in any transaction or group of transactions
which are part of a common plan.

“Administrative Agent” means Wells Fargo in its capacity as administrative and
collateral agent hereunder and under any of the other Loan Documents, or any
replacement or any successor administrative agent permitted hereunder.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, and, as appropriate, the Agent Payment Account, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Payment Account” shall mean account no. 37235547964503124 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to a Loan Party, or Restricted
Subsidiary, as applicable, including Laws that prohibit the corrupt payment,
offer, promise, or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, to any foreign
Government Official, foreign government employee or commercial entity to obtain
a business advantage; including the FCPA, and all national and international
Laws enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

“Anti-Terrorism Laws” means Laws relating to terrorism or money laundering which
apply to a Loan Party, or Restricted Subsidiary, as applicable, including
Executive Order No. 13224, the PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, any Sanctions Laws, and the Laws administered by OFAC.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means (i) with respect to the LIBO Rate, seven and one half
of one percent (7.50%), and (ii) with respect to the Base Rate, six and one half
of one percent (6.50%).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place), the numerator of which is
the principal amount of the outstanding Term Loan held by such Lender at such
time and the denominator of which is the aggregate outstanding amount of the
Term Loans held by all Lenders at such time. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Appraised Value” means with respect to Eligible Intellectual Property, the net
orderly liquidation value of Eligible Intellectual Property as set forth in the
most recent appraisal of Eligible Intellectual Property as determined from time
to time by an independent appraiser engaged by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the twelve (12) month period ended
September 30, 2014, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the Lead
Borrower and its Subsidiaries, including the notes thereto.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the LIBO Rate plus one percent (1.00%), or
(c) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Blocked Account” means a deposit account of a Loan Party to which funds from
one or more DDAs are from time to time transferred.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and the ABL Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Administrative Agent and/or the ABL Agent, as applicable, without the further
consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

4



--------------------------------------------------------------------------------

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

“Borrower Materials” has the meaning specified in last paragraph of
Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the sum of (A) ten percent (10%) multiplied by the face amount of Eligible
Credit Card Receivables; plus (B) ten percent (10%) multiplied by the face
amount of Eligible Trade Receivables; plus (C) ten percent (10%) multiplied by
the face amount of Eligible Receivables consisting of Customer List and
Marketing Services Receivables; plus (D) ten percent (10%) multiplied by the
face amount of Eligible Receivables consisting of Leased Department Receivables,
net of any Receivables Reserves; plus

(b) ten percent (10%) of the Net Recovery Percentage of Eligible Inventory
consisting of finished goods Inventory and Eligible LC Inventory (other than
Eligible In-Transit Inventory) multiplied by the Value of such Inventory, net of
applicable Inventory Reserves; plus

(c) ten percent (10%) of the Net Recovery Percentage of Eligible Inventory
consisting of leased department finished goods Inventory multiplied by the Value
of such Inventory, net of any applicable Inventory Reserves; plus

(d) the lesser of (i) ten percent (10%) of the Net Recovery Percentage of
Eligible In-Transit Inventory (exclusive of Eligible LC Inventory) multiplied by
the Value of such Inventory, net of applicable Inventory Reserves or
(ii) $250,000; plus

(e) the Intellectual Property Advance Rate multiplied by the Appraised Value of
such Eligible Intellectual Property, net of any applicable Intellectual Property
Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent in its Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Administrative Agent.

“Business” means the retail or wholesale manufacturing, marketing and/or sale of
consumer products or services, the licensing of Borrowers’ trademarks and/or
other intellectual property (either in connection with its franchising
activities or otherwise), and the provision of services to third party companies
in connection with the Borrowers’ proprietary list of customers and other
marketing partnership related activities.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any of the Loan Parties or any Restricted Subsidiary has any
liability with respect to any employee or former employee related to employment
in Canada, but excluding any Canadian Pension Plans and any Canadian Union
Plans.

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of the Loan Parties located in Canada, and the proceeds thereof.

“Canadian Pension Event” means (a) the voluntary whole or partial wind up of a
Canadian Pension Plan by any Loan Party or Restricted Subsidiary; (b) the
withdrawal of a Borrower or Restricted Subsidiary from a Canadian Union Plan;
(c) the filing of a notice of intent to terminate in whole or in part a Canadian
Pension Plan or Canadian Union Plan or the treatment of a Canadian Pension Plan
or Canadian Union Plan amendment as a termination or partial termination;
(d) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan or Canadian Union Plan, or (e) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of trustee to administer, any Canadian Pension
Plan or Canadian Union Plan.

“Canadian Pension Plans” means any plan or arrangement that is required to be
registered under Canadian federal or provincial law and is or was established,
maintained or contributed to or required to be contributed to by a Borrower or
any Restricted Subsidiary for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively, or any Canadian
Union Plan.

“Canadian Security Agreement” means the Security agreement, dated of even date
herewith, in form and substance reasonably satisfactory to Administrative Agent,
executed and delivered by the Loan Parties.

“Canadian Security Documents” means the Canadian Security Agreement, the Québec
Hypothec and any other Loan Document that grants or purports to grant a Lien on
any Canadian Collateral.

“Canadian Union Plan” means any and all registered pension and other benefit
plans for the benefit of employees or former employees of any Loan Party or
Restricted Subsidiary in respect of employment in Canada, which are not
maintained, sponsored or administered by a Loan Party or Restricted, but to
which a Borrower or any Restricted Subsidiary is or was required to contribute
pursuant to a collective agreement or a participation agreement.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Event of Default, or (b) the failure of the Borrowers to maintain
Excess Availability in an amount equal to or greater than the greater of (i) an
amount equal to fifteen percent (15%) of the ABL Borrowing Base (calculated
without giving effect to the Term Loan Reserve) for five (5) consecutive
Business Days, or (ii) an amount equal to twelve and one-half percent (12.5%) of
the ABL Borrowing Base (calculated without giving effect to the Term Loan
Reserve) at any time. For purposes of this Agreement, unless the Required
Lenders otherwise agree, the occurrence of a Cash Dominion Event shall be deemed
continuing until the earlier of: (A) the date of the waiver by the Required
Lenders of such Specified Event of Default, (B) if the Cash Dominion Event
arises as a result of the Borrowers’ failure to achieve Excess Availability as
required hereunder, until such date as Excess Availability has exceeded fifteen
percent (15%) of the ABL Borrower Base (calculated without giving effect to the
Term Loan Reserve) for thirty (30) consecutive days or (C) such date on which
the Required Lenders state that the applicable Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided,
that, a Cash Dominion Event shall be deemed continuing for a period of six
(6) consecutive months (even if a Specified Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for thirty
(30) consecutive Business Days) at any time a Cash Dominion Event occurs after a
Cash Dominion Event has occurred and been discontinued on four (4) occasions
after the Closing Date. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Equivalents” means

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender (or a Lender under
the ABL Loan Agreement) or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the Lead Borrower of
which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in

 

7



--------------------------------------------------------------------------------

clause (c) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than one hundred
percent (100%) of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into; and

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above.

“Casualty Event” means casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of (and
payments in lieu thereof), any property or asset of a Loan Party.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto are deemed
to have been adopted and gone into effect after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests entitled to
vote generally in the election of directors (or equivalent governing body) of
the total voting power of all outstanding shares of the Lead Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Lead Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or

(b) any “change in control” with respect to the Lead Borrower or similar event,
as defined in the ABL Loan Agreement shall have occurred; or

 

8



--------------------------------------------------------------------------------

(c) the Lead Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than Liens in favor of the Administrative Agent and
Permitted Encumbrances of the type described in clauses (a), (e) and (r) of the
definition of such term), except where such failure is as a result of a
transaction permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as in effect from time to time.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Administrative Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent (it being agreed that all Collateral
Access Agreements entered into prior to the date hereof in favor of the ABL
Agent are reasonably satisfactory in form and substance to the Administrative
Agent) executed by, as the case may be, (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Administrative Agent’s
(or, prior to the Discharge of the ABL Debt, its agent or bailee pursuant to the
Intercreditor Agreement) Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) agrees to provide the Administrative Agent (or, prior to the
Discharge of the ABL Debt, its agent or bailee pursuant to the Intercreditor
Agreement) with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the
Administrative Agent (or, prior to the Discharge of the ABL Debt, its agent or
bailee pursuant to the Intercreditor Agreement) with a reasonable time to sell
and dispose of the Collateral from such Real Estate, and (v) makes such other
agreements with the Administrative Agent as it may reasonably require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Concentration Account” means the deposit account of Lead Borrower in which
funds of any Loan Party from one or more Blocked Accounts are from time to time
deposited. As of the Closing Date, the Concentration Account is the deposit
account identified as the Concentration Account on Schedule 5.21(a).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, for any period for the Lead Borrower and its
Subsidiaries on a consolidated basis (without duplication), an amount equal to
Consolidated Net Income for such period plus, without duplication, the following
to the extent deducted in calculating such Consolidated Net

 

9



--------------------------------------------------------------------------------

Income: (a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Lead Borrower and
its Subsidiaries for such period, (c) the amount of depreciation and
amortization expense for such period, (d) loss on extinguishment of debt for
such period, (e) stock based compensation expense (which do not represent a cash
item in such period or any future period), mark to market adjustments in respect
of derivatives, and write offs, write downs or other impairment of long lived
assets, and (f) any loss from extraordinary, unusual or non-recurring items to
the extent not in excess of $1,000,000 per measurement period in Fiscal 2016,
Fiscal 2017 and Fiscal 2018 and $1,500,000 in Fiscal 2019 and Fiscal 2020, or
such greater amount reasonably acceptable to the Required Lenders, and minus the
following to the extent included in calculating such Consolidated Net
Income: (w) Consolidated Interest Income, (x) income tax credits (to the extent
not netted from income taxes payable); provided however, that the proceeds of
the sale of any Incentive Program Assets shall not be excluded, (y) any
extraordinary, unusual or non-recurring income or gains (including gains on the
sale of assets outside the ordinary course of business) and related tax effects
thereon and (z) all non-cash income which does not represent a cash item in such
period or any future period.

“Consolidated Interest Charges” means, for any period, the interest expense
(including any rent expense for such period under Capital Leases that is treated
as interest in accordance with GAAP) of the Lead Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Lead
Borrower and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Income” means, for any period, the interest income of the
Lead Borrower and its Subsidiaries for such period, (including net gain under
Swap Contracts in respect of interest rates to the extent such net gains are
allocable to such period in accordance with GAAP), determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income” means, for any period for the Lead Borrower and its
Subsidiaries on a consolidated basis, the net income of the Lead Borrower and
its Subsidiaries for such period as determined in accordance with GAAP, provided
that there shall be excluded from Consolidated Net Income (a) the income (or
deficit) of any Person (other than a Subsidiary of a Borrower) in which a
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by such Borrower or such
Subsidiary in the form of cash dividends or similar distributions, (b) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration of payment or dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation,
governing document or Law applicable to such Subsidiary, and (c) the income (or
deficit) of any Subsidiary of any Borrower which is not a Guarantor except to
the extent that any such income is actually received by a Borrower or Guarantor
in the form of cash dividends or similar distributions.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” shall have its meaning as set forth in the Security
Agreement.

 

10



--------------------------------------------------------------------------------

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger, and the term “Cost” in any event shall
include freight costs and duties associated with the transportation of Inventory
to distribution points. “Cost” does not include inventory capitalization costs
or other non purchase price charges used in the Borrowers’ calculation of cost
of goods sold.

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “Account” and “Payment Intangible” (as such
terms are defined in the UCC) together with all income, payments and proceeds
thereof, owed by a major credit or debit card issuer (including, but not limited
to, Visa, MasterCard and American Express and such other issuers approved by the
Administrative Agent) to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Customer List” means the personally identifiable information of the Lead
Borrower’s customers who opt to allow use of such information for marketing
purposes, which information is collected by Lead Borrower in the course of
providing retail services to such customers.

“Customer List and Marketing Services Agreements” means agreements entered into
from time to time by any of the Loan Parties with third parties pursuant to
which such Loan Party leases its customer lists or provides marketing services
to such third party, including without limitation the agreements listed on
Schedule 1.01(a), as such agreements may be amended, modified, replaced,
extended or renewed from time to time; Schedule 1.01(a) lists each Customer List
and Marketing Services Agreement in respect of which the Receivables owing to
the Borrowers in any Fiscal Year exceed $500,000 in the aggregate.

“Customer List and Marketing Services Receivables” means all of the Receivables
of any Borrower arising from Customer List and Marketing Service Agreements.

 

11



--------------------------------------------------------------------------------

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit D among a Borrower, a customs broker or other carrier, and the
Administrative Agent (or, prior to the Discharge of the ABL Debt, its agent or
bailee pursuant to the Intercreditor Agreement), in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent (or, prior to the Discharge of the ABL Debt, its agent or
bailee pursuant to the Intercreditor Agreement) and agrees, upon notice from the
Administrative Agent (or, prior to the Discharge of the ABL Debt, its agent or
bailee pursuant to the Intercreditor Agreement), to hold and dispose of the
subject Inventory solely as directed by the Administrative Agent (or, prior to
the Discharge of the ABL Debt, its agent or bailee pursuant to the Intercreditor
Agreement).

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than Excluded DDAs) shall
be conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.17(e).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to the Term Loans plus two percent
(2%) per annum.

“Department Lessor” means a Person (other than a Loan Party) that owns and
operates a department or specialty store or other location and licenses space in
such store to a Borrower.

“Discharge of the ABL Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Term Loans mature; provided, that, (a) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (b) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Lead Borrower or its Restricted Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Restricted Subsidiaries in order to satisfy

 

12



--------------------------------------------------------------------------------

applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Restricted Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Documentation Agent” means TPG Specialty Lending, Inc., in its capacity as
documentation agent hereunder.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Holding Company” means any Domestic Subsidiary of the Borrowers that
is treated as a disregarded entity for U.S. federal income tax purposes and all
of its assets (other than immaterial assets) consist of the ownership of the
Equity Interests of one or more CFCs.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
and (ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that, notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” and all constituent definitions contained in
such term as set forth in the ABL Loan Agreement shall have the respective
meanings set forth in the ABL Loan Agreement.

“Eligible Intellectual Property” means Intellectual Property deemed by the
Administrative Agent and the Documentation Agent to be eligible for inclusion in
the calculation of the Borrowing Base and which, except as otherwise agreed by
the Administrative Agent and the Documentation Agent, satisfies all of the
following conditions:

(a) Such Intellectual Property is validly registered with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, as applicable;

(b) A Borrower owns such Intellectual Property or exclusively licenses such
Intellectual Property from a third party;

 

 

13



--------------------------------------------------------------------------------

(c) Such Borrower is in compliance in all material respects with the
representations, warranties and covenants set forth in the Security Agreement
relating to such Intellectual Property;

(d) The Administrative Agent shall have received evidence that all actions that
the Administrative Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens (subject only to Permitted
Encumbrances (other than Encumbrances securing Indebtedness (other than with
respect to the ABL Debt) which have priority over the Lien of the Agent by
operation of Law) on such Intellectual Property (including, without limitation,
filings at the U.S. Patent and Trademark Office or the U.S. Copyright Office, as
applicable) has been taken; and

(e) The Administrative Agent shall have received an appraisal (and updates to
such appraisal as set forth in Section 6.10(c) hereof) of such Intellectual
Property by a third party appraiser acceptable to the Administrative Agent and
the Required Lenders otherwise in form and substance satisfactory to the
Administrative Agent and the Required Lenders.

“Eligible Inventory” and all constituent definitions contained in such term as
set forth in the ABL Loan Agreement shall have the respective meanings set forth
in the ABL Loan Agreement.

“Eligible LC Inventory” and all constituent definitions contained in such term
as set forth in the ABL Loan Agreement shall have the respective meanings set
forth in the ABL Loan Agreement.

“Eligible Receivables” and all constituent definitions contained in such term as
set forth in the ABL Loan Agreement shall have the respective meanings set forth
in the ABL Loan Agreement.

“Eligible Trade Receivables” and all constituent definitions contained in such
term as set forth in the ABL Loan Agreement shall have the respective meanings
set forth in the ABL Loan Agreement.

“Environmental Laws” means any and all Federal, provincial, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution or the protection of human
health or the environment (including ambient air, surface water, ground water,
land surface, or subsurface strata), or emissions, discharges, releases, or
threatened releases of, or the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of (i) any hazardous
substance, hazardous material, hazardous waste, regulated substance, or toxic
substance and (ii) any chemicals, pollutants, contaminants, petroleum, petroleum
products, or oil, asbestos-containing materials and any polychlorinated
biphenyls.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Restricted Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning set forth in the UCC.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excess Availability” means, as of any date of calculation, “Excess
Availability” (as such term is defined in the ABL Loan Agreement) (calculated
giving effect to any Reserves imposed against the ABL Borrowing Base under the
ABL Loan Agreement and including the Term Loan Reserve).

“Excluded DDAs” shall have the meaning set forth in the ABL Loan Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, regulation or contractual obligation from guaranteeing or providing
collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any CFC and any
direct or indirect Domestic Subsidiary of such CFC and (d) any Subsidiary that
is not a Wholly-Owned Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) any tax imposed on or measured by, in whole
or in part, the revenue, net income, net profits, net assets, capital or net
worth of, and franchise taxes imposed on, any Lender or any Participant
(including any branch profits taxes), in each case imposed by the jurisdiction
(or by any political subdivision or taxing

 

15



--------------------------------------------------------------------------------

authority thereof) (i) in which such Lender or such Participant is organized
(ii) in which such Lender’s or such Participant’s principal office is located,
(iii) in which such Lender or such Participant is doing business, including,
branch profits taxes and branch interest taxes (other than solely as a result of
entering into any Loan Document or taking any action contemplated thereunder),
(iv) in which it has a present or former connection other than as a result of
the Loan Documents or taking any action contemplated thereunder or (v) in the
case of any Foreign Lender, in which its applicable Lending Office is located,
in each case as a result of a present or former connection between such Lender
or such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (b) taxes resulting from a Lender’s or a Participant’s
failure to comply with the requirements of Section 3.01(e), (c) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located, (d) in the case of a
Foreign Lender, any United States federal withholding taxes imposed on amounts
payable to such Foreign Lender as a result of such Foreign Lender’s failure to
comply with FATCA to establish a complete exemption from withholding thereunder,
and (e) any United States federal withholding taxes that would be imposed on
amounts payable to a Foreign Lender based upon the applicable withholding rate
in effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), except that Taxes shall include (1) any amount
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive pursuant to Section 3.01(e), if any, with respect to such withholding
tax at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), and (2) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
Change in Law.

“Executive Order” has the meaning set forth in Section 10.18.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Loan Party not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other Secured Parties, in form reasonably
satisfactory to the Administrative Agent.

“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an Account Debtor of a Loan Party to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so

 

16



--------------------------------------------------------------------------------

published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated of even date herewith, among the
Lead Borrower, and the Administrative Agent.

“Fiscal Month” means any fiscal month of any Fiscal Year, each of which ends on
or about the last day of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties, subject to change in accordance with
Section 7.13.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, each of which ends
on or about the last day of each April, July, October and January of such Fiscal
Year in accordance with the fiscal accounting calendar of the Loan Parties,
subject to change in accordance with Section 7.13.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31st of any calendar year, subject to change in
accordance with Section 7.13.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Formation” means the creation of any Person by a Loan Party of any of its
Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or

 

17



--------------------------------------------------------------------------------

lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each Restricted Subsidiary of the Lead Borrower in existence
on the Closing Date (other than another Borrower) and each other Restricted
Subsidiary of the Lead Borrower that shall be required to execute and deliver a
Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incentive Program Assets” include the transferrable income tax credits issuable
to the Company under the Grow New Jersey Assistance Act pursuant to the Project
Agreement between the Lead Borrower and the New Jersey Economic Development
Authority dated May 2014 (as modified from time to time).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business which are not past due more than sixty
(60) days after their applicable due date and (ii) accruals for payroll and
other liabilities accrued in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

18



--------------------------------------------------------------------------------

(f) All Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (e) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world and including the goodwill
associated therewith; copyrights, copyrightable works (registered or
unregistered) and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications and patent disclosures; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, all rights in computer software
including source codes, object codes, and executable code, data, databases and
other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property (including, without limitation, the
Customer List); and all common law and other rights throughout the world in and
to all of the foregoing.

“Intellectual Property Advance Rate” means as of any date of determination,
forty percent (40%), as of any date of determination; provided, that, the
Intellectual Property Advance Rate shall be reduced on (i) August 1,
2016, November 1, 2016, February, 1, 2017, May, 1, 2017, August 1,
2017, November 1, 2017, February, 1, 2018, and May 1, 2018 by an amount equal to
one percent (1.0%) percentage point and (ii) each February 1, May 1, August 1,
and November 1, thereafter by an amount equal to one half of one percent (0.5%)
percentage point.

 

19



--------------------------------------------------------------------------------

“Intellectual Property Reserves” means such reserves as the Administrative Agent
and the Required Lenders from time to time determines in the Administrative
Agent and the Required Lenders’ Permitted Discretion as being appropriate to
reflect the impediments to the Administrative Agent’s and the Lenders’ ability
to realize upon any Eligible Intellectual Property or to reflect claims and
liabilities that the Administrative Agent and the Required Lenders determines
will need to be satisfied in connection with the realization upon any Eligible
Intellectual Property, to the extent not taken in to account in the Appraised
Value of the Eligible Intellectual Property.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Administrative Agent, granting a Lien in the Intellectual Property and certain
other assets of the Loan Parties, as amended and in effect from time to time.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date hereof, between Administrative Agent and ABL Agent, as acknowledged by
Loan Parties, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, replaced or restructured in
accordance therewith and herewith.

“Interest Payment Date” means (i) the first Business Day of each month,
commencing with the first such date to occur after the Closing Date and
continuing to the Maturity Date, and (ii) the Maturity Date.

“Interest Period” means each period commencing on an Interest Payment Date (or,
in the case of the initial Interest Period, commencing on the Closing Date) and
ending on the subsequent Interest Payment Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” and all constituent definitions contained in such term as
set forth in the ABL Loan Agreement shall have the meaning set forth in the ABL
Loan Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

 

20



--------------------------------------------------------------------------------

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Administrative Agent in any of the
Collateral.

“Laws” means each international, foreign, Federal, state, provincial and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

“Lead Arrangers” means Wells Fargo Bank, National Association and TPG Specialty
Lending, Inc., each in its capacity as a joint lead arranger under this
Agreement.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Leased Department” means the space licensed by any Loan Party from a Department
Lessor pursuant to an applicable Leased Department Agreement.

“Leased Department Agreements” means agreements entered into from time to time
by any of the Loan Parties, pursuant to which a Borrower licenses a portion of
the space from a Department Lessor, including without limitation the agreements
listed on Schedule 1.01(b), as the same may be amended, modified, replaced,
extended or renewed from time to time.

“Leased Department Receivable” means a Receivable owing by a Department Lessor
to a Borrower arising out of a Leased Department Agreement.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“LIBO Rate” means for any Interest Period, the greater of (i) one percent
(1.0%), and (ii), the rate per annum rate which appears on the Reuters Screen
LIBOR01 page as of 11:00 a.m., London time, on the second London Business Day
preceding the first day of such Interest Period (or if such rate does not appear
on the Reuters Screen LIBOR01 Page, then the rate as determined by the Agent
from another recognized source or interbank quotation), for a term, and in an
amount, comparable to such Interest Period and the amount of the Term Loans made
(and if any such rate is below zero, the LIBO Rate shall be deemed to be zero),
which determination shall be made by Administrative Agent and shall be
conclusive in the absence of manifest error. If such rate is not available at
such time for any reason, then the “LIBO Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Term Loans made, by Wells
Fargo and with a term equivalent to Interest Period would be offered to Wells
Fargo by major banks in the London interbank eurodollar market in which Wells
Fargo participates at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

 

21



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any Lease or other agreement constituting or giving rise
to a Capital Lease Obligation, Synthetic Lease Obligation, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to it under the Loan Documents and applicable Law as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent and the Required Lenders, of any public, private or “going
out of business”, “store closing”, or other similarly themed sale or other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means the Term Loan made by a Lender to Borrowers under Article II.

“Loan Cap” means as of any date of determination, “Loan Cap” (as such term is
defined in the ABL Loan Agreement as in effect on the date hereof).

“Loan Documents” means this Agreement, each Term Note, the Fee Letter, all
Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement, including the
Intercreditor Agreement, now or hereafter executed and delivered in connection
herewith, each as amended and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Material Adverse Effect” means (a) the occurrence of a “Material Adverse
Effect” (or any comparable term) occurs pertaining to the ABL Loan Agreement,
(b) a material adverse change in, or a material adverse effect upon, the
operations, business, assets, liabilities (actual or contingent), or financial
condition of any Loan Party or the Lead Borrower and its Subsidiaries taken as a
whole; (c) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (d) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document or a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event in
and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Loan Party, each contract or
agreement which is a “material contract” within the meaning of item
601(b)(10)(ii) of Regulation S-K (as in effect on the Closing Date), whether or
not Lead Borrower and its Restricted Subsidiaries are required to comply with
the Securities Laws.

 

22



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) any individual Indebtedness (other than the
Obligations) of the Loan Parties and Restricted Subsidiaries in an aggregate
principal amount exceeding $7,500,000, and (b) the ABL Debt. For purposes of
determining the amount of Material Indebtedness at any time, (i) the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof, (ii) undrawn committed or available
amounts shall be included with respect to ABL Debt, and (iii) all amounts owing
to all creditors under any combined or syndicated credit arrangement shall be
included.

“Maturity Date” means the earlier of (i) the date that the Discharge of the ABL
Obligations occurs, and (ii) March 25, 2021.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Capital Expenditures” means for any Fiscal Year, means all Capital
Expenditures incurred during such Fiscal Year, whether in connection with
opening of a new retail store location, replacement of capital assets,
renovation of existing store locations or otherwise, minus the sum of (x) any
tenant allowance payments actually received by Borrowers during such Fiscal Year
in cash in respect to new retail store locations opened in such Fiscal year, and
(y) any insurance proceeds used for Capital Expenditures.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Restricted Subsidiaries, or any Extraordinary Receipt received or
paid to the account of any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Administrative
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Restricted
Subsidiary in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party to third parties (other than
Affiliates), (C) taxes paid or reasonably estimated to be payable in connection
therewith, (D) in the case of any Disposition or casualty event by a
non-Wholly-Owned Subsidiary, the pro-rata portion of the Net Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrowers or a Wholly-Owned Subsidiary as a result thereof, and (E) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and

 

23



--------------------------------------------------------------------------------

retained by the Borrowers or their Restricted Subsidiaries after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Proceeds” shall include the amount of any reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (E); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the investment banking fees, underwriting
discounts and commissions, costs and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Restricted
Subsidiary in connection therewith.

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable (as determined by Administrative Agent in its Permitted Discretion)
inventory appraisal received by Administrative Agent, in accordance with the
requirements of this Agreement, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such assets and
(b) the denominator of which is the Cost of the aggregate amount of the Eligible
Inventory subject to such appraisal. The Net Recovery Percentage shall be based
on the applicable percentage in the most recent acceptable (as determined by
Administrative Agent in its Permitted Discretion) appraisal conducted as set
forth in Section 6.10.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Loan Party” means any Subsidiary of the Lead Borrower that is not a Loan
Party.

“NPL” means the National Priorities List under CERCLA.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable executive orders.

“Obligations” means all advances to, and debts (including principal, interest,
fees, premiums (including the Prepayment Premium) costs, and expenses),
liabilities, obligations, covenants, indemnities, and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any and all Term
Loans, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding.

“Occurrence Update Schedules” means each of Schedule 5.01 (Loan Parties
Organizational Information), 5.05 (Material Indebtedness), 5.06 (Litigation),
5.09 (Environmental Matters), 5.10 (for primary casualty insurance policies that
cover Collateral), 5.11 (Tax Sharing Agreements), 5.13 (Subsidiaries; Other
Equity Investments), 5.17 (Intellectual Property Matters), and 5.21(b) (Credit
Card Agreements).

 

24



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” shall have the meaning specified in Section 10.17.

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) as of the date of any such
transaction or payment, and after giving effect thereto no Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, (b) as of the date of any such transaction or payment, and
after giving effect to any such transaction or payment, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment, Excess Availability shall be not less than twenty percent (20%) of
the lesser of (i) the ABL Borrowing Base (calculated without giving effect to
the Term Loan Reserve) or (ii) the Aggregate Commitments (as defined in the ABL
Loan Agreement), and (c) Administrative Agent shall have received projections
(in form satisfactory to Administrative Agent in its Permitted Discretion) for
the twelve (12) month period after the date of such transaction or payment
showing, on a pro forma basis after giving effect thereto, minimum Excess
Availability at all times during such period of not less than (i) twenty-five
percent (25%) or (ii) solely with respect to payments to be made under
Section 7.06(a), fifty percent (50%) of (x) the Aggregate Commitments (as
defined in the ABL Loan Agreement) plus (y) the outstanding principal balance of
the Term Loans. Prior to (A) undertaking a Permitted Acquisition, (B) incurring
any Material Indebtedness or (C) making of any Permitted Investment or
Restricted Payment in excess of $1,000,000 which is subject to the satisfaction
of Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent evidence of satisfaction of the conditions contained in clause (b) and
(c) above on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

25



--------------------------------------------------------------------------------

“Periodic Update Schedules” shall mean each of Schedules 5.08(b)(1) (Owned Real
Estate), 5.08(b)(2) (Leased Real Estate), 5.10 (for policies other than primary
casualty policies that cover Collateral), 5.21(a) (Demand Deposit Accounts),
7.01 (Existing Liens), 7.02 (for Investments greater than $5,000,000 (Existing
Investments), and 7.09 (Transactions with Affiliates).

“Permitted Acquisition” means any Acquisition or Formation in which all of the
following conditions are satisfied:

(i) As of the date of any such Acquisition or Formation, and after giving effect
thereto, the Loan Parties shall have satisfied the Payment Conditions;

(ii) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition or Formation;

(iii) in the case of an Acquisition of a majority (or more) of the Equity
Interests of a Person, such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

(iv) in the case of any Acquisition where the consideration to be paid for such
Acquisition equals or exceeds $2,000,000, the Lead Borrower shall have furnished
the Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition and shall have furnished the Administrative Agent with a
current draft of the Acquisition Documents (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

(v) after giving effect to the Acquisition or Formation, if the Acquisition is
an Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired or formed;

(vi) such Acquisition or Formation shall be with respect to an operating company
or division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to, or a logical extension of, the
Business;

(vii) if the Person which is the subject of such Acquisition or Formation will
be maintained as a Restricted Subsidiary of a Loan Party, or if the assets
acquired in an acquisition will be transferred to a Subsidiary which is to be a
Loan Party, such Subsidiary shall have been joined as a “Borrower” hereunder or
as a Guarantor, as the Administrative Agent shall determine in its Permitted
Discretion, and the Administrative Agent shall have received a first priority
security and/or mortgage interest (except for those Permitted Encumbrances that
have priority in such Collateral by operation of law and except as to the ABL
Loan Priority Collateral, for the Liens of the ABL Agent to the extent provided
in the Intercreditor Agreement) in such Subsidiary’s Equity Interests,
Inventory, Accounts, Real Estate and other property of the same nature as
constitutes collateral under the Security Documents; provided, that, in the
event such Subsidiary is joined as a “Borrower” the assets of such Person will
only be eligible for inclusion in the Borrowing Base after a satisfactory field
examination, appraisals and legal diligence is conducted by Administrative Agent
in its Permitted Discretion;

 

26



--------------------------------------------------------------------------------

(viii) as of the date of any such Investment or Acquisition and the date of any
payment in respect thereof, and after giving effect thereto, the Loan Parties
shall have satisfied the Payment Conditions;

(ix) either (A) the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its Permitted Discretion, or (B) the Loan Parties
shall have provided the Administrative Agent with a favorable solvency opinion
from an unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent; and

(x) the purchase price payable in respect of (i) any single Acquisition or
series of related Acquisitions shall not exceed $2,500,000 in the aggregate and
(ii) all Acquisitions (including the proposed Acquisition) shall not exceed
$5,000,000 in the aggregate during the term of this Agreement.

“Permitted Administrative Agent Advance” means a disbursement or advance made by
the Administrative Agent, in its discretion, which: (a) is made to maintain,
protect or preserve the Collateral and/or the Secured Parties’ rights under the
Loan Documents or which is otherwise for the benefit of the Secured Parties; or
(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; and (c) is made to pay any amount chargeable to any
Loan Party hereunder.

“Permitted Discretion” means, as used in this Agreement, with reference to the
Administrative Agent, a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

“Permitted Disposition” means any of the following so long as no Event of
Default exists or will result therefrom:

(a) Dispositions of Inventory in the ordinary course of business which for this
purpose does not include any Disposition in connection with a Store closing or
sale of a Store location;

(b) bulk sales or other Dispositions of the Inventory of a Loan Party in
connection with the closing of retail store locations, locations within
department or specialty stores or other locations in which a Loan Party leases
or licenses a portion of the space in such store in the ordinary course of the
business of such Loan Party, in an arm’s length transaction, provided, that,
(i) such closings and related sales or other Dispositions of Inventory shall not
exceed (A) in any Fiscal Year of the Lead Borrower, twenty percent (20%) of the
retail stores of Loan Parties (which does not include store relocations,
locations which are closed in connection with the opening of a combination store
or superstore, locations within department or specialty stores or other
locations in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
any Fiscal Year of the Lead Borrower as of the beginning of such Fiscal Year
(net of openings of new retail store locations) and (B) in the aggregate from
and after the Closing Date, thirty-five percent (35%) of the retail store
locations of Loan Parties (which does not include store relocations, locations
which are closed in connection with the opening of a combination store or
superstore, locations within department or specialty stores or other locations
in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
existence as of the Closing Date (net of new store openings), and (ii) all sales
of Inventory in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably

 

27



--------------------------------------------------------------------------------

acceptable to Administrative Agent; provided, that, (A) all Net Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with the Intercreditor Agreement, and (B) no such liquidation
agreement or professional liquidators shall be required to the extent such sales
of Inventory are limited to the closing of a single Store;

(c) non-exclusive licenses of Intellectual Property to a Loan Party in the
ordinary course of business;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided, that, if requested by the
Administrative Agent, the Administrative Agent shall have entered into an
intercreditor agreement with the Person operating such licensed department on
terms and conditions reasonably satisfactory to the Administrative Agent;

(e) Dispositions of obsolete, worn out, used or surplus Equipment, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property, no longer used or useful in the conduct of the business of the Loan
Parties;

(f) sales, transfers and Dispositions among the Loan Parties or by any
Restricted Subsidiary to a Loan Party;

(g) [Reserved];

(h) (i) the making of Permitted Investments, (ii) the granting of or suffering
to permit of Permitted Encumbrances, (iii) transactions permitted under
Section 7.04, (iv) the making of Restricted Payments permitted under
Section 7.06, and (v) transfers of property subject to a Casualty Event upon
receipt of the Net Proceeds of such Casualty Event;

(i) sales of Real Estate of any Loan Party (or sales of any Person or Persons
created to hold such Real Estate or the Equity Interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms, as long as, the proceeds of such sale are
utilized to repay the Obligations;

(j) with prior written notice to the Administrative Agent and the Required
Lenders, the sale or abandonment of Intellectual Property of a Loan Party or any
of its Subsidiaries in the ordinary course of business that is not material and
is no longer used or useful in the business of any Loan Party, is not affixed to
or used in connection with any of the Collateral or any of the books and records
of such Loan Party relating to the Collateral and in the case of abandonment,
does not have any material value;

(k) Dispositions by or of any Excluded Subsidiary (including the Equity
Interests thereof);

(l) leases, subleases, non-exclusive licenses or sublicenses (including, but not
limited to Intellectual Property consisting of the Customer List and trademarks)
and the provision of software under any open source license) in each case in the
ordinary course of business of any Loan Party and which do not materially
interfere with the business of the Loan Parties, taken as a whole;

(m) exclusive license or lease of all or a portion of the Customer List to the
extent such licenses or leases (i) are Permitted Exclusive Customer List
Licenses, or (ii) (x) meet all the criteria of a Permitted Exclusive Customer
List License other than those set forth in clause (a) therein, and (y) are
otherwise approved by the Administrative Agent and the Documentation Agent (such
approval not to be unreasonably withheld, conditioned or delayed); provided,
however, in connection with any

 

28



--------------------------------------------------------------------------------

exclusive license or lease of all or a portion of the Customer List, the
Administrative Agent may (i) implement an Intellectual Property Reserve, and/or
(ii) engage an appraiser to conduct an appraisal of the Intellectual Property
(for the avoidance of doubt, the number of any such appraisals shall not be
limited by the terms of Section 6.10(c) and shall be at the Loan Parties’
expense);

(n) exclusive licenses or lease of Intellectual Property (other than the
Customer List but including, but not limited to trademarks) to the extent such
licenses or leases (i) are Permitted Exclusive Trademark Licenses, or
(ii) (x) meet all the criteria of a Permitted Exclusive Trademark License other
than those set forth in clause (a) therein, and (y) are otherwise approved by
the Administrative Agent and the Documentation Agent (such approval not to be
unreasonably withheld, conditioned or delayed); provided, however, in connection
with any such exclusive license or lease of Intellectual Property, the
Administrative Agent may (i) implement an Intellectual Property Reserve, and/or
(ii) engage an appraiser to conduct an appraisal of the Intellectual Property
(for the avoidance of doubt, the number of any such appraisals shall not be
limited by the terms of Section 6.10(c) and shall be at the Loan Parties’
expense);

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(p) the sale or discount of Receivables arising in the ordinary course of
business but only in connection with the collection or compromise thereof;
provided, that, no sale or discount of Eligible Credit Card Receivables,
Eligible Trade Receivables, or Eligible Receivables shall be permitted pursuant
to this clause (n) unless the applicable Loan Party shall have (i) delivered to
the Administrative Agent written notice of such disposition in reasonable detail
and (ii) if requested by Administrative Agent an updated Borrowing Base
Certificate;

(q) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Loan
Parties that is not in contravention of Section 7.08 other than Accounts and
Inventory;

(r) the unwinding of any Swap Contract;

(s) (i) any involuntary loss, damage or destruction of property of any Loan
Party or (ii) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property of any Loan Party;

(t) Dispositions of cash and Cash Equivalents in a manner that is not prohibited
by this Agreement or the other Loan Documents;

(u) sales or other Dispositions of assets of the Loan Parties in connection with
the Disposition of any Real Estate, buildings or related assets, or the sale or
other Disposition of any line of business and related assets and liabilities (in
each case, excluding Term Priority Collateral), as to any such sale or other
Disposition, each of the following conditions is satisfied:

(i) in the event of a Disposition of any line of business and related assets and
liabilities, not less than seventy-five percent (75%) of the consideration to be
received by the Loan Parties shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction or otherwise on terms and
conditions reasonably satisfactory to Administrative Agent,

 

29



--------------------------------------------------------------------------------

(ii) the consideration received by such Loan Party in respect of the sale or
other Disposition of such assets shall be for the fair value of such assets
determined in a commercially reasonable manner based on an arm’s length
transaction,

(iii) in the case of any sale or other Disposition of any assets of a category
included in the Borrowing Base, as of the date of such sale or other Disposition
and after giving effect thereto, using the most recent calculation of the
Borrowing Base prior to the date of any such sale or other Disposition, on a pro
forma basis, Excess Availability shall be not less than twenty percent (20%) of
the lesser of (A) the Aggregate Commitments (as defined in the ABL Loan
Agreement) or (B) the ABL Borrowing Base calculated without giving effect to the
Term Loan Reserve), and Administrative Agent shall have received an updated
Borrowing Base Certificate reflecting the Disposition of such assets,

(iv) at any time a Cash Dominion Event exists, the Net Proceeds from any such
sale or other Disposition, shall be applied to the Obligations (subject to the
Intercreditor Agreement) to the extent required herein,

(v) if the aggregate book value of the assets subject to the applicable
Disposition exceeds $10,000,000, prior to such Disposition, Lead Borrower shall
provide to Administrative Agent updated financial projections (after giving
effect to such Disposition for the twelve (12) month period following such
Disposition), and

(vi) as of the date of any such sale or other Disposition, and in each case
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(v) the issuance and sale by Lead Borrower of Equity Interests of Lead Borrower
(including any purchase option, call or similar right of a third party with
respect to the Equity Interests of the Lead Borrower) after the date hereof;
provided, that, (i) Lead Borrower shall not be required to pay any cash
dividends or repurchase or redeem such Equity Interests or make any other
payments in respect thereof except to the extent permitted by Section 7.06, and
(ii) at any time during the occurrence and continuance of a Cash Dominion Event,
all of the Net Proceeds of the sale and issuance of such Equity Interests shall
be applied to the Obligations (subject to the Intercreditor Agreement) if then
required in accordance with Section 2.05 hereof, and

(w) other Dispositions of property by Loan Parties and Restricted Subsidiaries
not otherwise permitted pursuant to clauses (a) through (v) above (but not
including any Disposition of Intellectual Property), the proceeds of which when
aggregated with the proceeds of all other Dispositions made pursuant to this
clause (u) in any Fiscal Year are less than $1,000,000; provided, that, the Net
Proceeds thereof shall be applied or held as required hereunder.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not yet delinquent (and remain payable without
penalty) or are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or if they are overdue the amount
secured is not in excess of $250,000 individually, and $2,000,000 in the
aggregate or are otherwise being contested in compliance with Section 6.04;

 

30



--------------------------------------------------------------------------------

(c) (i) pledges and deposits of cash and Cash Equivalents made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations, other than any Lien
imposed by ERISA and (ii) pledges and deposits of cash and Cash Equivalents in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Loan Party or any Subsidiary
thereof;

(d) deposits of cash and Cash Equivalents to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) easements, covenants, conditions, restrictions, encroachments, building code
laws, zoning restrictions, rights-of-way, protrusions and similar encumbrances
and title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and that
in the aggregate do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Loan Parties, taken as a whole and such other title defects or survey matters in
the aggregate that are disclosed by current surveys that, in each case, do not
materially interfere with the current use of the Real Estate;

(g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);

(h) purchase money Liens on improvements to, fixtures located on, Equipment
located at or on, or the construction of any addition to any Real Estate or
additional buildings at any Real Estate securing Indebtedness permitted under
clause (l) of the definition of Permitted Indebtedness so long as (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within sixty
(60) days after such acquisition, (ii) the Indebtedness secured thereby does not
exceed the cost of acquisition of such fixed or capital assets and (iii) such
Liens shall not extend to any other property or assets of the Loan Parties other
than the proceeds of the disposition of such Real Estate, fixtures or Equipment;

(i) Liens in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties pursuant to the Loan
Documents to secure the Obligations;

(j) Statutory or common law Liens of landlords and other like Liens or other
customary Liens (other than in respect of Indebtedness) in favor of landlords,
so long as, in each case, such Liens arise in the ordinary course of business
and secure obligations not overdue for a period of more than thirty (30) days;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided, that, such liens (i) attach only to such
Investments and the proceeds thereof and (ii) secure only obligations incurred
in the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

 

31



--------------------------------------------------------------------------------

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) purported Liens arising from precautionary UCC filings or similar public
filings regarding operating leases or the consignment of goods;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that, such Liens are not incurred in connection with or
in anticipation of such Permitted Acquisition and do not attach to any other
assets of any Loan Party or any Restricted Subsidiary;

(o) Liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Loan Parties in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Loan Parties, pursuant to the Credit Card Agreements to secure the
obligations of Loan Parties to the Credit Card Issuers or Credit Card Processors
as a result of fees and chargebacks;

(p) Liens on Inventory in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods;

(q) Liens on the fixed or capital assets acquired by any Loan Party with the
proceeds of the Indebtedness described in clause (c) of the definition of
“Permitted Indebtedness” below so long as (A) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition, (B) the Indebtedness secured thereby consists only of the
Indebtedness that was incurred to pay the purchase price for the purchase or
acquisition of the property and such Indebtedness does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (C) such Liens shall not extend to any other property
or assets of the Loan Parties;

(r) Liens on the Collateral to secure the ABL Debt, provided, that, such Liens
are at all times subject to the terms of the Intercreditor Agreement;

(s) encumbrances referred to in Schedule B of the Mortgage Policies insuring the
Mortgages;

(t) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Loan Parties, taken as a whole, or (ii) secure any Indebtedness;

(u) Liens relating to banker’s Liens (including Liens of a collection bank
arising under Section 4-208 of the Uniform Commercial Code), Liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries in the ordinary course of
business only to secure customary fees and charges related to the maintenance
and operation of accounts maintained with such depository institution or
securities intermediaries;

 

32



--------------------------------------------------------------------------------

(v) Liens solely on any Cash deposits or Cash Equivalents of any Loan Party
(other than Liens of the ABL Agent) by the Loan Parties in connection with any
letter of intent or purchase agreement in respect of any Permitted Investment;

(w) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease entered into in the ordinary course of business;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods (including Inventory having a Value
not in excess of $1,000,000) entered into by any Loan Party in the ordinary
course of business;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Loan Party to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of such Loan Party, and
(iii) relating to purchase orders and other agreements entered into with
customers of any Loan Party in the ordinary course of business;

(z) Liens on insurance policies owned by any Loan Party and the proceeds thereof
securing the financing of the premiums with respect thereto;

(aa) deposits of cash and Cash Equivalents made by any Loan Party held by the
owner or lessor of premises leased and operated by any of the Loan Parties in
the ordinary course of business of the Loan Parties to secure the performance of
the Loan Parties’ obligations under the terms of the lease for such premises;

(bb) transactions described in Section 7.01 that constitute Dispositions to the
extent that such Dispositions are Permitted Dispositions;

(cc) Liens on the Equity Interests of Lead Borrower in favor of third parties
consisting of any purchase options, calls or similar rights of third parties;

(dd) Liens on Real Estate (together with Liens on improvements, fixtures and
Equipment located on such Real Estate) securing Indebtedness to the extent such
Indebtedness is permitted under clause (f) of the definition of Permitted
Indebtedness (and any Permitted Refinancing thereof) so long as such Liens do
not extend to any other property or assets (other than proceeds) of the Loan
Parties other than such Real Estate (or fixtures, improvements, or Equipment
located thereon);

(ee) without duplication of, or aggregation with, any other Liens on the assets
of Borrowers permitted under any other clause of this definition, other Liens
(other than Liens on Term Priority Collateral or Accounts and Inventory)
securing obligations (other than in respect of Indebtedness for borrowed money)
in an aggregate principal amount not exceeding $1,000,000 at any one time
outstanding;

provided, however, that no Liens that secure the repayment of borrowed money
shall be permitted on Eligible Intellectual Property or any other assets
included in the Borrowing Base or the ABL Borrowing Base (other than Liens in
favor of the Administrative Agent and the ABL Agent).

 

33



--------------------------------------------------------------------------------

“Permitted Exclusive Customer List License(s)” means any exclusive license or
lease of all or any portion of the Customer List so long as (a) the proposed
license or lease relates solely to one of the following categories: (i) diapers,
(ii) training pants, (iii) infant or toddler wipes and/or other sanitary or
cleansing products for infants or toddlers, (iv) diaper rash products,
(v) infant or toddler formula, (vi) supplement pills and/or vitamins for the
pregnant and/or nursing woman, (vii) preservation of stem cells from cord blood
or other sources, (viii) infant and toddler retail stores, products and/or
services, (ix) baby registry, (x) photo services, (xi) birth announcements,
(xii) photo books, (xiii) magazines or e-zines, (xiv) insurance, (xv) home
improvement, (xvi) furniture, (xvii) legal services, and (xviii) photography
services, (b) such license or lease does not contain any provisions limiting the
grant of a Lien in such license or lease in favor of the Administrative Agent,
and (c) as of the date of such license or lease and after giving effect thereto,
no Default or Event of Default has occurred and is continuing.

“Permitted Exclusive Trademark License(s)” means any exclusive license or lease
of Intellectual Property (excluding the Customer List but including, but not
limited to, trademarks) of the Loan Parties so long as (a) the proposed license
or lease relates solely to shop-in-shop, wholesale or retail operations within
the following countries in which Lead Borrower currently operates or in the
future has such relationships (i) the United States of America (provided,
however the Lead Borrower may only enter into such trademark licenses in the
United States of America with Macy’s, Buy Buy Baby, Sears and Kohl’s),
(ii) Canada, (iii) Mexico, (iv) Israel, (v) India, (vi) the United Kingdom,
(vii) South Korea, (viii) United Arab Emirates, (ix) Saudi Arabia, (x) Kuwait,
(xi) Qatar, (xii) Bahrain, and (xiii) Oman, (b) such license or lease does not
contain any provisions limiting the grant of a Lien in such license or lease in
favor of the Administrative Agent, and (c) as of the date of such license or
lease and after giving effect thereto, no Default or Event of Default has
occurred and is continuing.

“Permitted Indebtedness” means each of the following as long as no Event of
Default exists on the date of such incurrence or would arise from the incurrence
thereof:

(a) Indebtedness and other obligations outstanding on the date hereof and listed
on Schedule 7.03(a) and any Permitted Refinancing thereof;

(b) Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any Loan
Party to any Excluded Subsidiary to the extent such Indebtedness is subordinated
on terms and conditions reasonably satisfactory to the Administrative Agent in
its Permitted Discretion;

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any fixed or capital assets (other than Real Estate), including Capital Lease
Obligations, Synthetic Lease Obligations and Indebtedness under the Wells Fargo
Equipment Financing Documents, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and Permitted Refinancings thereof; provided, that,
the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $25,000,000 at any time outstanding;

(d) obligations (contingent or otherwise) of any Loan Party existing or arising
under any Swap Contract, provided, that, such obligations (i) are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates,
commodities pricing risks or foreign exchange rates, and not for purposes of
speculation or taking a “market view”, and (ii) are unsecured, except to the
extent such obligations constitute part of the Bank Products (as defined in the
Intercreditor Agreement) and are at all times subject to the Intercreditor
Agreement;

 

34



--------------------------------------------------------------------------------

(e) contingent liabilities under performance, bid, appeal and surety bonds and
performance and completion guarantees or similar obligations or obligations
incurred in respect of letters of credit, bank guarantees or similar instruments
related thereto, in each case, incurred in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
worker compensation claims;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions), provided, that, all Net Proceeds received in connection with any
such Indebtedness are applied to the Obligations to the extent the failure to do
so would result in a Cash Dominion Event;

(g) unsecured Indebtedness incurred with respect to any Permitted Acquisition,
any other Permitted Investment or any Permitted Disposition, in each case, to
the extent constituting customary indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party as a
result of a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party); provided, that, the foregoing shall not restrict the incurrence of
Indebtedness by an Excluded Subsidiary in connection with the Permitted
Acquisition thereof;

(i) the Obligations;

(j) [Reserved];

(k) [Reserved];

(l) Indebtedness to finance the acquisition, construction, repair, replacement
or improvement of (i) additional or replacement buildings and/or Real Estate (or
an addition or additions to such Real Estate) for distribution, warehousing or
office space, and (ii) any improvements, fixtures or Equipment for any buildings
or Real Estate of a Loan Party, in each case, only to the extent secured by
Liens permitted under clause (h) of the definition of Permitted Encumbrances;

(m) unsecured Indebtedness in the aggregate principal amount of up to
$75,000,000 at any time outstanding (which Indebtedness may include the
issuance, redemption or repurchase of Disqualified Stock), provided, that, as to
any such Indebtedness (i) such Indebtedness shall be on commercially reasonable
terms and conditions with market rate pricing and otherwise be acceptable to the
Required Lenders and shall have a maturity date that is at least ninety-one
(91) days after the Maturity Date, (ii) as of the date of the incurring of any
such Indebtedness and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, and (iii) if such
Indebtedness is owed to a seller of assets to any Loan Party, it is expressly
subordinate in right of payment to the prior payment in full of the Obligations
and otherwise subject to related subordination provisions on terms reasonably
acceptable to Administrative Agent;

(n) Indebtedness of Borrowers and Guarantors evidenced by or arising under the
ABL Documents (as in effect on the date hereof or as permitted to be amended,
modified, supplemented, extended, renewed, refinanced, restated or replaced
pursuant to the Intercreditor Agreement);

 

35



--------------------------------------------------------------------------------

(o) unsecured guarantees made by any Loan Party in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Loan Parties;

(p) guarantees by any Loan Party of Indebtedness of any other Loan Party with
respect to Indebtedness otherwise permitted to be incurred pursuant to
Section 7.02;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) Indebtedness representing deferred compensation to employees of the Loan
Parties incurred in the ordinary course of business;

(s) Indebtedness consisting of obligations of the Loan Parties under deferred
compensation or other similar arrangements with employees incurred by such Loan
Party in connection with Permitted Acquisitions or any other Investment
permitted hereunder;

(t) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses, former spouses or domestic
partners to finance the purchase or redemption of Equity Interests in the Lead
Borrower permitted by Section 7.01;

(u) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business, provided, that the foregoing are unsecured, except
as permitted pursuant to clause (l), (o) (u) or (y) of the definition of
Permitted Encumbrances or to the extent such obligations constitute part of the
Cash Management Services (as defined in the Intercreditor Agreement) and are at
all times subject to the Intercreditor Agreement;

(v) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Loan Parties or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.

“Permitted Investments” means each of the following as long as no Event of
Default exists or would arise from the making of such Investment:

(a) Investments in cash and Cash Equivalents;

(b) Investments existing on the Closing Date and set forth on Schedule 7.02, and
any modifications, replacements, renewals, reinvestments or extensions of any of
the foregoing but not any increase in the amount thereof except pursuant to the
terms of such Investment (as in effect on the Closing Date);

(c) [Reserved];

(d) (i) Investments (including capital contributions, loans or advances) by any
Loan Party and its Subsidiaries in their respective Subsidiaries outstanding on
the date hereof, (ii) additional Investments by any Loan Party and its
Subsidiaries in Loan Parties, and (ii) additional Investments by the Loan
Parties in Subsidiaries that are Non-Loan Parties, provided, that, in the case
of this clause (ii), as of the date of such Investment and after giving effect
thereto, each of the Payment Conditions shall be satisfied;

 

36



--------------------------------------------------------------------------------

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors;

(f) guarantees by any Loan Party of leases (other than Capitalized Leases) or of
other obligations that do not constitute Indebtedness in the ordinary course of
business;

(g) Investments by any Loan Party in Swap Contracts permitted under clause
(d) of the definition of “Permitted Indebtedness”;

(h) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and other disputes with, customers and suppliers, in each case in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(i) loans or advances to officers, directors, partners and employees of the Loan
Parties in the ordinary course of business in an amount not to exceed $200,000
to any individual at any time or in an aggregate amount not to exceed $500,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(j) Investments constituting Permitted Acquisitions;

(k) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(l) Investments permitted pursuant to Sections 7.01, 7.03, 7.04, 7.05 and 7.06;

(m) promissory notes and other noncash consideration permitted to be received in
accordance with the terms of this Agreement in connection with Permitted
Dispositions, Restricted Payments permitted to be made in accordance with
Section 7.06 and Permitted Acquisitions;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances made by Loan Parties to the Lead Borrower in lieu of, and
not in excess of the amount of (after giving effect to any other such loans or
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to the Lead Borrower in accordance with
Section 7.06;

(q) Investments held by a Loan Party acquired after the Closing Date or of a
Person merged into such Loan Party or merged or consolidated with such Loan
Party (other than the Lead Borrower) in accordance with Section 7.04 after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

37



--------------------------------------------------------------------------------

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Lead
Borrower;

(s) Investments in any Rabbi Trust in order to fund accrued benefits under any
SERP; provided, that, prior to or contemporaneously with the formation of any
such Rabbi Trust, the applicable Loan Party has granted a Lien thereon in favor
of Administrative Agent for the benefit of the Secured Parties to secure the
Obligations;

(t) Investments made by Excluded Subsidiaries, provided, that, to the extent
such Investments are loans and advances to any Loan Party or Restricted
Subsidiary such loans and advances shall be subordinated to the payment in full
of the Obligations on terms and conditions acceptable to the Administrative
Agent in its Permitted Discretion; and

(u) other Investments (other than Permitted Acquisitions which shall be
permitted upon the satisfaction of the conditions set forth in the definition
thereof) in an amount not to exceed $2,500,000, to the extent that, as of the
date of such Investment and the date of any payment in respect thereof, and
after giving effect thereto, the Payment Conditions are satisfied.

“Permitted Refinancing” means any extension, renewal, replacement, modification
or refinancing of any Permitted Indebtedness of any Loan Party arising after the
Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Permitted Indebtedness (such
extended, refinanced, replaced or substituted Indebtedness, the “Refinanced
Obligations”) to the extent permitted hereunder; provided that: (a) the
Administrative Agent shall have received not less than ten (10) Business Days’
prior written notice of the intention to incur such Indebtedness, which notice
shall set forth in reasonable detail reasonably satisfactory to the
Administrative Agent the amount of such Indebtedness, the schedule of repayments
and maturity date with respect thereto and such other information with respect
thereto as the Administrative Agent may reasonably request; (b) promptly upon
the Administrative Agent’s request, the Administrative Agent shall have received
true, correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, as executed and delivered
by the parties thereto; (c) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of the Refinanced Obligations
(plus the amount of reasonable refinancing fees and expenses incurred in
connection therewith); (d) such Indebtedness shall have a final maturity that is
no earlier than (i) in the case of Refinanced Obligations that constitute
Material Indebtedness, ninety-one (91) days after the Maturity Date, and (ii) in
the case of all other Refinanced Obligations, three hundred sixty-four
(364) days after the final maturity date of such Refinanced Obligations or, if
earlier, ninety (91) days after the Maturity Date; (e) such Indebtedness shall
have a Weighted Average Life to Maturity not less than the Weighted Average Life
to Maturity of the Refinanced Obligations; (f) such Indebtedness shall rank in
right of payment no more senior than, and be subordinated (if subordinated) to
the Obligations on terms no less favorable to the Credit Parties than the
Refinanced Obligations; (g) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; (h) if the Refinanced Obligations or any Guarantees
thereof are unsecured, such Indebtedness and any Guarantees thereof shall be
unsecured; (i) if the Refinanced Obligations or any guarantees thereof are
secured, such Indebtedness and any Guarantees thereof shall be secured in all
material respects by substantially the same or less collateral as secured such
Refinanced Obligations or any guarantees thereof, on terms no less favorable to
the Administrative Agent or the Lenders; (j) if the Refinanced Obligations or
any guarantees thereof are secured, the Liens to secure such Indebtedness shall
not have a priority more senior than the Liens securing the Refinanced
Obligations and if subordinated to any other Liens on such property, shall be

 

38



--------------------------------------------------------------------------------

subordinated to the Administrative Agent’s Liens on terms and conditions no less
favorable; (k) if the Refinanced Obligations or any Guarantees thereof are
subordinated to any Indebtedness of the Borrower other than the Obligations,
such Refinancing Indebtedness and any Guarantees thereof shall be subordinated
to the Obligations on terms (including intercreditor terms) no less favorable to
the Administrative Agent or the Lenders; (l) the obligors in respect of the
Refinanced Obligations immediately prior to such refinancing, refunding,
extending, renewing or replacing thereof shall be the only obligors on such
Indebtedness; and (m) the terms and conditions (excluding as to pricing,
premiums and optional prepayment or redemption provisions) of any such
Indebtedness, taken as a whole, are not more restrictive with respect to the
Lead Borrower and the Restricted Subsidiaries, as reasonably determined by the
Lead Borrower in good faith, than the terms and conditions of the Refinanced
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in the last paragraph of Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Prepayment Event” means:

(a) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party (other than as set forth
in clause (b) below);

(b) any Disposition of Term Priority Collateral other than Permitted
Dispositions pursuant to clauses (c), (j), (l), (m) or (n) of the definition
thereof;

(c) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Casualty Event with respect to Inventory (including the receipt
of any Extraordinary Receipts with respect to such Casualty Event);

(d) solely to the extent a Cash Dominion Event then exists, the issuance by a
Loan Party or any of its Restricted Subsidiaries of any Equity Interests, other
than any such issuance of Equity Interests (i) to a Loan Party, (ii) as
consideration for a Permitted Acquisition or other Investment permitted
hereunder or (iii) as a compensatory issuance to any employee, director, or
consultant (including pursuant to any employee stock or option plans approved by
the board of directors of such Loan Party);

(e) solely to the extent a Cash Dominion Event then exists, the incurrence by
any Loan Party, of any Indebtedness for borrowed money issued by any Loan Party
or its Restricted Subsidiaries (other than the incurrence of Permitted
Indebtedness described in clauses (c) and (l) of the definition thereof); or

 

39



--------------------------------------------------------------------------------

(f) solely to the extent a Cash Dominion Event then exists, the receipt by any
Loan Party of any Extraordinary Receipts (other than Extraordinary Receipts in
respect of Inventory).

“Prepayment Premium” has the meaning specified in Section 2.09(b).

“Public Lender” has the meaning specified in last paragraph of Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Lead Borrower have been distributed by means of
an effective registration statement under the Securities Act of 1933.

“Public Offering” means a public offering of the Equity Interests of the Lead
Borrower pursuant to an effective registration statement under the Securities
Act of 1933.

“Québec Hypothec” means a hypothec, in form and substance reasonably
satisfactory to Agent and all other documents contemplated thereby or delivered
in connection therewith, each executed and delivered by the Loan Parties.

“Rabbi Trust” means any grantor trust established by an Obligor in accordance
with Internal Revenue Service Revenue Procedure 96-24 to accept both employer
and employee contributions made under the terms of one or more SERPs. As of the
Closing Date, the Loan Parties have no Rabbi Trusts.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all fixtures, hereditaments, appurtenances,
easements, rights-of-way, and similar rights relating thereto and all leases,
tenancies, and occupancies thereof, now or hereafter owned by any Loan Party

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of any Loan Party: (a) all Accounts; (b) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (c) all payment intangibles
of any Loan Party; (d) letters of credit, indemnities, guarantees, security or
other deposits and proceeds thereof issued payable to any Loan Party or
otherwise in favor of or delivered to Borrower or Guarantor in connection with
any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Loan Party, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Loan Party
or to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Loan Party) or otherwise associated with any
Accounts, Inventory or general intangibles of any Loan Party (including, without
limitation, choses in action, causes of action, tax refunds, tax refund claims,
any funds which may become payable to any Loan Party in connection with the
termination of any Plan or other employee benefit plan and any other amounts
payable to any Loan Party from any Plan or other employee benefit plan, rights
and claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Loan Party is a beneficiary).

“Receivables Reserves” and all constituent definitions contained in such term as
set forth in the ABL Loan Agreement shall have the respective meanings set forth
in the ABL Loan Agreement. .

“Register” has the meaning specified in Section 10.06(c).

 

40



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(b).

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the outstanding Term Loans; provided that if the
Term Loans shall then be held by two or more Lenders, then Required Lenders
shall be at least two Lenders (treating for purposes of this proviso a Lender
and all of its Affiliates and Approved Funds as a single Lender).

“Reserves” and all constituent definitions contained in such term as set forth
in the ABL Loan Agreement shall have the meaning set forth in the ABL Loan
Agreement.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary or assistant secretary, treasurer or assistant
treasurer of a Loan Party or any of the other individuals designated in writing
to the Administrative Agent by an existing Responsible Officer of a Loan Party
as an authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, limited liability company partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Excluded Subsidiary.

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions Laws” has the meaning set forth in Section 5.16.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

41



--------------------------------------------------------------------------------

“SDN List” means the list of the Specially Designated Nationals and Blocked
Persons.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party” or “Secured Parties” means individually and collectively, each
Lender and the Administrative Agent, and the successors and assigns of each of
the foregoing.

“Secured Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the
Documentation Agent and their respective Affiliates, in connection with this
Agreement and the other Loan Documents, including without limitation (but in any
event subject to the limitations described below) (i) the reasonable and
documented fees, charges and disbursements of (A) counsel for the Administrative
Agent and counsel for the Documentation Agent (provided that the fees and
expenses of counsel for the Documentation Agent payable on the Closing Date
shall not exceed $40,000), (B) outside consultants for the Administrative Agent
and the Documentation Agent, (C) appraisers (but only to the extent expressly
provided to be paid by the Borrowers as set forth in this Agreement), (D) field
examinations (but only to the extent expressly provided to be paid by the
Borrowers as set forth in this Agreement), and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations; and (b) all reasonable and
documented out-of-pocket expenses incurred by the Lenders who are not the
Administrative Agent or the Documentation Agent, or any Affiliate of any of
them, after the occurrence and during the continuance of an Event of Default,
provided, that, such Lenders shall be entitled to reimbursement for no more than
one counsel representing all such Lenders (absent a conflict of interest in
which case the Lenders may engage and be reimbursed for additional counsel).

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Blocked Account Agreements, the Mortgages, the DDA
Notifications, the Credit Card Notifications, the Canadian Security Documents,
and each other security agreement or other instrument or document executed and
delivered to the Administrative Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

“SERP” means all non-qualified retirements plans approved by the members of any
Loan Party’s board of directors, whether individual supplemental agreements or
executive deferred compensation plans.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

42



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Specified Event of Default” means the occurrence of (a) any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only with respect to an Event
of Default arising from the failure to (x) deliver a Borrowing Base Certificate
or (y) comply with Section 7.15), 8.01(d) (but only with respect to
representations and warranties set forth in a Borrowing Base Certificate) or
8.01(f) or (b) the exercise by Administrative Agent of its rights and remedies
upon an Event of Default.

“Specified Negative Covenants” has the meaning given to such term in
Section 1.08 hereof.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party other than a Leased Department.

“Store Leased Location” means any Store which is subject to a lease agreement
between a Loan Party and a third party, but excluding any location where a Loan
Party is operating pursuant to a Leased Department Agreement.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap

 

43



--------------------------------------------------------------------------------

transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means, the earliest to occur of (i) the Maturity Date or
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated).

“Term Loan” means a Term Loan made by a Lender to Borrowers under Article II and
collectively, the “Term Loans”.

“Term Loan Commitment” means, as to each Lender, its obligation to make a
portion of the Term Loans to the Borrowers pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Acceptance pursuant to
which such Lender becomes a party hereto, as applicable. As of the Closing Date
the aggregate amount of the Term Loan Commitments is $32,000,000.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Reserve” shall mean the Term Loan Reserve under and as defined in the
Intercreditor Agreement.

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
A, as each may be amended, supplemented or modified from time to time.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

44



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York provided, that, if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.22.

“UFTA” has the meaning specified in Section 10.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“US Dollar Equivalent” means at any time (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by
Administrative Agent by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in the Wall Street Journal in the
“Exchange Rate” column under the heading “Currency Trading” (if currency is not
quoted in the Wall Street Journal on such day, such other source as the Agent
shall reasonably select) on the Business Day immediately prior to such
determination.

“Value” means, with respect to each category of Inventory, the Cost, consistent
with the then current practices of Borrowers, without regard to intercompany
profit or increases for currency exchange rates.

“VAT” shall mean Value Added Tax imposed in Canada or any other jurisdiction and
any equivalent tax applicable in any jurisdiction (including Goods and Services
Tax, Harmonized Sales Tax and Québec Sales Tax).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wells Equipment Financing Documents” means that certain Master Lease Number
426197 dated as of September 30, 2014 between Wells Fargo Equipment Finance,
Inc. and the Lead Borrower.

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares and
shares held by a resident of the jurisdiction, in each case, as required by law)
or other Equity Interests are owned by an one or more of the Borrowers and any
of the Borrowers’ other Wholly-Owned Subsidiaries at such time.

 

45



--------------------------------------------------------------------------------

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
modified, supplemented, extended, renewed, restated or replaced (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the “satisfaction”,
“repayment”, “paid in full” or “payment in full” of the Obligations (including,
the “Guaranteed Obligations” as defined in the Facility Guaranty and the
“Secured Obligations” as defined in the Security Agreement) shall mean the
repayment in Dollars in full in cash or immediately available funds of all of
the Obligations other than unasserted contingent indemnification Obligations.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

46



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Lease. Notwithstanding any other provision contained herein, (i) any lease
that is treated as an operating lease for purposes of GAAP as of the Closing
Date shall not be treated as Indebtedness or as a capital lease or Capital Lease
Obligations and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the Closing Date, that would be treated as
an operating lease for purposes of GAAP as of the Closing Date shall be treated
as an operating lease), in each case for the purposes of this Agreement and
(ii) any obligation that is not treated as Indebtedness for the purposes of GAAP
and otherwise included in the definition of “Indebtedness” as of the Closing
Date shall not be treated as Indebtedness for purposes of this Agreement, in
each case described in subclauses (i) and (ii), notwithstanding any actual or
proposed change in or application of GAAP after the Closing Date.

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. [Reserved].

1.07. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided, that, the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08. Determination of Compliance with Certain Covenants. For purposes of
determining compliance with any negative covenant set forth in Section 7.01
(Liens), Section 7.02 (Investments), Section 7.03 (Indebtedness), Section 7.05
(Dispositions), Section 7.06 (Restricted Payments) and Section 7.07 (Prepayments
of Indebtedness) (each of the foregoing, a “Specified Negative Covenant”), at
the time of incurrence, or making of any Lien, Investment, Indebtedness,
Disposition, Restricted Payment or prepayment of Subordinated Indebtedness, the
Lead Borrower will be entitled to classify such Lien, Investment, Indebtedness,
Disposition, Restricted Payment or prepayment of Subordinated Indebtedness,

 

47



--------------------------------------------------------------------------------

as the case may be, in an applicable subcategory (but not multiple
subcategories) permitted under such Specified Negative Covenant (but not other
Specified Negative Covenants) (in each case, to the extent available and the
criteria of such subcategory is satisfied); provided, that, with respect to such
Lien, Investment, Disposition or Restricted Payment, if such election by the
Lead Borrower exhausts such applicable subcategory chosen under such Specified
Negative Covenant, the Lead Borrower may elect to also use (i) clause (ee) of
the definition of Permitted Encumbrances with respect to such Lien, (ii) clause
(u) of the definition of Permitted Investments with respect to such Investment,
(iii) clause (w) of the definition of Permitted Disposition with respect to such
Disposition or (iv) Section 7.06(e) with respect to such Restricted Payment (in
each case of the foregoing clauses (i) through (iv), to the extent available and
the criteria of such subcategory is satisfied).

1.09. Certain ABL Loan Agreement Provisions. In the event that the ABL Documents
shall terminate and be of no further force and effect, the following defined
terms and Sections shall be incorporated into this Agreement in the form
existing in the ABL Loan Agreement immediately prior to such termination:
“Eligible Inventory”, “Eligible LC Inventory”, “Eligible Receivables”, “Eligible
Trade Receivables”, Section 6.13 (b), (c), (d), and (e).

ARTICLE II

THE CREDIT FACILITY

2.01. The Term Loans; Reserves.

(a) On the terms and subject to the conditions contained in this Agreement, each
Lender severally agrees to make a single loan in Dollars to the Borrowers on the
Closing Date, in the amount of such Lender’s Term Loan Commitment by wire
transfer in accordance with the instructions provided (and reasonably
acceptable) to such Lender by the Lead Borrower, provided that after giving
effect to the funding of the Term Loans hereunder, the aggregate outstanding
principal amount of the Term Loans shall not exceed the total aggregate amount
of the Term Loan Commitments immediately prior to the funding of the Term Loans.
Amounts repaid or prepaid on the Term Loans may not be reborrowed. Upon the
funding of a Term Loan in the amount of its Term Loan Commitment on the Closing
Date, each Lender’s Term Loan Commitment shall be reduced to zero.

(b) [Reserved].

(c) As of the Closing Date, (i) the Reserves are as set forth in the most recent
Borrowing Base Certificate delivered in connection with the ABL Loan Agreement
and (ii) the Intellectual Property Reserves are as set forth on the Borrowing
Base Certificate delivered on the Closing Date.

(d) The Administrative Agent shall have the right, at any time and from time to
time after the Closing Date in its discretion to establish, modify or eliminate
the Intellectual Property Reserves against the Borrowing Base. The
Administrative Agent shall give three (3) Business Days prior notice to the Lead
Borrower with respect to the establishment of any new Intellectual Property
Reserves or changes in the methodology of the calculation of an existing
category of Intellectual Property Reserves (during which period the
Administrative Agent shall be available to discuss any such proposed changes to
methodology with Borrowers and Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such reserve or
change no longer exists in a manner and to the extent reasonably satisfactory to
Administrative Agent); provided, that, no such prior notice shall be required
(i) at any time that an Event of Default is continuing, (ii) for changes to any
Intellectual Property Reserves resulting solely by virtue of mathematical
calculations of the amount of the Intellectual Property Reserves in accordance
with the methodology of calculation previously utilized,

 

48



--------------------------------------------------------------------------------

or (iii) for changes to Intellectual Property Reserves or establishment of
additional Intellectual Property Reserves if a Material Adverse Effect has
occurred or it would be reasonably likely that a Material Adverse Effect to the
Lenders would occur were such Intellectual Property Reserves not changed or
established prior to the expiration of such three (3) Business Day period. The
amount of any Intellectual Property Reserves established by the Administrative
Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by the Administrative
Agent in their Permitted Discretion. The Administrative Agent shall not
establish any Intellectual Property Reserves that are duplicative of any other
Reserves (as defined in the ABL Loan Agreement) or items that are otherwise
addressed or excluded through eligibility criteria.

(e) Subject to Section 6.21, if any Borrowing Base Certificate delivered
pursuant to Section 6.02(b) shows that the then outstanding principal balance of
the Term Loans is in excess of the Borrowing Base, then, pursuant to the terms
of the Intercreditor Agreement, the Term Loan Reserve in an amount equal to such
excess shall be implemented.

2.02. Permitted Administrative Agent Advances. After obtaining the prior written
consent of the Required Lenders, the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s
discretion, to make Permitted Administrative Agent Advances. The Permitted
Administrative Agent Advances shall be repayable on demand of the Administrative
Agent or the Required Lenders and together with all interest thereon shall
constitute Obligations secured by the Collateral. Permitted Administrative Agent
Advances shall not constitute Term Loans but shall otherwise constitute
Obligations hereunder. Interest on Permitted Administrative Agent Advances shall
be payable at the Interest Rate then applicable and shall be payable on demand
of the Administrative Agent or the Required Lenders. Each Lender agrees that it
shall make available to Administrative Agent, upon Administrative Agent’s
demand, in immediately available funds, the amount equal to such Lender’s pro
rata share of each such Permitted Administrative Agent Advance. The making of
any such Permitted Administrative Agent Advance on any one occasion shall not
obligate the Administrative Agent or any Lender to make or permit any Permitted
Administrative Agent Advance on any other occasion or to permit such Permitted
Administrative Agent Advances to remain outstanding. The Administrative Agent
shall have no liability for, and no Loan Party or Secured Party shall have the
right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to any Permitted Administrative Agent Advance.

2.03. [Reserved].

2.04. [Reserved].

2.05. Prepayments.

(a) The Borrowers may prior to a Cash Dominion Event, upon irrevocable notice
from the Lead Borrower to the Administrative Agent, at any time or from time to
time voluntarily prepay the Term Loans in whole or in part together with any
applicable Prepayment Premium required by Section 2.09(b); provided, that,
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. three Business Days prior to any date of prepayment; and (ii) such
notice shall specify the amount of such prepayment of the Term Loans to be
prepaid, which shall be in a minimum amount of $2,500,000 or a whole multiple of
$1,000,000 in excess thereof. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment shall be accompanied by all accrued interest on the amount
prepaid together with any applicable Prepayment Premium required by
Section 2.09(b). Each such prepayment shall be applied to the Term Loans of the
Lenders in accordance with their respective Applicable Percentage, and shall be
applied to the scheduled principal installments on a pro rata basis.

 

49



--------------------------------------------------------------------------------

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved]

(f) [Reserved].

(g) Subject to the terms of the Intercreditor Agreement, the Borrowers shall
prepay the Term Loans in an amount equal to the Net Proceeds received by a Loan
Party on account of a Prepayment Event, unless the Net Proceeds therefrom are
required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Administrative Agent and no Net Proceeds remain
after such application.

(h) The Lead Borrower shall cause any Foreign Subsidiary which sells any
licenses or otherwise makes any Disposition of Intellectual Property (excluding
the receipt of royalties in respect of the lease or license of Intellectual
Property) to pay 100% of the Net Proceeds of such Disposition (excluding the
receipt of royalties in respect of the lease or license of Intellectual
Property) to the Administrative Agent as a mandatory prepayment.

(i) [Reserved].

(j) Subject to the terms of the Intercreditor Agreement, prepayments made
pursuant to Prepayment Events shall be applied first, to the outstanding ABL
Loans (and any ABL Debt then due and payable) in the event that such prepayment
arises from a Disposition of, or Extraordinary Receipts with respect to, ABL
Priority Collateral (without a permanent reduction in the Commitments (as
defined in the ABL Loan Agreement)) and second, to the Obligations, and to the
extent any prepayments are made pursuant to Prepayment Events that arise from a
Disposition of, or Extraordinary Receipts with respect to Term Priority
Collateral, such proceeds shall be applied first, to the Obligations and second,
to the outstanding ABL Loans and ABL Debt.

(k) All amounts prepaid pursuant to Section 2.05(g), (h) and (k) shall be
applied to scheduled principal installments of the Obligations in the inverse
order of maturity to reduce the outstanding principal balance of the Term Loans
and shall be accompanied by the amount of the Prepayment Premium (if any)
required pursuant to Section 2.09(b) and all accrued interest on the amount
prepaid and, in the case of a prepayment in full, all other Obligations then due
and owing. Each such prepayment shall be applied to the Term Loans of the
Lenders in accordance with their respective Applicable Percentage.

2.06. [Reserved].

2.07. Repayment of Term Loans.

(a) Borrowers shall repay the Term Loans to the Administrative Agent for the
ratable account of the Lenders, on the first Business Day of each February, May,
August and November, commencing on the first Business Day of August 2016, in an
aggregate principal amount of $800,000.00.

 

50



--------------------------------------------------------------------------------

(b) On the Termination Date, Borrowers shall repay any remaining principal of
the Term Loans outstanding on such date, together with any other outstanding
Obligations. In addition, the Borrowers shall repay to the Administrative Agent
all outstanding Permitted Administrative Agent Advances within three
(3) Business Days of written demand therefor.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), Section 3.02 and Section 3.03
below, the Term Loans shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Margin.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Term Loan shall be due and payable in arrears (i) on each
Interest Payment Date, and (ii) if not previously paid in full, on the
Termination Date, and at such other times as may be specified herein Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.09. Fees.

(a) Closing Fee. The Borrowers shall pay to the Administrative Agent for the
account of the Lenders in accordance with their Applicable Percentages a Closing
Fee (the “Closing Fee”) in the amount of $640,000, which Closing Fee is deemed
fully earned and non-refundable on the Closing Date. No portion of the Closing
Fee shall be subject to refund, rebate or abatement in whole or part.

(b) Prepayment Premium.

(i) If the Borrowers pay, for any reason (including, but not limited to, any
optional or mandatory payment after the occurrence of an Event of Default or
after acceleration of the Term Loans including in connection with the
commencement of any insolvency proceeding or other proceeding pursuant to any
Debtor Relief Laws), all or any part of the principal balance of the Term Loans
on or before the third anniversary of the Closing Date, each such payment shall
be accompanied by payment of a premium (expressed as a percentage of the
aggregate principal amount of the Term Loans that is subject to such prepayment)
(the “Prepayment Premium”) as follows: (x) on or prior to the first anniversary
of the Closing Date, 3.0%, (y) after the first anniversary of the Closing Date,
but on or prior to the second anniversary of the Closing Date, 2.0% and
(z) after the second anniversary of the Closing Date, but on or prior to the
third anniversary of the Closing Date, 1.0%. Any prepayment of the Term Loans
made after the third anniversary of the Closing Date shall be without any
premium under this Section 2.09(b).

 

51



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, it is understood and
agreed that if the Obligations are accelerated for any reason, including because
of default, the commencement of any insolvency proceeding or other proceeding
pursuant to any Debtor Relief Laws, sale, disposition or encumbrance (including
that by operation of law or otherwise), the Prepayment Premium, if any,
determined as of the date of acceleration will also be due and payable as though
said Indebtedness was voluntarily prepaid as of such date and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premium payable in accordance with the immediately preceding sentence
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the early termination and the Borrowers agree that it is reasonable
under the circumstances currently existing. The Prepayment Premium, if any,
shall also be payable (i) in the event the Obligations (and/or this Agreement or
the Notes evidencing the Obligations) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means and/or (ii) upon the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Obligations (and/or this Agreement or the Notes evidencing the Obligations)
in any insolvency proceeding or other proceeding pursuant to any Debtor Relief
Laws, foreclosure (whether by power of judicial proceeding or otherwise), deed
in lieu of foreclosure or by any other means or the making of a distribution of
any kind in any insolvency proceeding to the Administrative Agent, for the
account of the Lenders, in full or partial satisfaction of the Obligations. THE
BORROWERS EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION INCLUDING IN CONNECTION WITH
ANY VOLUNTARY OR INVOLUNTARY ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY
INSOLVENCY PROCEEDING OR OTHER PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS OR
PURSUANT TO A PLAN OF REORGANIZATION. The Borrowers expressly agrees that:
(A) the Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Lenders and the Borrowers giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium; and (D) the
Borrowers shall be estopped hereafter from claiming differently than as agreed
to in this paragraph. The Borrowers expressly acknowledges that their agreement
to pay the Prepayment Premium to Lenders as herein described is a material
inducement to Lenders to provide the Term Loan Commitments and make the Term
Loans.

(c) Other Fees. The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10. Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on the Term Loans for the day on which the Term Loans are made, and
shall not accrue on the Term Loans, or any portion thereof, for the day on which
the Term Loans or such portion is paid (except as otherwise set forth herein).
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

52



--------------------------------------------------------------------------------

2.11. Evidence of Debt.

(a) The Term Loan made by each Lender shall be evidenced by one or more accounts
or records maintained by the Administrative Agent in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of the Term Loan made by
such Lender, each payment and prepayment of principal of any such Term Loan, and
each payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loans made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records. Each Lender may
attach schedules to its Term Note and endorse thereon the date, amount and
maturity of its Term Loan and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Term Note and upon cancellation of such Term Note, the Borrowers will
issue, in lieu thereof, a replacement Term Note in favor of such Lender, in the
same principal amount thereof and otherwise of like tenor.

(b) [Reserved].

2.12. Payments Generally.

(a) General.

(i) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., at the option of the Administrative Agent, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(ii) [Reserved].

(b)     (i) [Reserved].

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have

 

53



--------------------------------------------------------------------------------

made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) [Reserved].

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make the Term Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Term Loan or to make any payment hereunder
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan or to
make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Term Loans in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably and in the priorities set forth
in Section 8.03, provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any portion of its Term
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. [Reserved].

2.15. [Reserved].

 

54



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01. Taxes. For purposes of this Article III, the term “applicable law” shall
include FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes (including any Other Taxes), provided, that, if the Borrowers shall be
required by applicable law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrowers shall make such
deductions or withholdings and (iii) the Borrowers shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent, timely reimburse it for the payment of Other
Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Lead Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Administrative Agent
or a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Such delivery
shall be provided on the Closing Date and on or before such documentation
expires or becomes obsolete or after the occurrence of an event requiring a
change in the documentation most

 

55



--------------------------------------------------------------------------------

recently delivered. In addition, any Lender, if requested by the Lead Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided, that, the Loan Parties, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Loan Parties under this subsection (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary contained in this subsection (f) in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person.

 

56



--------------------------------------------------------------------------------

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund the Term Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, the outstanding Term Loans made by such Lender shall be
immediately converted to Term Loans accruing interest at the Base Rate plus the
Applicable Margin until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with the Term Loans that (a) adequate and reasonable
means do not exist for determining the LIBO Rate for any Term Loan, or (b) the
LIBO Rate with respect to the Term Loans does not adequately and fairly reflect
the cost to such Lenders of funding the Term Loans, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Administrative Agent and the Lenders to calculate interest
based on the LIBO Rate shall automatically be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice and the
Term Loans shall be immediately converted to Term Loans accruing interest at the
Base Rate plus the Applicable Margin.

3.04. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Term Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Term Loan made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining any Term Loan, or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Term Loan Commitments of such Lender or the Term Loan made by, such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s

 

57



--------------------------------------------------------------------------------

holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Lead Borrower shall be conclusive absent manifest error. The
Borrowers shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that, the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) [Reserved].

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, so long as the Term Loan of such Lender
bears interest at a rate based on the LIBO Rate, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any payment or prepayment of the Term Loan of such Lender (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrowers to prepay the Term Loan of such Lender on the
date or in the amount notified by the Lead Borrower; or

(c) any assignment of the Term Loan of such Lender as a result of a request by
the Lead Borrower pursuant to Section 10.13;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain the Term Loan or from fees payable to terminate the deposits
from which such funds were obtained.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (at the request of the Lead Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

58



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive repayment of all Obligations hereunder.

3.08. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Loan Party hereby irrevocably designates and appoints the Lead Borrower
as such Loan Party’s agent to represent such Loan Party in all respects under
this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

ARTICLE IV

CONDITIONS PRECEDENT TO THE TERM LOAN

4.01. Conditions of the Term Loans. The obligation of each Lender to make its
Term Loan hereunder is subject to satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Term Note executed by the Borrowers in favor of each Lender requesting a
Term Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;

 

59



--------------------------------------------------------------------------------

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(v) a favorable legal opinion of Pepper Hamilton LLP, U.S. counsel to the Loan
Parties, and Gowlings WLG, Canadian counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Closing Date after giving
effect to the transactions contemplated hereby, and (D) either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Administrative Agent required
under the Loan Documents have been obtained and are in effect;

(viii) evidence reasonably satisfactory in form and substance to the
Administrative Agent that a portion of the proceeds of the Term Loans will be
used to repay the ABL Debt in an amount sufficient to repay the Tranche A-1
Revolving Loans in their entirety and that the Tranche A-1 Revolving Loan
Commitments will thereupon be terminated;

(ix) each Security Document set forth on Schedule 4.01(a) required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party party thereto and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(x) subject to Section 6.21, all other Loan Documents, each duly executed by the
applicable Loan Parties;

(xi) appraisals (based on net orderly liquidation value) by a third party
appraiser acceptable to the Administrative Agent of all Intellectual Property of
the Borrowers, the results of which are satisfactory to the Administrative
Agent;

(xii) results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any Mortgages, and
releases or subordination agreements reasonably satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit or other arrangements reasonably satisfactory to the Administrative Agent
for the delivery of such termination statements and releases, satisfactions and
discharges have been made;

 

60



--------------------------------------------------------------------------------

(xiii) (A) all documents and instruments, including Uniform Commercial Code
financing statements and PPSA filings, required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under the Loan Documents and all such
documents and instruments will be filed, registered or recorded to the
satisfaction of the Administrative Agent, (B) Blocked Account Agreements, and
(C) Control Agreements with respect to the Loan Parties’ securities and
investment accounts;

(b) The ABL Agent and the Borrowers shall have entered into an amendment to the
ABL Loan Agreement in form and substance satisfactory to the Administrative
Agent, which, among other things, (i) provides for the extension of the maturity
date under the ABL Loan Agreement to be co-terminus with the Maturity Date
hereunder, and (ii) permits the Term Loans, the Liens granted under the Loan
Documents in favor of the Administrative Agent for the benefit of the Secured
Parties, and the consummation of the transactions contemplated hereby.

(c) After giving effect to the funding of the Term Loans on the Closing Date,
Excess Availability shall not be less than $45,000,000.

(d) All of the Borrowers’ accounts payable shall be within stated invoice terms
as of the Closing Date, or as permitted in the ordinary course of the Borrowers’
business consistent with past practice.

(e) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, as of February 29, 2016, and executed by a Responsible
Officer of the Lead Borrower.

(f) The Administrative Agent shall have received the Audited Financial
Statements.

(g) The Administrative Agent shall have received and be satisfied with (i) a
detailed annual forecast for the period commencing on the Closing Date and
ending with the end of the 2016 Fiscal Year, which shall include an Excess
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, (ii) a detailed forecast for the period commencing on the Closing
Date and ending with the end of the 2016 Fiscal Year, which shall include an
Excess Availability model, Consolidated income statement, balance sheet and
statement of cash flow, by month (iii) any updates to the projections described
in clauses (i) and (ii), in each case in form and substance reasonably
satisfactory to Administrative Agent, and (iv) copies of interim unaudited
financial statements for each quarter and month since the date of the Audited
Financial Statements (including February 2016), in each case of the foregoing
clauses (i) through (iv), prepared in conformity with GAAP and consistent with
the Loan Parties’ then current practices.

(h) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(i) All fees required to be paid to the Administrative Agent on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

(j) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced at least two (2) Business
Days prior to the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided, that, such estimate shall not thereafter preclude
a final settling of accounts between the Borrowers and the Administrative
Agent).

 

61



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five (5) Business Days
prior to the Closing Date in order to allow the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.

(l) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, shall be true and correct on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (other than if such
representations and warranties are subject to “materiality” or “Material Adverse
Effect” or similar language, in which case they shall be true and correct in all
respects).

(m) No Default or Event of Default shall exist, or would result from the funding
of the Term Loans or from the application of the proceeds thereof as
contemplated on the Closing Date.

(n) The Lenders have met with Lead Borrower’s management team and the results of
such meeting were satisfactory to the Lenders.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into this Agreement and to make the Term
Loans hereunder, each Loan Party represents and warrants to the Administrative
Agent and the other Secured Parties that:

5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

 

62



--------------------------------------------------------------------------------

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries which has or would reasonably expected to have a
Material Adverse Effect, (ii) any Material Indebtedness to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries, or (iii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject in each case which has or would reasonably expected to have
a Material Adverse Effect; (c) result in or require the creation of any Lien
upon any asset of any Loan Party (other than Liens in favor of the
Administrative Agent under the Security Documents); or (d) violate any Law where
such violation has or would reasonably be expected to have a Material Adverse
Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the grant of the security interest by the Loan Parties of the
Collateral pledged by the Loan Parties pursuant to the Security Documents or for
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for (a) the
perfection or maintenance of the Liens created under the Security Documents or
the priority thereof, (b) such as have been obtained or made and are in full
force and effect, or (c) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.04. Binding Effect. This Agreement and each other Loan Document has been, duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness of the Lead Borrower and its Subsidiaries as of the date thereof,
if and as required by GAAP.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated October 31, 2015, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness of the
Loan Parties and their Consolidated Subsidiaries as of the Closing Date.

 

63



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Lead Borrower and its Subsidiaries on a
Consolidated basis.

(e) [Reserved].

(f) The Consolidated forecasted balance sheet, statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made and at the time of delivery of such forecasts; it being understood that the
projections and estimates contained in such Consolidated balance sheet,
statements of income and cash flows are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that
actual results may vary from projected results and that such variances may be
material and that the Loan Parties make no representation as to the
attainability of such projection or as to whether such projections will be
achieved or materialize.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07. No Default or Event of Default. No Loan Party or any Restricted Subsidiary
is in default under or with respect to, any Material Indebtedness. No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Neither the Lead Borrower nor any of its Subsidiaries is a party
to any agreement or instrument or subject to any corporate restriction that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

5.08. Ownership of Property; Liens.

(a) Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests in,
all Real Estate necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business, except in each case as
does not have and would not reasonably be expected to have a Material Adverse
Effect.

 

64



--------------------------------------------------------------------------------

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties and each of
their Restricted Subsidiaries, together with a list of the holders of any
mortgage or other Lien thereon as of the Closing Date. Each Loan Party and each
of its Restricted Subsidiaries has good, marketable and insurable fee simple
title to the Real Estate owned by such Loan Party or such Restricted Subsidiary,
free and clear of all Liens (other than Permitted Encumbrances), except in each
case as or would reasonably be expected to have a Material Adverse Effect.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with name of the lessor with
respect to each such Lease as of the Closing Date. Each of such Leases is in
full force and effect and the Loan Parties and the Restricted Subsidiaries are
not in default (beyond applicable cure periods) of the terms of any such Leases
and each of the Loan Parties and the Restricted Subsidiaries enjoys peaceful and
undisturbed possession under all such Leases, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens (other
than Liens that constitute Permitted Encumbrances described in clauses
(a) through (f), clauses (h) through (l), clauses (n) through (s), and clauses
(y) through (bb) of the definition thereof) on the property or assets of each
Loan Party and each of its Restricted Subsidiaries, as of the Closing Date
showing the lien holder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Restricted
Subsidiary subject thereto. The property of each Loan Party and each of its
Restricted Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Restricted Subsidiary of a Loan Party on the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party or any Restricted Subsidiary of a Loan Party on the Closing
Date, showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.

5.09. Environmental Compliance.

(a) No Loan Party or any Restricted Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or formerly owned or operated by any Loan Party or Restricted
Subsidiary is or was listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or Restricted
Subsidiary in violation of any Environmental Laws or, to the knowledge of any of
the Loan Parties on any property formerly owned or operated by any Loan Party or
Restricted Subsidiary; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Restricted Subsidiary; (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any of the

 

65



--------------------------------------------------------------------------------

Loan Parties, there are no pending or threatened Liens under or pursuant to any
applicable Environmental Laws on any Real Estate or other assets owned or leased
by any Loan Party or Restricted Subsidiary, and to the best of the knowledge of
any of the Loan Parties, no actions by any Governmental Authority have been
taken or are in process which would subject any of such properties or assets to
such Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Restricted Subsidiary thereof is undertaking, and no Loan Party or any
Restricted Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Restricted
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect.

5.10. Insurance. Schedule 5.10 sets forth a list of the Loan Parties’ and their
respective Subsidiaries’ insurance policies. The properties of the Loan Parties
and their Restricted Subsidiaries are insured with insurance companies the Loan
Parties believe (in the good faith judgment of its management) to be financially
sound and reputable at the time the relevant coverage is placed or renewed
against such loss or damage with respect to its properties and business of the
kind customarily insured against by Persons engaged in the same or similar
business, of such types and such amounts (after giving effect to self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Loan Parties), in such amounts as are customarily
carried under similar circumstances by such other Persons.

5.11. Taxes. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Loan Parties
and their Restricted Subsidiaries have filed all Federal, state and other tax
returns and reports required to be filed, and (b) have paid when due and payable
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect. Except as set
forth on Schedule 5.11, no Loan Party or any Restricted Subsidiary thereof is a
party to any tax sharing agreement.

5.12. ERISA and Canadian Pension Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is maintained under
a prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the IRS with respect to such prototype or volume
submitter plan. To the best knowledge of the Lead Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan except to the extent where such failure has
not resulted in and could not reasonably be expected to have a Material Adverse
Effect.

 

66



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as would not be expected to result in a Material Adverse Effect,
no ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) except as has not and could
not be expected to result in a Material Adverse Effect; (iv) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that has or would be
reasonably expected to have a Material Adverse Effect; and (v) except as has not
or could not be expected to result in a Material Adverse Effect, neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

(d) (i) No Loan Party nor any Restricted Subsidiary maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Specified Canadian Pension Plan, nor has any such Person ever maintained,
sponsored, administered, contributed to or participated in any Specified
Canadian Pension Plan; (ii) the Canadian Pension Plans are duly registered under
the Income Tax Act (Canada) and any other applicable Laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable Laws and no event has occurred which could
cause the loss of such registered status; (iii) all obligations of the Loan
Parties and their Restricted Subsidiaries (including funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the Canadian Union Plans have been performed on a
timely basis except where the failure to so perform on a timely basis would be
reasonably expected to have a Material Adverse Effect; (iv) all contributions or
premiums required to be made or paid by the Loan Parties and their Restricted
Subsidiaries to the Canadian Pension Plans, Canadian Benefit Plans and Canadian
Union Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable Laws; (v) the sole obligation of any Loan Party or
any Restricted Subsidiary of any Loan Party under a Canadian Union Plan is to
make monetary contributions to the plan in the amounts and in the manner set
forth in the applicable Canadian Union Plan, collective agreement or
participation agreement, and all such contributions have been made; (vi) No Loan
Party or Restricted Subsidiary has a material liability with respect to any
post-retirement benefit under a Canadian Benefit Plan; (vii) As of the date
hereof, no Canadian Pension Event has occurred; (viii) There are no outstanding
disputes concerning the Canadian Pension Plans, Canadian Union Plans or Canadian
Benefit Plans or the assets thereof which would reasonably be expected to have a
Material Adverse Effect.

5.13. Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in the Loan Parties and
Restricted Subsidiaries have been validly issued, are fully paid and
non-assessable (other than with respect to the Lead Borrower) and

 

67



--------------------------------------------------------------------------------

are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except for
(i) those created under the Security Documents, and (ii) Permitted Encumbrances
securing ABL Debt, and (iii) Permitted Encumbrances under clauses (a) and (e) in
the definition thereof. Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Restricted
Subsidiary. The Loan Parties have no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13.
The copies of the Organization Documents of each Loan Party and each amendment
thereto provided pursuant to Section 4.01 are true and correct copies of each
such document, each of which is valid and in full force and effect.

5.14. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Term Loans shall be used directly or indirectly for any purpose that might cause
any of the Term Loans to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15. Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information or other data furnished (whether in writing or orally) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements, information or data taken as a whole, in
the light of the circumstances under which they were made or delivered, not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; it being understood that for the
purposes of this Section 5.15 such statements or information or data shall not
include projections and pro forma financial information or any other
forward-looking information or information of a general economic or
industry-specific nature.

5.16. Compliance with Laws.

(a) Generally.

(i) Each of the Loan Parties and each Restricted Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

(ii) No part of the proceeds of the Term Loans will be used directly or
indirectly (1) for the purpose of financing any activities or business of or
with any Person subject to any sanctions or economic embargoes administered or
enforced by the U.S. Department of State or the U.S. Department of Treasury
(including OFAC) or any other applicable sanctions authority (the associated
Laws, rules, regulations and orders, collectively, “Sanctions Laws”) or (2) for
any payments to any Government Official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of any Sanctions Laws or the FCPA.

(b) Anti-Terrorism Laws, Etc. Without limiting the foregoing, no Loan Party, any
of its Restricted Subsidiaries or, to the knowledge of the Borrowers, any of
their respective Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, any of the prohibitions set forth in
any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan Party, any of its
Restricted Subsidiaries or, to the knowledge of the Borrowers, any of their
respective Affiliates (x) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

(c) Anti-Corruption Laws, Etc. No Loan Party, any of its Restricted Subsidiaries
or, to the knowledge of the Borrowers, any of their respective Affiliates or any
officer, director, or employee, or agent, representative, sales intermediary of
such Person, in each case, acting on behalf of any Loan Party or any of its
Restricted Subsidiaries in violation of any applicable Anti-Corruption Law. None
of the Loan Parties, any of their Restricted Subsidiaries or any of their
Affiliates has been convicted of violating any Anti-Corruption Laws or subjected
to any investigation by a Governmental Authority for violation of any applicable
Anti-Corruption Laws. There is no material suit, litigation, arbitration, claim,
audit, action, proceeding or investigation pending or, to the knowledge of any
executive officer of the Borrowers, threatened against or affecting the Loan
Parties, their Restricted Subsidiaries or any of their Affiliates related to any
applicable Anti-Corruption Law, before or by any Governmental Authority. None of
the Loan Parties nor any of their respective Restricted Subsidiaries has
conducted or initiated any internal investigation or made a voluntary, directed,
or involuntary disclosure to any Governmental Authority with respect to any
alleged act or omission arising under or relating to any noncompliance with any
Anti-Corruption Law. In the three (3) years prior to the Closing Date, none of
the Loan Parties nor any of their respective Restricted Subsidiaries has
received any written notice, request or citation for any actual or potential
noncompliance with any of the foregoing.

(d) Foreign Assets Control Regulations and Anti-Money Laundering. Each Loan
Party and its Restricted Subsidiaries are in compliance in all material respects
with all Sanctions Laws, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party, any of its Restricted
Subsidiaries, or, to the knowledge of the Borrowers, any of their respective
Affiliates, officers or directors (i) is a Person designated by the U.S.
government on the list of the SDN List with which a U.S. Person cannot deal or
otherwise engage in business transactions or (ii) is organized, resident or
operating in any country or territory that is itself the target of any Sanctions
Laws.

 

69



--------------------------------------------------------------------------------

5.17. Intellectual Property; Licenses, Etc. Except as set forth on Schedule
5.17, the Loan Parties and their Restricted Subsidiaries own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses as currently conducted. Except as set forth on Schedule
5.17, to the knowledge of any of the Loan Parties, the operation of the
respective business of the Loan Parties and their Restricted Subsidiaries as
currently conducted does not infringe upon misuse, misappropriate or violate any
rights held by any other Person except for such infringements, misuses,
misappropriations or violations that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Schedule 5.17, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Lead Borrower, threatened in
writing, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.18. Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Restricted Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
based on hours worked to employees of the Loan Parties comply with the Fair
Labor Standards Act and any other applicable federal, state, local or foreign
Law dealing with such wage and hour matters except to the extent that any such
violation could not reasonably be expected to have a Material Adverse Effect. No
Loan Party nor any of its Restricted Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law
except where such incurrence could not reasonably be expected, individually or
in the aggregate to have a Material Adverse Effect. All payments due from any
Loan Party and its Restricted Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Restricted Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party nor any
Restricted Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement which constitutes a
Material Contract, bonus plan, restricted stock plan, stock option plan, or
stock appreciation plan or agreement or any similar plan, agreement or
arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Restricted Subsidiary has made a pending demand for recognition that would
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Restricted Subsidiary pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party or any
of its Restricted Subsidiaries. The consummation of the transactions
contemplated by the Loan Documents on the Closing Date will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Restricted Subsidiaries is bound.

5.19. Security Documents.

The provisions of the Security Documents, together with such filings and other
actions required to be taken hereby or by the applicable Security Documents
(including the delivery to the Administrative Agent of any Pledged Securities
(as defined in the Security Agreement, as required to be delivered pursuant to
the applicable Security Documents together with stock powers or other
appropriate instruments of transfer executed in blank form), are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid and enforceable security interest in
and first priority Lien (except for those Permitted Encumbrances that have
priority in such Collateral by operation of law and except as to the ABL
Priority Collateral, for the Liens of the ABL

 

70



--------------------------------------------------------------------------------

Agent to the extent provided in the Intercreditor Agreement) on all right title
and interest of the respective Loan Parties in the Collateral described therein,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, except (a) as otherwise contemplated hereby or under any other Loan
Documents, and (b) except as to specific items of Collateral as to which Agent
may determine, in consultation with the Lead Borrower, not to perfect its
security interest therein based on the value thereof relative to the costs of
such perfection.

5.20. Solvency.

On the Closing Date and after giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to the incurrence of the Term
Loans, the Loan Parties, on a Consolidated basis, are Solvent. No transfer of
property has been made by any Loan Party and no obligation has been incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21. Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts) maintained by the Loan Parties as of the Closing Date, which
Schedule includes, with respect to each DDA (i) the name and address of the
depository; (ii) the account number(s) maintained with such depository;
(iii) the purpose of the DDA, and (iv) the identification of each Blocked
Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23. Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier that would reasonably be expected to have a Material Adverse Effect.

5.24. Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the Closing Date. Except as
would not be reasonably be expected to have a Material Adverse Effect, the Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

5.25. Payables Practices. No Loan Party has made any material change in its
historical accounts payable practices from those in effect immediately prior to
the Closing Date that has or would reasonably be expected to have a Material
Adverse Effect.

 

71



--------------------------------------------------------------------------------

5.26. Credit Card Receivables. As of the time when each of its Accounts is
included in the Borrowing Base as an Eligible Credit Card Receivable, such
Account and all records, papers and documents relating thereto (a) are genuine
and correct in all material respects, (b) represent the legal, valid and binding
obligation of the Account Debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such Account
Debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, and (c) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Term Loan outstanding hereunder and until
as all other Obligations are paid in full, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent for distribution
to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by (i) a report and unqualified opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an opinion of such Registered
Public Accounting Firm independently assessing Loan Parties’ internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each Fiscal Quarter1 of each Fiscal Year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity (year to date) and cash flows for such Fiscal
Quarter and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(B) the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations, Shareholders’ Equity (year to date) and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

 

1  NTD – WF needs financials w/45 days of year end for EBITDA covenant.

 

72



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of the Lead Borrower, a
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated statements of income or
operations, and cash flows for such Fiscal Month, and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Month in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes;

(d) as soon as available, but in any event no later than thirty (30) days before
the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form consistent with the forecasts delivered
by Lead Borrower to Administrative Agent for the 2016 Fiscal Year, of
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

6.02. Certificates; Other Information. Deliver to the Administrative Agent for
distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP and (ii) with
respect to the financial statements referred to in Sections 6.01(a) and (b), a
copy of management’s discussion and analysis with respect to such financial
statements;

(b) within ten (10) Business Days after the end of each Fiscal Month, a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided, that, (i) at any time that
an Accelerated Borrowing Base Delivery Event has occurred and is continuing, at
the election of the Administrative Agent, such Borrowing Base Certificate shall
be delivered on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday; and (ii) at any time, Lead Borrower may elect to
deliver a Borrowing Base Certificate on Wednesday (or if Wednesday is not a
Business Day, on the next succeeding Business Day) of each week, as of the close
of business on the Saturday of the immediately preceding week, provided, that,
in the event that Lead Borrower elects to exercise such option, a weekly
Borrowing Base Certificate shall be delivered for not less than eight
(8) consecutive weeks thereafter unless otherwise agreed by Administrative
Agent;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;

 

73



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or material communication sent
to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(f) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(g) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Restricted Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(h) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness not otherwise
previously provided hereunder;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
material notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Restricted
Subsidiary thereof (exclusive of any state or municipal sales tax audits unless
the result thereof could reasonably be expected to have a Material Adverse
Effect) or any other matter which would reasonably be expected to have a
Material Adverse Effect;

(j) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and

(k) promptly upon receipt, copies of any notices and documents received in
connection with the ABL Documents.

Documents and notices required to be delivered pursuant to Section 6.01(a), (b),
or (c), Section 6.02(d), (f) or (g) or Section 6.03 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower posts such documents or
notices, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents or notices are posted on the Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Lead Borrower shall

 

74



--------------------------------------------------------------------------------

deliver paper copies of such documents or notices to the Administrative Agent or
any Lender that requests the Lead Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Lead Borrower shall notify the Administrative
Agent and each Lender (by telecopy or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents or notices referred to above, and in any event shall have no
responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents or notices.

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties hereby agree that so long as any Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Loan Parties or their securities for purposes of United
States Federal and state securities laws (provided, that, to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03. Notices. Promptly notify (and in any event in the case of clause (a) below
within two (2) days of the occurrence of such event, and with respect to clauses
(b) through (j) within ten (10) Business Days of such event) the Administrative
Agent:

(a) of the occurrence of any Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or any Canadian Pension Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof;

(e) of any change in any Loan Party’s Named Executive Officers (as such term is
defined in the Securities Laws);

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

75



--------------------------------------------------------------------------------

(g) of the filing of any Lien for unpaid Taxes exceeding $1,000,000 in the
aggregate against the Loan Parties;

(h) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(i) of any transaction of the nature contained in ARTICLE VII hereof, occurring
after the Closing Date, consisting of (i) the incurrence by a Loan Party of
Material Indebtedness, (ii) the voluntary or involuntary grant of any Lien other
than a Permitted Encumbrance upon any property of any Loan Party, or (ii) the
making of any Permitted Investments by a Loan Party in excess of $5,000,000
(provided, that, if Lead Borrower shall have already provided an updated
Occurrence Update Schedule or Periodic Update Schedule reflecting any of the
foregoing, no additional notice shall be necessary unless the same constitutes
an Event of Default); and

(j) of any failure by any Loan Party to pay rent at (i) ten percent (10%) or
more of such Loan Party’s locations or (ii) any of such Loan Party’s locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property securing obligations in
excess of $250,000; and (c) all Material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
determining Intellectual Property Reserves in its Permitted Discretion pursuant
to this Agreement.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property (except for Permitted Dispositions of
Intellectual Property).

 

76



--------------------------------------------------------------------------------

6.06. Maintenance of Properties. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary or useful in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07. Maintenance of Insurance. Maintain at all times with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated, and such other insurance
as may be required by applicable Law. Said policies of insurance shall be
reasonably satisfactory to Administrative Agent as to form, amount and insurer.
The Lead Borrower shall furnish certificates, policies or endorsements to
Administrative Agent as Administrative Agent shall reasonably require as proof
of such insurance, and, in the event that the Loan Parties at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or in part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Loan Parties hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable, at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Administrative Agent of any
cancellation or reduction of coverage and that Administrative Agent may act as
attorney for each Borrower and Guarantor in obtaining, and at any time an Event
of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrowers and Guarantors shall cause
Administrative Agent to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Borrowers and Guarantors shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Administrative Agent. Such lender’s loss payable endorsements shall specify that
the proceeds of such insurance shall be payable to Administrative Agent as its
interests may appear and further specify that Administrative Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Affiliates. Without limiting any other rights of
Administrative Agent or Lenders, any insurance proceeds received by
Administrative Agent at any time may, subject to the terms of the Intercreditor
Agreement, be applied to payment of the Obligations (subject to the
Intercreditor Agreement), whether or not then due, in any order and in such
manner as Administrative Agent may determine. Each Loan Party hereby irrevocably
makes, constitutes and appoints the Administrative Agent (and all officers,
employees or agents designated by the Administrative Agent) as such Loan Party’s
true and lawful agent (and attorney-in-fact), exercisable only after the
occurrence and during the continuance of an Event of Default, for the purpose of
making, settling and adjusting claims in respect of the Collateral under
policies of insurance, endorsing the name of such Loan Party on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
All sums disbursed by the Administrative Agent in connection with this
Section 6.07, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Loan
Parties to the Administrative Agent and shall be additional Obligations secured
hereby.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property (including all applicable ERISA,
FCPA, OFAC, PATRIOT Act and anti-money laundering Laws), except in such
instances in which the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

6.09. Books and Records; Accountants.

(a) Maintain proper books of record and account, in which entries are full, true
and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Loan Parties and their
Subsidiaries; and maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties and their Subsidiaries.

(b) at all times retain a Registered Public Accounting Firm of national standing
and shall instruct such Registered Public Accounting Firm to cooperate with, and
be available to, the Required Lenders and the Administrative Agent or their
respective representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Required Lenders or the Administrative Agent.

6.10. Inspection Rights; Field Examinations; Appraisals.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, when an Event of Default exists the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Loan Parties at any time during normal business hours and
without advance notice.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (1) the Lead Borrower’s practices in the computation of the Borrowing Base,
(2) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (3) the Loan Parties’ business plan and cash flows. The Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such examinations and evaluations, provided, that,
the Administrative Agent shall undertake only one (1) field examination in each
period of twelve (12) consecutive Fiscal Months at the Loan Parties’ expense;
except, that, if (i) Excess Availability is less than the amount equal to thirty
percent (30%) of the ABL Borrowing Base (calculated without giving effect to the
Term Loan Reserve) but greater than or equal to fifteen percent (15%) of the ABL
Borrowing Base at any time during such twelve (12) consecutive Fiscal Months,
the Administrative Agent shall have one (1) additional field examination
conducted during such twelve (12) consecutive Fiscal Months at the Loan Parties’
expense, and (ii) Excess Availability is less than the amount equal to fifteen
percent (15%) of the ABL Borrowing Base (calculated without giving effect to the
Term Loan Reserve) at any time during such twelve (12) consecutive Fiscal
Months, the Administrative Agent shall have two (2) additional field examination
conducted during such twelve (12) consecutive Fiscal Months at the Loan Parties’
expense. Notwithstanding the foregoing, in addition to the field examinations
described above, the Administrative Agent may have additional field examinations
conducted (x) as it in its discretion deems necessary or appropriate at its own
expense, and (y) if required by Law or if an Event of Default shall have
occurred and be continuing, at the Loan Parties’ expense.

 

78



--------------------------------------------------------------------------------

(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such appraisals; provided, that (i) prior to the
Discharge of the ABL Obligations, so long as no Event of Default has occurred
and is continuing, the Loan Parties shall not be responsible for costs, fees and
expenses with respect to any appraisal of Inventory or Receivables (it being
understood and agreed that the Administrative Agent and Lenders shall receive
and may rely on any such appraisals conducted pursuant to the ABL Loan
Agreement), and (ii) the Administrative Agent shall undertake not more than one
(1) intellectual property appraisal each period of twelve (12) consecutive
Fiscal Months at the Loan Parties’ expense; except, that, if (A) Excess
Availability is less than the amount equal to thirty-three percent (33%) of the
ABL Borrowing Base (calculated without giving effect to the Term Loan Reserve)
at any time during such twelve (12) consecutive Fiscal Months, the
Administrative Agent shall have one (1) additional appraisal conducted during
such twelve (12) consecutive Fiscal Months at the Loan Parties’ expense.
Notwithstanding the foregoing, in addition to the appraisals described above,
the Administrative Agent may have additional appraisals conducted (x) as it in
its Permitted Discretion deems necessary or appropriate at its own expense,
(y) if required by Law or if an Event of Default shall have occurred and be
continuing, at the Loan Parties’ expense, and (z) as permitted pursuant to
clauses (m) and (n) of the defined Permitted Disposition, at the Loan Parties’
expense.

(d) Permit the Administrative Agent, from time to time, to engage a
geohydrologist, an independent engineer or other qualified consultant or expert,
reasonably acceptable to the Administrative Agent, at the expense of the Loan
Parties, to undertake Phase I environmental site assessments during the term of
this Agreement of the Real Estate, provided, that, such assessments may only be
undertaken (i) during the continuance of an Event of Default, or (ii) if a Loan
Party receives any notice or obtains knowledge of (A) any potential or known
release of any Hazardous Materials at or from any Real Estate, notification of
which must be given to any Governmental Authority under any Environmental Law,
or notification of which has, in fact, been given to any Governmental Authority,
or (B) any complaint, order, citation or notice with regard to air emissions,
water discharges, or any other environmental health or safety matter affecting
any Loan Party or any Real Estate from any Person (including, without
limitation, the Environmental Protection Agency) and the Loan Party advises
Administrative Agent that it will not conduct an environmental assessment.
Environmental assessments may include detailed visual inspections of the Real
Estate, including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws. The Borrowers will, and will cause each of their Restricted
Subsidiaries to, cooperate in all respects with the Administrative Agent and
such third parties to enable such assessment and evaluation to be timely
completed in a manner reasonably satisfactory to the Administrative Agent.

6.11. Use of Proceeds. Use the proceeds of the Term Loans (a) to repay certain
Indebtedness outstanding under the ABL Loan Agreement, and (b) to pay costs,
fees, and expenses in connection with the credit facility provided hereunder.

6.12. Additional Loan Parties. Promptly (and in any event within five
(5) Business Days after the acquisition or formation of any Subsidiary notify
the Administrative Agent thereof and (a) unless such Subsidiary is an Excluded
Subsidiary, at the time that any Person becomes a Subsidiary, and promptly
thereafter (and in any event within sixty (60) days thereafter), cause any such
Person to (i) become a Loan Party by executing and delivering to the
Administrative Agent a Joinder to this Agreement or a

 

79



--------------------------------------------------------------------------------

counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall reasonably deem appropriate for such purpose,
(ii) grant a Lien to the Administrative Agent on such Person’s assets to secure
the Obligations, and (iii) deliver to the Administrative Agent documents of the
types referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), and (b) if any Equity Interests or Indebtedness of
such Person are owned by or on behalf of any Loan Party, to pledge such Equity
Interests and promissory notes evidencing such Indebtedness (except that, if
such Subsidiary is a CFC, the Equity Interests of such Subsidiary to be pledged
may be limited to sixty-five percent (65%) of the outstanding voting Equity
Interests of such Subsidiary and one hundred percent (100%) of the non-voting
Equity Interests of such Subsidiary and such time period may be extended based
on local law or practice), in each case in form, content and scope reasonably
satisfactory to the Administrative Agent and subject to the Intercreditor
Agreement. In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.12 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

6.13. Cash Management.

(a) On or prior to the Closing Date, deliver to the Administrative Agent copies
of notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit G which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s Credit Card Processors listed on
Schedule 5.21(b).

(b) The Loan Parties shall comply with the cash management provisions of the ABL
Loan Agreement, including, but not limited to the provisions contained in
Section 6.13 of the ABL Loan Agreement.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved]

(f) Upon the written request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.

6.14. Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least ten (10) days prior written
notice of any change in: (i) any Loan Party’s legal name; (ii) the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation. The Loan Parties agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC, PPSA
or otherwise that are required in order

 

80



--------------------------------------------------------------------------------

for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral (subject to, with respect to priority, Permitted Encumbrances having
priority by operation of law and Permitted Encumbrances on ABL Loan Priority
Collateral securing ABL Debt) for its own benefit and the benefit of the other
Secured Parties. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in this Section 6.14(a).

(b) The Administrative Agent may rely on opinions of counsel as to whether any
or all UCC financing statements of the Loan Parties need to be amended as a
result of any of the changes described in Section 6.14(a). If any Loan Party
fails to provide information to the Administrative Agent about such changes on a
timely basis, the Administrative Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in such Loan
Party’s property constituting Collateral, for which the Administrative Agent
needed to have information relating to such changes. The Administrative Agent
shall have no duty to inquire about such changes if any Loan Party does not
inform the Administrative Agent of such changes, the parties acknowledging and
agreeing that it would not be feasible or practical for the Administrative Agent
to search for information on such changes if such information is not provided by
any Loan Party.

(c) Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Closing Date, the Lead Borrower shall provide updated versions of such
Periodic Update Schedule together with the next delivery of financial statements
required to be delivered to the Administrative Agent pursuant to
Section 6.01(a), (b) or (c) and (ii) Schedule become inaccurate or misleading in
any material respect as a result of changes after the Closing Date, the Lead
Borrower shall advise the Administrative Agent in writing of such revisions or
updates as may be necessary or appropriate to update or correct the same
promptly, but in any event within fifteen (15) Business Days. From time to time
as may be reasonably requested by the Administrative Agent, the Lead Borrower
shall supplement each Schedule hereto, or any representation herein or in any
other Loan Document, with respect to any matter arising after the Closing Date
that, if existing or occurring on the Closing Date, would have been required to
be set forth or described in such Schedule or as an exception to such
representation or that is necessary to correct any information in such Schedule
or representation which has been rendered materially inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Secured Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Secured Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.15. Physical Inventories.

(a) Cause not less than two (2) periodic cycle counts, in each case consistent
with practices of the Loan Parties in effect on the date hereof, conducted by
such inventory takers as are reasonably satisfactory to the Administrative Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably satisfactory
to the Administrative Agent, so long such cycle counts result in at least two
(2) physical inventories of each retail store location and leased department
(and so long as cycle counts of each distribution center result in at least one
(1) physical inventory of such distribution center) in each consecutive twelve
(12) month period. The Administrative Agent, at the expense of the Loan Parties,

 

81



--------------------------------------------------------------------------------

may participate in and/or observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party with respect to up to ten
percent (10%) of all Stores, in any consecutive twelve (12) month period. The
Lead Borrower, within thirty (30) days following the completion of such
inventory, shall provide the Administrative Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory or cycle
counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

(b) Permit the Administrative Agent, in its discretion, if any Event of Default
exists, to cause additional such inventories to be taken as the Administrative
Agent determines (each, at the expense of the Loan Parties).

6.16. Environmental Laws. Conduct its operations and keep and maintain its Real
Estate and requires all lessees and sublessees of such Real Estate to operate
and maintain such Real Estate in material compliance with all Environmental
Laws; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, except where
such failure would not reasonably be expected to have a Material Adverse Effect,
provided, that, neither a Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP.

6.17. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which Administrative Agent may reasonably request,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon written request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets (including any ABL Priority Collateral but excluding
any “Excluded Property,” as such term is defined in the Security Agreement) are
acquired by any Loan Party after the Closing Date (other than assets
constituting Collateral under the Security Documents that become subject to the
Lien of the Security Documents upon acquisition thereof) , notify the
Administrative Agent thereof, and the Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or shall be requested by any the Administrative Agent in its
Permitted Discretion to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.13, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.13(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.13(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

 

82



--------------------------------------------------------------------------------

(c) Use, and cause each of the Restricted Subsidiaries to use, their
commercially reasonable efforts to obtain lease terms in any lease entered into
by any Loan Party after the date hereof not expressly prohibiting the recording
in the relevant real estate filing office of an appropriate memorandum of lease
and the encumbrancing of the leasehold interest of such Loan Party in the
property that is the subject of such lease.

(d) Upon the request of the Administrative Agent, cause any of its landlords
(other than with respect to Department Lessors and lessors of Store Leased
Locations except in respect of Store Leased Locations in Landlord Lien States)
to deliver a Collateral Access Agreement to the Administrative Agent in such
form as the Administrative Agent may reasonably require. With respect to Store
Leased Locations in Landlord Lien States, Administrative Agent agrees that it
shall only request a Collateral Access Agreement for any such Store Leased
Location to the extent the Lead Borrower requests the removal of all or a
portion of any Reserves relating to such Store Leased Location.

(e) Upon the request of the Administrative Agent, deliver to the Administrative
Agent copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit F which have been executed on behalf of such
Loan Party and delivered to each depository institution at which a DDA (other
than an Excluded DDA (as defined in the ABL Loan Agreement)) is maintained.

(f) Upon the reasonable request of the Administrative Agent with respect to any
Leased Department, the Loan Parties shall send notices to any Department
Lessor’s secured creditors holding a lien on such Department Lessor’s inventory
and otherwise comply with the relevant provisions of the UCC, including without
limitation, Section 9-324, to establish priority of the Loan Parties’ title and
rights to all inventory owned by the Loan Parties and located at such Department
Lessor.

6.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to
Section 6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
or on such other date as the Required Lenders and Lead Borrower may agree, at
the request of Administrative Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of the Required Lenders, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous Fiscal Year and the financial condition of the
Lead Borrower and its Subsidiaries and the projections presented for the current
Fiscal Year of Lead Borrower.

6.19. [Reserved].

6.20. Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” or “Senior Indebtedness”, under, and defined in, any
agreement evidencing any Subordinated Indebtedness.

6.21. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).

6.22. Compliance with Canadian Pension Matters. Promptly notify the
Administrative Agent of each Canadian Pension Plan, Canadian Benefit Plan and
Canadian Union Plan hereafter adopted or contributed to by any of the Borrowers
or their Restricted Subsidiaries. For each existing, or hereafter adopted,
Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan, each Loan
Party and Restricted Subsidiary, as applicable, shall in a timely fashion comply
with and perform in all material respects its obligations under and in respect
of such Canadian Benefit Plan, Canadian Pension Plan and

 

83



--------------------------------------------------------------------------------

Canadian Union Plan in accordance with applicable Laws and plan terms. All
employer contributions or premiums required to be remitted or paid (including
employee withheld amounts) to or in respect of each Canadian Benefit Plan,
Canadian Pension Plan and Canadian Union Plan shall be paid or remitted by each
Loan Party or Restricted Subsidiary in a timely fashion in accordance with the
terms thereof, any funding agreements and all Applicable Laws. The Lead Borrower
shall deliver to the Administrative Agent (i) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Canadian Pension Plan required to be and as filed with any applicable
Governmental Authority; (ii) promptly, after receipt thereof, a copy of any
direction, order, notice, ruling or opinion that any Borrower or Restricted
Subsidiary may receive from any Governmental Authority with respect to any
Canadian Pension Plan or Canadian Union Plan; and (iii) notification within 30
days of any increases having a cost to one or more of the Loan Parties or any
Restricted Subsidiaries in excess of $500,000.00 per annum in the aggregate, in
the benefits of any existing Canadian Pension Plan, Canadian Benefit Plan or
Canadian Union Plan or the commencement of contributions to any such plan to
which any Borrower or Restricted Subsidiary was not previously contributing.

6.23. Maintenance of Records. Keep and maintain at their own cost and expense
materially complete records of each Account, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Loan Party shall, at such Loan Party’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the
Administrative Agent or to its representatives (copies of which evidence and
books and records may be retained by such Loan Party). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may
transfer a full and complete copy of any Loan Party’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any Person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Administrative Agent’s
security interest therein in accordance with applicable Law without the consent
of any Loan Party.

6.24. Collection. Cause to be collected from the Account Debtor of each of the
Accounts, as and when due in the ordinary course of business consistent with
prudent business practice (including, without limitation, Accounts that are
delinquent, such Accounts to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account
of such Account, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account. The costs and
expenses (including, without limitation, attorneys’ fees) of collection, in any
case, whether incurred by any Loan Party, the Administrative Agent or any other
Credit Party, shall be paid by the Loan Parties.

6.25. Actions Regarding Intellectual Property. If any Event of Default shall
have occurred and be continuing, within five (5) Business Days of written notice
thereafter from Administrative Agent, each Loan Party shall make available to
Administrative Agent, to the extent within such Loan Party’s power and
authority, such personnel in such Loan Party’s employ on the date of the Event
of Default as Administrative Agent may reasonably designate to permit such Loan
Party to continue, directly or indirectly, to produce, advertise and sell the
products and services sold by such Loan Party under the registered Patents,
Trademarks and/or Copyrights, and such Persons shall be available to perform
their prior functions on Administrative Agent’s behalf.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Term Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, no Loan Party shall, nor shall it permit any Restricted Subsidiary
to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC, the PPSA, or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Restricted Subsidiary thereof as debtor; sign or suffer to exist any security
agreement authorizing any Person thereunder to file such financing statement;
sell any of its property or assets subject to an understanding or agreement
(contingent or otherwise) to repurchase such property or assets with recourse to
it or any of its Restricted Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances and in the case of the assignment or transfer of accounts
or other rights to receive payment except for Permitted Dispositions.

7.02. Investments. Make any Investments, except Permitted Investments.

7.03. Indebtedness; Disqualified Stock.

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
or

(b) issue Disqualified Stock except as permitted by clause (m) of the definition
of Permitted Indebtedness;

(c) issue and sell Equity Interest in a Restricted Subsidiary of a Loan Party.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or (x) agree to do any of the below unless permitted under any
of clauses (a)-(i) below or (y) enter into any agreement to do any of the below
unless such agreement is conditioned upon either obtaining the consent of the
Administrative Agent and Required Lenders to such transaction or the payment in
full of the Obligations upon the occurrence of such fundamental change), except,
that, so long as no Event of Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:

(a) (i) any domestic wholly-owned Subsidiary that is not a Loan Party may merge
with a Loan Party, provided, that, the Loan Party shall be the continuing or
surviving Person and (ii) any Subsidiary of Lead Borrower that is a Loan Party
may merge into any Subsidiary that is a Loan Party or into a Borrower; provided,
that, in any merger involving a Borrower, such Borrower shall be the continuing
or surviving person, and any merger involving the Lead Borrower, the Lead
Borrower shall be the continuing or surviving Person;

(b) in connection with a Permitted Acquisition, any Restricted Subsidiary (other
than a Loan Party) may merge with or into or consolidate with any other Person
or permit any other Person to merge with or into or consolidate with it;
provided, that, (i) the Person surviving such merger shall be a Wholly-Owned
Subsidiary of a Loan Party and (ii) in the case of any such merger to which any
Loan Party is a party, such Loan Party is the surviving Person;

(c) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party

(d) [Reserved];

 

85



--------------------------------------------------------------------------------

(e) any Loan Party or Restricted Subsidiary (other than the Lead Borrower) may
liquidate, wind-up or dissolve or change its legal form, provided, that,
promptly upon the commencement of the winding up, any action to dissolve or
change such Loan Party or Restricted Subsidiary, as the case may be, (A) any
assets of such Loan Party which constitute Collateral are either (1) transferred
to any other Loan Party and are subject to the valid perfected security
interests of Administrative Agent or (2) are subject to a Disposition which is a
Permitted Disposition and (B) any such Loan Party that is a Borrower shall cease
to be a Borrower;

(f) so long as no Event of Default exists or would result therefrom, any Loan
Party may merge or consolidate with any other Person in order to effect any
Permitted Investment (other than clause (j) of the definition of Permitted
Investments); provided, that, the continuing or surviving Person shall be a
Borrower or a Loan Party (unless such Subsidiary is an Excluded Subsidiary),
which shall have complied with the applicable requirements of Section 6.12;

(g) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than clause
(h) of the definition of Permitted Dispositions);

(h) any Subsidiary of Lead Borrower that is a Loan Party may liquidate, wind-up
or dissolve, provided, that, promptly upon the commencement of the winding up or
any action to dissolve such Subsidiary, (A) any assets of such Subsidiary which
constitute Collateral are either (1) transferred to a Loan Party and are subject
to the valid perfected security interests of Administrative Agent or (2) are
subject to a Disposition which is a Permitted Disposition, and (3) any such
Subsidiary that is a Borrower shall cease to be a Borrower; and

(i) any Loan Party may (x) change its name (within the meaning of Section 9-503
of the Code), organizational identification number, jurisdiction of organization
or organizational identity or (y) consummate any merger the sole purpose of
which is to reincorporate or reorganize a Loan Party in another jurisdiction in
the United States shall be permitted; provided, that, (a) such Loan Party gives
at least 10 days’ prior written notice to Administrative Agent of such change;
(b) such jurisdiction of organization shall be within the United States;
(c) such organizational identity shall be a corporation, a limited liability
company or other identity reasonably acceptable to Administrative Agent; and
(d) Administrative Agent shall have received such agreements, documents and
instruments as it shall reasonably request in order to continue the perfection
of its security interests and to confirm the continuation of the party being
bound to the Loan Documents to which it is a party immediately prior to such
change.

7.05. Dispositions. Make any Disposition (or enter into any agreement to make
any Disposition unless such agreement is conditioned upon either obtaining the
consent of the Administrative Agent and Required Lenders to such transaction or
the payment in full of the Obligations upon the occurrence of such Disposition),
except Permitted Dispositions. For the avoidance of doubt, the Loan Parties
shall not make any Disposition of any Intellectual Property except for
Dispositions as set forth in clauses (c), (j), (l), (m), and (n) of the defined
term “Permitted Disposition”.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, (or enter into any agreement which obligates any Loan Party
or Restricted Subsidiary to make any Restricted Payment unless such agreement is
conditioned upon either obtaining the consent of the Administrative Agent and
Required Lenders to such transaction or the payment in full of the Obligations
upon the making of such Restricted Payment) except that, so long as no Event of
Default shall have occurred and be continuing prior to or immediately after
giving effect to any Restricted Payment described below or would result
therefrom:

 

86



--------------------------------------------------------------------------------

(a) following the third anniversary of the Closing Date, if the Payment
Conditions are satisfied, the Loan Parties may declare or make any Restricted
Payment;

(b) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(c) the Loan Parties and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person, so long as such dividends do not
result in a Change of Control;

(d) the Loan Parties and Restricted Subsidiaries may make payments (or make
Restricted Payments to the Lead Borrower to pay) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of the Lead
Borrower held by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, domestic partners, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of the
Loan Parties upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, consultant or distributor of the Loan
Parties in an aggregate amount after the Closing Date together with the
aggregate amount of any loans or advances made in lieu of Restricted Payments
permitted pursuant to Section 7.03 not to exceed $2,000,000 in any calendar
year; provided, that, such amount in any calendar year may be increased by an
amount to exceed the cash proceeds of key-man life insurance policies received
by the Loan Parties after the Closing Date;

(e) to the extent constituting Restricted Payments, the Loan Parties and
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than clause (k) of the
definition of Permitted Investments), 7.04 or 7.09 so long as such Restricted
Payment is otherwise permitted to be made pursuant to this Section 7.06; and

(f) [Reserved].

7.07. Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except:

(a) as long as no Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness);

(b) prepayments, redemptions, purchases, defeasements and satisfactions prior to
the scheduled maturity thereof of any Permitted Indebtedness so long as (i) the
Payment Conditions are satisfied after giving effect to such prepayment,
redemption, purchase, defeasement or satisfaction, and (ii) Administrative Agent
shall have received prior notice of such prepayment, redemption, purchase,
defeasement or satisfaction and information related to such prepayment,
redemption, purchase, defeasement or satisfaction reasonably requested by
Administrative Agent; and

(c) Permitted Refinancings of such Indebtedness; and

(d) Payments and prepayments of the ABL Debt in accordance with the terms of the
ABL Loan Agreement.

 

87



--------------------------------------------------------------------------------

7.08. Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto and any logical extensions
thereof.

7.09. Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided, that,
the foregoing restriction shall not apply to:

(a) transactions between or among the Loan Parties, including any entity that
becomes a Loan Party as a result of such transactions;

(b) employment and severance arrangements between the Loan Parties and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements;

(c) the non-exclusive licensing of trademarks, copyrights or other Intellectual
Property rights in the ordinary course of business to permit the commercial
exploitation of Intellectual Property rights between or among Affiliates and
Subsidiaries of the Lead Borrower or the Lead Borrower;

(d) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of the Loan
Parties in the ordinary course of business to the extent attributable to the
ownership or operation of the Loan Parties;

(e) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by a Loan
Party in such joint venture) in the ordinary course of business to the extent
otherwise permitted under Section 7.02; and

(f) the transactions set forth on Schedule 7.09.

7.10. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any other
Contractual Obligation entered into with respect to Permitted Indebtedness
described in clauses (c) and (l) of such definition) that limits the ability of
the Loan Parties to create, incur, assume or suffer to exist Liens on Collateral
of such Person (other than an Excluded Subsidiary) in favor of the
Administrative Agent; provided, that, the foregoing shall not apply to
Contractual Obligations that:

(a) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.10) are listed on Schedule 7.10 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

(b) are customary restrictions that arise in connection with (x) any Permitted
Encumbrance and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition;

 

88



--------------------------------------------------------------------------------

(c) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(d) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof and, in the case of the ABL Debt, permits
the Liens securing the Obligations (subject to the Intercreditor Agreement);

(e) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(f) comprise restrictions imposed by any agreement relating to Permitted
Indebtedness to the extent that such restrictions apply only to the property or
assets securing such Indebtedness;

(g) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(h) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(i) restrictions contained in the ABL Loan Documents and any Permitted
Refinancing permitted under the Intercreditor Agreement;

(j) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

(k) arise in connection with cash or other deposits permitted under
Section 7.01.

7.11. Use of Proceeds. Use the proceeds of any Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose; or (b) for
purposes other than those permitted under this Agreement.

7.12. Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under: (a) its Organization Documents or Material Contracts in a
manner that has or would reasonably be expected to have a Material Adverse
Effect, (b) any of the terms of any Indebtedness in excess of $7,500,000 (other
than the ABL Debt) to the extent that such amendment, modification or waiver
would result in an Event of Default, or that has or could reasonably be expected
to have a Material Adverse Effect, or (c) any terms of the ABL Debt, except as
permitted by the Intercreditor Agreement.

7.13. Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as permitted by
GAAP; provided, that, the Lead Borrower and its Subsidiaries may, after prior
written notice to Administrative Agent (not less than thirty (30) days prior to
the commencement of such new Fiscal Year), change their Fiscal Year (subject to
entering into such amendments to other provisions of the Loan Documents that are
affected by such change as required by Administrative Agent).

 

89



--------------------------------------------------------------------------------

7.14. Deposit Accounts; Credit Card Processors. Open new DDAs, Blocked Accounts,
or Concentration Accounts unless the Loan Parties shall have delivered to the
Administrative Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise reasonably
satisfactory to the Administrative Agent. No Loan Party shall maintain any bank
accounts or enter into any agreements with Credit Card Processors other than as
expressly contemplated herein or in Section 6.13 hereof.

7.15. Financial Covenants.

(a) Excess Availability. Permit Excess Availability at any time to be less than
the greater of (i) ten percent (10%) of the Loan Cap (calculated without giving
effect to the Term Loan Reserve) and (ii) $5,000,000.

(b) Minimum EBITDA. Permit Consolidated EBITDA as of the last day of each Fiscal
Quarter of the Lead Borrower for each of the applicable periods indicated below,
to be less than the applicable amount set forth opposite such period:

 

Applicable Period

   Applicable Amount  

For the two Fiscal Quarters ending on July 30, 2016

   $ 9,500,000   

For the three Fiscal Quarters ending on October 29, 2016

   $ 12,600,000   

For the four Fiscal Quarters ending on January 28, 2017

   $ 19,000,000   

For the four Fiscal Quarters ending on April 29, 2017

   $ 20,250,000   

For the four Fiscal Quarters ending on July 29, 2017

   $ 21,500,000   

For the four Fiscal Quarters ending on October 28, 2017

   $ 22,750,000   

For the four Fiscal Quarters ending on February 3, 2018

   $ 24,000,000   

For the four Fiscal Quarters ending on May 5, 2018

   $ 24,000,000   

For the four Fiscal Quarters ending on August 3, 2018

   $ 25,000,000   

For the four Fiscal Quarters ending on November 3, 2018

   $ 26,000,000   

For the four Fiscal Quarters ending on February 2, 2019

   $ 27,000,000   

For the four Fiscal Quarters ending on May 4, 2019

   $ 27,750,000   

For the four Fiscal Quarters ending on August 3, 2019

   $ 28,500,000   

For the four Fiscal Quarters ending on November 2, 2019

   $ 29,250,000   

For the four Fiscal Quarters ending on February 1, 2020 and for each Fiscal
Quarter period ending thereafter

   $ 30,000,000   

 

90



--------------------------------------------------------------------------------

(c) Maximum Net Capital Expenditures. Net Capital Expenditures for each Fiscal
Quarter, measured as of the last day of each Fiscal Quarter on the basis of the
four (4) Fiscal Quarters then ending, commencing with the Fiscal Quarter ending
January 31, 2017, shall not be greater than $17,000,000. With respect to each
period of four (4) Fiscal Quarters ending or the last day of each Fiscal Year of
the Borrowers, to the extent the Borrowers do not utilize the entire amount of
Net Capital Expenditures permitted during such four (4) Fiscal Quarter period,
the Borrowers may carry forward, to the immediately succeeding four (4) Fiscal
Quarter period only, fifty percent (50%) of such unutilized amount (with Net
Capital Expenditures made by the Borrowers in such succeeding four (4) Fiscal
Quarter period applied last to such unutilized amount).

7.16. [Reserved]

7.17. Canadian Pension Plans.

(a) maintain, sponsor, administer, contribute to, participate in or assume or
incur any liability in respect of any Specified Canadian Pension Plan, or
acquire an interest in any Person if such Person sponsors, administers,
contributes to, participates in or has any liability in respect of, any
Specified Canadian Pension Plan.

(b) Contribute to or assume any obligation to contribute to any new
“multi-employer pension plan” as such term is defined in the Pension Benefits
Act (Ontario) or any similar plan under pension standards Laws in another
jurisdiction.

(c) Fail to withhold, make, remit or pay when due or permit any other Loan Party
to fail to withhold, make, remit or pay when due any material withheld employee
or employer payments, material contributions (including “normal cost”, “special
payments” and any other required contributions or payments in respect of any
funding deficiencies or shortfalls) or premiums to or in respect of any Canadian
Pension Plan, Canadian Benefit Plan or Canadian Union Plan pursuant to the terms
of the particular plan, any applicable collective bargaining agreement or
participation agreement or applicable Laws.

(d) Establish or terminate, or permit any other Loan Party to establish or
terminate, any Canadian Pension Plan or Canadian Benefit Plan or withdraw from
any Canadian Union Plan, if such establishment, termination or withdrawal would
reasonably be expected to result in any material liability of a Loan Party, or
take any other action with respect to any Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan which would reasonably be expected to result in
any material liability of a Loan Party.

7.18. Modification of Terms, Etc. Rescind or cancel any indebtedness evidenced
by any Account or modify any term thereof or make any adjustment with respect
thereto except in the ordinary course of business consistent with prudent
business practice, or extend or renew any such indebtedness except in the
ordinary course of business consistent with prudent business practice or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business consistent with prudent business practice or in accordance with this
Agreement without the prior written consent of the Administrative Agent.

 

91



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of the Term Loans, or
(ii) pay within three (3) Business Days after the same becomes due, any interest
on the Term Loans, or any fee due hereunder, or (iii) any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01, 6.02 (a), (b), (e), and (g), 6.03 (other than notices of Default), 6.05,
6.07, 6.10, 6.11, 6.12, 6.13 (so long as a Cash Dominion Event has occurred and
is continuing), 6.14 or 6.25 or Article VII; or (ii) any Guarantor fails to
perform or observe any term, covenant or agreement contained the Facility
Guaranty beyond any applicable grace or cure period, if any; or (iii) except as
specified in subsection (c) below, any of the Loan Parties fails to perform or
observe any term, covenant or agreement contained in Sections 6(a) and 8(d) of
the Mortgages, to which it is a party; or (ii) Any Loan Party or any Restricted
Subsidiary fails to perform or observe any term, covenant or agreement contained
in any of Section 6.03(a) with respect to notices of Default for more than ten
(10) days after the occurrence of such Default; or

(c) Other Defaults. Any Loan Party or any Restricted Subsidiary fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in this Agreement or any other Loan Document on its part to
be performed or observed and such failure continues for twenty (20) days after
the date written notice thereof shall have been given to the Lead Borrower by
the Administrative Agent; provided, that, in the event the Lead Borrower fails
to notify the Administrative Agent in accordance with the terms of
Section 6.03(a) within two (2) days after the occurrence of its failure to
perform or observe such term, covenant or agreement as provided therein, an
Event of Default will occur as a result of the failure to perform or observe
such term, covenant or agreement on the date twenty (20) days after the earlier
of (i) the date of the event or occurrence which is the basis for such Event of
Default or (ii) the date written notice thereof shall have been given to the
Lead Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Subsidiary, any Borrower or any other Loan Party herein, in any other Loan
Document, or in any document, report, certificate, financial statement or other
instrument delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect”; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise after the expiration of any applicable grace
period and after giving effect to any waivers or amendments with respect
thereto) in respect of any Material Indebtedness (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), or (B) fails to observe or perform
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than with respect to Material
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required and after the expiration of any
applicable cure period and after giving effect to any waiver or amendment with
respect thereto, such Material Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or

 

92



--------------------------------------------------------------------------------

redeem such Indebtedness to be made, prior to its stated maturity; provided,
that, this clause (e)(B) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness, if such sale or transfer is
otherwise permitted hereunder and under the documents providing for such
Material Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days or
an order or decree approving or ordering any of the foregoing shall be entered;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days,
or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due in the ordinary course of business, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against property of any of the Loan Parties in an aggregate amount in
excess of $2,000,000 (except to the extent paid or covered by third party
insurance (where the company has been notified of the potential claim and does
not dispute coverage) and is not released, vacated or fully bonded within thirty
(30) days after its issuance or levy (except in the case of an attachment of the
Blocked Accounts or Concentration Account, within five (5) days), or (3) takes
any action for the purpose of effecting the events described in the foregoing
paragraph (f) or this paragraph (g); or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the US Dollar
Equivalent of $2,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or

(i) ERISA. (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,000,000 or
which could reasonably likely result in a Material Adverse Effect, or (B) a Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $2,000,000 or which could reasonably likely result in a
Material Adverse Effect; or

(j) Canadian Pension Event. A Canadian Pension Event occurs with respect to a
Canadian Pension Plan or Canadian Union Plan which has resulted or could
reasonably be expected to result in Liability of any Loan Party to the Canadian
Pension Plan, Canadian Union Plan or other Person in an aggregate amount in
excess of $2,000,000 or which could reasonably likely result in a Material
Adverse Effect; or

 

93



--------------------------------------------------------------------------------

(k) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document
and/or the Intercreditor Agreement; or

(l) Change of Control. There occurs any Change of Control; or

(m) Cessation of Business. Except as otherwise expressly permitted hereunder,
Lead Borrower and its Restricted Subsidiaries shall take any action to suspend
the operation of their business, taken as a whole, in the ordinary course,
liquidate all or a material portion of its assets or Store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“going-out-of-business” sales of any material portion of its business, taken as
a whole; or

(n) Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral having a Value in excess of $5,000,000; or

(o) Breach of Contractual Obligation. Any Loan Party or any Restricted
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract but
only if any of the foregoing could reasonably be expected to result in a
Material Adverse Effect; or

(p) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Restricted Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such action or proceeding
is reasonably expected to have a Material Adverse Effect; or

(q) Guaranty. The termination or attempted termination of any Facility Guaranty
by any Guarantor except as expressly permitted hereunder or under any other Loan
Document; or

(r) Credit Card Agreements. (i) any Credit Card Issuer or Credit Card Processor
shall send notice to any Borrower that it is ceasing to make or suspending
payments to such Borrower of amounts due or to become due to such Borrower or
shall cease or suspend such payments which represent ten percent (10%) or more
of the Credit Card Receivables then owing to Borrower and such suspension of
payments continues for five (5) consecutive days, or shall send notice to such
Borrower that it is terminating its arrangements with Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another

 

94



--------------------------------------------------------------------------------

Credit Card Issuer or Credit Card Processor, as the case may be, within sixty
(60) days after the date of any such notice or (ii) any Credit Card Issuer or
Credit Card Processor withholds payment of amounts otherwise payable to a
Borrower to fund a reserve account or otherwise hold as collateral, or shall
require a Borrower to pay funds into a reserve account or for such Credit Card
Issuer or Credit Card Processor to otherwise hold as collateral, or any Borrower
shall provide a letter of credit, guarantee, indemnity or similar instrument to
or in favor of such Credit Card Issuer or Credit Card Processors such that in
the aggregate all of such funds in the reserve account, other than amounts held
as collateral and the amount of such letters of credit, guarantees, indemnities
or similar instruments shall exceed an amount equal to or exceeding ten percent
(10%) of the Credit Card Receivables processed by such Credit Card Issuer or
Credit Card Processor in the immediately preceding Fiscal Year; or

(s) Subordination. The subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness (the “Subordinated Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or (ii) any Loan Party or any Restricted Subsidiary shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Secured Parties, or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party or any Restricted Subsidiary, shall be subject to any of the
Subordination Provisions.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the unpaid principal amount of the outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and

(b) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Secured Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Secured Parties;

provided, that, upon the occurrence of any Event of Default with respect to any
Loan Party or any Restricted Subsidiary thereof under Section 8.01(f), the
unpaid principal amount of the Term Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the
Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Administrative Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Loan Party or to foreclose any Lien on, or otherwise
enforce any security interest in, or other rights to, any of the Collateral.

 

95



--------------------------------------------------------------------------------

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Secured Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent, each in its capacity as
such;

Second, to payment of that portion of the Obligations constituting indemnities,
Secured Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Administrative Agent Advances;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations, and fees (excluding any
early termination fees), ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them;

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b)), ratably among the Secured Parties in proportion to the
respective amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Secured Parties hereby irrevocably appoints Wells Fargo to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

 

96



--------------------------------------------------------------------------------

(b) Each of the Secured Parties hereby irrevocably appoints Wells Fargo as
Administrative Agent and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

9.02. Rights as a Lender. Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers in their capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the Consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

 

97



--------------------------------------------------------------------------------

The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Loan Parties or a Lender.
Upon the occurrence of an Event of Default, the Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Secured Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including, but not limited to, any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give written notice of its resignation to the Lenders and the Lead
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Lead Borrower, to appoint a
successor, which shall be a Lender or a bank with an office in the United
States, or an Affiliate of any such Lender or bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided, that,
if the Administrative Agent shall notify the Lead Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such

 

98



--------------------------------------------------------------------------------

time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent hereunder.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Administrative Agent shall not have any duty or
responsibility to provide any Secured Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Administrative Agent.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Lead Arrangers, or Documentation Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, or a Lender hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of the Term Loans shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the other Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent, such Secured Parties and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and such
Secured Parties under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

99



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10. Collateral and Guaranty Matters. The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon payment in full of all Obligations (other
than contingent indemnification obligations for which no claim has been
asserted), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (h), (q) and (r) of the definition of
Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing such Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

9.11. Notice of Transfer. The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12. Reports and Financial Statements. By signing this Agreement, each Lender:

(a) [Reserved];

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

 

100



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with the Term Loans that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Term Loan; and
(ii) to pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Administrative Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

9.13. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

9.14. Indemnification. The Lenders hereby agree to indemnify the Administrative
Agent and any of its respective Related Parties, as the case may be (to the
extent not reimbursed by the Loan Parties and without limiting the obligations
of Loan Parties hereunder), ratably according to its Applicable Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted to be taken by the
Administrative Agent in connection therewith; provided, that, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction; and provided further, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from circumstances
arising prior to the date it became a Lender.

9.15. Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

 

101



--------------------------------------------------------------------------------

9.16. [Reserved].

9.17. [Reserved].

9.18. Appointment for the Province of Québec. Without prejudice to Section 9.01
above, each Secured Party hereby appoints Wells Fargo as the person holding the
power of attorney (fondé pouvoir) of the Secured Parties as contemplated under
Article 2692 of the Civil Code of Québec, to enter into, to take and to hold on
their behalf, and for their benefit, any deed of hypothec (“Deed of Hypothec”)
to be executed by any of the Borrowers or Guarantors granting a hypothec
pursuant to the laws of the Province of Québec (Canada) and to exercise such
powers and duties which are conferred thereupon under such deed. All of the
Secured Parties hereby additionally appoint Administrative Agent as agent,
mandatary, custodian and depositary for and on behalf of the Secured Parties
(a) to hold and to be the sole registered holder of any bond (“Bond”) issued
under the Deed of Hypothec, the whole notwithstanding any other applicable law,
and (b) to enter into, to take and to hold on their behalf, and for their
benefit, a bond pledge agreement (“Pledge”) to be executed by such Borrower or
Guarantor pursuant to the laws of the Province of Québec and creating a pledge
of the Bond as security for the payment and performance of, inter alia, the
Obligations. In this respect, (i) Administrative Agent as agent, mandatary,
custodian and depositary for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the Secured Parties will be entitled to the benefits of any
property or assets charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such property or assets. Wells
Fargo, in such aforesaid capacities shall (A) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to Wells Fargo, as fondé de
pouvoir, with respect to the property or assets charged under the Deed of
Hypothec and to Administrative Agent with respect to the property and assets
changed under the Pledge, any other applicable law or otherwise, and (B) benefit
from and be subject to all provisions hereof with respect to Administrative
Agent mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties, the Borrowers or the Guarantors. The execution prior to the date hereof
by Wells Fargo, as fondé de pouvoir, or Administrative Agent of any Deed of
Hypothec, Pledge or other security documents made pursuant to the laws of the
Province of Québec (Canada) is hereby ratified and confirmed. The constitution
of Wells Fargo as the Person holding the power of attorney (fondé de pouvoir),
and of Administrative Agent, as agent, mandatary, custodian and depositary with
respect to any bond that may be issued and pledged from time to time to
Administrative Agent for the benefit of the Secured Parties, shall be deemed to
have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Assumption or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Administrative Agent by the execution of an assignment agreement or
other agreement, or by the compliance with other formalities, as the case may
be, pursuant to which it becomes a successor Administrative Agent hereunder.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that, no such amendment, waiver or consent shall:

 

102



--------------------------------------------------------------------------------

(a) extend or, increase the Term Loan Commitment of any Lender without the
written Consent of such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment;

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, that, only the Consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(d) as to any Lender, change Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written Consent of such
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or “Applicable Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(h) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender;
provided that the amount of any Intellectual Property Reserves may be adjusted
based on changes in the facts or circumstances that gave rise thereto (as long
as the methodology for the calculation thereof is not modified); and provided
further that the foregoing shall not limit the discretion of the Administrative
Agent to establish or eliminate any Intellectual Property Reserves without the
consent of any Lenders so long as such action does not result in an increase in
the amount available to be borrowed by the Borrowers under the ABL Facility;

(i) modify the definition of Permitted Administrative Agent Advance so as to
increase the amount thereof or, except as provided in such definition, the time
period for a Permitted Administrative Agent Advance without the written Consent
of each Lender; and

(j) except as set forth in Section 9.10 or as otherwise expressly permitted
herein or in any other Loan Document, subordinate the Obligations hereunder or
the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, as the case may be without the written Consent of each
Lender;

and, provided, that, (i) no amendment, waiver or Consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

103



--------------------------------------------------------------------------------

If any Lender (other than any Lender that is a Lead Arranger or an Affiliate of
a Lead Arranger or an Approved Fund with respect to a Lead Arranger) does not
consent (a “Non-Consenting Lender”) to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or of all Lenders directly affected thereby, and that has been approved
by the Required Lenders, the Lead Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided, that, such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Lead
Borrower to be made pursuant to this paragraph.

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, electronic communication (including via
pdf or other similar electronic communication) or sent by telecopier as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties or the Administrative Agent,, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent

 

104



--------------------------------------------------------------------------------

at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of their Related Parties (collectively,
the “Administrative Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Loan
Parties’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Administrative Agent Party; provided, that,
in no event shall the Administrative Agent Party have any liability to any Loan
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent, may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Lead Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
the Term Loans shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default or Event of Default at the time.

 

105



--------------------------------------------------------------------------------

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Secured Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Secured Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of counsel to the Indemnitees, limited to one
primary counsel (and one local counsel in each appropriate jurisdiction) for all
Indemnitees, or in the case of a conflict of interest as reasonably determined
by the Indemnitee affected, after notice to the Lead Borrower, separate counsel
for such Indemnitee and any other appropriate local counsel), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) the Term Loans or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Restricted Subsidiaries, (iv) any claims
of, or amounts paid by any Secured Party to, a Blocked Account Bank or other
Person which has entered into a Control Agreement with any Secured Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) arising out of any litigation that does not involve an act or
omission of the any of the Loan Parties or their Affiliates and that is brought
by an Indemnitee against any other Indemnitee (except when one of the parties to
such action was acting in its capacity as an agent, an arranger, a bookrunner or
other agency capacity), or (z) result from a claim brought by a Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by them, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or

 

106



--------------------------------------------------------------------------------

asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loans or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence, bad faith, or willful misconduct of such Indemnitee as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefore by the Administrative Agent.

(f) Survival. The agreements in this Section shall survive the resignation of
any Administrative Agent, the assignment of any Term Loan by any Lender, the
replacement of any Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Secured Party, or any Secured Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Administrative Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in

 

107



--------------------------------------------------------------------------------

this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Secured Parties) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loans at the time owing to
it); provided, that, any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that, concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Term
Loan if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

(C) [Reserved]; and

(D) [Reserved].

 

108



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, that, the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Term Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Term Loan Commitment and/or the Term Loans; provided, that,
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

109



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) [Reserved].

10.07. Treatment of Certain Information; Confidentiality. Each of the Secured
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors, investors, partners and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (d) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(e) to any other party hereto, (f) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (g) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (h) with the consent of the Lead Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Secured
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties.

 

110



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Secured Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent or
the Required Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender regardless of the
adequacy of the Collateral, and irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Lead Borrower and the Administrative Agent promptly after any such
setoff and application, provided, that, the failure to give such notice shall
not affect the validity of such setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

 

111



--------------------------------------------------------------------------------

10.11. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Secured Parties, regardless of any investigation made by any Secured
Party or on their behalf and notwithstanding that any Secured Party may have had
notice or knowledge of any Default or Event of Default at the time of the
funding of the Term Loans, and shall continue in full force and effect as long
as any Term Loans or any other Obligation hereunder shall remain unpaid or
unsatisfied. Further, the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and
Article IX shall survive and remain in full force and effect regardless of the
repayment of the Obligations or the termination of this Agreement or any
provision hereof. In connection with the termination of this Agreement and the
release and termination of the security interests in the Collateral, the
Administrative Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Secured
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
Obligations (other than contingent indemnification obligations for which no
claim has been asserted)that may thereafter arise under Section 10.04.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided, that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

112



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

113



--------------------------------------------------------------------------------

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Secured Parties, on the other hand, and each of the
Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Secured Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Secured Parties has advised or is currently advising any Loan Party
or any of its Affiliates on other matters) and none of the Secured Parties has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Secured Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

114



--------------------------------------------------------------------------------

10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Term
Loans will be used by the Loan Parties, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

10.18. Foreign Asset Control Regulations. Neither of the Term Loans nor the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. Reserved.

10.21. Press Releases.

(a) Each Loan Party agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of, the
Documentation Agent, Joint Lead Arranger, or any Lender (other than Wells Fargo
Bank, National Association in any such capacity) or any Affiliate of the
foregoing without at least two (2) Business Days’ prior notice to such
Documentation Agent, Joint Lead Arranger, or Lender and without the prior
written consent of such Documentation Agent, Joint Lead Arranger, or Lender
except (i) a copy of this Agreement and the other Loan Documents, including the
names of the parties hereto and thereto, may be filed as an Exhibit to the
public reports of the Lead Borrower filed with the SEC, and (ii) the Loan
Parties and their Affiliates may make such other disclosures related to this
Agreement and the other Loan Documents as they may reasonably determine to be
required under applicable Law, or in connection with any investor presentation.

(b) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

115



--------------------------------------------------------------------------------

10.22. Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Secured Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
other Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Secured Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full of all the Obligations).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full of all the Obligations. The Administrative
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full. Each Loan Party waives any
defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full of all the Obligations. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of

 

116



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Loans made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

10.23. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.24. Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.25. Québec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Québec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Québec or a court or tribunal exercising jurisdiction in
the Province of Québec, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “immovable property”, (c) “tangible
property” shall include “corporeal property”, (d) “intangible property” shall
include “incorporeal property”, (e) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, and (r) “fee
simple title” shall include “absolute ownership”.

10.26. English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating

 

117



--------------------------------------------------------------------------------

hereto, including notices, shall also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

10.27. Lender Action. Notwithstanding anything herein to the contrary, each
Lender agrees that it shall not take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party under any
of the Loan Documents or any agreement in respect of bank products or cash
management services (including the exercise of any right of set-off, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.

10.28. Intercreditor Agreement. Each of the Loan Parties, the Administrative
Agent and the Lenders acknowledge that the exercise of certain of the
Administrative Agent’s rights and remedies hereunder and under the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Administrative Agent and the Lenders, shall remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS: DESTINATION MATERNITY CORPORATION By:    /s/ Judd P. Tirnauer Name:
Judd P. Tirnauer Title: EVP & Chief Financial Officer CAVE SPRINGS, INC. By:  
/s/ Judd P. Tirnauer Name: Judd P. Tirnauer Title: EVP & Chief Financial Officer
GUARANTOR: MOTHERS WORK CANADA, INC. By:   /s/ Judd P. Tirnauer Name: Judd P.
Tirnauer Title: Treasurer DM URBAN RENEWAL, LLC By:   /s/ Judd P. Tirnauer Name:
Judd P. Tirnauer Title: EVP & Chief Financial Officer

Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Joint Lead
Arranger and as a Lender By:    /s/ Wai Yin Cheng Name: Wai Yin Cheng Its
Authorized Signatory

Term Loan Credit Agreement



--------------------------------------------------------------------------------

TPG SPECIALTY LENDING, INC., as Joint Lead Arranger, Documentation Agent and as
a Lender By:    /s/ Michael Fishman Name: Michael Fishman Its Authorized
Signatory

Term Loan Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01(a)

Customer List and Marketing Service Agreements

Marketing Services Agreement between Lead Borrower and Meredith Corporation (as
amended).

Amended & Restated Data License and Marketing Services Agreement between Lead
Borrower and Shutterfly, LLC (as amended).

Data License and Marketing Services Agreement between Lead Borrower and Mead
Johnson & Company, LLC (as amended).

Department License, Data License & Marketing Services Agreement between Lead
Borrower, and Bed Bath & Beyond, Inc. and Buy Buy Baby, Inc. (as amended).

Data License and Marketing Service Agreement between Lead Borrower and Cryo-Cell
International, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Leased Department Agreements

Department License Agreement between Lead Borrower and Century 21 Department
Stores.

Department License Agreement between Lead Borrower and Boscov’s Department
Store, LLC (as amended).

Department License, Data License & Marketing Services Agreement between Lead
Borrower, and Bed Bath & Beyond, Inc. and Buy Buy Baby, Inc. (as amended).

License Agreement between Lead Borrower and Macy’s Retail Holdings, Inc. (as
amended).

Product Distribution Agreement between Lead Borrower and Sears, Roebuck and Co.,
Kmart Corporation and other subsidiaries of Sears Holdings Corporation (as
amended) termination effective June 30, 2016



--------------------------------------------------------------------------------

Schedule 2.01

Term Loan Commitments and Applicable Percentages

 

Lender

   Amount of
Term Loan      Applicable Percentage of Term
Loan Commitments  

Wells Fargo Bank, National Association

   $ 13,714,285         42.857140625 % 

TPG Specialty Lending, Inc.

   $ 18,285,715         57.142859375 % 

Total

   $ 32,000,000         100.00 % 



--------------------------------------------------------------------------------

Schedule 4.01(a)

Required Security Documents

 

1. Security Agreement

 

2. Canadian Security Agreement

 

3. Grant of Security Interest in United States Patents by Lead Borrower in favor
of Administrative Agent

 

4. Grant of Security Interest in United States Trademarks by Cave in favor of
Administrative Agent

 

5. Grant of Security Interest in Canadian Patents by Lead Borrower in favor of
Administrative Agent

 

6. Grant of Security Interest in Canadian Trademarks by Cave in favor of
Administrative Agent



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Legal Name of Loan Party

   Type of Organization    Jurisdiction
of
Organization    Organizational
Identification
Number      Federal
Taxpayer
Identification
Number  

Destination Maternity Corporation

   Corporation    Delaware      0901481         13-3045573   

Cave Springs, Inc.

   Corporation    Delaware      2138916         51-0303603   

Mothers Work Canada, Inc.

   Corporation    Delaware      3706693         20-0244780   

DM Urban Renewal, LLC

   Limited Liability Company    New Jersey      0600405761         46-4671282   



--------------------------------------------------------------------------------

Schedule 5.05

Material Indebtedness

Amounts owing from time to time by Lead Borrower to Lead Borrower’s Subsidiary,
Cave Springs, Inc., pursuant to the Amended and Restated Revolving Line of
Credit Note dated as of November 1, 2015 in the original principal amount of
U.S. $590,000,000 (as the same may be amended, amended and restated,
supplemented or modified from time to time).

ABL Debt evidenced by the ABL Documents.



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

None.



--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

Leased Real Estate

 

(a) Leased Distribution Centers and Offices:

 

Name of Loan Party

  

Addresses of
Leased Real Estate

  

Landlord

Destination Maternity Corporation

  

Moorestown Corporate

Center

232 Strawbridge Drive

West Route 38

Moorestown, New Jersey

08057

(Burlington county)

  

232 Strawbridge Associates,

LLC

c/o Keystone Property Group,

L.P.

One Presidential Boulevard

Suite 300

Bala Cynwyd, PA 19004

Destination Maternity Corporation

  

1000 John Galt Way

Florence Township, New Jersey

(Burlington county)

  

Haines Center – Florence LLC

c/o Whitesell Enterprises

One Underwood Court

P.O. Box 1605

Delran, New Jersey 08075

 

(b) Leased Stores: See attached list.



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  63       PEA-C    Water Tower Place, Chicago    CHICAGO    IL    General
Growth   110       MHOOD    Coral Ridge Mall, Coralville    CORALVILLE    IA   
General Growth   139       MHOOD    Glenbrook Square, Fort Wayne    FORT WAYNE
   IN    General Growth   142       MHOOD    Clearwater Mall    CLEARWATER    FL
   Brixmor   147       MHOOD    Southridge Mall, Greendale    GREENDALE    WI   
Simon   163       MHOOD    Summit Mall, Akron    AKRON    OH    Simon   176   
   MHOOD    Consumer Square, Mays Landing    MAYS LANDING    NJ    Developers
Diversified   200       PEA    One Pacific Place, Omaha    OMAHA    NE    Cole
Companies   230       MHOOD    Shoppes at River Crossing    MACON    GA   
General Growth   231       MHOOD    Montgomery Mall, North Wales    NORTH WALES
   PA    Simon   238       MHOOD    Hanes Mall, Winston-Salem    WINSTON-SALEM
   NC    CBL   239       MHOOD    Belden Village Mall, Canton    CANTON    OH   
Starwood Capital   241       MHOOD    Great Lakes Mall, Mentor    MENTOR    OH
   WP Glimcher   242       MHOOD    Hulen Mall, Fort Worth    FORT WORTH    TX
   General Growth   243       MHOOD    Governor’s Square, Tallahassee   
TALLAHASSEE    FL    General Growth   246       MHOOD    NorthPark Mall   
DAVENPORT    IA    Macerich   248       MHOOD    Parkway Plaza, El Cajon    EL
CAJON    CA    Starwood Capital   249       MHOOD    Greenwood Mall, Bowling
Green    BOWLING GREEN    KY    General Growth   298       MHOOD    West Ridge
Mall, Topeka    TOPEKA    KS    WP Glimcher   300       MHOOD    Queens Center,
Elmhurst    ELMHURST    NY    Macerich   301       MHOOD    Town Center Plaza ,
Kennesaw    KENNESAW    GA    Jones Lang LaSalle   302       MHOOD    Lakewood
Village Shopping Park    N. LITTLE ROCK    AR    Lakewood Village Shopping Park
LLC   304       MHOOD    Tempe Marketplace    TEMPE    AZ    Vestar   305      
MHOOD    Valley Fair, San Jose    SANTA CLARA    CA    Westfield   310      
MHOOD    Lakeside Circle, Sterling Heights    STERLING HEIGHTS    MI    General
Growth   312       MHOOD    University Town Plaza    PENSACOLA    FL    WP
Glimcher   315       MHOOD    Southgate Mall, Missoula    MISSOULA    MT   
Southgate Mall Associates   324       MHOOD    Salem Center, Salem    SALEM   
OR    Jones Lang LaSalle   325       MHOOD    Fox Valley Mall, Aurora    AURORA
   IL    Westfield   329       MHOOD    Tacoma Mall, Tacoma    TACOMA    WA   
Simon   338       MHOOD    Hamilton Place, Chatanooga    CHATTANOOGA    TN   
CBL   339       MHOOD    Cottonwood Mall, Albuquerque    ALBUQUERQUE    NM    WP
Glimcher   341       MHOOD    Westfarms Mall, West Hartford    FARMINGTON    CT
   Taubman   344       MHOOD    Midland Park, Midland    MIDLAND    TX    Simon
  345       MHOOD    Annapolis Mall, Annapolis    ANNAPOLIS    MD    Westfield  
348       MHOOD    Freehold Raceway, Freehold    FREEHOLD    NJ    Macerich  
352       MHOOD    Valley River    EUGENE    OR    Broadway and Pearl Associates
  362       MHOOD    Clackamas, Portland    HAPPY VALLEY    OR    General Growth
  364       MHOOD    North County Fair, Escondido    ESCONDIDO    CA   
Westfield   367       MHOOD    Avenue at White Marsh    BALTIMORE    MD   
Federal Realty Investment

 

   1    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  368       MHOOD    Barton Creek, Austin    AUSTIN    TX    Simon   370      
MHOOD    Deerbrook Park Mall, Humble    HUMBLE    TX    General Growth   371   
   MHOOD    Commons at Willowbrook    HOUSTON    TX    CB Richard Ellis   372   
   MHOOD    Towne West Square, Wichita    WICHITA    KS    WP Glimcher   374   
   MHOOD    Northtown Mall, Spokane    SPOKANE    WA    General Growth   376   
   MHOOD    Hawthorn Center, Vernon Hills    VERNON HILLS    IL    Westfield  
377       MHOOD    Park City Center, Lancaster    LANCASTER    PA    General
Growth   378       MHOOD    Citadel, Charleston    CHARLESTON    SC    Spinosa  
379       MHOOD    Tuscon Mall, Tuscon    TUCSON    AZ    General Growth   386
      MHOOD    Oxmoor Ctr, Louisville    LOUISVILLE    KY    General Growth  
390       MHOOD    Pearlridge, Aiea    AIEA    HI    WP Glimcher   393      
MHOOD    Galleria at Tyler, Riverside    RIVERSIDE    CA    General Growth   394
      MHOOD    Bella Terra    HUNTINGTON BEACH    CA    DJM Capital Partners  
396       MHOOD    Ppembroke Crossing Shopping Center    PEMBROKE PINES    FL   
UCR   421       MHOOD    Baybrook, Friendswood    FRIENDSWOOD    TX    General
Growth   424       MHOOD    Arrowhead Twn Ctr, Glendale    GLENDALE    AZ   
Macerich   428       MHOOD    Hilldale Mall    MADISON    WI    S.R. Weiner  
431       MHOOD    Mall in Columbia, Columbia    COLUMBIA    MD    General
Growth   451       MHOOD    Northridge Fashion Ctr, Northridge    NORTHRIDGE   
CA    General Growth   455       MHOOD    Serramonte Center, Daly City    DALY
CITY    CA    Jones Lang LaSalle   458       MHOOD    Citadel, Colorado Springs
   COLORADO SPRINGS    CO    Midwest Mall Properties   461       MHOOD   
Montebello Town Ctr, Montebello    MONTEBELLO    CA    Simon   462       MHOOD
   Fashion Place, Murray    MURRAY    UT    General Growth   463       MHOOD   
Pheasant Ln., Nashua    NASHUA    NH    Simon   465       MHOOD    University
Mall, Orem    OREM    UT    Woodbury Corp   470       MHOOD    Mid-Rivers Mall,
St, Peters    ST PETERS    MO    CBL   475       MHOOD    Del Amo Fashion
Center, Torrance    TORRANCE    CA    Simon   479       MHOOD    The Loop   
METHUEN    MA    Core Fund Loop Property   480       MHOOD    Santa Anita Fash.
Park, Arcadia    ARCADIA    CA    Westfield   482       MHOOD    Ridgedale Ctr,
Minnetonka    MINNETONKA    MN    General Growth   483       MHOOD    Cielo
Vista, El Paso    EL PASO    TX    Simon   486       MHOOD    Coddingtown Mall
   SANTA ROSA    CA    Simon   488       MHOOD    Quaker Bridge Mall,
Lawrenceville    LAWRENCEVILLE    NJ    Simon   490       MHOOD    Village at
Sandhill    COLUMBIA    SC    Village at Sandhill LLC   492       MHOOD   
Tyson’s Corner, McLean    MCLEAN    VA    Macerich   495       MHOOD    Wheaton
Plaza, Wheaton    WHEATON    MD    Westfield   498       MHOOD    Newport
Centre, Jersey City    JERSEY CITY    NJ    Simon   501       MHOOD    Oakridge
Mall, San Jose    SAN JOSE    CA    Westfield   506       MHOOD    Boise Towne
Sq., Boise    BOISE    ID    General Growth   508       MHOOD    Twelve Oaks
Mall, Novi    NOVI    MI    Taubman

 

   2    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  512       MHOOD    Louis Joliet Mall, Joilet    JOLIET    IL    Starwood
Capital   517       MHOOD    Capitola Mall, Capitola    CAPITOLA    CA   
Macerich   521       MHOOD    Galleria at Sunset, Henderson    HENDERSON    NV
   BPC Henderson LLC   522       MHOOD    King of Prussia Plaza, King of Prussia
   KING OF PRUSSIA    PA    Simon   526       MHOOD    Oak View Mall, Omaha   
OMAHA    NE    General Growth   527       MHOOD    Staten Island Mall, Staten
Island    STATEN ISLAND    NY    General Growth   528       MHOOD    Westside
Pavilion, Los Angeles    LOS ANGELES    CA    Macerich   529       MHOOD   
Augusta Mall, Augusta    AUGUSTA    GA    General Growth   530       MHOOD   
Waterford Commons    WATERFORD    CT    Centro Properties   532       MHOOD   
Maine Mall, South Portland    SOUTH PORTLAND    ME    General Growth   536      
MHOOD    Mall at Arden Fair, Sacramento    SACRAMENTO    CA    Macerich   539   
   MHOOD    Seminole Town Center, Sanford    SANFORD    FL    WRI Seminole   543
      MHOOD    Kings’ Plaza Shopping Center, Brooklyn    BROOKLYN    NY   
Macerich   545       MHOOD    Valencia Town Center, Valencia    VALENCIA    CA
   Westfield   546       MHOOD    Town East Mall, Mesquite    MESQUITE    TX   
General Growth   549       MHOOD    Parks @ Arlington, Arlington    ARLINGTON   
TX    General Growth   554       MHOOD    Woodland Hills Mall, Tulsa    TULSA   
OK    Simon   555       MHOOD    Sugar Land Town Square    SUGAR LAND    TX   
SLTS Management   557       MHOOD    Wolfchase Galleria, Memphis    MEMPHIS   
TN    Simon   560       MHOOD    Lloyd Center, Portland    PORTLAND    OR   
Cypress Equitites Real Estate Investment Mgmt.   563       MHOOD    Coronado
Center, Alburquerque    ALBUQUERQUE    NM    General Growth   3,089       DM   
Hodges Road    OAKBROOK TERRACE    IL    Gus Dames   3,091       DM    Shops at
Chauncey Ranch    PHOENIX    AZ    Levine Investments LP   3,092       DM   
Victoria Crossroads    RANCHO CUCAMONGA    CA    Silvercreek Properties   3,096
      DM    Walden Place    CHEEKTOWAGA    NY    DLC Management Corporation  
3,097       DM    Livingston Town Center    LIVINGSTON    NJ    Onyx Equities  
3,098       DMC    Promenade at Chenal    LITTLE ROCK    AR    RED Development  
3,100       DM    Markets at Town Center    JACKSONVILLE    FL    Genesis  
3,104       DMC    Short Pump Town Center    RICHMOND    VA    Forest City  
3,108       PEA    The Grove at Shrewsbury    SHREWSBURY    NJ    Federal  
3,201       DM    Millenia Crossing Shopping Center    ORLANDO    FL    DDR Corp
  3,202       DMC    Centennial Promenade    ENGLEWOOD    CO    Developers
Diversified   3,203       DMC    Topanga    CANOGA PARK    CA    Westfield  
3,204       DMC    Plaza K    METUCHEN    NJ    Azarian Group LLC   3,205      
DM    Montgomery Mall    BETHESDA    MD    Westfield   3,206       DM    3300
North Causeway Blvd    METAIRIE    LA    3300 North Causeway Blvd. Assoc   3,207
      DM    Country Glen Center    CARLE PLACE    NY    Murray H. Miller Mgmt.
Company   3,208       DMC    Manhattan Village Shopping Ctr.    MANHATTAN BEACH
   CA    Rreef America   3,209       DMC    Fairfax Corner    FAIRFAX    VA   
The Peterson Companies   3,210       DM    Town Center Crossing    LEAWOOD    KS
   WP Glimcher

 

   3    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  3,212       DMC    Streets of Woodfield    SCHAUMBURG    IL    Mid-America
Asset Management Group   3,213       DM    International Plaza    TAMPA    FL   
Taubman   3,214       DMC    The Oaks    THOUSAND OAKS    CA    Macerich   3,215
      DMC    Crabtree Valley Mall    RALEIGH    NC    CVM Holdings Inc.   3,216
      DM    1604 Mt. Diablo - Walnut Creek    WALNUT CREEK    CA    Greater Bay
Development Corp.   3,217       DM    Orland Park Place Shopping Center   
ORLAND PARK    IL    Inland Commercial   3,218       DM    Town Center Viriginia
Beach    VIRGINIA BEACH    VA    Town Center Block 10   3,219       DM   
Woodland Mall    WOODLANDS    TX    General Growth   3,221       PEA-C   
Aventura Mall    AVENTURA    FL    Turnberry Associates   3,224       DM    Mall
of America    BLOOMINGTON    MN    Triple Five   3,225       DMC    Garden City
Center    CRANSTON    RI    Wilder Companies   3,226       DMC    Shops at
marcus Dairy    DANBURY    CT    Sugar Hollow Associates   3,227       DM   
Pacific Place    SEATTLE    WA    Pine Street   3,228       DMC    Wayside
Commons    BURLINGTON    MA    The Wilder Companies   3,229       DMC    Coconut
Point    ESTERO    FL    Simon   3,231       DMC    Regalia Center    MEMPHIS   
TN    Boyle Investments   3,234       DMC    Avalon North    ALPHARETTA    GA   
North American Properties   3,235       DM    Belle Isle Station Shopping Center
   OKLAHOMA    OK    BIS Corporation   3,324       DMC    Alderwood Mall   
LYNNWOOD    WA    General Growth   3,329       DMC    South Hills Village   
PITTSBURGH    PA    Simon   3,423       DM    Houston Galleria    HOUSTON    TX
   Simon   3,518       DMC    Galleria at Roseville    ROSEVILLE    CA   
Westfield   3,519       DMC    Riverchase Galleria    HOOVER    AL    General
Growth   3,520       DMC    Bridgeport Village    TIGARD    OR    BV CenterCal,
LLC   3,522       DMC    Crocker Park    WESTLAKE    OH    Robert L Stark
Enterprises   3,800       DM    The Corner (Langley)    LANGLEY    BC   
Rockcliffe Estates   3,819       OUTLET    Trinity Commons, Brampton    BRAMPTON
   ON    RioCan Management Inc.   3,845       DMC    Kingsland Village    S.W.
CALGARY    AB    Telsec Group   3,847       DMC    Polo North    WINNIPEG    MB
   Cadillac Fairview   3,849       OUTLET    Queensborough    NEW WESTMINSTER   
BC    First Queensborogh SC Ltd   3,850       DMC    2146-2148 W 4th Avenue   
VANCOUVER    BC    DV &D Enterpise   3,860       OUTLET    Heartland Town
Center, Mississauga    MISSISSAUGA    ON    Orlando Corporation   566      
MHOOD    Superstition Springs, Mesa    MESA    AZ    Macerich   568       MHOOD
   Springfield Mall, Springfield    SPRINGFIELD    PA    Simon   570       MHOOD
   Lincoln Place    FAIRVIEW HEIGHTS    IL    Cole Companies   573       MHOOD
   Pavilion of Turkey Creek    KNOXVILLE    TN    Developers Diversified   575
      MHOOD    Greendale Center    GREENWOOD    IN    Centre Properties   577   
   MHOOD    Fox River Mall, Grand Chute    APPLETON    WI    General Growth  
579       MHOOD    St. Charles Towne Center, Waldorf    WALDORF    MD    Simon  
593       MHOOD    Destiny USA    SYRACUSE    NY    Pyramid

 

   4    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  595       MHOOD    Stoneridge Mall, Pleasanton    PLEASANTON    CA    Simon  
597       MHOOD    Eastview, Victor    VICTOR    NY    Wilmorite   603      
OUTLET    Potomac Mills Mall, Prince Williams    PRINCE WILLIAM    VA    Simon
Mills   604       OUTLET    Sawgrass Mills, Sunrise    SUNRISE    FL    Simon
Mills   606       OUTLET    San Marcos Premium Outlets    SAN MARCOS    TX   
Simon Premium   609       OUTLET    Ellenton Premium Outlets    ELLENTON    FL
   Simon Premium   610       OUTLET    Outlets at Castle Rock    CASTLE ROCK   
CO    Craig Realty   611       OUTLET    Gurnee Mills, Gurnee    GURNEE    IL   
Simon Mills   612       OUTLET    Birch Run Premium Outlets    BIRCH RUN    MI
   Simon Premium   613       OUTLET    Conroe Outlet Center    CONROE    TX   
Craig Realty   614       OUTLET    Prime Outlets at Jeffersonville,
Jeffersonville    JEFFERSONVILLE    OH    Tanger   615       OUTLET    Gilroy
Premium Outlets    GILROY    CA    Simon Premium   616       OUTLET    Petaluma
Village Premium Outlets    PETALUMA    CA    Simon Premium   620       OUTLET   
Tanger Factory Outlet, Riverhead    RIVERHEAD    NY    Tanger   624       OUTLET
   Osage Beach Premium Outlets    OSAGE BEACH    MO    Simon Premium   625      
OUTLET    St. Augustine Premium Outlets    ST AUGUSTINE    FL    Simon Premium  
626       OUTLET    Lighthouse Place Premium Outlets    MICHIGAN CITY    IN   
Simon Premium   628       OUTLET    Tanger Factory Outlet Ctr., Williamsburg   
WILLIAMSBURG    IA    Tanger   630       OUTLET    Edinburgh Premium Outlets   
EDINBURGH    IN    Simon Premium   631       OUTLET    Riviera Centre Factory
Shops, Foley    FOLEY    AL    Tanger   634       OUTLET    Silver Sands Premium
Outlets    DESTIN    FL    Simon Premium   637       OUTLET    Camarillo Premium
Outlets    CAMARILLO    CA    Simon Premium   642       OUTLET    Tanger Factory
Outlet Ctr., Lancaster    LANCASTER    PA    Tanger   645       OUTLET    The
Outlet Collection    AUBURN    WA    WP Glimcher   649       OUTLET    North
Georgia Premium Outlets    DAWSONVILLE    GA    Simon Premium   653       OUTLET
   Grove City Premium Outlets    GROVE CITY    PA    Simon Premium   655      
OUTLET    Grapevine Mills, Grapevine    GRAPEVINE    TX    Simon Mills   656   
   OUTLET    Premium Outlets Carlsbad    CARLSBAD    CA    Simon Premium   658
      OUTLET    Great Mall - Bay Area, Milpitas    MILPITAS    CA    Simon Mills
  664       OUTLET    Wrentham Village Premium Outlets    WRENTHAM    MA   
Simon Premium   680       OUTLET    Vacaville Premium Outlets    VACAVILLE    CA
   Simon Premium   732       MHOOD    Auburn Mall, Auburn    AUBURN    MA   
Simon   733       MHOOD    Rushmore Mall, Rapid City    RAPID CITY    SD    WP
Glimcher   734       MHOOD    Independence Mall, Wilmington    WILMINGTON    NC
   Centro Properties   748       MHOOD    Charleston Town Center, Charleston   
CHARLESTON    WV    Forest City   765       MHOOD    White Oaks Mall,
Springfield    SPRINGFIELD    IL    Simon   767       MHOOD    Provo Towne
Centre, Provo    PROVO    UT    Jones Lang LaSalle   770       OUTLET   
Hagerstown Premium Outlets    HAGERSTOWN    MD    Simon Premium   771      
OUTLET    Great Lakes Crossing, Auburn Hills    AUBURN HILLS    MI    Taubman  
801       PEA-C    Fashion Valley Mall, San Diego    SAN DIEGO    CA    Simon

 

   5    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  835       PEA-C    Newbury Street, Boston    BOSTON    MA    Copley   845   
   PEA    Gateway Mall, Salt Lake City    SALT LAKE CITY    UT    Vestar   858
      MHOOD    Mall @ Fairfield Commons, Beaver Creek    BEAVER CREEK    OH   
WP Glimcher   860       MHOOD    Hillsdale Shopping Ctr., San Mateo    SAN MATEO
   CA    Bohannon Development   875       PEA-C    Town Center @ Boca Raton,
Boca Raton    BOCA RATON    FL    Simon   897       PEA-C    Clayton Lane   
DENVER    CO    AMCAP Clayton LLC   902       PEA-C    Fashion Square Sherman
Oaks, Sherman Oaks    SHERMAN OAKS    CA    Westfield   906       PEA-C    Town
Center Corte Madera    CORTE MADERA    CA    Colliers International   913      
PEA-C    Mall at Green Hills, Nashville    NASHVILLE    TN    Taubman   921   
   PEA-C    Fashion Show, Las Vegas    LAS VEGAS    NV    General Growth   923
      PEA-C    Tyson’s Galleria, McLean    MCLEAN    VA    General Growth   925
      DMC    Northern Boulevard, Manhasset    MANHASSET    NY    1595 NB
Associates, LLC   935       PEA-C    352 Beverly Hills Drive    BEVERLY HILLS   
CA    Jones Lang LaSalle   936       PEA-C    South Coast Plaza, Costa Mesa   
COSTA MESA    CA    Segerstrom   938       PEA-C    Phipps Plaza, Atlanta   
ATLANTA    GA    Simon   946       PEA-C    Rice Blvd., Houston    HOUSTON    TX
   Rice University Village   950       PEA-C    King of Prussia Plaza, King of
Prussia    KING OF PRUSSIA    PA    Simon   969       MHOOD    Cary Towne
Center, Cary    CARY    NC    CBL   977       MHOOD    CoolSprings Galleria,
Franklin    FRANKLIN    TN    CBL   978       MHOOD    Abercorn Commons   
SAVANNAH    GA    A.C./Sav, LLC   980       MHOOD    Antelope Valley Mall,
Palmdale    PALMDALE    CA    Forest City   982       MHOOD    Pinnacle Hills
Promenade    ROGERS    AR    General Growth   983       MHOOD    Battlefield
Mall, Springfield    SPRINGFIELD    MO    Simon   984       MHOOD    Cascade
Station    PORTLAND    OR    CenterCal Properties   985       MHOOD    Stirling
Bossier    BOSSIER CITY    LA    Stirling Properties   989       MHOOD    La
Palmera, Corpus Christi    CORPUS CHRISTI    TX    Trademark Property   1,105   
   DMC    Eastwood Towne Center, Lansing    LANSING    MI    RPAI US Mgmt  
1,113       DMC    Rockland Plaza    NANUET    NY    Brixmor Holdings 11 SPEA  
1,120       PEA-C    Barton Creek, Austin    AUSTIN    TX    Simon   1,135      
DMC    Racquet Square    INDIANAPOLIS    IN    Racquet Square Center LLC   1,137
      DMC    Bridgewater Commons, Bridgewater    BRIDGEWATER    NJ    General
Growth   1,139       DMC    Gardens, The, Palm Beach    PALM BEACH    FL   
Forbes   1,140       DMC    Glendale Galleria, Glendale    GLENDALE    CA   
General Growth   1,142       DMC    Northeast Mall, Hurst    HURST    TX   
Simon   1,144       DMC    Shops at Liberty Place    PHILADELPHIA    PA   
Liberty Place Retail Assoc   1,145       DMC    Perimeter Mall    ATLANTA    GA
   General Growth   1,147       DMC    Legacy Village    LYNDHURST    OH   
Legacy Village Investors   1,149       DMC    Haywood Mall, Greenville   
GREENVILLE    SC    Simon   1,150       DMC    Southshore Mall    BRAINTREE   
MA    Simon   1,152       DMC    Kenwood Towne Centre    CINCINNATI    OH   
General Growth

 

   6    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,159       DMC    Somerset Collection - North, Troy    TROY    MI    Forbes  
1,160       DM    259 Walt Whitman Road    HUNTINGTON STATION    NY    Sleepy’s
Inc.   1,161       DMC    Brea Downtown    BREA    CA    Manley Fanticola
Holdings LLC   1,162       DMC    8th & Bellevue    BELLEVUE    WA    Cost Plus
Inc.   1,163       DM    West County Mall    ST. LOUIS    MO    CBL   1,164   
   DM    5539 LBJ Freeway    DALLAS    TX    Peskind Development   1,166      
PEA-C    Lincoln Park    DALLAS    TX    RPAI Southwest Mgmt   1,168       DM   
Source at White Plains, The    WHITE PLAINS    NY    Bloomingdale Road Investors
  1,170       DMC    Evergreen Walk    SOUTH WINDSOR    CT    Poag & McEwen  
1,171       DM    Colonnade, The    SAN ANTONIO    TX    Twin Oaks Properties  
1,172       DM    1400 Worcester Road    NATICK    MA    Natick Associates  
1,173       DM    Sharon Corners    CHARLOTTE    NC    Crosland   1,182       DM
   Fountain Square    BROOKFIELD    WI    Integrity Development   1,183      
DMC    Franklin Park Mall    TOLEDO    OH    Starwood Capital   1,184       DMC
   Acadiana Mall    LAFAYETTE    LA    CBL   1,189       DMC    Old Orchard   
SKOKIE    IL    Westfield   1,190       DMC    LaPlaza Mall    MCALLEN    TX   
Simon   1,192       DMC    Mission Viejo    MISSION VIEJO    CA    Simon   1,197
      DM    35 PLAZA    PARAMUS    NJ    Thirty Five Plaza Associates   1,198   
   DM    Shops at Riverpark    FRESNO    CA    Madison Marquette   1,199      
MHOOD    Alamo Ranch    SAN ANTONIO    TX    RioCan Management Inc.   1,278   
   PEA-C    Shops at Merrick Park, Coral Gables    CORAL GABLES    FL    General
Growth   1,300       MHOOD    Promenade in Temecula Valley, Temecula    TEMECULA
   CA    Forest City   1,303       MHOOD    Logan Valley Mall, Altoona   
ALTOONA    PA    PREIT   1,306       MHOOD    Turtle Creek Mall, Hattiesburg   
HATTIESBURG    MS    CBL   1,313       MHOOD    Chapel Hills, Colorado Springs
   COLORADO SPRINGS    CO    Coyote   1,316       MHOOD    WestgatePlaza,
Amarillo    AMARILLO    TX    KIR Amarillo   1,317       MHOOD    Dulles Town
Center, Leesburg    DULLES    VA    Lerner   1,326       MHOOD    Kirkwood Mall,
Bismarck    BISMARCK    ND    CBL   1,327       MHOOD    Southpark Shopping
Center    STRONGSVILLE    OH    Starwood Capital   1,335       OUTLET    Kittery
Premium Outlets    KITTERY    ME    Simon Premium   1,336       MHOOD    Layton
Hills Mall, Layton    LAYTON    UT    CBL   1,337       MHOOD    Neshaminy Mall
   BENSALEM    PA    General Growth   1,339       MHOOD    Anchorage 5th Avenue,
Anchorage    ANCHORAGE    AK    Simon   1,345       MHOOD    Lakeline Mall,
Cedar Park    CEDAR PARK    TX    Simon   1,348       MHOOD    Florence Mall,
Florence    FLORENCE    KY    General Growth   1,350       MHOOD    Valley Plaza
S.C., Bakersfield    BAKERSFIELD    CA    General Growth   1,354       MHOOD   
Rivertown Crossing, Grandville    GRANDVILLE    MI    General Growth   1,356   
   MHOOD    Parkdale Mall, Beaumont    BEAUMONT    TX    CBL   1,358       MHOOD
   Merrillville Plaza    MERRILLVILLE    IN    Acadia Merrillville Realty LP

 

   7    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,359       MHOOD    Dayton Mall, Dayton    DAYTON    OH    WP Glimcher  
1,361       MHOOD    South County Center, St. Louis    ST. LOUIS    MO    CBL  
1,362       MHOOD    Southern Park Mall, Youngstown    YOUNGSTOWN    OH    WP
Glimcher   1,363       MHOOD    Bradley Park Crossing, Columbus    COLUMBUS   
GA    Developers Diversified   1,365       MHOOD    Waterford Lakes, Orlando   
ORLANDO    FL    WP Glimcher   1,373       MHOOD    Mall of Georgia Crossing,
Atlanta    BUFORD    GA    WP Glimcher   1,374       MHOOD    Chino Spectrum
Marketplace, Chino    CHINO    CA    Vestar   1,384       MHOOD    Mall Del
Norte, Laredo    LAREDO    TX    CBL   1,393       MHOOD    Holyoke Mall,
Holyoke    HOLYOKE    MA    Pyramid   1,394       MHOOD    Poughkeepsie
Galleria, Poughkeepsie    POUGHKEEPSIE    NY    Pyramid   1,397       MHOOD   
Spokane Valley Mall, Spokane    SPOKANE VALLEY    WA    General Growth   1,603
      OUTLET    Mills @ Jersey Gardens    ELIZABETH    NJ    Simon Mills   1,605
      OUTLET    Concord Mills, North Charlotte    CONCORD    NC    Simon Mills  
1,606       OUTLET    Katy Mills, West Houston    KATY    TX    Simon Mills  
1,608       OUTLET    Arizona Mills, Tempe    TEMPE    AZ    Simon Premium  
1,609       OUTLET    Dolphin Mall, Miami    MIAMI    FL    Taubman   1,610   
   OUTLET    Rehoboth Outlet 3, Rehoboth    REHOBOTH BEACH    DE    Tanger  
1,614       OUTLET    Gulfport Premium Outlets    GULFPORT    MS    Simon
Premium   1,615       OUTLET    Woodburn Factory Stores, Woodburn    WOODBURN   
OR    Simon Premium   1,616       OUTLET    Orlando Premium Outlets-Vineland Ave
   ORLANDO    FL    Simon Premium   1,618       OUTLET    Five Oaks Factory
Stores, Sevieville    SEVIERVILLE    TN    Tanger   1,619       OUTLET   
Arundel Mills, Baltimore    HANOVER    MD    Simon Mills   1,621       OUTLET   
Las Vegas South Premium    LAS VEGAS    NV    Simon Premium   1,624       OUTLET
   Williamsburg Premium Outlets    WILLIAMSBURG    VA    Simon Premium   1,625
      OUTLET    Prime Outlets Oshkosh, Oshkosh    OSHKOSH    WI    Horizon Group
Properties   1,626       OUTLET    Alvertville Premium Outlets    ALBERTVILLE   
MN    Simon Premium   1,627       OUTLET    Waterloo Premium Outlets    WATERLOO
   NY    Simon Premium   1,629       OUTLET    Las Americas Premium Outlets   
SAN DIEGO    CA    Simon Premium   1,630       OUTLET    Leesburg Corner Premium
Outlets    LEESBURG    VA    Simon Premium   1,631       OUTLET    Sugarloaf   
LAWRENCEVILLE    GA    Simon Mills   1,632       OUTLET    Carolina Premium   
SMITHFIELD    NC    Simon Premium   1,633       OUTLET    Waikele Premium
Outlets    WAIPAHU    HI    Simon Premium   1,634       OUTLET    Factory Stores
@ Park City, Park City    PARK CITY    UT    Tanger   1,635       OUTLET    The
Crossing Premium Outlets    TANNERSVILLE    PA    Simon Premium   1,636      
OUTLET    Tanger Outlets at Kensington Valley, Howell    HOWELL    MI    Tanger
  1,637       OUTLET    Tanger Outlet Center, Myrtle Beach    MYRTLE BEACH    SC
   Tanger   1,638       OUTLET    Sparks Marina Outlet    SPARKS    NV    RED
Development   1,640       OUTLET    Colorado Mills Mall, Lakewood    LAKEWOOD   
CO    Simon Mills   1,642       OUTLET    Johnson Creek Premium Outlets   
JOHNSON CREEK    WI    Simon Premium   1,647       OUTLET    Las Vegas North
Premium    LAS VEGAS    NV    Simon Premium

 

   8    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,648       OUTLET    Chicago Premium Outlets    AURORA    IL    Simon Premium
  1,649       OUTLET    North Bend Premium Outlets    NORTH BEND    WA    Simon
Premium   1,651       OUTLET    Columbia Gorge Premium Outlets    TROUTDALE   
OR    Woodmont   1,652       OUTLET    Folsom Premium Outlets    FOLSOM    CA   
Simon Premium   1,655       OUTLET    Prime Lodi Outlets, Burbank    BURBANK   
OH    Lodi Station LLC c/o Gilad Develop   1,656       OUTLET    Hilton Head
Village    BLUFFTON    SC    Costa Land Company   1,662       OUTLET    Legends
at Village West    KANSAS CITY    KS    Red Speedway, Inc   1,670       OUTLET
   Outlets at Hershey    HERSHEY    PA    Tanger   1,671       OUTLET    Jersey
Shore Premium Outlets    TINTON FALLS    NJ    Simon Premium   1,672      
OUTLET    Opry Mills Mall    NASHVILLE    TN    Simon Mills   1,673       OUTLET
   Shops of Grand River    LEEDS    AL    Leeds Retail Center, LLC   1,675      
OUTLET    The Outlet Shoppes at El Paso    EL PASO    TX    Horizon Group
Properties   1,677       OUTLET    Philadelphia Premium Outlets    POTTSTOWN   
PA    Simon Premium   1,678       OUTLET    Outlets at Traverse Mountain    LEHI
   UT    Craig Realty   1,679       OUTLET    St. Louis Premium    CHESTERFIELD
   MO    Simon Premium   1,680       OUTLET    Outlet Shoppes at Atlanta   
ATLANTA    GA    Horizon Group Properties   1,681       OUTLET    Palm Beach
Outlets    PALM BEACH    FL    New England Development   1,682       OUTLET   
Cincinnati Premium Outlet    MONROE    OH    Simon   1,683       OUTLET   
Outlets of Mississippi    PEARL    MS    Bloomfield Holdings   1,684      
OUTLET    Tampa Premium Outlets    LUTZ    FL    Simon Premium   1,685      
OUTLET    Outlets at Nebraska Crossing    GRETNA    NE    Nebraska Crossing LLC
  1,686       OUTLET    Fashion Outlets at Niagara    NIAGARA FALLS    NY   
Macerich   1,687       OUTLET    The Outlet Shoppes of the Bluegrass   
SIMPSONVILLE    KY    Horizon Group Properties   1,688       OUTLET    Twin
Cities Eagan    EAGAN    MN    Simon Premium   1,690       OUTLET    Arches as
Dee Park    DEER PARK    NY    Tanger   1,691       OUTLET    Assembly Row   
SOMERVILLE    MA    Federal Realty Investment   1,702       MHOOD    Lehigh
Valley Mall, Whitehall    WHITEHALL    PA    Simon   1,708       MHOOD   
Richland Mall, Waco    WACO    TX    CBL   1,710       MHOOD    Stonebriar
Centre, Frisco    FRISCO    TX    General Growth   1,711       MHOOD    Coral
Ridge Mall, Ft. Lauderdal    FT. LAUDERDALE    FL    Gumberg Asset   1,712      
MHOOD    SouthLake Town Square    SOUTHLAKE    TX    Inland Western   1,717   
   PEA    Towne Centre Market Place, Mt. Pleasant    MT. PLEASANT    SC    Bayer
Properties   1,718       MHOOD    Ashville, Ashville    ASHEVILLE    NC    CBL  
1,722       MHOOD    Treasure Coast Square, Jensen Beach    JENSEN BEACH    FL
   Simon   1,723       MHOOD    Apache Mall, Rochester    ROCHESTER    MN   
General Growth   1,725       MHOOD    Forum @ Olympia Pkwy    LIVE OAK    TX   
S.A. Development Company   1,728       MHOOD    Mall of New Hampshire.
Manchester    MANCHESTER    NH    Simon   1,732       MHOOD    Shops at College
Hills, The    NORMAL    IL    Cullinan Properties   1,733       MHOOD   
Kentucky Oaks Mall, Paducah    PADUCAH    KY    Cafaro   1,735       MHOOD   
Spotsylvania Mall, Fredericksburg    FREDRICKSBURG    VA    Cafaro

 

   9    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,736       MHOOD    Sunrise Mall, Brownsville    BROWNSVILLE    TX    CBL  
1,739       MHOOD    Plainfield Commons, Plainfield    PLAINFIELD    IN   
Premier   1,740       MHOOD    Centerpointe Mall    GRAND RAPIDS    MI   
Centerpointe Partners   1,741       MHOOD    Ridgmar Mall, Fort Worth    FORT
WORTH    TX    GK Development Inc.   1,744       MHOOD    Premier Centre,
Mandeville    MANDEVILLE    LA    Stirling   1,747       MHOOD    Killeen Mall,
Killeen    KILLEEN    TX    Jones Lang LaSalle   1,748       MHOOD    Milford
Marketplace    MILFORD    CT    Inland Real Estate   1,749       MHOOD   
Columbiana Centre, Columbia    COLUMBIA    SC    General Growth   1,750      
MHOOD    Parkway Place    HUNTSVILLE    AL    CBL   1,753       MHOOD    Oaks
Mall, Gainesville    GAINESVILLE    FL    General Growth   1,760       MHOOD   
Columbia Mall, Columbia    COLUMBIA    MO    General Growth   1,761       MHOOD
   Oakdale Mall, Johnson City    JOHNSON CITY    NY    Vornado   1,763      
MHOOD    Evansville Pavillion    EVANSVILLE    IN    General Auto Outlets  
1,766       MHOOD    Bellis Fair, Bellingham    BELLINGHAM    WA    General
Growth   1,767       MHOOD    Gateway Mall, Lincoln    LINCOLN    NE    Starwood
Capital   1,768       MHOOD    University Park Mall, Mishawaka    MISHAWAKA   
IN    Simon   1,771       MHOOD    Rookwood Commons, Cincinnati    CINCINNATI   
OH    Anderson   1,775       MHOOD    Ashment Shopping Center    IDAHO FALLS   
ID    Woodbury Corp   1,776       MHOOD    Mall of Abilene,Abilene    ABILENE   
TX    Jones Lang LaSalle   1,777       MHOOD    Robinson Town Center   
PITTSBURGH    PA    Forest City   1,778       MHOOD    Shoppes at Montage   
MOOSIC    PA    US Properties Group   1,781       MHOOD    Empire, Sioux Falls,
SD    SIOUX FALLS    SD    Simon   1,782       MHOOD    Lake Charles Power
Center    LAKE CHARLES    LA    Lake Charles Retail Development LLC   1,786   
   MHOOD    Cross Creek Mall, Fayettevill    FAYETTEVILLE    NC    CBL   1,793
      MHOOD    Copperwood, Houston    HOUSTON    TX    Kimco   1,794       MHOOD
   Chapel Hill Mall, Akron OH    AKRON    OH    Mckinley   1,799       MHOOD   
Jefferson Pointe, Fort Wayne    FORT WAYNE    IN    Miller Capital Advisory  
1,800       MHOOD    Tamarak Village    WOODBURY    MN    Doran Management LLC  
1,804       MHOOD    Chandler Fashion Center    CHANDLER    AZ    Macerich  
1,808       MHOOD    Lakes Mall, The, Muskegon Michigan    MUSKEGON    MI    CBL
  1,809       MHOOD    Lakewood Center Mall, Lakewood    LAKEWOOD    CA   
Macerich   1,811       MHOOD    Westmoreland Mall    GREENSBURG    PA    CBL  
1,813       MHOOD    Birchwood Mall    FORT GRATIOT    MI    Rouse   1,814      
MHOOD    Boca Park Marketplace    LAS VEGAS    NV    Triple Five   1,817      
MHOOD    Genessee Valley Center, Flint    FLINT    MI    Jones Lang LaSalle  
1,819       MHOOD    Grand Prairie, The Shoppes at    PEORIA    IL    Miller
Capital Advisory   1,820       MHOOD    Brandon Town Center, Brandon    BRANDON
   FL    Westfield   1,821       MHOOD    Citrus Park Town Center, Tampa   
TAMPA    FL    Westfield   1,825       MHOOD    University Mall, South
Burlington    SOUTH BURLINGTON    VT    CBL   1,826       MHOOD    Triangle Town
Center, Raleigh    RALEIGH    NC    CBL

 

   10    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,828       MHOOD    Gallery @ Crystal Run, Middeltown    MIDDLETOWN    NY   
Pyramid   1,829       MHOOD    East Town Mall, Madison    MADISON    WI    CBL  
1,831       MHOOD    Village at Colony Place    PLYMOUTH    MA    Plymouth
Gateway, LLC   1,839       MHOOD    Henry Towne Center, McDonough    MCDONOUGH
   GA    RPAI US Mgmt   1,840       MHOOD    Tippecanoe Mall, Lafayette   
LAFAYETTE    IN    Simon   1,843       MHOOD    Village Park Plaza    CARMEL   
IN    WP Glimcher   1,848       MHOOD    Shoppes at East Chase, Montgomery   
MONTGOMERY    AL    Bayer Properties   1,851       MHOOD    Lakeside Village   
LAKELAND    FL    Casto-Oakridge Venture LTD   1,852       MHOOD    Palm Desert,
Palm Desert    PALM DESERT    CA    Westfield   1,853       MHOOD    Valley View
Mall, Roanoke    ROANOKE    VA    CBL   1,856       MHOOD    North Riverside
Park Mall, North Riverside    NORTH RIVERSIDE    IL    Urban   1,857       MHOOD
   Northwoods Mall, N Charleston    N CHARLESTON    SC    CBL   1,859      
MHOOD    Millcreek Mall    ERIE    PA    Cafaro   1,860       MHOOD   
Independence Center, Independence    INDEPENDENCE    MO    SPG Independence  
1,861       MHOOD    NorthPark Mall, Joplin    JOPLIN    MO    CBL   1,862      
MHOOD    Mall at Bay Plaza    BRONX    NY    Prestige Properties   1,863      
MHOOD    Town East Square, Witchitka    WICHITA    KS    Simon   1,868      
MHOOD    Charlottesville Fashion Square, Charlottesville    CHARLOTTESVILLE   
VA    WP Glimcher   1,869       MHOOD    Miller Hill Mall, Duluth    DULUTH   
MN    Simon   1,870       MHOOD    Bay Park Square, Green Bay    GREEN BAY    WI
   Simon   1,878       MHOOD    Shops at Centerra    LOVELAND    CO    Poag
Lifestyle Centers, LLC   1,881       MHOOD    University Mall, Tuscaloosa   
TUSCALOOSA    AL    Aronov   1,883       MHOOD    Valley Hills Mall, Hickory   
HICKORY    NC    Rouse   1,885       MHOOD    Memorial City Mall, Houston   
HOUSTON    TX    Metro National Corporation   1,886       MHOOD    Dogwood
Festival Market, Flowood    FLOWOOD    MS    Aronov   1,892       MHOOD    Bel
Air Mall, Mobile    MOBILE    AL    Rouse   1,893       MHOOD    Meadowbrook
Mall, Bridgeport    BRIDGEPORT    WV    Cafaro   1,902       MHOOD    Gateway
Station, Burleson    BURLESON    TX    Sansone Group/DDR   1,904       MHOOD   
Los Cerritos    CERRITOS    CA    Macerich   1,905       MHOOD    Internation
Speedway    DAYTONA BEACH    FL    Kite   1,907       MHOOD    Madonna Plaza ,
San Luis Obispo    SAN LUIS OBISPO    CA    Rossetti   1,908       MHOOD   
Plaza Las Americas, San Juan    SAN JUAN    PR    Plaza Las Americas Inc.  
1,911       MHOOD    Eastgate Mall, Cincinnati    CINCINNATI    OH    CBL  
1,915       MHOOD    Cherryvale Mall, Rockford    ROCKFORD    IL    CBL   1,917
      MHOOD    Pearland    PEARLAND    TX    CBL   1,920       MHOOD    Central
Mall, Fort Smith    FORT SMITH    AR    Jones Lang LaSalle   1,921       MHOOD
   Deptford Mall, Deptford    DEPTFORD    NJ    Macerich   1,925       MHOOD   
Carillion    PORTAGE    MI    Carillion LLC   1,928       MHOOD    Rogue Valley
Mall, Medford    MEDFORD    OR    General Growth   1,942       MHOOD   
Riverdale Village, Coon Rapids    COON RAPIDS    MN    Developers Diversified

 

   11    Store



--------------------------------------------------------------------------------

STR#

  

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

1,943    MHOOD    Wiregrass Commons Mall, Dothan    DOTHAN    AL    PREIT 1,946
   MHOOD    Central Mall, Lawton    LAWTON    OK    Jones Lang LaSalle 1,948   
MHOOD    Pecanland Mall, Monroe    MONROE    LA    General Growth 1,950    MHOOD
   Pleasant Run Towne Crossing, Cedar Hill    CEDAR HILL    TX    RPAI Southwest
Mgmt 1,952    MHOOD    Coastal Grand, Myrtle Beach    MYRTLE BEACH    SC    CBL
1,954    MHOOD    Alexandria Mall, Alexandria    ALEXANDRIA    LA    Jones Lang
LaSalle 1,956    MHOOD    Fairway Marketplace S/C, Pasadena    PASADENA    TX   
Kimco 1,958    MHOOD    Meyerland Plaza S/C, Houston    HOUSTON    TX    Ronus
Properties 1,959    MHOOD    Valley Mall, Union GAP    UNION GAP    WA    Center
Investments 1,960    MHOOD    Inland Center, San Bernardino    SAN BERNARDINO   
CA    Macerich 1,968    MHOOD    Denton Crossing    DENTON    TX    RPAI
Southwest Mgmt 1,969    MHOOD    Park Place Promenade, Visalia    VISALIA    CA
   Paynter Realty Investments 1,983    MHOOD    Cache Valley Mall, Logan   
LOGAN    UT    Rouse 1,986    MHOOD    Park Place, Tucson    TUCSON    AZ   
General Growth 1,987    MHOOD    Red Cliffs Mall, St. George    ST. GEORGE    UT
   General Growth 1,988    MHOOD    Westland Mall    WESTLAND    MI    Spinosa
1,995    MHOOD    Mesa Mall, Grand Junction    GRAND JUNCTION    CO    Simon
1,996    MHOOD    Christiana Mall    NEWARK    DE    General Growth 3,037    DMC
   Smith Grove Shopping Center    LAKE GROVE    NY    Condan Enterprises LLC
3,053    DMC    Colonie Center    ALBANY    NY    Clifton 3,057    DMC    Willow
Grove Park    WILLOW GROVE    PA    PREIT 3,059    DMC    Renaissance    DURHAM
   NC    CBL 3,061    DM    180 Post Road    WESTPORT    CT    Baystreet
Properties 3,064    DM    Town Place at Garden State    CHERRY HILL    NJ   
Cherry Hill Town Center Partners 3,065    DM    Bluebonnett    BATON ROUGE    LA
   Viking Partners 3,067    DM    Polaris    COLUMBUS    OH    WP Glimcher 3,863
   OUTLET    Cross Iron Mills    ROCKY VIEW    AB    Ivanhoe Cambridge 3,864   
OUTLET    Vaughan Mills    VAUGHAN    ON    Ivanhoe Cambridge 3,865    OUTLET   
Ottawa Outlet    OTTAWA    ON    RioCan Management Inc. 4,083    MHOOD    South
Center Mall    TUKWILA    WA    Westfield 4,114    MHOOD    Fashion Center at
Pentagon, Arlington    ARLINGTON    VA    Simon 4,135    MHOOD    Avenue at
Viera    MELBOURNE    FL    Lennar Commercial 4,145    MHOOD    Rimrock Mall,
Billings    BILLINGS    MT    Starwood Capital 4,146    MHOOD    Yuma Palms   
YUMA    AZ    WDP Partners 4,149    MHOOD    Wausau Center    WAUSAU    WI   
CBL 4,161    MHOOD    Mall at Johnson City    JOHNSON CITY    TN    WP Glimcher
4,164    MHOOD    Fayette Mall    LEXINGTON    KY    CBL 4,171    MHOOD    Ridge
Hill    YONKERS    NY    Forest City Ratner Company 4,195    MHOOD    University
Town Center    SARASOTA    FL    Taubman 4,204    MHOOD    Commercial Drive   
NEW HARTFORD    NY    Cameron Group

 

   12    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  4,205       MHOOD    Rosedale Center, Roseville, Minnesota    ROSEVILLE    MN
   Jones Lang LaSalle   4,209       MHOOD    River Hills Mall    MANKATO    MN
   General Growth   4,210       MHOOD    Columbia Mall    KENNEWICK    WA   
Simon   4,226       MHOOD    Gateway Center    COLLEGE STATION    TX    RPAI
Southwest Mgmt   4,232       MHOOD    Market Place Shopping Center    CHAMPAIGN
   IL    General Growth   4,249       MHOOD    Shops @ Old Mill    BEND    OR   
River Shops LLC   4,250       MHOOD    Avenue @ Murfreeesboro    MURFREESBORO   
TN    Cousins   4,273       MHOOD    Riverpoint Shopping Center    CHICAGO    IL
   Centrum Properties   4,274       MHOOD    West Acres Shopping Center    FARGO
   ND    West Acres Development   4,276       MHOOD    Atlantic Terminal   
BROOKLYN    NY    Forest City   4,280       MHOOD    Orchard Town Center   
WESTMINSTER    CO    Vestar   4,284       MHOOD    Shoppes at Wyomissing   
WYOMISSING    PA    Lincoln Property Company   4,286       MHOOD    University
Town Center    NORMAN    OK    Inland Diversified Real Estate Services   4,291
      MHOOD    Valley West Mall    WEST DES MOINES    IA    Watson Centers Inc  
4,300       MHOOD    Commons at Hooper    TOMS RIVER    NJ    AC I Toms River
LLC   4,304       MHOOD    Champlain Centre North    PLATTSBURGH    NY   
Pyramid   4,308       MHOOD    Ashley Park    NEWNAN    GA    Thomas Enterprises
  4,312       MHOOD    Mission Valley    SAN DIEGO    CA    Westfield   4,336   
   MHOOD    Oakwood Mall    EAU CLAIRE    WI    General Growth   4,349      
MHOOD    Irvine Spectrum    IRVINE    CA    Irvine Company LLC   4,358      
MHOOD    Jay Scutti Plaza    ROCHESTER    NY    L&S LLC   4,364       MHOOD   
Northshore Mall    PEABODY    MA    Simon   4,376       MHOOD    Mt. Shasta Mall
   REDDING    CA    Rouse   4,384       MHOOD    Patrick Henry Mall    NEWPORT
NEWS    VA    PREIT   4,391       MHOOD    South Plains Mall    LUBBOCK    TX   
Macerich   4,393       MHOOD    Pier Park Mall    PANAMA CITY    FL    Simon  
4,394       MHOOD    South Towne Center Mall    SANDY    UT    Macerich   4,405
      MHOOD    Shops at Wiregrass    WESLEY CHAPEL    FL    Forest City   4,407
      MHOOD    Towson Town Center    TOWSON    MD    General Growth   4,408   
   MHOOD    West Belt Plaza    WAYNE    NJ    Segal Development Associates  
4,409       MHOOD    Village at Fairview    FAIRVIEW    TX    Village at
Fairview LP   4,410       MHOOD    Friendly Center    GREENSBORO    NC    CBL  
4,412       MHOOD    Briarwood    ANN ARBOR    MI    Simon   4,415       MHOOD
   Village at Cumberland Park    TYLER    TX    Retail Connection   4,805      
MHOOD    South Edmonton Commons    EDMONTON    AB    Cameron Development   4,808
      MHOOD    West Edmonton Mall, Edmonton    EDMONTON    AB    Triple Five  
4,816       MHOOD    St Laurent Shopping Center, Ottawa    OTTAWA    ON   
Morguard REIT   4,817       MHOOD    Green Lane Power Centre, Newmarket   
EAST GWILLIMBURY    ON    RioCan Management Inc.   4,821       MHOOD   
Kingfisher Square, Hamilton    HAMILTON    ON    Equitable Life   4,822      
MHOOD    Pickering Town Centre    PICKERING    ON    20 Vic Management

 

   13    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  4,823       MHOOD    Avalon Mall    ST JOHNS    NF    Crombie Properties  
4,824       MHOOD    Orchar Park S/C, Kelowna,    KELOWNA    BC    Primaris
Retail Real Estate   4,825       MHOOD    North City Centre, Edmonton   
EDMONTON    AB    Colliers International   4,826       MHOOD    655 Fairway Road
   KITCHENER    ON    First Capital (Fairway) Corporation   4,827       MHOOD   
Halifax Shopping Center    HALIFAX    NS    20 Vic Management   4,828      
MHOOD    Wellington Commons    LONDON    ON    Bentall Retail Services   4,831
      MHOOD    Moncton Plaza    MONCTON    NB    Plaza Group   4,832       MHOOD
   Southland Mall    REGINA    SK    Smart Centers   4,836       DMC    Yorkdale
Shopping Centre    TORONTO    ON    OMERS Realty Management Corp.   4,837      
MHOOD    New Millenium Center    SUDBURY    ON    RioCan Management Inc.   4,838
      MHOOD    212 1st Avenue    SASKATOON    SK    Rosemont Properties Inc.  
4,839       MHOOD    Kenaston    WINNIPEG    MB    Callowhill REIT   4,841      
MHOOD    Sunridge Mall    CALGARY    AB    Ivanhoe Cambridge   4,842       MHOOD
   Big Bend Crossing    BURNABY    BC    Big Bend Crossing LTD   4,843      
MHOOD    Springwater Marketplace    BARRIE    ON    Tanurb Development   4,844
      MHOOD    Westgate    GRAND PRAIRIE    AB    WAM Development Group

 

   14    Store



--------------------------------------------------------------------------------

Schedule 5.09

Environmental

For a description of environmental matters related to the site of the
Distribution Center Facility located at 1000 John Galt Way, Florence, New Jersey
(including, without limitation, the presence of underground storage tanks), see
the Phase I Environmental Site Assessment dated December 4, 2013 prepared by
Partner Engineering & Science, Inc.



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

See attached list of current insurance policies.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Prepared For:    Destination Maternity Corporation    Prepared By:    Nathan
Baker    232 Strawbridge Dr.       Philadelphia    Moorestown, NJ, 08057      
Phone: 215-246-1085          Email: Nathan.Baker@marsh.com

 

 

Selected Policies

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles / Retentions

  

Other Comments &
Claims Reporting

General Liability (US and PR)    TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
   TC2J-GLSA-8051X147- TIL-16    03/01/2016 To 03/01/2017    $70,992.00   
Premium   

General Liability

$1,000,000 each occurrence $20,000,000 general aggregate
$2,000,000 completed operations and products aggregate

$1,000,000 personal and

advertising injury

$1,000,000 Damage to Premises Rented to you

$10,000 medical payments

   General Liability $100,000 Deductible General Liability (Canada)   
TRAVELERS INSURANCE COMPANY OF CANADA    TC2-SCPP-234D4960    03/01/2016 To
03/01/2017    $3,190.00    Premium   

General Liability

$1,000,000 each occurrence $20,000,000 general aggregate
$2,000,000 completed operations and products aggregate

$1,000,000 personal and advertising injury

$1,000,000 Damage to Premises

Rented to you

$10,000 medical payments

   General Liability $100,000 Deductible Auto- Liability/Physical Damage   
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA    TJ-CAP-8051X135-TIL-16   
03/01/2016 To 03/01/2017    $9,037.00    Premium   

Auto

$1,000,000 per accident

$35,000 per accident for

uninsured/underinsured motorists

coverage

$10,000 auto medical payments

   Auto

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 1 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles / Retentions

  

Other Comments &
Claims Reporting

                             

APD

$1,000 comprehensive deductible

$1,000 collision deductible

     Workers’ Compensation    THE PHOENIX INSURANCE COMPANY and THE TRAVELERS
INDEMNITY COMPANY    TC2N-UB-8051X092-16 and TRK-UB-8051X123- 16 (AZ,MA,WI)   
03/01/2016 To 03/01/2017    $421,281.00    Premium   

Workers Compensation Statutory

 

 

Employer’s Liability

$1,000,000 each accident for

bodily injury

$1,000,000 policy limit for bodily

injury by disease

$1,000,000 each employee for

bodily injury by disease

   Workers Compensation $250,000 Deductible Umbrella Liability    ACE PROPERTY &
CASUALTY INSURANCE COMPANY, INC.    M00531522    03/01/2016 To 03/01/2017   
$46,160.00 2,308.00 $48,468.00   

Premium

TRIA

Total Premium

  

Excess

$25,000,000 per occurrence and

per event aggregate

   Excess

Primary Directors &

Officers Liability

   GREAT AMERICAN INSURANCE COMPANY    DOL5741668    03/01/2016 To 03/01/2017   
105,000.00    Premium   

Primary D&O

$10,000,000 per claim and annual

aggregate

 

Retention

$0 per claim—Clause A

$100,000 per claim—Clause B

$100,000 per claim—Clause C

$250,000 per claim – Clause B

and C- securities claim

   Primary D&O Excess Directors & Officers Liability   

ALLIED WORLD NATIONAL

ASSURANCE COMPANY

   0305-3131    03/01/2016 To 03/01/2017    $29,500.00    Premium   

Excess D&O

$5,000,000 per claim and annual

aggregate

   Excess D&O Directors & Officers Liability    FEDERAL INSURANCE COMPANY   
8207-8442    03/01/2016 To 03/01/2017    $25,000.00    Premium   

Excess D&O

$5,000,000 per claim and annual

aggregate

   Excess D&O

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 2 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy
Period

  

Amount

  

(US Dollars

unless noted)

  

Notable Limits &
Deductibles /Retentions

  

Other Comments &
Claims Reporting

Side A - D & O

Liability

  

NATIONAL UNION FIRE

INSURANCE COMPANY OF

PITTSBURGH, PA.

   01-174-34-97    03/01/2016 To 03/01/2017    $27,169.00    Premium   

Side A—D&O

$9,000,000 per claim and annual

aggregate

   Side A—D&O

Misc Professional

Liability Tail

Coverage

  

HISCOX INSURANCE

COMPANY LTD

 

Accessed through Firm:

Amwins of Georgia, Inc.

   ME01132259.15    03/01/2016 To 03/01/2017    $8,239.00    Premium   

Spa

$1,000,000 each claim

$3,000,000 aggregate

  

Spa

$2,500 Deductible

Foreign Liability   

ACE AMERICAN INSURANCE

COMPANY

   PHFD38430944 001    03/01/2015 To 03/01/2018    $15,211    Premium   

Foreign Liability

General Liability

$1,000,000 each occurrence

$2,000,000 products-completed

operations aggregate

$1,000,000 premises damage

$1,000,000 personal/advertising aggregate

$25,000 medical payments

Employee Benefits Liability

$1,000,000 employee benefits liability

Auto

$1,000,000 Combinded Single Limit

Hired Auto PD

$50,000 any one accident

$50,000 any one policy period

Executive Assistance Services

(including Repatriation)

$1,000,000 bodliy injury by

accident- each accident

$1,000,000 bodily injury by disease- each employee

$1,000,000 bodily injury by

disease- policy limit

Accidental Death and Dismembermant

$50,000 Employee AD&D-per

covered perons

$1,500,000 aggregate limit

   Foreign Liability

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 3 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy
Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &

Deductibles / Retentions

  

Other Comments &

Claims Reporting

                             

Kidnap and Extortion

$250,000 Extortion/Ransom

Monies Payment

$250,000 In Transit

Extortion/Ransom Monies Loss

$250,000 Expenses

$250,000 Legal Costs

$100,000 Medical, Death or

Dismemberment- each incident

$250,000 Incident Reponse

     Crime   

ACE AMERICAN INSURANCE

COMPANY

   DON G24566547 007    07/01/2015 To 07/01/2016    $11,284.00    Premium   

Crime

$1,000,000 Employee Theft

$1,000,000 Forgery or Alteration $1,000,000 Inside the Premises-

loss of money and securities

$1,000,000 Inside the Premises-

robbery or safe burglary of other property

$1,000,000 Outside the Premises

$1,000,000 Computer Fraud

$1,000,000 Funds Transfer Fraud

$1,000,000 Money Orders and

Counterfeit Paper Currency

  

Crime

35,000 Deductible for all others

 

 

 

 

$2,500 Deductible for money orders and counterfeit paper currency only

Fiduciary Liability   

NATIONAL UNION FIRE

INSURANCE COMPANY OF POTTSBURGH, PA

   01-501-27-99    07/01/2015 To 07/01/2016    $10,565.00    Premium   

Fiduciary

$5,000,000 Aggregate

   Fiduciary Cyber   

BEAZLEY INSURANCE

COMPANY, INC.

   V15TL0150701    07/01/2015 To 07/01/2016    $72,290.00    Premium   

Cyber

$5,000,000 Aggregate

$2,500,000 Regulatory Defense & Penalties Aggregate

$1,500,000 Crisus Management & Public Relations

$1,000,000 Aggregate limit PCI

Fines and Costs

$2,000,000 Privacy Breach

Reponse Services Aggregate

  

Cyber

$50,000 Deductible Security

& Privacy Liability and

Regulatory Defense & Penalties

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 4 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles /Retentions

  

Other Comments &
Claims Reporting

Special-K&R   

FEDERAL INSURANCE

COMPANY

   8169-0896    07/01/2015 To 07/01/2018    $7,875.00    Premium   

Special

$3,000,000 Special Coverage

$3,000,000 Custody

$3,000,000 Expense Accidental Loss

$25,000 Loss of Life

$1,250,000 Event Benefit

Mulilation-25% of loss of life limit

Accidental Loss-50% of loss of life limit

$3,000,000 Legal Liability Costs

   Special Property   

AFFILIATED FM INSURANCE

COMPANY

   KL277    07/01/2015 To 07/01/2016    $429,463.00 6,045.00 $435,508.00   

Premium

TRIA

Total

  

Property

$350,000,000 Policy Limit

  

Property

$50,000 Deductible

Property (Canada)   

AFFILIATED FM INSURANCE

COMPANY

   KL278    07/01/2015 To 07/01/2016    $13,446.00    Premium   

Property

$18,914,047 Blanket Canadian Locations

  

Property

$50,000 Deductible

Cargo   

THE CONTINENTAL

INSURANCE COMPANY

   OC 7300191    07/01/2015 To 07/01/2016    $26,340.00 $50.00 $26,390.00   

Premium

TRIA

Total

  

Cargo

$5,000,000 Per Conveyance

$5,000,000 War Limit

  

Cargo

$5,000 Deductible

                                    

Additional Notes

Fees, taxes and surcharges are not included in the premium figures. If
applicable, the premiums may also be subject to audit and retrospective rating.

Surplus lines taxes and fees are not included in the above amount but will be
calculated based upon Marsh’s understanding of statutory rates, rules and
regulations governing surplus lines. Surplus lines taxes and fees are in
addition to the premium above and will be payable by you.

†SL = Surplus Lines

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 5 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

Schedule 5.11

Tax Sharing Agreement

Tax Sharing Agreement between Lead Borrower and Cave Springs, Inc. dated June 1,
2003.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

 

(a) Subsidiaries:

 

Legal Name of

Entity

 

Jurisdiction of

Organization

 

Authorized Equity

Interests

 

Total Equity

Interests

Outstanding

 

Stockholders /

Capital Structure

Cave Springs,

Inc.

  Delaware  

3,000 shares of

common stock

($1.00 par value)

 

1,000 shares of

common stock

  100% owned by Destination Maternity Corporation

Mothers Work

Canada, Inc.

  Delaware  

3,000 shares of

common stock

($0.01 par value)

 

100 shares of

common stock

  100% owned by Destination Maternity Corporation

Destination

Maternity

Apparel

Private Limited

  India   10,000 equity shares   10,000 equity shares   99.9% owned by
Destination Maternity Corporation; 0.01% owned by Mothers Work Canada, Inc.

DM Urban

Renewal, LLC

  New Jersey   N/A   N/A   100% owned by Destination Maternity Corporation

 

(b) Equity Interests in other corporations or entities: None.



--------------------------------------------------------------------------------

Schedule 5.17

Intellectual Property Matters

The Borrowers intend to abandon the “Oh Baby by Motherhood” trademarks in
connection with the cessation of the exclusive licensed relationship with Kohl’s
Department Stores (currently scheduled for February 2017).

The Borrowers intend to abandon the “Two Hearts by Destination Maternity”
trademarks in connection with the cessation of the exclusive leased department
relationship with Sears (currently scheduled for June 2016).



--------------------------------------------------------------------------------

Schedule 5.18

Collective Bargaining and Other Agreements

 

(a) Collective Bargaining Agreements: None

 

(b) Equity Plans and Related Documents:

 

  i. 1994 Director Stock Option Plan, and agreements issued thereunder.

 

  ii. 1987 Stock Option Plan (as amended and restated), as amended November 13,
2002, and agreements issued thereunder.

 

  iii. 2005 Equity Incentive Plan (as amended and restated), and agreements
issued thereunder.

 

(c) Employment Agreements which are Material Agreements:

 

  i. Employment Agreement, dated August 10, 2014, between the Lead Borrower and
Anthony M. Romano, as amended December 3, 2014.

 

  ii. Employment Agreement, dated July 23, 2008, between the Lead Borrower and
Judd P. Tirnauer, as amended August 10, 2011, November 22, 2011, December 7,
2013, and December 3, 2014.

 

  iii. Employment Agreement, dated July 16, 2009, between Ronald J. Masciantonio
and the Lead Borrower, as amended April 27, 2010, August 10, 2011, November 22,
2011, November 15, 2012, December 7, 2013, August 10, 2014, and December 3,
2014.

 

  iv. Restrictive Covenant Agreement, dated July 16, 2009, between Ronald J.
Masciantonio and the Lead Borrower.

 

  v. Restrictive Covenant Agreement with Judd P. Tirnauer dated July 23, 2008.

 

  vi. Letter to the Lead Borrower from Ronald J. Masciantonio on August 16,
2013.

 

(d) Bonus Plan:

 

  i. 2013 Management Incentive Program (as adopted by the Lead Borrower’s Board
of Directors on December 10, 2012, adopted by the Lead Borrower’s stockholders
in January 2013, and amended December 3, 2014).



--------------------------------------------------------------------------------

Schedule 5.21(a)

DDAs

See attached list.



--------------------------------------------------------------------------------

BANK ACCOUNTS

 

BANK NAME

  Contact   Title   Email   Phone   BANK ADDRESS   BANK
ACCOUNT #   DESCRIPTION Bank of America   Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXXXX   Concentration   Bank of America  
Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXX   Disbursement   Bank of America  
Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXXXX   BOA LC
Cash
Collateral   Bank of America India       india.clientservices@baml.com    
Express Towers   Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   INR -
Disbursement
Account   Bank of America India       india.clientservices@baml.com     Express
Towers   Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   US$  
Bank of America India       india.clientservices@baml.com     Express Towers  
Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   INR   Wells Fargo  
Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Corporate -
Operating
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Payroll   Wells Fargo   Keisha
Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Payroll -
Federal Taxes   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   International
Duty   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   ACH
Consolidated/
Non-
Consolidated
Store
Transfer
Depository
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Credit Card
Depository
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Lockbox   Wells Fargo   Keisha
Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Check
Disbursement
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   DM Urban
Renewal
Main
Account   Wells Fargo       european.customercare@wellsfargo.com  
+44(0) 20 7149 8135             XXX XXXXXXXX   UK operating
account   Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   XXXX-XXXX-XXX   Corporate -
Payroll   Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   X-XXXX-XXX   Consolidated
Depository -
Stores   FirstBank Cash
Concentrator
Service, Zero
Balancing to
account:
XXXX-
XXXX-XXX.
No Interest
Earned. Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   X-XXXX-XXX   Corporate -
Credit Card
Deposits and
Disb   Main operating
account, POS
deposits,
Zero Balancing
to Savings
account with a
minimum of
$55,000
maintained and
Cash
Management
Soltuions. R-G Premier Bank   Francisco
Javier
Gonzalez   Branch
Manager   francisco.gonzalez@rgonline.com   787-786-2200   280 Jesus T
Pinero Ave   PO Box 2510   Guaynabo   PR   00970   XXXXXXXXXX   Payroll -
Puerto Rico   PNC - Cave Springs     PNC
Customer
Service     800-669-1518   500 First
Avenue     Pittsburgh   PA   15219   XX-XXXX-XXXX   Business
Basic
Checking   Citibank, N.A.   Barbara
Bajurny   Customer
Service Dept     860-226-9693   1 Penns Way     New
Castle   DE   19720   XXXXXXXX   Cigna Dental
Claims  



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   63   835 N MICHIGAN AVENUE   CHICAGO   IL   60611   JP Morgan Chase   N/A  
XXXXXXXXX 4   107   1701 SUNRISE HWY   BAY SHORE   NY   11706   Capital One Bank
  N/A   XXXXXXXXX 4   108   3000 184TH STREET SW   LYNNWOOD   WA   98037   Bank
of America   N/A   XXXXXXXXXX 4   110   1451 CORAL RIDGE AVENUE   CORALVILLE  
IA   52241   N/A   Two Rivers Bank and trust   XXXXXXXXX 4   139   4201
COLDWATER RD.   FORT WAYNE   IN   46805   PNC Bank   N/A   XXXXXXXXXX 4   142  
27001 US HWY 19 NORTH   CLEARWATER   FL   33761   Wells Fargo   N/A   XXXXXXXXXX
4   147   5300 S. 76TH STREET   GREENDALE   WI   53129   US Bank   N/A  
XXXXXXXXX 4   163   3265 W. MARKET STREET   AKRON   OH   44333   JP Morgan Chase
  N/A   XXXXXXXXX 4   176   324 CONSUMER SQUARE   MAYS LANDING   NJ   8330   PNC
Bank   N/A   XXXXXXXXXX 9   200   10321 PACIFIC STREET   OMAHA   NE   68114  
Wells Fargo   N/A   XXXXXXXXXX 4   230   3661 EISENHOWER PKWY   MACON   GA  
31206   N/A   Capital City   XXXXXXXXXX 4   231   217 MONTGOMERY MALL   NORTH
WALES   PA   19454   Citizens Bank   N/A   XXXXXXXXXX 4   238   3320 SILAS CREEK
PRKWAY   WINSTON-SALEM   NC   27103   Wells Fargo   N/A   XXXXXXXXXX 4   239  
4385 BELDEN VILLAGE MALL   CANTON   OH   44718   Key Bank   N/A   XXXXXXXXXXXX 4
  241   7850 MENTOR AVENUE   MENTOR   OH   44060   Fifth Third Bank   N/A  
XXXXXXXX 4   242   4800 S HULEN STREET   FORT WORTH   TX   76132   Bank of
America   N/A   XXXXXXXXXX 4   243   1500 APALACHEE PKWY   TALLAHASSEE   FL  
32301   BB&T   N/A   XXXXXXXXX 4   246   320 W KIMBERLY RD   DAVENPORT   IA  
52806   US Bank   N/A   XXXXXXXXX 4   248   595 PARKWAY PLAZA   EL CAJON   CA  
92020   Wells Fargo   N/A   XXXXXXXXXX 4   249   2625 SCOTTSVILLE RD   BOWLING
GREEN   KY   42104   PNC Bank   N/A   XXXXXXXXXX 4   298   1801 SW WANAMAKER RD
  TOPEKA   KS   66604   Bank of America   N/A   XXXXXXXXXX 4   300   90-15
QUEENS BOULEVARD   ELMHURST   NY   11373   Bank of America   N/A   XXXXXXXXXX 4
  301   400 ERNEST W BARRETT PKY   KENNESAW   GA   30144   Bank of America   N/A
  XXXXXXXXXX 4   302   MC CAIN MALL   N. LITTLE ROCK   AR   72116   Bank of
America   N/A   XXXXXXXXXX 4   304   2000 E RIO SALADO PKWY   TEMPE   AZ   85281
  US Bank   N/A   XXXXXXXXX 4   305   2329 VALLEY FAIR SOUTH   SANTA CLARA   CA
  95050   Bank of America   N/A   XXXXXXXXXX 4   310   14600 LAKESIDE CIRCLE  
STERLING HEIGHTS   MI   48313   JP Morgan Chase   N/A   XXXXXXXXX 4   312   5100
NORTH NINETH AVE   PENSACOLA   FL   32504   Bank of America   N/A   XXXXXXXXXX 4
  315   SOUTHGATE MALL   MISSOULA   MT   59801   Wells Fargo   N/A   XXXXXXXXXX
4   324   480 CENTER STREET N.E.   SALEM   OR   97301   Bank of America   N/A  
XXXXXXXXXX 4   325   2082 FOX VALLEY MALL   AURORA   IL   60504   JP Morgan
Chase   N/A   XXXXXXXXX 4   329   4502 S. STEELE ST   TACOMA   WA   98409  
Wells Fargo   N/A   XXXXXXXXXX 4   338   2100 HAMILTON PLACE   CHATTANOOGA   TN
  37421   First Tennessee   N/A   XXXXXXXXX 4   339   10,000 COORS BLVD NW  
ALBUQUERQUE   NM   87114   Bank of America   N/A   XXXXXXXXXX 4   340   5902
MOWRY AVENUE   NEWARK   CA   94560   Wells Fargo   N/A   XXXXXXXXXX 4   341  
224 WESTFARMS MALL   FARMINGTON   CT   6032   Bank of America   N/A   XXXXXXXXXX
4   344   4511 MIDKIFF ROAD   MIDLAND   TX   79705   JP Morgan Chase   N/A  
XXXXXXXXX 4   345   1450 ANNAPOLIS MALL   ANNAPOLIS   MD   21401   Wells Fargo  
N/A   XXXXXXXXXX 4   348   FREEHOLD RACEWAY MALL   FREEHOLD   NJ   7728   Bank
of America   N/A   XXXXXXXXXX 4   352   3000 GATEWAY STREET   SPRINGFIELD   OR  
97477   Wells Fargo   N/A   XXXXXXXXXX 4   362   12000 SE 82ND AVENUE   PORTLAND
  OR   97266   US Bank   N/A   XXXXXXXXX 4   364   200 E VIA RANCHO PKWY  
ESCONDIDO   CA   92025   Wells Fargo   N/A   XXXXXXXXXX 4   367   8200 PERRY
HALL BLVD   BALTIMORE   MD   21236   Bank of America   N/A   XXXXXXXXXX 4   368
  2901 CAPITOL OF TEXAS HIGHWAY   AUSTIN   TX   78746   Bank of America   N/A  
XXXXXXXXXX 4   370   20131 HIGHWAY 59   HUMBLE   TX   77338   Bank of America  
N/A   XXXXXXXXXX 4   371   7925 FM 1960 WEST   HOUSTON   TX   77070   Bank of
America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   372   TOWNE WEST SQ.   WICHITA   KS   67209   Bank of America   N/A  
XXXXXXXXXX 4   374   4750 DIVISON ST   SPOKANE   WA   99207   Bank of America  
N/A   XXXXXXXXXX 4   376   329 HAWTHORN CIRCLE   VERNON HILLS   IL   60061   PNC
Bank   N/A   XXXXXXXXXX 4   377   814 PARK CITY CENTER   LANCASTER   PA   17601
  Wells Fargo   N/A   XXXXXXXXXX 4   378   600 THE CITADEL MALL   CHARLESTON  
SC   29407   Wells Fargo   N/A   XXXXXXXXXX 4   379   4500 N. ORACLE ROAD  
TUCSON   AZ   85705   Bank of America   N/A   XXXXXXXXXX 4   386   7900
SHELBYVILLE ROAD   LOUISVILLE   KY   40222   PNC Bank   N/A   XXXXXXXXXX 4   390
  98-1005 MANALUA ROAD   AIEA   HI   96701   N/A   American Savings   XXXXXXXXXX
4   391   5085 WESTHEIMER   HOUSTON   TX   77056   Compass Bank   N/A   XXXXXXXX
4   393   2025 GALLERIA AT TYLER   RIVERSIDE   CA   92503   Wells Fargo   N/A  
XXXXXXXXXX 4   394   1024 WESTMINSTER MALL   WESTMINSTER   CA   92683   Bank of
America   N/A   XXXXXXXXXX 4   396   11401 PINES BLVD #722   PEMBROKE PINES   FL
  33026   Bank of America   N/A   XXXXXXXXXX 4   399   2401 S STEMMONS FRWY#1426
  LEWISVILLE   TX   75067   Bank of America   N/A   XXXXXXXXXX 4   421   1312
BAYBROOK MALL   FRIENDSWOOD   TX   77546   Bank of America   N/A   XXXXXXXXXX 4
  424   7700 W. ARROWHEAD CENTER   GLENDALE   AZ   85308   Bank of America   N/A
  XXXXXXXXXX 4   428   642 N. Midvale Blvd, suite c-2   MADISON   WI   53703  
N/A   BMO Harris   XXXXXXXX 4   431   2322 COLUMBIA MALL   COLUMBIA   MD   21044
  Bank of America   N/A   XXXXXXXXXX 4   451   9301 TAMPA AVENUE   NORTHRIDGE  
CA   91324   Bank of America   N/A   XXXXXXXXXX 4   455   37 SERRAMONTE CENTER  
DALY CITY   CA   94015   Wells Fargo   N/A   XXXXXXXXXX 4   458   750 CITADEL
DRIVE EAST 2144   COLORADO SPRINGS   CO   80909   Wells Fargo   N/A   XXXXXXXXXX
4   461   1856 MONTEBELLO TOWN CENT   MONTEBELLO   CA   90640   Bank of America
  N/A   XXXXXXXXXX 4   462   6191 SOUTH STATE   MURRAY   UT   84107   Wells
Fargo   N/A   XXXXXXXXXX 4   463   310 DANIEL WEBSTER HWY.   NASHUA   NH   3060
  Bank of America   N/A   XXXXXXXXXX 4   465   575 EAST UNIVERSITY PARKWAY  
OREM   UT   84097   Wells Fargo   N/A   XXXXXXXXXX 4   470   MIDRIVERS MALL   ST
PETERS   MO   63376   Bank of America   N/A   XXXXXXXXXX 4   475   DEL AMO
FASHION SQUARE   TORRANCE   CA   90503   Bank of America   N/A   XXXXXXXXXX 4  
476   FOUR SEASONS   GREENSBORO   NC   27407   Wells Fargo   N/A   XXXXXXXXXX 4
  479   99 ROCKINGHAM PARK   SALEM   NH   3079   Citizens Bank   N/A  
XXXXXXXXXX 4   480   603 SANTA ANITA FASHION PARK   ARCADIA   CA   91006   Bank
of America   N/A   XXXXXXXXXX 4   482   12327 WAYZATA BLVD   MINNETONKA   MN  
55305   Wells Fargo   N/A   XXXXXXXXXX 4   483   CIELO VISTA MALL   EL PASO   TX
  79925   Bank of America   N/A   XXXXXXXXXX 4   486   1036 SANTA ROSA PLAZA  
SANTA ROSA   CA   95401   Bank of America   N/A   XXXXXXXXXX 4   488   150
QUAKER BRIDGE MALL   LAWRENCEVILLE   NJ   8648   JP Morgan Chase   N/A  
XXXXXXXXX 4   490   7201/AL-154 TWO NOTCH RD   COLUMBIA   SC   29223   Wells
Fargo   N/A   XXXXXXXXXX 4   491   7101 DEMOCRACY BLVD 255   BETHESDA   MD  
20817   Wells Fargo   N/A   XXXXXXXXXX 4   492   1961 CHAIN BRIDGE ROAD   MCLEAN
  VA   22102   Capital One Bank   N/A   XXXXXXXXX 4   495   11160 VEIRS ROAD  
WHEATON   MD   20902   Wells Fargo   N/A   XXXXXXXXXX 4   498   30-264 MALL
DRIVE   JERSEY CITY   NJ   7310   Bank of America   N/A   XXXXXXXXXX 4   501  
925 BLOSSOM HILL ROAD   SAN JOSE   CA   95123   Bank of America   N/A  
XXXXXXXXXX 4   506   350 N. MILWALUKEE   BOISE   ID   83704   JP Morgan Chase  
N/A   XXXXXXXXX 4   508   27378 NOVI ROAD   NOVI   MI   48377   JP Morgan Chase
  N/A   XXXXXXXXX 4   512   1488 LOUIS JOLIET MALL   JOLIET   IL   60435   N/A  
First American Bank   XXXXXXXXXXXX 4   521   1300 WEST SUNSET BLVD.   HENDERSON
  NV   89015   Bank of America   N/A   XXXXXXXXXX 4   522   160 N. GULPH RD  
KING OF PRUSSIA   PA   19406   Wells Fargo   N/A   XXXXXXXXXX 4   526   3001 S.
144TH STREET   OMAHA   NE   68144   Wells Fargo   N/A   XXXXXXXXXX 4   527  
2655 RICKMOND AVEENUE   STATEN ISLAND   NY   10314   JP Morgan Chase   N/A  
XXXXXXXXX 4   528   10800 WEST PICO BLVD.   LOS ANGELES   CA   90064   Bank of
America   N/A   XXXXXXXXXX 4   529   3450 WRIGHTSBORO RD   AUGUSTA   GA   30909
  Wells Fargo   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   530   850 HARTFORD TNPK   WATERFORD   CT   6385   N/A   People’s United Bank
  XXXXXXXXXX 4   532   364 MAINE MALL ROAD   SOUTH PORTLAND   ME   4106   Bank
of America   N/A   XXXXXXXXXX 4   536   1689 ARDEN WAY   SACRAMENTO   CA   95815
  Bank of America   N/A   XXXXXXXXXX 4   539   283 TOWN CENTER CIRCLE   SANFORD
  FL   32771   PNC Bank   N/A   XXXXXXXXXX 4   543   5377 KINGS PLAZA   BROOKLYN
  NY   11234   Bank of America   N/A   XXXXXXXXXX   545   24201 W VALENCIA BLVD
2210   VALENCIA   CA   91355   Bank of America   N/A   XXXXXXXXXX 4   546   2204
TOWN EAST MALL   MESQUITE   TX   75150   Wells Fargo   N/A   XXXXXXXXXX 4   548
  11700 PRINCETON PIKE   CINCINNATI   OH   45246   US Bank   N/A   XXXXXXXXX 4  
549   3811 S COOPER ST   ARLINGTON   TX   76015   JP Morgan Chase   N/A  
XXXXXXXXX 4   554   7021 S. MEMORIAL DRIVE   TULSA   OK   74133   Bank of
America   N/A   XXXXXXXXXX 4   555   16205 CITY WALK   SUGAR LAND   TX   77479  
JP Morgan Chase   N/A   XXXXXXXXX 4   557   2760 N. GERMANTOWN PKWY   MEMPHIS  
TN   38133   First Tennessee   N/A   XXXXXXXXX 4   560   2201 LLOYD CENTER  
PORTLAND   OR   97232   Wells Fargo   N/A   XXXXXXXXXX 4   563   6600 MENAUL
BLVD., NE   ALBUQUERQUE   NM   87110   Bank of America   N/A   XXXXXXXXXX 4  
566   6555 E. SOUTHERN AVENUE   MESA   AZ   85206   Bank of America   N/A  
XXXXXXXXXX 4   568   1250 BLTIMORE PIKE   SPRINGFIELD   PA   19064   Citizens
Bank   N/A   XXXXXXXXXX 4   570   154 ST. CLAIR SQUARE   FAIRVIEW HEIGHTS   IL  
62208   Regions   N/A   XXXXXXXXXX 4   573   7600 KINGSTON PIKE   KNOXVILLE   TN
  37919   First Tennessee   N/A   XXXXXXXXX 4   575   789 US 31 NORTH  
GREENWOOD   IN   46142   Fifth Third Bank   N/A   XXXXXXXX 4   577   4301 W.
WISCONSIN AVE.   APPLETON   WI   54915   JP Morgan Chase   N/A   XXXXXXXXX 4  
579   11110 MALL CIRCLE   WALDORF   MD   20603   M&T Bank   N/A   XXXXXXXXXX 4  
593   9597 CAROUSEL CENTER   SYRACUSE   NY   13290   M&T Bank   N/A   XXXXXXXXXX
4   595   2121 STONERIDGE MALL   PLEASANTON   CA   94588   US Bank   N/A  
XXXXXXXXX 4   597   708 EASTVIEW MALL   VICTOR   NY   14564   Citizens Bank  
N/A   XXXXXXXXXX 6   600   1574 FRANKLIN MILLS CIRCLE   PHILADELPHIA   PA  
19154   Citizens Bank   N/A   XXXXXXXXXX 6   603   2700 POTOMAC MILLS CIRCLE  
PRINCE WILLIAM   VA   22192   PNC Bank   N/A   XXXXXXXXXX 6   604   12801 WEST
SUNRISE BLVD   SUNRISE   FL   33323   Bank of America   N/A   XXXXXXXXXX 6   606
  3939 I-35 SOUTH   SAN MARCOS   TX   78666   Bank of America   N/A   XXXXXXXXXX
6   609   5277 FACTORY SHOPS BLVD   ELLENTON   FL   34222   Suntrust Bank   N/A
  XXXXXXXXXXXXX 6   610   5050 FACTORY STORES BLVD   CASTLE ROCK   CO   80108  
Wells Fargo   N/A   XXXXXXXXXX 6   611   6170 W GRAND AVE   GURNEE   IL   60031
  JP Morgan Chase   N/A   XXXXXXXXX 6   612   12158 BEYER ROAD   BIRCH RUN   MI
  48415   PNC Bank   N/A   XXXXXXXXXX 6   613   1111 LEAGUE LINE RD   CONROE  
TX   77303   JP Morgan Chase   N/A   XXXXXXXXX 6   614   8000 FACTORY SHOPS BLVD
  JEFFERSONVILLE   OH   43128   Fifth Third Bank   N/A   XXXXXXXX 6   615   684
LEAVESLEY   GILROY   CA   95020   Bank of America   N/A   XXXXXXXXXX 6   616  
2200 PETALUMA BLVD NORTH   PETALUMA   CA   94952   Wells Fargo   N/A  
XXXXXXXXXX 6   620   1770 W.MAIN   RIVERHEAD   NY   11901   Bank of America  
N/A   XXXXXXXXXX 6   624   4540 HIGHWAY 54   OSAGE BEACH   MO   65065   N/A  
First Bank of the Lake   XXXXXXXXXX 6   625   2700 STATE ROAD   ST AUGUSTINE  
FL   32092   Wells Fargo   N/A   XXXXXXXXXX 6   626   118 LIGHTHOUSE PLACE  
MICHIGAN CITY   IN   46360   Fifth Third Bank   N/A   XXXXXXXX 6   628   TANGER
DRIVE #110   WILLIAMSBURG   IA   52361   N/A   Keokuk County State Bank   XXXXXX
6   630   3155 OUTLET DRIVE   EDINBURGH   IN   46124   N/A   Main Source Bank  
XXXXXXXXX 6   631   2601 S. MCKENZIE ST   FOLEY   AL   36535   Regions   N/A  
XXXXXXXXXX 6   634   10676 W EMERALD COAST PARKWAY   DESTIN   FL   32550  
Regions   N/A   XXXXXXXXXX 6   637   740 VENTURA BLVD   CAMARILLO   CA   93010  
Wells Fargo   N/A   XXXXXXXXXX 6   642   STANLEY K TANGER BLVD   LANCASTER   PA
  17602   Wells Fargo   N/A   XXXXXXXXXX 6   645   1101 SUPER MALL WAY   AUBURN
  WA   98001   Wells Fargo   N/A   XXXXXXXXXX 6   649   800 HWY., 400 SOUTH  
DAWSONVILLE   GA   30534   N/A   United Community Bank   XXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

6   653   1-79 & RT. 208   GROVE CITY   PA   16127   PNC bank   N/A   XXXXXXXXXX
6   655   3000 GRAPEVINE MILLS PKWY   GRAPEVINE   TX   76051   Bank of America  
N/A   XXXXXXXXXX 6   656   5630 PASEO DEL NORTE   CARLSBAD   CA   92008   Wells
Fargo   N/A   XXXXXXXXXX 6   658   266 GREAT MALL DRIVE   MILPITAS   CA   95035
  Wells Fargo   N/A   XXXXXXXXXX 6   664   1 PREMIUM OUTLET BLVD   WRENTHAM   MA
  2093   N/A   Wrentham Cooperative Bank   XXXXXXXX 6   680   311-H NUT TREE
ROAD   VACAVILLE   CA   95688   Bank of America   N/A   XXXXXXXXXX 4   732   385
SOUTHBRIDGE STREET   AUBURN   MA   1501   Bank of America   N/A   XXXXXXXXXX 4  
733   220 NORTH MAPLE,   RAPID CITY   SD   57701   US Bank   N/A   XXXXXXXXX 4  
734   3500 OLEANDER DRIVE   WILMINGTON   NC   28403   Bank of America   N/A  
XXXXXXXXXX 4   748   2003 CHARLESTON TOWN CENTER   CHARLESTON   WV   25389   N/A
  United Bank   XXXXXXXXX 4   765   2501 WEST WABASH AVENUE   SPRINGFIELD   IL  
62704   PNC Bank   N/A   XXXXXXXXXX 4   767   1200S. TOWNE CENTER   PROVO   UT  
84601   Wells Fargo   N/A   XXXXXXXXXX 6   770   320 PRIME OUTLETS BLVD  
HAGERSTOWN   MD   21740   M&T Bank   N/A   XXXXXXXXXX 6   771   4686 BALDWIN
ROAD   AUBURN HILLS   MI   48326   Bank of America   N/A   XXXXXXXXXX 9   801  
7007 FRIARS   SAN DIEGO   CA   92108   Wells Fargo   N/A   XXXXXXXXXX 9   835  
10 NEWBURY STREET   BOSTON   MA   2116   Bank of America   N/A   XXXXXXXXXX 4  
853   100 CAMBRIDGESIDE PLACE   CAMBRIDGE   MA   2141   Bank of America   N/A  
XXXXXXXXXX 4   857   6270 NORTH POINTE PKWY.   ALPHARETTA   GA   30022   Bank of
America   N/A   XXXXXXXXXX 4   858   2727 FAIRFIELD COMMONS   BEAVER CREEK   OH
  45431   JP Morgan Chase   N/A   XXXXXXXXX 4   860   233 HILLSDALE CENTER   SAN
MATEO   CA   94403   Wells Fargo   N/A   XXXXXXXXXX 9   875   6000 W GLADES ROAD
  BOCA RATON   FL   33431   Bank of America   N/A   XXXXXXXXXX 9   897   2751
EAST 1ST AVENUE   DENVER   CO   80206   JP Morgan Chase   N/A   XXXXXXXXX 3  
902   14006 RIVERSIDE DRIVE   SHERMAN OAKS   CA   91423   Bank of America   N/A
  XXXXXXXXXX 3   906   1514 REDWOOD HIGHWAY   CORTE MADERA   CA   94925   Bank
of America   N/A   XXXXXXXXXX 3   913   2126 ABBOTT MARTIN ROAD   NASHVILLE   TN
  37215   Suntrust Bank   N/A   XXXXXXXXXXXXX 3   914   1726 UTICA SQUARE  
TULSA   OK   74114   JP Morgan Chase   N/A   XXXXXXXXX 3   921   3200 LAS VEGAS
BLVD SOUTH   LAS VEGAS   NV   89109   Bank of America   N/A   XXXXXXXXXX 3   923
  1847G INTERNATIONAL DR   MCLEAN   VA   22102   Wells Fargo   N/A   XXXXXXXXXX
3   925   1595 NORTHERN BLVD.   MANHASSET   NY   11030   Capital One Bank   N/A
  XXXXXXXXX 3   935   352 N. BEVERLY DRIVE   BEVERLY HILLS   CA   90210   Bank
of America   N/A   XXXXXXXXXX 3   936   3333 BEAR STREET   COSTA MESA   CA  
92626   Bank of America   N/A   XXXXXXXXXX 3   938   3500 PEACHTREE ROAD NORTH  
ATLANTA   GA   30326   Bank of America   N/A   XXXXXXXXXX 3   946   2367 RICE
BLVD.   HOUSTON   TX   77005   Compass Bank   N/A   XXXXXXXX 3   948   6130
POPLAR AVENUE   MEMPHIS   TN   38119   Bank of America   N/A   XXXXXXXXXX 3  
950   160 N. GULPH RD.   KING OF PRUSSIA   PA   19406   Wells Fargo   N/A  
XXXXXXXXXX 4   969   1105 WALNUT ST   CARY   NC   27511   Bank of America   N/A
  XXXXXXXXXX 4   977   1800 GALLERIA BLVD   FRANKLIN   TN   37067   First
Tennessee   N/A   XXXXXXXXX 4   978   8408 ABERCORN ST   SAVANNAH   GA   31406  
Bank of America   N/A   XXXXXXXXXX 4   980   1233 WEST AVENUE P   PALMDALE   CA
  93551   Wells Fargo   N/A   XXXXXXXXXX 4   982   1122 PINNACLE HILLS PROMENADE
  ROGERS   AR   72703   N/A   Bear State Bank   XXXXXXX 4   983   2825 S.
GLENSTONE   SPRINGFIELD   MO   65804   Bank of America   N/A   XXXXXXXXXX 4  
984   9945 NE CASCADES PARKWAY   PORTLAND   OR   97220   Wells Fargo   N/A  
XXXXXXXXXX 4   985   2950 EAST TEXAS STREET   BOSSIER CITY   LA   71111  
Regions   N/A   XXXXXXXXXX 4   989   5488 PADRE STAPLES   CORPUS CHRISTI   TX  
78411   Bank of America   N/A   XXXXXXXXXX 9   1105   3008 TOWN CENTER BLVD  
LANSING   MI   48912   N/A   Comerica   XXXXXXXXXX 9   1113   2780 PALISADES
CENTER DRIVE   WEST NYACK   NY   10994   JP Morgan Chase   N/A   XXXXXXXXX 9  
1120   2901 CAPITAL OF TEXAS HWY   AUSTIN   TX   78746   Bank of America   N/A  
XXXXXXXXXX 9   1135   8702 KEYSTONE CROSSING   INDIANAPOLIS   IN   46240   JP
Morgan Chase   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   1137   400 COMMONS WAY   BRIDGEWATER   NJ   8807   PNC Bank   N/A  
XXXXXXXXXX 9   1139   3101 PGA BLVD   PALM BEACH   FL   33410   Wells Fargo  
N/A   XXXXXXXXXX   1140   1102 GLENDALE GALLERIA, SUITE G001   GLENDALE   CA  
91210   Bank of America   N/A   XXXXXXXXXX 9   1142   1101 MELBOURNE ROAD  
HURST   TX   76053   Bank of America   N/A   XXXXXXXXXX 9   1144   1615 WALNUT
STREET   PHILADELPHIA   PA   19102   Wells Fargo   N/A   XXXXXXXXXX 9   1145  
4400 ASHFORD-DUNWOODY RD   ATLANTA   GA   30346   Bank of America   N/A  
XXXXXXXXXX 9   1147   26300 CEDAR ROAD   CLEVELAND   OH   44122   Fifth Third
Bank   N/A   XXXXXXXX 9   1148   715 CHRISTIANA MALL   NEWARK   DE   19702   PNC
Bank   N/A   XXXXXXXXXX 9   1149   700 HAYWOOD ROAD   GREENVILLE   SC   29607  
Wells Fargo   N/A   XXXXXXXXXX 9   1150   250 GRANITE STREET   BRAINTREE   MA  
2184   Bank of America   N/A   XXXXXXXXXX 9   1152   7875 MONTGOMERY ROAD  
CINCINNATI   OH   45236   US Bank   N/A   XXXXXXXXX 9   1158   MONROEVILLE MALL
  MONROEVILLE   PA   15146   PNC bank   N/A   XXXXXXXXXX 9   1159   2800 W BIG
BEAVER ROAD   TROY   MI   48084   PNC Bank   N/A   XXXXXXXXXX 9   1160   259
WALT WHITMAN ROAD   HUNTINGTON STATION   NY   11746   Bank of America   N/A  
XXXXXXXXXX 9   1161   2121 BREA MALL   BREA   CA   92821   Wells Fargo   N/A  
XXXXXXXXXX 9   1162   10300 N.E. 8TH STREET   BELLEVUE   WA   98004   Bank of
America   N/A   XXXXXXXXXX 9   1163   70 WEST COUNTY CENTER   ST. LOUIS   MO  
63131   Bank of America   N/A   XXXXXXXXXX 9   1164   5539 LBJ FREEWAY   DALLAS
  TX   75240   JP Morgan Chase   N/A   XXXXXXXXX 9   1166   7700 W NORTHWEST HWY
  DALLAS   TX   75225   Wells Fargo   N/A   XXXXXXXXXX 9   1168   5 MAPLE AVENUE
  WHITE PLAINS   NY   10605   JP Morgan Chase   N/A   XXXXXXXXX 9   1170   510
EVERGREEN WAY   SOUTH WINDSOR   CT   6074   Bank of America   N/A   XXXXXXXXXX 9
  1171   9802 COLONNADE BLVD   SAN ANTONIO   TX   78230   Bank of America   N/A
  XXXXXXXXXX 9   1172   104 WORCESTER ROAD   NATICK   MA   1760   Bank of
America   N/A   XXXXXXXXXX 9   1173   4716 SHARON ROAD   CHARLOTTE   NC   28210
  Bank of America   N/A   XXXXXXXXXX 9   1182   16010 W BLUEMOUND ROAD  
BROOKFIELD   WI   53005   US Bank   N/A   XXXXXXXXX 9   1183   5001 MONROE
STREET   TOLEDO   OH   43623   Key Bank   N/A   XXXXXXXXXXXX 9   1184   5727
JOHNSON STREET   LAFAYETTE   LA   70503   JP Morgan Chase   N/A   XXXXXXXXX 9  
1189   34 OLD ORCHARD CENTER   SKOKIE   IL   60077   Bank of America   N/A  
XXXXXXXXXX 9   1190   2200 S 10TH STREET   MCALLEN   TX   78503   Wells Fargo  
N/A   XXXXXXXXXX 9   1192   555 THE SHOPS AT VIEJO   MISSION VIEJO   CA   92691
  Bank of America   N/A   XXXXXXXXXX 9   1195   28 EAST 57TH STREET   NEW YORK  
NY   10022   Bank of America   N/A   XXXXXXXXXX 9   1197   65 EAST RT 4 WEST  
PARAMUS   NJ   7652   Bank of America   N/A   XXXXXXXXXX 9   1198   40 E VIA DEL
ORO   FRESNO   CA   93720   Bank of America   N/A   XXXXXXXXXX 3   1278   350
AVE SAN LORENZO   CORAL GABLES   FL   33146   JP Morgan Chase   N/A   XXXXXXXXX
9   1280   380 E COLORADO BLVD   PASADENA   CA   91101   Bank of America   N/A  
XXXXXXXXXX 4   1300   40820 WINCHESTER RD   TEMECULA   CA   92591   Bank of
America   N/A   XXXXXXXXXX 4   1303   RTE. 220 & GOODS LA   ALTOONA   PA   16601
  N/A   First Commonwealth Bank   XXXXXXXXX 4   1306   1000 TURTLE CREEK DRIVE  
HATTIESBURG   MS   39402   Regions   N/A   XXXXXXXXXX 4   1313   1710 BRIARGATE
BLVD   COLORADO SPRINGS   CO   80920   US Bank   N/A   XXXXXXXXX 4   1316   7701
W. I-40   AMARILLO   TX   79121   Bank of America   N/A   XXXXXXXXXX 4   1317  
21100 DULLES TOWN CENTER   DULLES   VA   20166   Capital One Bank   N/A  
XXXXXXXXX 4   1324   4950 PACIFIC MALL   STOCKTON   CA   95207   Bank of America
  N/A   XXXXXXXXXX 4   1326   705 KIRKWOOD MALL   BISMARCK   ND   58504   N/A  
Kirkwood Bank & Trust   XXXXXXX 4   1327   8031 W. RIDGEWOOD DR   PARMA   OH  
44129   Key Bank   N/A   XXXXXXXXXXXX 6   1335   US RTE 1 & EXIT 3A   KITTERY  
ME   3904   N/A   TD Bank   XXXXXXXXX 4   1336   2043 LAYTON HILLS MALL   LAYTON
  UT   84041   Key Bank   N/A   XXXXXXXXXXXX 4   1337   718 NESHAMINY MALL  
BENSALEM   PA   19020   Wells Fargo   N/A   XXXXXXXXXX 4   1339   320 WEST 5TH
AVENUE   ANCHORAGE   AK   99501   Wells Fargo   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1345   11200 LAKELINE MALL DR   CEDAR PARK   TX   78613   Wells Fargo   N/A
  XXXXXXXXXX 4   1348   2026 FLORENCE MALL   FLORENCE   KY   41042   Fifth Third
Bank   N/A   XXXXXXXX 4   1350   2701 MING AVENUE   BAKERSFIELD   CA   93304  
Bank of America   N/A   XXXXXXXXXX 4   1354   3700 RIVERTOWN PARKWAY  
GRANDVILLE   MI   49418   PNC bank   N/A   XXXXXXXXXX 4   1356   6155 EASTEX
FRWY. #A-118   BEAUMONT   TX   77706   JP Morgan Chase   N/A   XXXXXXXXX 4  
1358   1941 SOUTHLAKE MALL   MERILVILLE   IN   46410   Fifth Third Bank   N/A  
XXXXXXXX 4   1359   2700 MIAMISBURG-CNTRVILLE   DAYTON   OH   45459   Key Bank  
N/A   XXXXXXXXXXXX 4   1361   309 SOUTH COUNTY WAY   ST. LOUIS   MO   63129   US
Bank   N/A   XXXXXXXXX 4   1362   7401 MARKET STREET   YOUNGSTOWN   OH   44512  
PNC bank   N/A   XXXXXXXXXX 4   1363   1591 BRADLEY PARK DR   COLUMBUS   GA  
31904   Wells Fargo   N/A   XXXXXXXXXX 4   1365   385 N. ALAFAYA TRAIL   ORLANDO
  FL   32828   JP Morgan Chase   N/A   XXXXXXXXX 4   1371   1620 NORTH MAIN ST  
SALINAS   CA   93906   Wells Fargo   N/A   XXXXXXXXXX 4   1373   3385 WOODWARD
MILL CROSSING   BUFORD   GA   30519   Wells Fargo   N/A   XXXXXXXXXX 4   1374  
3926 GRAND AVE.   CHINO   CA   91710   Wells Fargo   N/A   XXXXXXXXXX 4   1384  
5300 N. SAN DARIO   LAREDO   TX   78041   Wells Fargo   N/A   XXXXXXXXXX 4  
1393   50 HOLYOKE STREET   HOLYOKE   MA   1040   Bank of America   N/A  
XXXXXXXXXX 4   1394   790 SOUTH ROAD   POUGHKEEPSIE   NY   12601   Wells Fargo  
N/A   XXXXXXXXXX 6   1603   651 KAPKOWSKI RD.   ELIZABETH   NJ   7201   Bank of
America   N/A   XXXXXXXXXX 6   1605   8111 CONCORD MILLS BLVD   CONCORD   NC  
28027   First Citizens Bank   N/A   XXXXXXXXXX 6   1606   5000 KATY MILLS CIRCLE
  KATY   TX   77494   JP Morgan Chase   N/A   XXXXXXXXX 6   1608   5000 ARIZONA
MILLS CIRCLE   TEMPE   AZ   85282   Bank of America   N/A   XXXXXXXXXX 6   1609
  11401 NW 12TH STREET   MIAMI   FL   33172   Bank of America   N/A   XXXXXXXXXX
6   1610   36461 SEASIDE OUTLET DRIVE   REHOBOTH BEACH   DE   19971   PNC Bank  
N/A   XXXXXXXXXX 6   1614   10835 FACTORY SHOPS BLVD   GULFPORT   MS   39503  
Regions   N/A   XXXXXXXXXX 6   1615   1001 ARNEY ROAD   WOODBURN   OR   97071  
Wells Fargo   N/A   XXXXXXXXXX 6   1616   8200 VINELAND AVENUE   ORLANDO   FL  
32821   Bank of America   N/A   XXXXXXXXXX 6   1618   1645 PARKWAY   SEVIERVILLE
  TN   37862   BB&T   N/A   XXXXXXXXX 6   1619   7000 ARUNDEL MILLS CIRCLE  
HANOVER   MD   21076   Bank of America   N/A   XXXXXXXXXX 6   1621   7400 LAS
VEGAS BLVD   LAS VEGAS   NV   89123   Bank of America   N/A   XXXXXXXXXX 6  
1622   CARRETERA ESTATAL PR #3   CANOVANAS   PR   729   N/A   Banco Popular  
XXXXXXXXX 6   1624   5709-62 RICHMOND RD   WILLIAMSBURG   VA   23188   Bank of
America   N/A   XXXXXXXXXX 6   1625   3001 S WASHBURN STREET   OSHKOSH   WI  
54904   US Bank   N/A   XXXXXXXXX 6   1626   6415 LABEAUX AVE NE   ALBERTVILLE  
MN   55301   N/A   Premier Bank Minnesota   XXXXXXXXX 6   1627   655 ROUTE 318  
WATERLOO   NY   13165   N/A   Five Star Bank   XXXXXXXXX 6   1629   4201 CAMINO
DELA PLAZA   SAN DIEGO   CA   92173   Bank of America   N/A   XXXXXXXXXX 6  
1630   241 FORT EVAN ROAD NE   LEESBURG   VA   20176   Bank of America   N/A  
XXXXXXXXXX 6   1631   5900 SUGARLOAF PARKWAY   LAWRENCEVILLE   GA   30043  
Wells Fargo   N/A   XXXXXXXXXX 6   1632   1025 INDUSTRIAL PARK DR   SMITHFIELD  
NC   27577   First Citizens Bank   N/A   XXXXXXXXXX 6   1633   94792 LUMIANINA
STREET   WAIPAHU   HI   96797   N/A   Bank of Hawaii   XXXXXXXXXX 6   1634  
6699 NORTH LANDMARK DR   PARK CITY   UT   84098   Wells Fargo   N/A   XXXXXXXXXX
6   1635   1000 ROUTE 611   TANNERSVILLE   PA   18372   Citizens Bank   N/A  
XXXXXXXXXX 6   1636   1475 N BURKHART ROAD   HOWELL   MI   48843   JP Morgan
Chase   N/A   XXXXXXXXX 6   1637   10839 KINGS ROAD   MYRTLE BEACH   SC   29572
  Bank of America   N/A   XXXXXXXXXX 6   1640   14500 W COLFAX AVE   LAKEWOOD  
CO   80401   Key Bank   N/A   XXXXXXXXXXXX 6   1642   575 W LINMAR LANE  
JOHNSON CREEK   WI   53038   N/A   Premier Bank   XXXXXX 6   1647   855 S GRAND
CENTRAL PKWY   LAS VEGAS   NV   89106   Wells Fargo   N/A   XXXXXXXXXX 6   1648
  1650 PREMIUM OUTLETS BLVD   AURORA   IL   60504   JP Morgan Chase   N/A  
XXXXXXXXX 6   1649   561A1 SOUTH FORK AVENUE SOUTH   NORTH BEND   WA   98045  
Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

6   1651   450 NW 257TH AVE   TROUTDALE   OR   97060   Wells Fargo   N/A  
XXXXXXXXXX 6   1652   13000 FOLSOM BLVD   FOLSOM   CA   95630   Wells Fargo  
N/A   XXXXXXXXXX 6   1655   9909 AVON LAKE ROAD   BURBANK   OH   44214   N/A  
First Merit Bank   XXXXXXXXXX 6   1656   1414 FORDING ISLAND ROAD   HILTON HEAD
  SC   29910   N/A   South State bank   XXXXXXXXX 6   1658   11800 FACTORY SHOPS
BLVD   HUNTLEY   IL   60142   JP Morgan Chase   N/A   XXXXXXXXX 6   1662   1829
VILLAGE WEST PARKWAY   KANSAS CITY   KS   66111   US Bank   N/A   XXXXXXXXX 6  
1668   4801 MCKNIGHT ROAD ROOM 105   PITTSBURGH   PA   15237   PNC bank   N/A  
XXXXXXXXXX 6   1670   46 OUTLET SQUARE SPACE 149   HERSHEY   PA   17033   Wells
Fargo   N/A   XXXXXXXXXX 6   1671   ONE PREMIUM OUTLET BLVD, SPACE 829   TINTON
FALLS   NJ   7753   JP Morgan Chase   N/A   XXXXXXXXX 6   1672   433 OPRY MILLS
DR, STE 334   NASHVILLE   TN   37214   Bank of America   N/A   XXXXXXXXXX 6  
1673   6200 GRANDWAY BLVD, SUITE 616   LEEDS   AL   35094   Regions   N/A  
XXXXXXXXXX 6   1675   7051 S. DESERT BLVD, SUITE F660   EL PASO   TX   79835  
Wells Fargo   N/A   XXXXXXXXXX 6   1677   16 W LIGHTCAP RD 1241   POTTSTOWN   PA
  19464   M&T Bank   N/A   XXXXXXXXXX 6   1678   3700 CABELAS BLVD 349   LEHI  
UT   84043   JP Morgan Chase   N/A   XXXXXXXXX 6   1679   18521 OUTLET BLVD
SUITE 843   CHESTERFIELD   MO   63005   PNC bank   N/A   XXXXXXXXXX 6   1680  
915 RIDGEWALK PKWY, STE 445   ATLANTA   GA   30188   Suntrust Bank   N/A  
XXXXXXXXXXXXX 6   1681   1781 PALM BEACH LAKES BLVD   PALM BEACH   FL   33401  
Bank of America   N/A   XXXXXXXXXX 6   1682   400 PREMIUM OUTLETS DR   MONROE  
OH   45050   JP Morgan Chase   N/A   XXXXXXXXX 6   1683   21355 NEBRASKA
CROSSING DR F149   GRETNA   NE   68028   Regions   N/A   XXXXXXXXXX 6   1685  
200 BASS PRO DR #440   PEARLAND   MS   39208   N/A   Pinnacle Bank   XXXXXXXXXX
6   1686   1821 FASHION OUTLETS BLVD   NIAGARA FALLS   NY   14304   Bank of
America   N/A   XXXXXXXXXX 6   1687   1155 BUCK CREEK RD, E516   SIMPSONVILLE  
KY   40067   Fifth Third Bank   N/A   XXXXXXXX 6   1688   3925 EAGAN OUTETS
PARKWAY, STE 825   EAGAN   MN   55122   US Bank   N/A   XXXXXXXXX 6   1690   152
THE ARCHES CIRCLE SUITE 1382   DEER PARK   NY   11729   JP Morgan Chase   N/A  
XXXXXXXXX 6   1691   411 ARTISAN WAY   SOMERVILLE   MA   02415   Citizens Bank  
N/A   XXXXXXXXXX 4   1702   203 LEHIGH VALLEY MALL   WHITEHALL   PA   18052  
Wells Fargo   N/A   XXXXXXXXXX 4   1708   6001 WEST WACO DRIVE   WACO   TX  
76710   N/A   American Bank   XXXXXXXXX 4   1710   2601 PRESTON ROAD   FRISCO  
TX   75034   Bank of America   N/A   XXXXXXXXXX 4   1711   3200 N. FEDERAL
HIGHWAY   FT. LAUDERDALE   FL   33306   Wells Fargo   N/A   XXXXXXXXXX 4   1712
  1451 STATE HWY. 114 WEST   GRAPEVINE   TX   76051   Bank of America   N/A  
XXXXXXXXXX 9   1717   1620 PALMETTO GRANDE   MT. PLEASANT   SC   29464   Bank of
America   N/A   XXXXXXXXXX 4   1718   3 SOUTH TUNNEL ROAD   ASHVILLE   NC  
28805   Wells Fargo   N/A   XXXXXXXXXX 4   1722   3054 NW FEDERAL HIGHWAY  
JENSEN BEACH   FL   34957   Bank of America   N/A   XXXXXXXXXX 4   1723   333
APACHE MALL   ROCHESTER   MN   55902   N/A   Associated Bank   XXXXXXXXXX 4  
1725   8222 AGORA PARKWAY   LIVE OAK   TX   78233   Compass Bank   N/A  
XXXXXXXXX 4   1728   1500 S. WILLOW ST   MANCHESTER   NH   3103   Citizens Bank
  N/A   XXXXXXXXXX 4   1732   1615 EAST EMPIRE   BLOOMINGTON   IL   61701   PNC
Bank   N/A   XXXXXXXXXX 4   1733   5101 HINKLEVILLE RD.   PADUCAH   KY   42001  
US Bank   N/A   XXXXXXXXX 4   1735   355 SPOTSYLVANIA MALL   FREDRICKSBURG   VA
  22407   Bank of America   N/A   XXXXXXXXXX 4   1736   2370 N. EXPRESSWAY  
BROWNSVILLE   TX   78521   Wells Fargo   N/A   XXXXXXXXXX 4   1739   2685 E.
MAIN STREET   PLAINFIELD   IN   46168   PNC Bank   N/A   XXXXXXXXXX 4   1740  
3175 28TH STREET   GRAND RAPIDS   MI   49508   PNC bank   N/A   XXXXXXXXXX 4  
1741   1866 GREEN OAKS ROAD   FORT WORTH   TX   76116   JP Morgan Chase   N/A  
XXXXXXXXX 4   1744   3414 HIGHWAY 190   MANDEVILLE   LA   70470   JP Morgan
Chase   N/A   XXXXXXXXX 4   1747   2100 SOUTH WS YOUNG DR   KILLEEN   TX   76543
  Bank of America   N/A   XXXXXXXXXX 4   1748   1201 BOSTON POST ROAD   MILFORD
  CT   6460   N/A   People’s United Bank   XXXXXXXXXX 4   1749   100 COLUMBIANA
CIRCLE   COLUMBIA   SC   29212   Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1750   5901 UNIVERSITY DRIVE   HUNTSVILLE   AL   35806   Regions   N/A  
XXXXXXXXXX 4   1753   6279 NEWBERRY ROAD   GAINESVILLE   FL   32605   Wells
Fargo   N/A   XXXXXXXXXX 4   1760   2300 BERNADETTE DRIVE   COLUMBIA   MO  
65203   Bank of America   N/A   XXXXXXXXXX 4   1761   233 REYNOLDS ROAD  
JOHNSON CITY   NY   13790   N/A   Chemung Canal Trust   XXXXXXXXX 4   1763   800
N GREEN RIVER RD   EVANSVILLE   IN   47715   Fifth Third Bank   N/A   XXXXXXXXX
4   1766   ONE BELLIS PARKWAY   BELLINGHAM   WA   98226   Key Bank   N/A  
XXXXXXXXXXXXX 4   1767   6100 EAST O STREET   LINCOLN   NE   68505   Wells Fargo
  N/A   XXXXXXXXXX 4   1768   6501 N. GRAPE ROAD   MISHAWAKA   IN   46545  
Wells Fargo   N/A   XXXXXXXXXX 4   1771   2745 EDMONDSON ROAD   CINCINNATI   OH
  45209   Fifth Third Bank   N/A   XXXXXXXX 4   1775   2300 E 17TH STREET  
IDAHO FALLS   ID   83404   Key Bank   N/A   XXXXXXXXXXXXX 4   1776   4310
BUFFALO GAP ROAD   ABILENE   TX   79606   JP Morgan Chase   N/A   XXXXXXXXX 4  
1777   1310 ROBINSON CENTER DR   PITTSBURGH   PA   15205   PNC bank   N/A  
XXXXXXXXXX 4   1778   29 WYOMING VALLEY MALL   WILKES-BARRE   PA   18702   Wells
Fargo   N/A   XXXXXXXXXX 4   1781   4001 WEST 41ST STREET   SIOUX FALLS   SD  
57106   Wells Fargo   N/A   XXXXXXXXXX 4   1782   544 W PRIEN LAKE ROAD   LAKE
CHARLES   LA   70601   JP Morgan Chase   N/A   XXXXXXXXX 4   1786   419 CROSS
CREEK MALL   FAYETTEVILLE   NC   28303   Wells Fargo   N/A   XXXXXXXXXX 4   1793
  15757 FM 529   HOUSTON   TX   77095   JP Morgan Chase   N/A   XXXXXXXXX 4  
1794   2000 BRITTIAN ROAD   AKRON   OH   44310   JP Morgan Chase   N/A  
XXXXXXXXX 4   1799   4110 WEST JEFFERSON BLVD   FORT WAYNE   IN   46804   PNC
Bank   N/A   XXXXXXXXXX 4   1800   8390 TAMARAK VILLAGE   WOODBURY   MN   55125
  Wells Fargo   N/A   XXXXXXXXXX 4   1804   3111 WEST CHANDLER BLVD   CHANDLER  
AZ   85226   Bank of America   N/A   XXXXXXXXXX 4   1808   5600 HARVEY MALL  
MUSKEGON   MI   49444   Fifth Third Bank   N/A   XXXXXXXX 4   1809   88 LAKEWOOD
CENTER   LAKEWOOD   CA   90712   Bank of America   N/A   XXXXXXXXXX 4   1811  
239 WESTMORELAND, RTE 30E   GREENSBURG   PA   15601   PNC bank   N/A  
XXXXXXXXXX 4   1813   4350 24TH AVENUE   FORT GRATIOT   MI   48059   JP Morgan
Chase   N/A   XXXXXXXXX 4   1814   8800 WEST CHARLESTON   LAS VEGAS   NV   89117
  JP Morgan Chase   N/A   XXXXXXXXX 4   1817   3215 SOUTH LINDEN RD   FLINT   MI
  48507   JP Morgan Chase   N/A   XXXXXXXXX 4   1819   2200 WEST WAR MEMORIAL DR
  PEORIA   IL   61613   N/A   Commerce   XXXXXXXXX 4   1820   SR 60 & I-75  
BRANDON   FL   33511   Bank of America   N/A   XXXXXXXXXX 4   1821   8021 CITRUS
PARK DRIVE   TAMPA   FL   33625   Bank of America   N/A   XXXXXXXXXX 4   1825  
155 DORSET STREET   SOUTH BURLINGTON   VT   5403   N/A   People’s United Bank  
XXXXXXXX 4   1826   5959 TRIANGLE TOWN CENTER   RALEIGH   NC   27616   Wells
Fargo   N/A   XXXXXXXXXX 4   1828   1 GALLERIA DRIVE   MIDDLETOWN   NY   10941  
1st Niagara Bank   N/A   XXXXXXXXX 4   1829   89 EAST TOWN MALL   MADISON   WI  
53704   US Bank   N/A   XXXXXXXXX 10   1830   975 HOSTOS AVENUE   MAYAGUEZ   PR
  680   N/A   Banco Popular   XXXXXXXXX 4   1831   125B COLONY PLACE   PLYMOUTH
  MA   2360   N/A   Sovereign Bank   XXXXXXXXXXX 4   1839   1804 JONEBORO ROAD  
MCDONOUGH   GA   30253   Suntrust Bank   N/A   XXXXXXXXXXXXX 4   1840   2415
SAGAMORE PRKY SOUTH   LAFAYETTE   IN   47905   JP Morgan Chase   N/A   XXXXXXXXX
4   1843   2007-3 E GREYHOUND PASS   CARMEL   IN   46032   JP Morgan Chase   N/A
  XXXXXXXXX 4   1848   7052 EAST CHASE PKWY   MONTGOMERY   AL   36117   Wells
Fargo   N/A   XXXXXXXXXX 4   1851   3800 US HWY 98 N   LAKELAND   FL   33809  
Regions   N/A   XXXXXXXXXX 4   1852   72840 HIGHWAY 111   PALM DESERT   CA  
92260   Bank of America   N/A   XXXXXXXXXX 4   1853   4802 VALLEY VIEW BLVD  
ROANOKE   VA   24012   First Citizens Bank   N/A   XXXXXXXXXX 4   1856   7501
CERMAK ROAD   NORTH RIVERSIDE   IL   60546   Fifth Third Bank   N/A   XXXXXXXX 4
  1857   2150 NORTHWOODS BLVD   N CHARLESTON   SC   29406   Wells Fargo   N/A  
XXXXXXXXXX 4   1859   624 MILLCREEK MALL   ERIE   PA   16565   PNC bank   N/A  
XXXXXXXXXX 4   1860   2088 INDEPENDENCE CTR DR   INDEPENDENCE   MO   64057   US
Bank   N/A   XXXXXXXXX 4   1861   101 NORTH RANGE LINE   JOPLIN   MO   64801  
US Bank   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1862   1445 METROPOLITAN AVENUE   BRONX   NY   10462   Bank of America   N/A
  XXXXXXXXXX 4   1863   7700 E KELLOGG   WICHITA   KS   67207   Bank of America
  N/A   XXXXXXXXXX 4   1868   1564 EAST RIO ROAD   CHARLOTTESVILLE   VA   22901
  Bank of America   N/A   XXXXXXXXXX 4   1869   1600 MILLER TRUNK HWY   DULUTH  
MN   55811   Wells Fargo   N/A   XXXXXXXXXX 4   1870   970 BAY PARK SQUARE  
GREEN BAY   WI   54304   JP Morgan Chase   N/A   XXXXXXXXX 4   1878   215 E
FOOTHILLS PKWY   FT. COLLINS   CO   80525   Wells Fargo   N/A   XXXXXXXXXX 4  
1881   1701 MCFARLAND BLVD EAST   TUSCALOOSA   AL   35404   Regions   N/A  
XXXXXXXXXX 4   1883   1960 HIGHWAY 70 SE   HICKORY   NC   28602   First Citizens
Bank   N/A   XXXXXXXXXX 4   1885   900 GESSNER STREET   HOUSTON   TX   77024  
JP Morgan Chase   N/A   XXXXXXXXX 4   1886   114 DOGWOOD BLVD   FLOWOOD   MS  
39208   Regions   N/A   XXXXXXXXXX 4   1891   780 BROOKWOOD VILLAGE   HOMEWOOD  
AL   35209   Compass Bank   N/A   XXXXXXXX 4   1892   3428 BEL AIR MALL   MOBILE
  AL   36606   Regions   N/A   XXXXXXXXXX 4   1893   2399 MEADOWBROOK ROAD  
BRIDGEPORT   WV   26330   JP Morgan Chase   N/A   XXXXXXXXX 4   1895   1736
NORTHWEST CHIPMAN RD   LEES SUMMIT   MO   64081   Bank of America   N/A  
XXXXXXXXXX 4   1902   1185 NORTH BURLESON BLVD   BURLESON   TX   76028   Wells
Fargo   N/A   XXXXXXXXXX 4   1905   2500 W. INTERNATIONAL BLVD, SPACE 303  
DAYTONA BEACH   FL   32114   Suntrust Bank   N/A   XXXXXXXXXXXXX 4   1904   449
LOS CERRITOS CENTER SPACE F12   CERRITOS   CA   90703   Bank of America   N/A  
XXXXXXXXXX 4   1907   257 MADONNA ROAD   SAN LUIS OBISPO   CA   93401   JP
Morgan Chase   N/A   XXXXXXXXX 10   1908   525 FD ROOSEVELT&LAS AMERICAS   SAN
JUAN   PR   918   N/A   R-G Premier Bank   XXXXXXXXXX 4   1911   4601 EASTGATE
BLVD   CINCINNATI   OH   45245   Key Bank   N/A   XXXXXXXXXXXX 4   1915   7200
HARRISON AVENUE   ROCKFORD   IL   61112   US Bank   N/A   XXXXXXXXX 4   1917  
10504 BROADWAY   PEARLAND   TX   77581   Bank of America   N/A   XXXXXXXXXX 4  
1920   5111 ROGERS AVENUE   FORT SMITH   AR   72903   Regions   N/A   XXXXXXXXXX
4   1921   1750 DEPTFORD CENTER ROAD   DEPTFORD   NJ   8096   Wells Fargo   N/A
  XXXXXXXXXX 4   1922   113 CENTRAL MALL   TEXARKANA   TX   75503   Regions  
N/A   XXXXXXXXXX 4   1925   6800 S. WESTNEDGE AVE, SUITE 4   PORTAGE   MI  
49002   PNC Bank   N/A   XXXXXXXXXX 4   1928   1600 NORTH RIVERSIDE   MEDFORD  
OR   97501   Wells Fargo   N/A   XXXXXXXXXX 4   1938   5555 YOUNGSTOWN-WARREN
ROAD   NILES   OH   44446   JP Morgan Chase   N/A   XXXXXXXXX 4   1942   12764
RIVERDALE BLVD   COON RAPIDS   MN   55448   Wells Fargo   N/A   XXXXXXXXXX 4  
1943   900 COMMONS DRIVE   DOTHAN   AL   36303   Regions   N/A   XXXXXXXXXX 4  
1946   3RD ST & C AVE   LAWTON   OK   73501   N/A   IBC   XXXXXXXXXX 4   1948  
4700 MILLHAVEN ROAD   MONROE   LA   71201   JP Morgan Chase   N/A   XXXXXXXXX 4
  1950   715 NORTH HWY 67   CEDAR HILL   TX   75104   Wells Fargo   N/A  
XXXXXXXXXX 4   1952   2000 COASTAL GRAND CIRCLE   MYRTLE BEACH   SC   29577  
Bank of America   N/A   XXXXXXXXXX 4   1954   3437 MASONIC DRIVE   ALEXANDRIA  
LA   71301   JP Morgan Chase   N/A   XXXXXXXXX 4   1956   5576 FAIRMOUNT PKWY  
PASADENA   TX   77502   Bank of America   N/A   XXXXXXXXXX 4   1958   722
MEYERLAND PLAZA   HOUSTON   TX   77096   Bank of America   N/A   XXXXXXXXXX 4  
1959   2529 MAIN STREET   UNION GAP   WA   98903   Bank of America   N/A  
XXXXXXXXXX 4   1960   500 INLAND CENTER DRIVE   SAN BERNARDINO   CA   92408  
Bank of America   N/A   XXXXXXXXXX 4   1968   1800 S LOOP 288   DENTON   TX  
76205   Wells Fargo   N/A   XXXXXXXXXX 4   1969   2226 S MOONEY BLVD   VISALIA  
CA   93277   Bank of America   N/A   XXXXXXXXXX 4   1977   4801-B302 OUTER LOOP
RD   LOUISVILLE   KY   40219   Fifth Third Bank   N/A   XXXXXXXX 4   1983   1300
N MAIN STREET   LOGAN   UT   84341   Wells Fargo   N/A   XXXXXXXXXX 4   1986  
5870 EAST BROADWAY   TUCSON   AZ   85711   Bank of America   N/A   XXXXXXXXXX 4
  1987   1770 W REDCLIFFS DRIVE   ST. GEORGE   UT   84790   Wells Fargo   N/A  
XXXXXXXXXX 4   1988   35000 W WARREN ROAD   WESTLAND   MI   48185   JP Morgan
Chase   N/A   XXXXXXXXX 4   1995   2424 US HWY 6 & 50   GRAND JUNCTION   CO  
81505   Wells Fargo   N/A   XXXXXXXXXX 9   3037   127 ALEXANDER AVENUE   LAKE
GROVE   NY   11755   N/A   Citi Bank   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   3053   131 COLONIE CENTER   ALBANY   NY   12205   Key Bank   N/A  
XXXXXXXXXXXX 9   3057   2500 MORELAND ROAD   WILLOW GROVE   PA   19090   Wells
Fargo   N/A   XXXXXXXXXX 9   3058   19575 BISCAYNE BLVD   AVENTURA   FL   33180
  Bank of America   N/A   XXXXXXXXXX 9   3059   6910 FAYETTEVILLE ROAD   DURHAM
  NC   27713   Bank of America   N/A   XXXXXXXXXX 9   3061   180 POST ROAD EAST
  WESTPORT   CT   6880   Bank of America   N/A   XXXXXXXXXX 9   3064   901
HADDONFIELD RD, SUITE B   CHERRY HILL   NJ   08002   Citizens Bank   N/A  
XXXXXXXXXX 9   3065   5921 BLUEBONNET BLVD   BATON ROUGE   LA   70806   JP
Morgan Chase   N/A   XXXXXXXXX 9   3067   1540 POLARIS PARKWAY, SUITE 104  
COLUMBUS   OH   43240   JP Morgan Chase   N/A   XXXXXXXXX 9   3089   1 SOUTH 550
ROUTE 83   OAKBROOK TERRACE   IL   60181   JP Morgan Chase   N/A   XXXXXXXXX 9  
3091   18560 NORTH SCOTTSDALE ROAD, STE 185   PHOENIX   AZ   85054   Bank of
America   N/A   XXXXXXXXXX 9   3092   12455 VICTORIA GARDENS LANE   RANCHO
CUCAMONGA   CA   91730   Wells Fargo   N/A   XXXXXXXXXX 9   3096   2130 WALDEN
AVENUE, SUITE 2   CHEEKTOWAGA   NY     N/A   Northwest Savings Bank   XXXXXXXXXX
9   3097   2115 TOWN CENTER WAY   LIVINGSTON   NJ   7039   Wells Fargo   N/A  
XXXXXXXXXX 9   3098   17717 CHENAL PARKWAY   LITTLE ROCK   AZ   72223   US Bank
  N/A   XXXXXXXXX 9   3100   4880 BIG ISLAND DRIVE, SUITE 6   JACKSONVILLE   FL
  32246   N/A   Ameris Bank   XXXXXXXXXX 9   3104   11800 W. BROAD ST, SUITE
2108   RICHMOND   VA   23233   BB&T   N/A   XXXXXXXXX 9   3108   597 ROUTE 35,  
SHREWSBURY   NJ   7702   Bank of America   N/A   XXXXXXXXXX 9   3201   4060
EASTGATE DR A101   ORLANDO   FL   32839   Fifth Third Bank   N/A   XXXXXXXXX 9  
3202   9611 E. COUNTY LINE RD   ENGLEWOOD   CO   80112   Wells Fargo   N/A  
XXXXXXXXXX 9   3203   6600 TOPANGA CANYON BLVD, STE 2048   CANOGA PARK   CA  
91303   JP Morgan Chase   N/A   XXXXXXXXX 9   3204   181 ROUTE 1 SOUTH SUITE D  
METUCHEN   NJ   8840   JP Morgan Chase   N/A   XXXXXXXXX 9   3205   7101
DEMOCRACY BLVD SPACE 1242   BETHESDA   MD   20817   Wells Fargo   N/A  
XXXXXXXXXX 9   3206   3300 NORTH CAUSEWAY BLVD   METAIRIE   LA   70002   Regions
  N/A   XXXXXXXXXX 9   3207   120-122 GLEN COVE RD   CARLE PLACE   NY   11514  
Wells Fargo   N/A   XXXXXXXXXX 9   3208   3200 NORTH SEPULVEDA BLVD   MANHATTAN
BEACH   CA   90266   Wells Fargo   N/A   XXXXXXXXXX 9   3209   11941 GRAND
COMMONS AVE   FAIRFAX   VA   22030   PNC Bank   N/A   XXXXXXXXXX 9   3210   4521
119TH STREET, SPACE A123   LEAWOOD   KS   66209   US Bank   N/A   XXXXXXXXX 9  
3212   601 NORTH MARTINGALE RD, SPACE 125   SCHAUMBURG   IL   60173   JP Morgan
Chase   N/A   XXXXXXXXX 9   3213   2223 N. WEST SHORE BLVD, SPACE 251   TAMPA  
FL   33607   Bank of America   N/A   XXXXXXXXXX 9   3214   196 HILLCREAST DRIVE,
SUITE 95   THOUSAND OAKS   CA   91360   Bank of America   N/A   XXXXXXXXXX 9  
3215   4325 GLENWOOD AVENUE   RALEIGH   NC   27612   Bank of America   N/A  
XXXXXXXXXX 9   3216   1604 MT DIABLO   WALNUT CREEK   CA   94596   Bank of
America   N/A   XXXXXXXXXX 9   3217   15345 S LAGRANGE ROADE   ORLAND PARK   IL
  60462   PNC Bank   N/A   XXXXXXXXXX 9   3218   4537 MAIN ST   VIRGINIA BEACH  
VA   23462   Suntrust Bank   N/A   XXXXXXXXXXXXX 9   3219   1201 LAKE WOODLANDS
DRIVE 1214   WOODLANDS   TX   77380   Bank of America   N/A   XXXXXXXXXX 9  
3224   258 SOUTH AVE   BLOOMINGTON   IN   55425   US Bank   N/A   XXXXXXXXX 9  
3226   5 SUGAR HOLLOW RD   DANBURY   CT   6810   Wells Fargo   N/A   XXXXXXXXXX
9   3227   600 PINE ST, SUITE 630   SEATTLE   WA   98101   JP Morgan Chase   N/A
  XXXXXXXXX 9   3225   196 HILLCREAST DRIVE, SUITE 95   THOUSAND OAKS   CA  
91360   Citizens Bank   N/A   XXXXXXXXXX 9   3226   5G SUGAR HOLLOW RD   DANBURY
  CT   6180   Wells Fargo   N/A   XXXXXXXXXX 9   3228   6 SOUTH WAYSIDE RD,
SPACE N141   BURLINGTON   MA   1803   N/A   Stoneham Savings Bank   XXXXXXXXXX 9
  3231   6130 POPLAR AVENUE, SUITE 1   MEMPHIS   TN   38119   Regions   N/A  
XXXXXXXXXX 9   3235   1841-B BELLE ISLE BLVD   OKLAHOMA   OK   73112   Bank of
America   N/A   XXXXXXXXXX 9   3324   3000 184ST SW, SPACE 348   LYNNWOOD   WA  
98037   Bank of America   N/A   XXXXXXXXXX 9   3329   301 SOUTH HILLS VILLAGE,
SPACE 1355   PITTSBURGH   PA   15241   Citizens Bank   N/A   XXXXXXXXXX 9   3234
  4105 Avalon Boulevard   ALPHARETTA   GA   30009   Wells Fargo   N/A  
XXXXXXXXXX 9   3423   5135 W. ALABAMA RD SPACE 5116   HOUSTON   TX   77056  
Compass Bank   N/A   XXXXXXXX 9   3518   1151 GALLERIA BLVD, SUITE 1200  
ROSEVILLE   CA   95678   Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   3519   3000 RIVERCHASE GALLERIA, SUITE 168   HOOVER   AL   35244   Regions  
N/A   XXXXXXXXXX 9   3522   220 CROCKER PARK BLVD   WESTLAKE   OH   44145   PNC
Bank   N/A   XXXXXXXXXX 8   3800   6070 200TH STREET   LANGLEY   BC     Bank of
Montreal   N/A   XXXX-XXXXXXX 8   3845   7337 MACLEOD TRAIL 303   S.W. CALGARY  
AB   T2H0L8   Bank of Montreal   N/A   XXXX-XXXXXXX 8   3846   805 BOYD ST,
SUITE F110   NEW WESTMINSTER   BC   V3M5X2   TD Canada Trust   N/A   XXXXXXX 8  
3847   1440 JACK BLICK AVE   WINNIPEG   MB   R3G0L   N/A   ScotiaBank  
XXXXXXXXXXXXX 4   4083   1018 SOUTH CENTER MALL   SEATTLE   WA   98188   Bank of
America   N/A   XXXXXXXXXX 4   4114   1100 S HAYNES STREET   ARLINGTON   VA  
22202   Capital One Bank   N/A   XXXXXXXXX 4   4134   4600 S MEDFORD DRIVE  
LUFKIN   TX   75901   Capital One Bank   N/A   XXXXXXXXX 4   4135   2221-2261
TOWN CENTER AVE   MELBOURNE   FL   32940   Wells Fargo   N/A   XXXXXXXXXX 4  
4141   301 COX CREEK BLVD   FLORENCE   AL   35630   Suntrust Bank   N/A  
XXXXXXXXXXXXX 4   4145   300 S 24TH STREET W   BILLINGS   MT   59102   Wells
Fargo   N/A   XXXXXXXXXX 4   4146   1401 YUMA PALMS PKWY   YUMA   AZ   85364  
Wells Fargo   N/A   XXXXXXXXXX 4   4161   2011 N ROAN STREET   JOHNSON CITY   TN
  37601   First Tennessee   N/A   XXXXXXXXX 4   4164   3401 NICHOLASVILLE ROAD  
LEXINGTON   KY   40503   PNC bank   N/A   XXXXXXXXXX 4   4195   140 UNIVERSITY
TOWN CENTER DR #209   SARASOTA   FL   34243   BB&T   N/A   XXXXXXXXX 4   4204  
4628 COMMERCIAL DRIVE   NEW HARTFORD   NY   13413   M&T Bank   N/A   XXXXXXXXXX
4   4205   111 ROSEDALE CENTER   ROSEVILLE   MN   55113   Wells Fargo   N/A  
XXXXXXXXXX 4   4209   1850 ADAMS ST   MANKATO   MN   56001   Wells Fargo   N/A  
XXXXXXXXXX 4   4210   1321 NORTH COLUMBIA CTR BLVD   KENNEWICK   WA   99336   US
Bank   N/A   XXXXXXXXX                 4   4226   1505 UNIVERSITY DRIVE  
COLLEGE STATION   TX   77840   Bank of America   N/A   XXXXXXXXXX 4   4232  
2000 NORTH NEIL STREET   CHAMPAIGN   IL   61820   N/A   Bank Champlain   XXXXXXX
4   4245   246 NORTH NEW HOPE ROAD   GASTONIA   NC   28054   BB&T   N/A  
XXXXXXXXX 4   4249   450 SW POWERHOUSE DRIVE   BEND   OR   97702   Wells Fargo  
N/A   XXXXXXXXXX 4   4250   2615 MEDICAL CENTER PARKWAY   MURFREESBORO   TN  
37129   US Bank   N/A   XXXXXXXXX 4   4273   1730 W. FULLERTON AVENUE   CHICAGO
  IL   60614   US Bank   N/A   XXXXXXXXX 4   4274   3902 13TH AVENUE SW   FARGO
  ND   58103   N/A   Union State Bank   XXXXXXXXX 4   4276   139 FLATBUSH AVE  
BROOKLYN   NY   11217   JP Morgan Chase   N/A   XXXXXXXXX 4   4280   14676
DELAWARE STREET, STE 300   WESTMINSTER   CO   80020   Key Bank   N/A  
XXXXXXXXXXXX 4   4284   750 Woodland Road   Wyomissing   PA   19610   Wells
Fargo   N/A   XXXXXXXXXX 4   4286   1432 24TH AVE. NW   NORMAN   OK   73069  
N/A   IBC   XXXXXXXXXX 4   4291   1551 VALLEY WEST DRIVE   WEST DES MOINES   IA
  50266   Bank of America   N/A   XXXXXXXXXX 4   4300   1350 HOOPER AVE   TOMS
RIVER   NJ   8753   PNC Bank   N/A   XXXXXXXXXX 4   4304   60 SMITHFIELD BLVD  
PLATTSBURGH   NY   12901   N/A   Community Bank NA   XXXXXXXX 4   4308   370
NEWNAN CROSSING BYPASS   NEWNAN   GA   30265   Wells Fargo   N/A   XXXXXXXXXX 4
  4336   4800 GULF ROAD, STE 120   EAU CLAIRE   WI   54701   US Bank   N/A  
XXXXXXXXX 4   4349   1539 KENASTON BLVD, UNIT 200   WINNIPEG   MB   R3P 2N3  
Bank of America   N/A   XXXXXXXXXX 4   4358   1000 HYLAND DRIVE   ROCHESTER   NY
  14623   Bank of America   N/A   XXXXXXXXXX 4   4376   900 DANA DRIVE   REDDING
  CA   96003   Bank of America   N/A   XXXXXXXXXX 4   4384   12300 JEFFERSON AVE
  NEWPORT NEWS   VA   23602   Wells Fargo   N/A   XXXXXXXXXX 4   4391   6002
SLIDE ROAD   LUBBOCK   TX   79414   Bank of America   N/A   XXXXXXXXXX 4   4393
  15600 STARFISH STREET, STE 120   PANAMA CITY   FL   32413   Regions   N/A  
XXXXXXXXXX 4   4394   10450 S STATE STREET   SANDY   UT   84070   Wells Fargo  
N/A   XXXXXXXXXX 4   4405   28163 PASEO DRIVE, UNIT 135   WESLEY CHAPEL   FL  
33543   Fifth Third Bank   N/A   XXXXXXXX 4   4407   825 DULANEY VALLEY ROAD  
TOWNSON   MD   21204   Bank of America   N/A   XXXXXXXXXX 4   4408   57 ROUTE 23
  WAYNE   NJ   7470   N/A   Valley National Bank   XXXXXXXX 4   4409   329 TOWN
PLACE   FAIRVIEW   TX   75069   JP Morgan Chase   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   4410   605 FRIENDLY CENTER RD   GREENSBORO   NC   27408   Wells Fargo   N/A
  XXXXXXXXXX 4   4412   100 BRIARWOOD CIRCLE   ANN ARBOR   MI   48108   JP
Morgan Chase   N/A   XXXXXXXXX 8   4804   1600 MERIVALE ROAD   NEPEAN   ON  
K2G5J7   TD Canada Trust   N/A   XXXXXXX 8   4805   9765 19TH AVE NW   EDMONTON
  AB   T6N1N5   TD Canada Trust   N/A   XXXXXXX 8   4808   8882 170TH STREET,
SUITE 2590   EDMONTON   AB   T5T4M2   TD Canada Trust   N/A   XXXXXXX 8   4816  
1200 ST. LAURENT BLVD   OTTAWA   ON   K1K3B5   TD Canada Trust   N/A   XXXXXXX 8
  4817   18166 YONGE ST, UNIT A8   NEWMARKET   ON   L3Y4V8   TD Canada Trust  
N/A   XXXXXXX 8   4819   210 GREAT LAKES DRIVE   BRAMPTON   ON   L6R2K7   TD
Canada Trust   N/A   XXXXXXX 8   4822   13555 KINGSTON ROAD   PICKERING   ON  
L1V1B8   N/A   Scotiabank   XXXXXXXXXXXX 8   4823   48 KENMOUNT ROAD   ST JOHNS
  NF   A1N5C8   N/A   Scotiabank   XXXXXXXXXXXX 8   4824   2271 HARVEY AVENUE  
KELOWNA   BC   V1Y6H2   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4825   13246
137TH AVENUE   EDMONTON   AB   T5L4Z6   TD Canada Trust   N/A   XXXXXXX 8   4826
  655 FAIRWAY ROAD   KITCHENER   ON   N2C1X4   TD Canada Trust   N/A   XXXXXXX 8
  4827   7001 MUMFORD ROAD   HALIFAX   NS   B3L2H8   Bank of Montreal   N/A  
XXXX-XXXXXXX 8   4828   1230 WELLINGTON ROAD   LONDON   ON   N6E1M3   TD Canada
Trust   N/A   XXXXXXX 8   4829   940 MAIN STREET—B3   WEST VANCOUVER   BC  
V7T2W4   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4831   35-45 PLAZA BLVD  
MONCTON   NB   E1C0E8   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4832   2965
GORDON ROAD   REGINA   SK   S4S6H7   Bank of Montreal   N/A   XXXX-XXXXXXX 8  
4835   2146-2148 W 4TH AVENUE   VANCOUVER   BC   V6E4M3   Bank of Montreal   N/A
  XXXX-XXXXXXX 8   4836   1 YORKDALE ROAD   TORONTO   ON   M6A3A1   N/A  
Scotiabank   XXXXXXXXXXXX 8   4837   110 DONNA DRIVE   SUDBURY   ON   P3B4K5  
Bank of Montreal   N/A   XXXX-XXXXXXX 8   4838   1ST AVENUE & 21ST STREET  
SASKATOON   SK   S7K1J9   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4839   1539
KENASTON BLVD   WINNIPEG   MB   R3P2N3   TD Canada Trust   N/A   XXXXXXX 8  
4841   2525-36TH STREET NE   CALGARY   AB   T1Y5T4   TD Canada Trust   N/A  
XXXXXXX 8   4842   5761 MARINE WAY   BURNABY   BC   V5J0A6   TD Canada Trust  
N/A   XXXXXXX 8   4843   411 BAYFIELD STREET   BARRIE   ON   L4M6E5   Bank of
Montreal   N/A   XXXX-XXXXXXX 8   4844   218-11801 100TH STREET   GRAND PRAIRIE
  AB   T8V3Y2   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4860   6045 MAVIS ROAD
  MISSISSAUGA   ON   L5R4G6   N/A   Pace Bank   XXXXXXXX 8   4862   97 DALTON
AVENUE   KINGSTON   ON   K7J0C4   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4863
  261055 CROSSIRON MILLS   CALGARY   AB   T4A0G3   TD Canada Trust   N/A  
XXXXXXX 8   4864   1 BASS PRO MILLS DR SPACE 752   VAUGHN   ON   L4K 5W4   TD
Canada Trust   N/A   XXXXXXX 8   4865   8555 CAMPEAU DR, UNIT #990   OTTAWA   ON
  K2T 0K5   Bank of Montreal   0002-1354764   XXXXXXX



--------------------------------------------------------------------------------

SHORT TERM INVESTMENT ACCOUNTS

 

BANK NAME

 

Contact

 

Title

 

Email

 

Phone

 

BANK ADDRESS

 

BANK
ACCOUNT #

 

DESCRIPTION

UBS   Kenneth Labarge   Customer Service   Kenneth.Labarge@UBS.com  
312-525-4500   One North Wacker Drive   Suite 2500   Chicago   IL   60606  
XX-XXXXX-XX   ST Investments, Money Mkt Bank of Montreal   Monica Singh  
Commerical Account Manager   Monica.Singh@bmo.com   416-867-5367   First
Canadian Place   PO Box 3,
B 2 Level   Toronto   ON   M5X1A3   XXXXXXXX   ST Investments, Money Mkt PNC -
Cave Springs     PNC Customer Service     800-669-1518   500 First Avenue    
Pittsburgh   PA   15219   XX-XXXX-XXXX   Business Premium Money Mkt Well Fargo  
Ed Sarmiento   Fixed Income Sales   edward.sarmiento@wellsfargo.com  
877-433-9975   123 South Broad St   17th Floor   Philadelphia   PA   19109  
XXXXXXXX   ST Investments, Money Mkt



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

The Lead Borrower sends daily reports of credit card transactions to the credit
card providers listed below. Within one to seven business days of the delivery
of these reports, the credit card provider remits payment to the Lead Borrower.

Providers:

MasterCard and Visa for credit and debit cards in the United States, pursuant to
Merchant Agreement with Bank of America, N.A. dated June 12, 2007, as amended
December 4, 2007, December 8, 2008, June 11, 2009 and June 29, 2009.

Discover Card credit cards, pursuant to Merchant Services Agreement with
Discover Financial Services, Inc. dated October 1, 2013.

Discover Card credit cards in Canada, pursuant to Canadian Merchant Services
Agreement with Discover Financial Services, LLC dated January 24, 2013.

American Express credit cards pursuant to Merchant Agreement with American
Express dated July 1, 2003.

PayPal, pursuant to Merchant Agreement with PayPal, Inc. and Bill Me Later, Inc.
dated May 18, 2011.

PayPal in Canada, pursuant to Accession Agreement with PayPal CA Limited dated
February 14, 2013.

Bank of America Merchant Services Canada Corp., pursuant to Merchant Processing
Agreement dated January 30, 2015.

 



--------------------------------------------------------------------------------

Schedule 5.24

Material Contracts

See exhibit list to Form 10-K for Lead Borrower’s fiscal year ended
September 30, 2015.



--------------------------------------------------------------------------------

Schedule 6.02

Financial and Collateral Reporting

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):

Weekly Reports. After an Accelerated Borrowing Base Delivery Event has occurred
and is continuing, the Loan Parties shall provide to Administrative Agent
original counterparts of (each in such form as Administrative Agent from time to
time may specify), no later than 5:00 p.m. EST on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day) as of the
closing of business on the immediately preceding week supporting source
documents for the Borrowing Base Certificate delivered in accordance with
Section 6.02 of the Credit Agreement.

Monthly Reports. Monthly, the Loan Parties shall provide to Administrative Agent
original counterparts of (each in such form as Administrative Agent from time to
time may specify):

ARTICLE XI Within fifteen (15) days of the end of each Fiscal Month for the
immediately preceding Fiscal Month:

 

  (i) Purchases and accounts payable analysis report (together with account
payable aging) for each Loan Party, in a format acceptable to Administrative
Agent in its Permitted Discretion; and

 

  (ii) Inventory summary by location and inventory summary by product category
at cost (and including the amounts of Inventory and the value thereof at any
leased locations (including Stores and Leased Departments) and at premises of
warehouses, processors or other third parties); and

 

  (iii) Inventory certificate in a format acceptable to Administrative Agent’s
in its Permitted Discretion; and

ARTICLE XII Within thirty (30) days of the end of each Fiscal Month for the
immediately preceding Fiscal Month:

 

  (i) Reconciliation of the stock ledger to the general ledger and the
calculation of Availability; and

 

  (ii) Gross Margin Reconciliation; and

 

  (iii) Statement of Store Activity in a format acceptable to Administrative
Agent’s in its Permitted Discretion; and

 

  (iv) Such other information as the Administrative Agent may from time to time
reasonably request in its Permitted Discretion.

For purposes of Sections (a) and (b) above, the first “preceding Fiscal Month”
in respect of which the items required by such Section shall be provided shall
be March 2016.

Qualified Cash Reporting. Promptly, with respect to any withdrawal of Qualified
Cash (but in no event later than the close of business on such date), a copy of
the bank statement reflecting such withdrawal, including to reflect the balance
after giving effect to such withdrawal.



--------------------------------------------------------------------------------

Quarterly Reports.

Quarterly, together with the delivery of the financial statements required under
Section 6.01(b) of the Credit Agreement, the Loan Parties shall provide to
Administrative Agent (i) a list of any exclusive licenses of Intellectual
Property (including, without limitation, the Customer List) that the Loan
Parties have entered into in the most recent fiscal quarter, and (ii) a list of
revenue generated in connection with the licensing of the Loan Parties’ Customer
List for the most recent fiscal quarter, sorted by customer where the annual
revenue attributable to such customer is $1,000,000 or more.



--------------------------------------------------------------------------------

Schedule 6.21

Post-Closing Matters

 

1. Not later than thirty (30) days after the Closing Date (as such period may be
extended with the Required Lenders’ consent), the Loan Parties shall deliver a
certificate of good standing for Mothers Work Canada, Inc. in British Columbia.

 

2. No later than sixty (60) days after the Closing Date (as such period may be
extended with the Required Lenders’ consent), the Loan Parties shall have
entered into Blocked Account Agreements consistent with the provisions of
Section 6.13 of the Credit Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.

 

3. No later than sixty (60) days after the Closing Date (as such period may be
extended with the Required Lenders’ consent), the Loan Parties shall have
entered into Control Agreements in respect of the Loan Parties’ securities and
investment accounts consistent with the provisions of the Security Agreement, in
form and substance reasonably satisfactory to the Administrative Agent.

 

4. The Loan Parties shall use commercially reasonable efforts to deliver
evidence to the Administrative Agent that all indebtedness of the Loan Parties
to Fleet Capital Corporation or its successors has been repaid and that the
assignment/security interest filing made by Fleet Capital Corporation with
respect to certain Intellectual Property of the Loan Parties at the United
States Patent and Trademark Office has been released no later than sixty
(60) days after the Closing Date (as such period may be extended with the
Required Lenders’ consent).

 

5. Not later than ninety (90) days after the Closing Date, the Loan Parties
shall deliver evidence to the Administrative Agent that credit card processor
notifications have been sent to each of (1) Bank of America Merchant Services
Corp; (2) PayPal, Inc.; and (3) Discover Canadian Merchant Services.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

Company

  

Lienholder

  

Principal

Amount

Secured

  

Property Subject to Lien

Lead Borrower    Macy’s Retail Holdings, Inc.    N/A    Security interest
granted pursuant to the applicable Leased Department Agreement providing
Lienholder and offset right



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

Equity Interests listed on Schedule 5.13.

Short term investment and money market account of Lead Borrower with UBS (One
North Wacker Drive, Suite 2500, Chicago, IL 60606) under account number
“xx-xxxx3-16”.

Short term investment and money market account of Lead Borrower with Bank of
Montreal (First Canadian Place, PO Box 3, B 2 Level, Toronto, ON M5X1A3) under
account number “xxxxx891”.

Money market account of Lead Borrower with PNC under account number
“xxxxxxx566”.

Short term investment and money market account of Lead Borrower with Wells Fargo
under number “1BA13487”



--------------------------------------------------------------------------------

Schedule 7.03(a)

Existing Indebtedness

 

(a) Obligations of Lead Borrower to repurchase or retire Securities (including,
without limitation, options, restricted stock and restricted stock units) under
outstanding equity agreements entered into pursuant to the Lead Borrower equity
plans listed on Schedule 5.18(b) in connection with any rights of a holder to
return Securities to the Lead Borrower to meet tax withholding obligations.

 

(b) Obligations of Loan Parties to pay employees pursuant to employment
agreements and or other payment arrangements with such employees (including the
employment agreements which are Material Agreements) to the extent any such
payments would be deemed to be “deferred compensation” under the Code.

 

(c) Obligations pursuant to the Lead Borrower’s employee American Express
corporate credit card program pursuant to the Corporate Services Commercial
Account Agreement between Lead Borrower and American Express Travel Related
Services Company, Inc. dated September 4, 2007.



--------------------------------------------------------------------------------

Schedule 7.09

Transactions with Affiliates

Assignment and Assumption of Single-Tenant Industrial Lease dated December 9,
2013 by and between DM Urban Renewal, L.L.C. and the Lead Borrower.

Sublease dated December 9, 2013 by and between DM Urban Renewal, L.L.C. and the
Lead Borrower.



--------------------------------------------------------------------------------

Schedule 7.10

Burdensome Agreements

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Notices and Account Information for Administrative Agent

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Wai Yin Cheng, Vice President - Destination Maternity Corporation

Telephone: 617-854-7242

Email: wai.y.cheng@wellsfargo.com

Notices for Loan Parties

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Attn: Judd P. Tirnauer

Executive Vice President & Chief Financial Officer

Telephone: 856-291-9777

Email: jtirnauer@DestinationMaternity.com

With a copy to:

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Attn: Kristen D. Han

Vice President & General Counsel

Telephone: 856-291-9822

Email: khan@DestinationMaternity.com

Web Address: http://www.DestinationMaternity.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM NOTE

 

$[                    ]    March 25, 2016

FOR VALUE RECEIVED, Destination Maternity Corporation, a Delaware corporation
(the “Lead Borrower”), Cave Springs, Inc., a Delaware corporation (“Cave” and
together with Lead Borrower, each a “Borrower” and collectively, the
“Borrowers”), jointly and severally promise to pay to the order of
                             (hereinafter, with any subsequent holders, the
“Payee”), c/o Wells Fargo Bank, National Association, One Boston Place, 18th
Floor, Boston, Massachusetts 02108, the principal sum of [            ]
($[            ]), or, if less, the aggregate unpaid principal balance of the
Term Loan made by the Payee to or for the account of any Borrower pursuant to
the Term Loan Credit Agreement, dated as of March 25, 2016 (as amended,
modified, supplemented or restated hereafter, the “Credit Agreement”) among the
Borrowers, Mothers Work Canada, Inc., a Delaware corporation (“Mothers Work”),
DM Urban Renewal, LLC, a New Jersey limited liability company (“DM Urban”, and
together with Mothers Work, each a “Guarantor” and collectively, “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), with
interest at the rate and payable in the manner stated therein.

This is a “Term Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Term Note shall be payable at the times, in the manner, and in the amounts
as provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Term Loans, the
accrual of interest thereon, and the repayment of such Term Loans, shall be
prima facie evidence of the indebtedness to the Payee hereunder.

No delay or omission by the Administrative Agent or the Payee in exercising or
enforcing any of the Administrative Agent’s or the Payee’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.

To the fullest extent permitted by applicable Law, each Borrower, and each
endorser and guarantor of this Term Note, waives presentment, demand, notice,
and protest, and also waives any delay on the part of the holder hereof. Each
Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by
Administrative Agent and/or the Payee with respect to this Term Note and/or any
Collateral or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Term Note.

This Term Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Payee and its successors,
endorsees, and assigns.



--------------------------------------------------------------------------------

The liabilities of each Borrower, and of any endorser or guarantor of this Term
Note, are joint and several; provided, that, the release by Administrative Agent
or the Payee of any one or more such Persons shall not release any other Person
obligated on account of this Term Note. Each reference in this Term Note to any
Borrower, any endorser, and any guarantor, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this Term
Note may seek contribution from any other Person also obligated unless and until
all of the Obligations have been paid in full in cash.

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TERM NOTE OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS TERM NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR THE PAYEE MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS TERM NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS TERM NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Payee, in
the establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Term Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE PAYEE, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TERM NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE,

 

2



--------------------------------------------------------------------------------

THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE
PAYEE HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Term Note to be duly executed
as of the date set forth above.

 

BORROWERS: DESTINATION MATERNITY CORPORATION By:     Name:     Title:     CAVE
SPRINGS, INC. By:     Name:     Title:    

Note - [Name of Lender]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: Wells Fargo Bank, National Association             Date:
_____________________

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Portfolio Manager

 

  Re: Term Loan Credit Agreement, dated as of March 25, 2016 (as amended,
modified, supplemented or restated hereafter, the “Credit Agreement”) among
Destination Maternity Corporation, a Delaware corporation (the “Lead Borrower”),
Cave Springs, Inc., a Delaware corporation (“Cave” and together with Lead
Borrower, each a “Borrower” and collectively, the “Borrowers”), Mothers Work
Canada, Inc., a Delaware corporation (“Mothers Work”), DM Urban Renewal, LLC, a
New Jersey limited liability company (“DM Urban”, and together with Mothers
Work, each a “Guarantor” and collectively, “Guarantors”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the meanings given such terms in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1. No Default.

 

  a. To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.

 

  b. If a Default or Event of Default has occurred and is continuing, the
Borrowers propose to take action as set forth in Appendix I with respect to such
Default or Event of Default.

 

2. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the month/quarter/year ending [            ] were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as noted therein, and fairly present in all material
respects the financial condition of the Lead Borrower and its Subsidiaries at
the date thereof and the results of their operations for the period(s) covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. To the extent
there has been any change in generally accepted accounting principles used in
the preparation of such financial statements, attached as Appendix II hereto is
a statement of reconciliation conforming such financial statements to GAAP.
Attached as Appendix III hereto is a copy of management’s discussion and
analysis with respect to such financial statements.

 

3. Financial Covenant. Attached hereto as Appendix IV are the calculations used
in determining, as of the last day of such Fiscal Quarter of the Lead Borrower,
whether the Borrowers are in compliance with the financial covenant set forth in
Section 7.15(b) and Section 7.15(c) of the Credit Agreement.



--------------------------------------------------------------------------------

4. Intellectual Property. Appendix V hereto sets forth all federally registered
Intellectual Property Collateral (as such term is defined in the Security
Agreement) registered during the Fiscal Quarter of the Lead Borrower and its
Subsidiaries most recently ended.2

 

 

2  To be included with each quarterly Compliance Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

DESTINATION MATERNITY CORPORATION

By:

   

Name: Judd P. Tirnauer

Title: EVP & Chief Financial Officer

 

Compliance Certificate



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrowers to be taken on account thereof.]

 

Compliance Certificate



--------------------------------------------------------------------------------

APPENDIX II

Except as set forth below, no changes in GAAP used in the preparation of the
financial statements of the Lead Borrower and its Subsidiaries have occurred
since [the date of the most recently delivered financial statements to the
Administrative Agent prior to the date of this Certificate]. [If any change in
GAAP used in the preparation of the financial statements of the Lead Borrower
and its Subsidiaries has occurred, the Lead Borrower shall provide a statement
of reconciliation conforming such financial statements to GAAP.]

 

Compliance Certificate



--------------------------------------------------------------------------------

Appendix III

 

Compliance Certificate



--------------------------------------------------------------------------------

Appendix IV

Consolidated EBITDA Calculation for Section 7.15(b)

 

(1)

   Consolidated Net Income for such period:       $ ____________   

(2)

   Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):         

(a)    Consolidated Interest Charges for such period

   $                              

(b)    The provision for federal, state, local and foreign income taxes payable
for such period

   $                              

(c)    The amount of depreciation and amortization expense for such period

   $                              

(d)    Loss on extinguishment of debt for such period

   $                              

(e)    Stock based compensation expense (which do not represent a cash item in
such period or any future period) mark to market adjustments in respect of
derivatives, and write offs, write downs or other impairment of long lived
assets

   $                              

(f)     Any loss from extraordinary, unusual or non-recurring items to the
extent not in excess of $1,000,000 per measurement period in Fiscal 2016, Fiscal
2017 and Fiscal 2018 and $1,500,000 in Fiscal 2019 and Fiscal 2020, or such
greater amount reasonably acceptable to the Required Lenders

   $                              

(g)    Add Lines (2)(a) through (2)(f)

   $                           

(3)

  

Net Income plus Additions:

  Add Lines (1) and (2)(g)

      $                        

(4)

   Reductions from Consolidated Net Income (to the extent taken into account in
the calculation of Consolidated Net Income for such period):       $
                          

(a)    Consolidated Interest Income for such period

   $                              

(b)    Income tax credits (to the extent not netted from income taxes payable);
provided however, that the proceeds of the sale of any Incentive Program Assets
shall not be excluded

   $                           

 

Compliance Certificate



--------------------------------------------------------------------------------

  

(c)    Any extraordinary, unusual or non-recurring income or gains (including
gains on the sale of assets outside the ordinary course of business) and related
tax effects thereon

   $                              

(d)    All non-cash income which does not represent a cash item in such period
or any future period

        

(e)    Add Lines (4)(a) through (4)(d)

      ($                      ) 

(5)

  

Consolidated EBITDA:

  Subtract Line (4)(e) from Line (3)

      $                            Minimum EBITDA required pursuant to Section
7.15(b)       $                            In compliance:         [Yes or No ] 

Section 7.15(c) Maximum Net Capital Expenditures. The Net Capital Expenditures
for the Fiscal Quarter ended [            ],, measured as of the last day of
each Fiscal Quarter on the basis of the four (4) Fiscal Quarters then ending, is
[            ], [which complies/does not comply] with the requirement that such
Net Capital Expenditures not be greater than $17,000,000 (subject to the
carryover provisions set forth in Section 7.15(c)).

 

Compliance Certificate



--------------------------------------------------------------------------------

Appendix V

 

Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Term Loan Credit Agreement, dated as of March 25, 2016
(as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) among Destination Maternity Corporation, a Delaware corporation (the
“Lead Borrower”), Cave Springs, Inc., a Delaware corporation (“Cave” and
together with Lead Borrower, each a “Borrower” and collectively, the
“Borrowers”), Mothers Work Canada, Inc., a Delaware corporation (“Mothers
Work”), DM Urban Renewal, LLC, a New Jersey limited liability company (“DM
Urban”, and together with Mothers Work, each a “Guarantor” and collectively,
“Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), Wells Fargo Bank, National Association,
as administrative agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

 

                                 (the “Assignor”) and
                                     (the “Assignee”) agree as follows:

ARTICLE XIII The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations as a Lender under the Credit Agreement
(including, without limitation the Term Loans (and related Obligations) owing to
it) specified in Section 1 of Schedule I hereto. After giving effect to such
sale and assignment, the Assignor’s and the Assignee’s amount of the Term Loans
owing to the Assignor and the will be as set forth in Section 2 of Schedule I
hereto.

ARTICLE XIV The Assignor: (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Liens and that it is legally authorized to
enter into this Assignment and Assumption; (b) makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in, or in connection with, the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; and (d) confirms, in the case of an Assignee who is
not a Lender, an Affiliate of a Lender, or an Approved Fund, the principal
outstanding balance of the Term Loans of the Assignor subject to this Assignment
and Assumption, is not less than $            , or, if less, the entire
remaining amount of the Assignor’s Term Loans owing to it, unless the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Lead Borrower otherwise consent (each such consent not to
be unreasonably withheld or delayed).

 

1



--------------------------------------------------------------------------------

ARTICLE XV The Assignee: (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Lender; (e) specifies as its lending office (and address
for notices) the office set forth beneath its name on the signature pages
hereof; (f) agrees that, if the Assignee is a Foreign Lender entitled to an
exemption from, or reduction of, withholding tax under the law of the
jurisdiction in which the applicable Loan Party is resident for tax purposes, it
shall deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

ARTICLE XVI Following the execution of this Assignment and Assumption by the
Assignor and the Assignee, it will be delivered, together with a processing and
recordation fee in the amount required as set forth in Section 10.06 to the
Credit Agreement, to the Administrative Agent for acceptance and recording by
the Administrative Agent. The effective date of this Assignment and Assumption
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on Schedule I hereto (the “Effective Date”).

ARTICLE XVII Upon such acceptance and recording by the Administrative Agent and,
to the extent required by Section 10.06(b)(iii) of the Credit Agreement, consent
by the Administrative Agent and the Lead Borrower, as applicable (such consent
not to be unreasonably withheld or delayed), from and after the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent of
the interest assigned by this

 

2



--------------------------------------------------------------------------------

Assignment and Assumption, shall have the rights and obligations of a Lender
under the Credit Agreement, and (b) the Assignor shall, to the extent of the
interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.

ARTICLE XVIII Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.

ARTICLE XIX This Assignment and Assumption shall be governed by, and be
construed in accordance with, the laws of the State of New York, without regard
to conflicts of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:     Name:     Title:     [ASSIGNEE] By:     Name:     Title:    
Lending Office (and address for notices): [Address]

 

Accepted this              day

of                     ,         :

WELL FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Assignment and Assumption



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this              day of
                    ,                :

 

LEAD BORROWER:

DESTINATION MATERNITY CORPORATION

By:

   

Name:

   

Title:

   

 

Assignment and Assumption



--------------------------------------------------------------------------------

SCHEDULE I

Section 1. Percentage/Amount of Term Loan Assigned by Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

                  % 

Aggregate Outstanding Principal Amount of Term Loans assigned by Assignor:

   $                            

Section 2. Percentage3/Amount of Term Loans Held by Assignor and Assignee after
giving effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage:

                  % 

Assignee’s Applicable Percentage:

                  % 

Aggregate Outstanding Principal Amount of

  

Term Loans Owing to Assignor:

   $                            

Aggregate Outstanding Principal Amount of

  

Term Loans Owing to Assignee:

   $                            

Section 3. Effective Date

 

Effective Date:

                     ,           

 

 

3  Percentages to be carried out to the ninth decimal place.

 

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CUSTOMS BROKER AGENCY AGREEMENT

CUSTOMS BROKER AGENCY AGREEMENT

                         , 2016

 

 

 

 

 

 

Ladies and Gentlemen:

Please be advised that we and certain of our subsidiaries and affiliates
(collectively, the “Company”) have entered or are about to enter into financing
arrangements with Wells Fargo Bank, National Association, in its capacity as
agent pursuant to the Credit Agreement (as hereinafter defined) acting for and
on behalf of the parties thereto as lenders (in such capacity, together with its
successors and assigns, “Agent”) and the parties to the Credit Agreement as
lenders (collectively, together with their respective successors and assigns,
“Lenders”), pursuant to which the Company has granted or will grant to Agent a
security interest in, among other collateral, all of the Company’s existing and
future inventory and other goods and documents of title, including, without
limitation, all of the Company’s documents of title which may at any time now or
hereafter be in your possession or control and all inventory and other goods
which may at any time now or hereafter be located on or in real property or
buildings owned, leased or otherwise in your possession or control, and/or
received or delivered to you for shipment, customs clearance, distribution,
storage or otherwise, whether pursuant to any agreement or otherwise
(collectively, “Collateral”). For purposes of this agreement, the term “Credit
Agreement” means the Credit Agreement by and among Agent, Lenders, us and
certain of our subsidiaries and affiliates, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced.

By your signature below, you acknowledge receipt of the above notice of Agent’s
security interest and agree to follow all instructions that Agent may from time
to time hereafter give to you with respect to Collateral in your possession or
control or located on or in any of your premises, and/or received or delivered
to you by or for our account for distribution, customs clearance, storage or
otherwise. For the present, Agent consents to you continuing to release
Collateral pursuant to the instructions given to you by the Company, or any of
the Company’s authorized agents, but this consent may be terminated or changed
at any time by notice to you from Agent. Upon being so notified by Agent, you
are to abide solely by Agent’s instructions with respect to any of such goods or
other Collateral and you are not to release any Collateral to the Company or to
anyone else except according to written instructions which may be given to you
from time to time by Agent. If so instructed by Agent, you agree to return to
Agent all of the Company’s goods and other Collateral in your custody, control
or possession. You hereby acknowledge and agree that you hold and will have
possession of such goods or other Collateral and proceeds for the benefit of
Agent and Lenders and you shall not take any action purporting to encumber or
transfer any interest in such goods or other Collateral or the proceeds thereof.



--------------------------------------------------------------------------------

You agree and acknowledge that you do not have and in no event will you assert
against Agent or any Lender any lien, right of distraint or levy, right of
offset, claim, deduction, counterclaim, security or other interest in any
Collateral now or hereafter located on any of your premises or in your custody,
possession or control, including any of the foregoing which might otherwise
arise or exist in your favor pursuant to any agreement, common law, statute
(including the U.S. Bankruptcy Code or any state insolvency law) or otherwise.
You certify that you do not know of any security interest or other claim with
respect to any of the Collateral, other than the security interest which is the
subject of this agreement. You agree and acknowledge that no negotiable or
non-negotiable warehouse receipts, documents of title or similar instruments
have been or will be issued by you with respect to any of the Company’s goods,
except for non-negotiable receipts naming Agent or the Company as consignee. You
shall not take any action purporting to encumber or transfer any interest in
such inventory or other goods or other Collateral. You are holding the
Collateral as bailee for Agent for the purpose of perfecting the security
interest and lien of Agent in the Collateral.

You further agree to allow Agent, any Lender and their respective agents to
enter upon your premises during business hours for the purpose of examining,
removing, taking possession of or otherwise dealing with any of the Collateral
at any time in your possession or control or copies of any books and records
related thereto.

Agent and Lenders are relying upon this agreement in connection with their
financing arrangements with the Company. This agreement may not be changed or
terminated orally or by course of conduct. Any change to the terms of this
agreement must be in writing and signed by Agent. This agreement shall be
binding upon you and your successors and assigns and shall be enforceable by and
inure to the benefit of Agent, Lenders and their respective successors and
assigns.

This agreement constitutes our acknowledgment that Agent or any Lender may
assert any of the rights set forth or referred to herein, without objection by
the Company. We also agree to reimburse you for all reasonable costs and
expenses incurred by you as a direct result of compliance with the instructions
of Agent as to the disposition of any of the Collateral.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by signing in the space
provided below.

 

Very truly yours, [APPLICABLE BORROWER] By:     Title:    

 

ACKNOWLEDGED AND AGREED:

 

By:     Title:       (Customs Broker/Freight Forwarder)    

Signature Page to Customs Broker Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING BASE CERTIFICATE

(See attached.)



--------------------------------------------------------------------------------

Exhibit E

 

Destination Maternity Corporation         As of Date:            3/23/2016  
Pro-Forma Borrowing Base Certificate    Certificate #            1.0            
       ABL Revolver     Term Loan  

Eligible Credit Card Receivables

   Cross Reference        

Credit Card Receivables as of:

        2/27/2016        

US Credit Card Receivables

         $ 2,856,298     

Canadian Credit Card Receivables

           223,210              

 

 

   

Total Credit Card Receivables

         $ 3,079,508     

Less: Accrued fees

   def of Eligible Credit Card Receivables (a)         (49,531 )   

Less: Cash received but not yet applied

   def of Eligible Credit Card Receivables (b)         —       

Less: Amounts over 5 business days

   def of Eligible Credit Card Receivables (ii)         —       

Less: In dispute / subject to chargeback

   def of Eligible Credit Card Receivables (vi)         —       

Less: Other

          

 

   def of Eligible Credit Card Receivables____         —       

 

   def of Eligible Credit Card Receivables____         —       

Eligible Credit Card Receivables

         $ 3,029,977              

 

 

   

Advance Rate

           90.0 %      10.0 %          

 

 

   

 

 

 

Total Eligible Credit Card Receivables Availability

         $ 2,726,979      $ 302,998            

 

 

   

 

 

 

Eligible Trade Receivables

   Cross Reference        

Wholesale Receivables as of:

        2/27/2016       $ 6,220,283     

Less: Kohl’s dilution 20%

   def of Eligible Trade Receivables (i)    $ 5,528,071         (1,105,614 )   

Less: Discounts, allowances, finance charges, etc. (not included above)

   def of Eligible Trade Receivables (i)         —       

Less: Cash received but not yet applied

   def of Eligible Trade Receivables (ii)         —       

Less: Debit memos

   def of Eligible Trade Receivables (A)         —       

Less: 90 days past sale date or 60 days past due

   def of Eligible Trade Receivables (B)         (7,231 )   

Less: In dispute / subject to chargeback

   def of Eligible Trade Receivables (F)         —       

Less: Foreign A/R in excess of letters of credit

   def of Eligible Trade Receivables (O)         (390,606 )   

Less: Other

          

 

   def of Eligible Trade Receivables____         —       

 

   def of Eligible Trade Receivables____         —       

Eligible Trade Receivables

         $ 4,716,831              

 

 

   

Advance Rate

           85.0 %      10.0 %          

 

 

   

 

 

 

Total Eligible Trade Receivables Availability

         $ 4,009,306      $ 471,683            

 

 

   

 

 

 

Eligible Receivables—Customer List and Marketing Services Receivables

   Cross Reference        

Customer List and Marketing Services Receivables as of:

        2/27/2016       $ 2,261,340     

Less: Discounts, allowances, finance charges, etc. (not included above)

   def of Eligible Receivables (x)(i)         —       

Less: Cash received but not yet applied

   def of Eligible Receivables (x)(ii)         —       

Less: Concentration in excess of 15%

   def of Eligible Receivables (x) (Admin Agent discretion)         —       

Less: Debit memos

   def of Eligible Receivables (x)(A)         —       

Less: 90 days past sale date or 60 days past due, excluding aged credits

   def of Eligible Receivables (x)(B)(1)         (142,736 )   

Less: In dispute / subject to chargeback

   def of Eligible Receivables (x)(F)         —       

Less: Other

          

 

   def of Eligible Receivables (x)____         —       

 

   def of Eligible Receivables (x)____         —                

 

 

   

Eligible Receivables—Customer List and Marketing Services Receivables

         $ 2,118,605     

Advance Rate

           80.0 %      10.0 %          

 

 

   

 

 

 

Total Eligible Receivables—Customer List and Marketing Services Receivables
Availability

         $ 1,694,884      $ 211,860            

 

 

   

 

 

 

Eligible Receivables—Leased Department Receivables

   Cross Reference        

Leased Department Receivables as of:

        2/27/2016       $ 1,997,338     

Less: Discounts, allowances, finance charges, etc. (not included above)

   def of Eligible Receivables (y)(i)         —       

Less: Cash received but not yet applied

   def of Eligible Receivables (y)(ii)         —       

Less: Accrued shrink

   def of Eligible Receivables (y) (Admin Agent discretion)         —       

Less: 30 days past sale date or 15 days past due

   def of Eligible Receivables (y)(B)(bb)         —       

Less: In dispute / subject to chargeback

   def of Eligible Receivables (y)(F)         —       

Less: Other

          

 

   def of Eligible Receivables (y)____         —       

 

   def of Eligible Receivables (y)____         —       

Eligible Receivables—Leased Department Receivables

         $ 1,997,338     

Advance Rate

           80.0 %      10.0 %          

 

 

   

 

 

 

Total Eligible Receivables—Leased Department Receivables Availability

         $ 1,597,870      $ 199,734            

 

 

   

 

 

 

Total All Eligible Receivables Availability

      $ 10,029,039        

Receivables Cap (30% of total Borrowing Base)

   def of Tranche A Borrowing Base (a)(ii)      20,351,889         —          
  

 

 

      

Limit on Eligible Receivables Availability

      $ —          

Total All Eligible Receivables Availability

         $ 10,029,039      $ 1,186,275   

Eligible Inventory—Finished Goods & L/C Inventory

   Cross Reference         At Cost     

Finished Goods Inventory as of:

        3/22/2016        

US DC & Store Inventory

         $ 59,339,035     

Canadian Store Inventory

           2,130,204              

 

 

   

Total Finished Goods Inventory

         $ 61,469,239     

Less: NFL (#15), US Weekly (#93), closed stores

   def of Eligible Inventory (b) (Admin Agent discretion)         (105,208 )   

Less: Shrink reserve

   def of Eligible Inventory (b) (Admin Agent discretion)         (557,195 )   

Less: Damage inventory (#98)

   def of Eligible Inventory (E)         (62,018 )   

Less: Stores with UCC’s filed

   def of Eligible Inventory (F)         (29,780 )   

Less: Sample inventory

   def of Eligible Inventory (G)         —       



--------------------------------------------------------------------------------

Destination Maternity Corporation         As of Date:          3/23/2016   
Pro-Forma Borrowing Base Certificate         Certificate #          1.0        
           ABL Revolver     Term Loan  

Less: Other

         

 

   def of Eligible Inventory____        —       

 

   def of Eligible Inventory____        —               

 

 

   

Eligible Inventory—Finished Goods Inventory

        $ 60,715,038             

 

 

   

L/C Inventory as of:

        3/22/2016      $ —       

Less: Incomplete documentation

   def of Eligible L/C Inventory (i), (ii), (iii)        —       

Less: Other

         

 

   def of Eligible L/C Inventory____        —               

 

 

   

Eligible Inventory—L/C Inventory

        $ —               

 

 

   

Total Eligible Inventory—Finished Goods & L/C Inventory

        $ 60,715,038                NOLV              

Advance Rate (90% of NOLV)

   90.0%      88.6 %      79.7 %      8.9 %         

 

 

   

 

 

 

Total Eligible Inventory—Finished Goods & L/C Inventory Availability

        $ 48,414,171      $ 5,379,352           

 

 

   

 

 

 

Eligible Inventory—Leased Department Inventory

   Cross Reference        At Cost     

Leased Department Inventory as of:

        3/22/2016      $ 11,656,221     

Less: UCC not filed

   def of Eligible Inventory (K)        —               

 

 

   

Eligible Inventory—Leased Department Inventory

        $ 11,656,221                NOLV              

Advance Rate (90% of NOLV)

   90.0%      88.6 %      79.7 %      8.9 %         

 

 

   

 

 

 

Total Eligible Inventory—Leased Department Inventory Availability

        $ 9,294,671      $ 1,032,741           

 

 

   

 

 

 

Total Eligible Inventory—Leased Department Inventory Availability

      $ 9,294,671             

 

 

     

Leased Department Inventory Availability Cap (35% of total Eligible Inventory
Availability)

        20,233,706        —             

 

 

     

Limit on Leased Department Inventory Availability

      $ —         

Eligible In-Transit Inventory

   Cross Reference        At Cost     

In-Transit Inventory as of:

        3/22/2016      $ 36,547     

Add: Landed cost 17.7%

          7,507     

Add: Commission paid

          83,545     

Less: In-transit > 60 days

   def of Eligible In-Transit Inventory (a)        —       

Less: Other

         

 

   def of Eligible In-Transit Inventory____        —               

 

 

   

Eligible In-Transit Inventory

        $ 127,599                NOLV              

Advance Rate (90% of NOLV)

   90.0%      88.6 %      79.7 %      8.9 %         

 

 

   

 

 

 

Total Eligible In-Transit Inventory Availability Capped at $10,000,000

        $ 101,747      $ 11,305           

 

 

   

 

 

 

Total All Eligible Inventory Availability

        $ 57,810,589      $ 6,423,399           

 

 

   

 

 

 

Eligible Intellectual Property

   Cross Reference       

Eligible IP as of:

        2/27/2016       

Appraised Value of IP

        $ 64,695,000             

 

 

   

Eligible IP:

        $ 64,695,000     

Advance Rate (40% Term Loan)

          0.0 %      40.0 %         

 

 

   

 

 

 

Total Intellectual Property Availability

        $ —        $ 25,878,000           

 

 

   

 

 

 

Qualified Cash

   Cross Reference       

Qualified Cash as of:

        3/23/2016      $ —       

Less: Amount Not Included in Borrowing Base Availability

   def of Tranche A Borrowing Base (f)        —       

Adjusted Qualified Cash

        $ —               

 

 

   

Advance Rate

          100.0 %      0.0 %         

 

 

   

 

 

 

Total Qualified Cash Availability

        $ —        $ —             

 

 

   

 

 

 

Gross Borrowing Base Availability

        $ 67,839,629      $ 33,487,674           

 

 

   

 

 

 

Less: Availability Reserves as of:

        2/27/2016       

Gift Certificates/Cards (33%)

   def of Availability Reserves (vi)    $ 4,250,731      $ (1,402,741 )   

Rent Reserve (1 Mos PA, WA, and VA)

   def of Availability Reserves (i)(A)        (473,744 )   

Landed Costs (25% of in-transits)

   def of Availability Reserves (ii)        (9,137 )   

Employee Source Deductions

   def of Availability Reserves (iii)        (4,108 )   

Canadian Taxes (PST & GST)

   def of Availability Reserves (iv)        —       

WEPPA

   def of Availability Reserves (iv)        (131,562 )   

Other Priority Payables

   def of Availability Reserves (iv)        —       

Term Loan Reserve

   def of Availability Reserves___        —               

 

 

   

Total Availability Reserves

        $ (2,021,293 )           

 

 

   

Total Borrowing Base

        $ 65,818,336      $ 33,487,674           

 

 

   

 

 

 

Total Capped Borrowing Base

        $ 65,818,336      $ 32,000,000           

 

 

   

 

 

 

AVAILABILITY CALCULATION

        $ 65,818,336      $ 32,000,000   

PRO-FORMA TERM LOAN FUNDING:

         

Beginning Principal Balance

   as of:      3/23/2016        34,000,000        —     



--------------------------------------------------------------------------------

Destination Maternity Corporation

   As of Date:        3/23/2016   

Pro-Forma Borrowing Base Certificate

   Certificate #        1.0                   ABL Revolver     Term Loan  

ADD:

      Tranche A-1 balance      6,000,000        —     

ADD:

      Estimated closing costs      1,000,000        —     

ADD:

      Legal fees      —          —     

ADD:

      Prior days’ requested lending      —          —     

LESS:

      Term Loan funding      (32,000,000 )      32,000,000            

 

 

   

 

 

 

Ending principal balance prior to advance request

           9,000,000        32,000,000   

Advance Request

         $ —        $ —              

 

 

   

 

 

 

Ending Principal Balance

           9,000,000        32,000,000       as of:    3/23/2016     

ADD:

      Standby Letters of Credit      6,347,934     

ADD:

      Commercial Letters of Credit      —                

 

 

   

 

 

 

Total exposure

         $ 15,347,934      $ 32,000,000            

 

 

   

 

 

 

Net Availability After Today’s Request / Pay Down

         $ 50,470,402      $ —              

 

 

   

 

 

 

Minimum Excess Availability Covenant (> of (i) 10% of BBC or (ii) $5,000,000)

           6,581,834              

 

 

   

Net Availability After Covenant

         $ 43,888,568      $ —              

 

 

   

 

 

 

The undersigned, a Responsible Officer (as defined in each of the Credit
Agreements referred to below) of Destination Maternity Corporation (the “Lead
Borrower”), represents and warrants that (A) the information set forth above and
the supporting documentation and information delivered herewith (i) is true and
correct in all respects, (ii) has been prepared in accordance with the
requirements of that certain Amended and Restated Credit Agreement dated March
25, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “ABL Credit Agreement”), by, among others, (1) the Lead Borrower, as
agent for itself and the other Borrowers party thereto, (2) the Lenders party
thereto, and (3) Wells Fargo Bank, National Association, as Administrative Agent
and Collateral Agent (in such capacities, the “ABL Agent”), and that certain
Term Loan Credit Agreement dated March 25, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”
and, together with the ABL Credit Agreement, collectively, the “Credit
Agreements”), by, among others, (1) the Lead Borrower, as agent for itself and
the other Borrowers party thereto, (2) the Lenders party thereto, (3) Wells
Fargo Bank, National Association, as Administrative Agent (in such capacities,
the “Term Loan Agent”), and (iii) is based on supporting documentation that is
satisfactory to the ABL Agent [and Term Loan Agent], and (B) all accounts
payable and Taxes are being paid on a timely basis and (C) no Default or Event
of Default (as such terms are defined in the Credit Agreements) has occurred and
is continuing.

 

Responsible Officer   

 

 



--------------------------------------------------------------------------------

DESTINATION MATERNITY CORPORATION

Borrowing Base Support for Accounts Receivable

As of February 27, 2016

 

                                                                    

Wholesale accounts

         Adjustments        

Kohl’s

   $ 5,295,254        $ 5,295,254      

 

 

     

 

 

 

Customer lists and marketing services

      

Parenting Magazine

   $ 90,867        $ 90,867   

Returned Checks due from Certegy

   $ 903        $ 903   

Juniper

   $ —          $ —     

Amazon

   $ 37,416        $ 37,416   

Macy’s.com

   $ 288,361        $ 288,361   

List - Allowance for D/A

   $ (169,936 )    $ 169,936      $ 0   

AR List summary

   $ 2,536,005        $ 2,536,005      

 

 

     

 

 

 

Eligible Accounts Receivable

   $ 2,783,616      $ 169,936      $ 2,953,552      

 

 

   

 

 

   

 

 

     $ 8,078,870      $ 169,936      $ 8,248,806      

 

 

   

 

 

   

 

 

 

Leased departments

      

Marshall Fields

   $ —          $ —     

Lazarus

   $ —          $ —     

Bloomingdales

   $ —          $ —     

Boscov’s

   $ 41,768        $ 41,768   

Gordmans

   $ 76,996        $ 76,996   

Macy’s East

   $ 1,286,241        $ 1,286,241   

Macy’s West

   $ —          $ —     

Macy’s Mid-West

   $ —          $ —     

Macy’s NW

   $ —          $ —     

Bon Marche

   $ —          $ —     

Burdine’s

   $ 9,124        $ 9,124   

Sears

   $ 129,228        $ 129,228   

Sears shrink

   $ —          $ —     

K Mart

   $ 73,050        $ 73,050   

BuyBuyBaby

   $ 380,929        $ 380,929   

Babies R Us

   $ —          $ —        

 

 

   

 

 

   

 

 

     $ 1,997,338      $ —        $ 1,997,338      

 

 

   

 

 

   

 

 

 

Credit card receivables

      

American Express - US

   $ 456,434      $ (7,188 )    $ 449,246   

American Express - Canada

     $ 7,188      $ 7,188   

Discover - US

   $ 109,254        $ 109,254   

MasterCard/Visa - US

   $ 2,513,820      $ (216,023 )    $ 2,297,797   

MasterCard/Visa - Canada

     $ 216,023      $ 216,023        

 

 

   

 

 

     $ 3,079,508      $ —        $ 3,079,508      

 

 

   

 

 

   

 

 

 

Total accounts receivable detail

   $ 13,155,716      $ 169,936      $ 13,325,652      

 

 

   

 

 

   

 

 

 

GL balance-all AR related

   $ 18,691,038       

India

   $ —         

Harmonize

   $ (21,446 )     

Quebec

   $ —         

Goods/services

   $ (147,187 )     

Contractors

   $ —         

Misc.

   $ (3,993,697 )     

TA

   $ (821,138 )     

Canadian Drawback

   $ (551,854 )     

Reserves-list

   $ —         

Manufacturer Coupons

   $ —            

 

 

     

Adjusted GL balance-BOA AR

   $ 13,155,716          

 

 

     

Diff

   $ —         



--------------------------------------------------------------------------------

                                                                    

AR accounts & amounts from trial balance

       

Reserve-general

   $ (169,936 )      

Reserve-licensed

   $ (232,817 )      

Reserve-list

   $ —          

VISA/MC

   $ 2,513,820        

Discover

   $ 109,254        

AMEX

   $ 456,434        

Returned check

   $ 903        

Marshalls

   $ —          

Lazarus

   $ —          

Bloomingdales

   $ —          

Macy east

   $ 1,286,241        

Bon Marche

   $ —          

Parenting

   $ 90,867        

BRU

   $ —          

Amazon

   $ 37,416        

Burdine’s

   $ 9,124        

Sears

   $ 129,228        

Macys West

   $ —          

Sears shrink

   $ —          

Gordmans

   $ 76,996        

Macy’s NW

   $ —          

Boscovs

   $ 41,768        

Macys Mid West

   $ —          

Macys.com

   $ 288,361        

A/R - BuyBuy Baby

   $ 380,929        

K Mart

   $ 73,050        

Mfg coupons-Mead

   $ —          

Mfg coupons-Ross

   $ —          

Tenant allow

   $ 821,138        

Misc AR

   $ 3,993,697        

Canadian Drawback

   $ 551,854        

Juniper

   $ —          

PayPal

   $ —          

Lists

   $ 2,536,005        

GST receivable

   $ 147,187        

Quebec sales tax

   $ —          

Harmonize sales tax

   $ 21,446        

Licensed business

   $ 5,528,071        

India - INR

   $ —          

India - FX Curr Adj

   $ —             

 

 

          $ 18,691,038           

 

 

      

BS line item-AR Trade

   $ 13,155,716        

BS line item-AR Other

   $ 5,535,322           

 

 

          $ 18,691,038           

 

 

      



--------------------------------------------------------------------------------

Cust#    Customer Name   Invoice#   Inv-Date   Total-Due     Future Due     Days
0-30     Days 31-60     Days 61-90     Over 90 Days      AFFINION LOYALTY GROUP
Total         450.00        450.00        —          —          —          —  
      AG JEANS Total         4,412.68        4,412.68        —          —       
  —          —         AGABANG & COMPANY Total         49,098.40       
49,098.40        —          —          —          —         BLACKHAWK NETWORK
Total         25,718.00        25,718.00        —          —          —         
—         BUY BUY BABY Total         291,666.67        291,666.67        —     
    —          —          —         CRYO-CELL INTERNATIONAL INC. Total        
250,000.00        —          250,000.00        —          —          —        
DISTRIBUIDORA LIVERPOOL S.A. d Total         390,606.16        397,406.36       
(3,938.35 )      —          449.28        (3,311.13 )     DLF BRANDS LTD Total  
      61,585.14        61,084.95        —          —          —          500.19
     

ESSENTIA NATURAL MEMORY FOAM C Total

        87,866.89        —          —          —          —          87,866.89
      GIFT CERTIFICATES.COM CORP Total         7,012.50        3,825.00       
2,550.00        637.50        —          —         GLOBOFORCE MOTIVATION
WORLDWID Total         6,975.00        6,975.00        —          —          —  
       —         GURU KNITS, INC Total         339.00        —          339.00
       —          —          —         H&O FASHION CHAINS (2003) LTD Total      
  53,609.81        42,685.70        10,893.78        57.00        32.00       
(58.67 )     HALLMARK INSIGHTS Total         3,433.50        3,433.50        —  
       —          —          —         INT TRADING S.A. Total         19,413.00
       3,981.60        —          —          622.60        14,808.80      
KOHL’S DEPARTMENT STORES Total         5,528,071.00        2,998,581.30       
2,529,239.14        —          —          250.56       LEGALZOOM.COM, INC. Total
        49,875.00        49,875.00        —          —          —          —  
      MARITZ INC. Total         264.00        264.00        —          —       
  —          —         MEREDITH CORPORATION Total         183,507.34       
183,507.34        —          —          —          —        

MULTI TREND INTERNATIONAL (UAE Total

        170,835.28        105,014.79        65,790.49        30.00        —     
    —        

NATIONAL GIFT CARD CORPORATION Total

        1,062.50        1,062.50        —          —          —          —     
   OMD ENTERTAINMENT Total         20,000.00        —          20,000.00       
—          —          —         OWNER IQ Total         1,304.98        —       
  1,304.98        —          —          —         PERKS.COM Total         225.00
       225.00        —          —          —          —         PUELLA, INC.
Total         69.30        69.30        —          —          —          —     
   SANDVIK PUBLISHING Total         8,971.00        8,971.00        —         
—          —          —         SHUTTERFLY INC. Total         101,928.22       
101,928.22        —          —          —          —         SKIP*HOP, INC.
Total         21,250.00        21,250.00        —          —          —         
—         TARGET MEDIA SOLUTIONS, INC. Total         298,000.12        31,726.67
       243,895.40        22,378.00        —          0.05       THE HONEST
COMPANY Total         72,465.00        —          72,465.00        —         
—          —         THORLEY INDUSTRIES LLC DBA 4MO Total         9,450.00     
  9,450.00        —          —          —          —         Grand Total        
7,719,465.49        4,402,662.98        3,192,539.44        23,102.50       
1,103.88        100,056.69               7,719,465.49        4,402,662.98       
3,192,539.44        23,102.50        1,103.88        100,056.69       MANUAL
LIST                



--------------------------------------------------------------------------------

Cust#

  

CUST

  INV#  

INV-DATE

  TOT-DUE     Future Due     Days 0-30     Days 31-60     Days 61-90    
Over 90 Days      Agabang Total         2,400.00        2,400.00        —       
  —          —          —         BLACKHAWK Total         12,697.02       
12,697.02        —          —          —          —         H&O FASHION CHAINS
Total         10,125.00        1,125.00        1,125.00        1,125.00       
1,125.00        5,625.00       LAKE GROUP Total         213,677.05       
24,958.31        137,947.83        12,084.19        33,501.80        5,184.92   
   MULTITREND Total         15,536.97        15,536.97        —          —     
    —          —         OWNER IQ Total         1,020.97        1,020.97       
—          —          —          —         SHUTTERFLY Total         21,461.52   
    21,461.52        —          —          —          —         TARGET MEDIA
SOLTIONS- PIP Total         67,691.66        67,691.66        —          —     
    —          —         Grand Total         344,610.19        146,891.45       
139,072.83        13,209.19        34,626.80        10,809.92              
344,610.19                         2,261,340.34                     15% of A/R  
  339,201.05                     Kimberly Clark     —          RESERVE on BB   
             Perkin Elmer     —          RESERVE on BB                 Buy Buy
Baby     —          RESERVE on BB                 NEJ, Inc.     —         
RESERVE on BB                 Target Media     —          RESERVE on BB         



--------------------------------------------------------------------------------

DESTINATION MATERNITY CORPORATION

FOREIGN A/R IN EXCESS OF L/C

 

Partner

   A/R      L/C      A/R in
Excess of
L/C  

AGABANG & COMPANY Total

   $ 51,498       $ 350,000       $ —     

DISTRIBUIDORA LIVERPOOL S.A. d Total

     390,606         —           390,606   

MAHINDRA RETAIL PRIVATE LIMITE Total

     —           —           —     

H&O FASHION CHAINS (2003) LTD Total

     63,735         306,875         —     

MULTI TREND INTERNATIONAL (KUW Total

     186,372         600,000         —        

 

 

    

 

 

    

 

 

     $ 692,212       $ 1,256,875       $ 390,606      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

CURRENT RETAIL INVENTORY REPORT (US DEPT OF COMMERCE)

   Whse     Stores     Total  

MH

      

USA Perpetual Finished Goods Summary Inv Valuation (Grand Total)

   $ 16,006,119      $ 29,980,066      $ 45,986,185   

Less : ‘Supplies USA (otb 90) Summary Inv Valuation (GT)

   ($ 88,665 )    $ 0      ($ 88,665 ) 

Canada Perpetual Finished Goods Summary Inv Valuation (GT)

   $ 320      $ 1,731,201      $ 1,731,521   

Less : Supplies CANADA (otb 90) Summary Inv Valuation (GT)

   ($ 7,787 )    $ 0      ($ 7,787 ) 

MW

      

USA Perpetual Finished Goods Summary Inv Valuation (Grand Total)

   $ 6,925,277      $ 14,594,964      $ 21,520,241   

Less : ‘Supplies USA (otb 90) Summary Inv Valuation (GT)

   ($ 63,537 )    $ 0      ($ 63,537 ) 

Canada Perpetual Finished Goods Summary Inv Valuation (GT)

   $ 154      $ 398,530      $ 398,683   

Less : Supplies CANADA (otb 90) Summary Inv Valuation (GT)

   ($ 62 )    $ 0      ($ 62 ) 

Kohls

      

USA Perpetual Finished Goods Summary Inv Valuation (Grand Total)

   $ 2,157,244      $ 0      $ 2,157,244   

Less : ‘Supplies USA (otb 90) Summary Inv Valuation (GT)

   $ 0      $ 0      $ 0   

Canada Perpetual Finished Goods Summary Inv Valuation (GT)

   $ 0      $ 0      $ 0   

Less : Supplies CANADA (otb 90) Summary Inv Valuation (GT)

   $ 0      $ 0      $ 0   

SEARS

      

USA Perpetual Finished Goods Summary Inv Valuation (Grand Total)

   $ 44,374      $ 1,449,802      $ 1,494,176   

Less : ‘Supplies USA (otb 90) Summary Inv Valuation (GT)

   ($ 2,540 )    $ 0      ($ 2,540 ) 

Canada Perpetual Finished Goods Summary Inv Valuation (GT)

   $ 0      $ 0      $ 0   

Less : Supplies CANADA (otb 90) Summary Inv Valuation (GT)

   $ 0      $ 0      $ 0   

DP PAID NOT RECEIVED CbF (used to get from from LC Obligation spreadsheet_Jimi )

   $ 36,547        $ 36,547   

DP PAID NOT RECEIVED 29%—Represents Duty Frt,Broker (WAS 42% CHANGED 3-06 TO
29%)

   $ 7,507        $ 7,507   

From Cb H #4 Report—Commission Paid Not Received

   $ 83,545        $ 83,545   

Est Bank fees DPs paid not received (LC obligation)

   $ 0        $ 0   

Wire Paid—import receiving reconciliation pd not received (EXCLUDE AS OF
2-28-06—in wip)

   $ 0        $ 0      

 

 

   

 

 

   

 

 

 

SUM Total inventories

   $ 25,098,497      $ 48,154,562      $ 73,253,059   

Less Canada

   ($ 474 )    ($ 2,129,730 )    ($ 2,130,204 ) 

Less Licensed Maternity Kohls

   ($ 2,157,244 )    $ 0      ($ 2,157,244 )    

 

 

   

 

 

   

 

 

 

Less Licensed Maternity Sears

   ($ 41,834 )    ($ 1,449,802 )    ($ 1,491,636 ) 

Less Licensed Maternity Others

     ($ 10,206,419 )    ($ 10,206,419 ) 

Less Not received

   ($ 127,599 )      ($ 127,599 ) 

add back supplies deducted from inventories

   $ 162,590.10        $ 162,590   

OLD CURRENT RETAIL INVENTORY REPORT (US DEPT OF COMMERCE)

   $ 22,933,936      $ 34,368,611      $ 57,302,547   

excluding lease DO NOT USE THIS ONE USE THE BELOW TO INCLUDE LEASE

     Whse        Stores        Total   

CURRENT RETAIL INVENTORY REPORT (US DEPT OF COMMERCE) ***** INCLUDES LEASE USE
THIS FOR REPORTING

   $ 22,940,779      $ 46,024,832      $ 68,965,611   



--------------------------------------------------------------------------------

Lease in MH and MW Inventory

   ($ 10,206,419 )    $ 10,206,419   

GRAND TOTAL LEASE (EXCLUDES KOHL)

     $ 10,206,419   

Motherhood:

     Grand Total     

MACYS

   $ 6,550,692     

BBB

   $ 1,372,309     

BURDINES

   $ 0     

LAZARUS

   $ 0     

MACY MID WEST

   $ 0     

MARSHALL FIELDS

   $ 0     

MARSHALL FIELDS HE

   $ 0     

CENTURY 21

   $ 15,926     

BRU

   $ 0     

BLOOMINGDALES

   $ 0     

GORDMANS

   $ 101,724     

BOSCOVS

   $ 408,166     

Mothers Work:

    

MARSHALL FIELDS HE

   $ 0     

MACYS

   $ 1,632,355     

BBB

   $ 57,846     

CENTURY 21

   $ 67,402     

BRU

   $ 0     

BLOOMINGDALES

   $ 0     

MARSHALL FIELDS

   $ 0     

BURDINES

   $ 0     

LAZARUS

   $ 0     

MACY MID WEST

   $ 0     

GORDMANS

   $ 0     

BOSCOVS

   $ 0     



--------------------------------------------------------------------------------

DESTINATION MATERNITY CORPORATION

INVENTORY BALANCES

LEAD SCHEDULE

 

            2/27/2016  

FINISHED GOODS-MW

     

FG - MW / Pea - Corp

     130000-00-00         7,144,690   

FG - MW / Pea - Stores

     130000-00-00         13,726,519   

FG - OUTLET Merch. Var.

     139501-00-00      

FG - MW / Pea - Samples on Loan

     130001-00-00         —     

FG - MW / Pea - Damages on Loan

     130002-00-00      

Vendor Chargebacks

     130005-00-00      

FG - ACCRUAL @ Y/E

     130000-00-00            

 

 

          20,871,209         

 

 

 

FINISHED GOODS-MH

     

FG - MH Corp

     130000-04-00         14,214,202   

FG - MH Stores

     130000-04-00         30,834,478   

FG - MH - Samples on Loan

     130001-04-00         —     

Vendor Chargebacks

     130005-00-00      

FG - MH - Damages on Loan

     130002-04-00      

FG - IMAT

     130000-05-00               (23 )       

 

 

          45,048,657         

 

 

 

FINISHED GOODS-KOHLS

     

FG - KOHLS

     130000-04-00         1,004,905   

FG - KOHLS- Samples on Loan

     130001-04-00         —           

 

 

          1,004,905         

 

 

 

FINISHED GOODS-SEARS

     

FG - SEARS

     130000-04-00         62,951   

FG - SEARS Stores

     130000-04-00         1,607,021   

FG - SEARS- Samples on Loan

     130001-04-00         —           

 

 

          1,669,972         

 

 

 

FINISHED GOODS-INTERNATIONAL

     

FG - INTERNATIONAL

     130000-04-00         1,220,983   

FG - INTERNATIONAL- Samples on Loan

     130001-04-00         —           

 

 

          1,220,983         

 

 

 

FINISHED GOODS-UK

     

FG - UK

     130000-04-00         282,162   

FG - UK- Samples on Loan

     130001-04-00         —           

 

 

          282,162         

 

 

 

FG- DP/Wire Paid not rec

     130000-00-00         241,522   

FG- DP/Wire Paid not Rec

     130000-04-00      

Wire Paid - PO not received-

     

ESTIMATED bank fees

        —     

Commissions paid PO not received

        178,693   

Duty/Freight/Broker paid PO not received

        49,609            —     



--------------------------------------------------------------------------------

DESTINATION MATERNITY CORPORATION

INVENTORY BALANCES

LEAD SCHEDULE

 

            2/27/2016  

FG - QTR Acrued Inv Reclass

     130000-00-00         —     

FG - Intl FX Inv @ US $$

    


 

130007-00-00/


130008-00-00

 


  

     —     

FG - License Fees

     130000-00-00         47,132         

 

 

          516,956         

 

 

 

SUBTOTAL: FG before Reserves and Overhead

        70,614,843         

 

 

 

FG - MH Cap Inv

     130000-04-01      

FG - E&O Reserve

     130000-00-01         (7,342,000 ) 

FG - E&O Reserve (OH-FileVar)

     130000-00-01         (4,029 ) 

Sears

     130000-00-01         —           

 

 

          (7,346,028 )       

 

 

 

Overhead

     132000-00-00         15,564,543   

Overhead - Imat

     132000-05-00            TO WIP         —           

 

 

          15,564,543         

 

 

 

FG Store Shrink Reserve - MW

     135000-00-00      

FG Store Shrink Reserve - Pea

     135000-03-00      

FG Store Shrink Reserve - MH

     135000-04-00         (557,195 )       

 

 

 

SUBTOTAL: Store Shrink Reserve

        (557,195 )       

 

 

 

FG Inv write-down - iMAT

     135000-05-00      

GM Reserve - Pea

     135000-03-01      

GM Reserve - MH

     135000-04-01      

GM Reserve - iMat (Purch Acctg)

     135000-05-01      

GM E&O Rsv - iMat (add’l to P&L)

     135000-05-01      

TOTAL FINISHED GOODS

        78,276,163         

 

 

 

FG as a % of all inventory

        98.5 %       

 

 

 

Work-in-Process

     1305000-00-00         354,610   

Work-in-Process-IMAT

     1305000-05-00            FROM OH         —     

TOTAL WORK-IN-PROCESS

        354,610         

 

 

          0.4 %       

 

 

 

RAW MATERIALS

     

RM - MW

     131000-00-00         1,597,340   

RM - MH

     131000-04-00      

RM - IMAT

     131000-05-00      

RM E&O Reserve

     131000-00-01         (745,604 ) 

RM - Outside

     131100-00-00      

RM INV WRITEDOWN

     135100-00-00            

 

 

 

TOTAL RAW MATERIALS

        851,736         

 

 

          1.1 %       

 

 

 



--------------------------------------------------------------------------------

Destination Maternity Corporation

Lien Stores

BOA BB Support

 

                                 2/27/2016   Motherhood                        
       Inventory  

Store #

   Location      City      State      Landlord      @ cost  

4146

     Yuma Palms Mall         YUMA         AZ         Yuma Palms, L.L.C.       $
29,780                  

 

 

                 $ 29,780                  

 

 

 

Information found on ProComm “Summary Inventory Valuation (Valued at Cost) for
Motherhood stores.



--------------------------------------------------------------------------------

STORE    CLOSED.DATE      QTY      EXT.COST  

8364

     7/28/2015         1       $ 8   

8309

     10/22/2015         2       $ 8   

8236

     10/29/2015         5       $ 61   

669

     12/10/2015         10       $ 228   

4212

     12/28/2015         204       $ 567   

1344

     12/28/2015         322       $ 860   

2600

     12/28/2015         32       $ 890   

3500

     12/28/2015         113       $ 907   

564

     12/28/2015         331       $ 1,392   

1674

     12/28/2015         553       $ 3,363   

326

     12/28/2015         1,363       $ 3,573   

2603

     1/3/2016         30       $ 1,139   

3503

     1/3/2016         177       $ 1,445   

2606

     1/3/2016         48       $ 1,587   

3504

     1/3/2016         241       $ 1,856   

3502

     1/3/2016         290       $ 2,041   

2604

     1/3/2016         85       $ 2,516   

2602

     1/3/2016         106       $ 2,681   

3506

     1/3/2016         1,572       $ 15,316   

8476

     1/7/2016         35       $ 313   

8298

     1/7/2016         31       $ 266   

8468

     1/7/2016         70       $ 616   

8467

     1/8/2016         28       $ 427   

8284

     1/8/2016         32       $ 330   

8301

     1/8/2016         34       $ 278   

8411

     1/8/2016         43       $ 281   

8496

     1/8/2016         42       $ 293   

8370

     1/8/2016         41       $ 325   

8497

     1/8/2016         46       $ 320   

8327

     1/8/2016         44       $ 418   

8479

     1/8/2016         44       $ 324   

8435

     1/8/2016         45       $ 346   

8475

     1/8/2016         62       $ 542   

8506

     1/8/2016         67       $ 503   

8452

     1/8/2016         71       $ 530   

8406

     1/8/2016         67       $ 545   

8389

     1/8/2016         67       $ 517   

8367

     1/8/2016         77       $ 660   

8409

     1/8/2016         104       $ 729   

4272

     1/8/2016         97       $ 772   

8520

     1/8/2016         97       $ 773   

8407

     1/8/2016         108       $ 818   

8208

     1/8/2016         118       $ 986   

8404

     1/8/2016         148       $ 1,034   

8126

     1/8/2016         118       $ 1,049   

8425

     1/8/2016         149       $ 1,155   

8391

     1/8/2016         191       $ 1,435   

2607

     1/12/2016         29       $ 1,168   

3507

     1/12/2016         237       $ 2,411   

6194

     1/21/2016         388       $ 2,704   

6188

     1/21/2016         609       $ 4,175   

652

     1/27/2016         477       $ 1,526   

399

     1/27/2016         832       $ 896   

1951

     1/27/2016         651       $ 968   



--------------------------------------------------------------------------------

1912

     1/27/2016         535       $ 1,426   

1654

     1/27/2016         1,209       $ 5,864   

4245

     1/27/2016         934       $ 2,217   

1927

     1/27/2016         888       $ 2,246   

1887

     1/27/2016         807       $ 3,603   

4134

     1/27/2016         1,229       $ 5,413   

4300

     2/3/2016         656       $ 1,732   

845

     2/9/2016         2,318       $ 7,594   

4149

     2/10/2016         413       $ 773   

4376

     2/24/2016         402       $ 642   

1394

     2/24/2016         378       $ 1,153   

8163

     2/25/2016         54       $ 425   

1665

     2/28/2016         21       $ 903            20,628       $ 104,863   



--------------------------------------------------------------------------------

Destination Maternity Corporation

Qualified Cash Balances

 

          Balance        108001    BANK OF AMERICA    $ 210,407.82       Blocked
Account Agreement 108007    WELLS FARGO CONSOLIDATED      182,863.19      
Blocked Account Agreement 108017    JP MORGAN CHASE      87,125.26       Blocked
Account Agreement 115100    UBS / PW      3,715.64       Control Agreement      

 

 

        Total    $ 484,112            

 

 

    



--------------------------------------------------------------------------------

Outstanding Plastic Gift Certificate Report

                            G/L     Total GC & SC O/S                          
                Hallmark Intransits     A+B+C+D+E+F+G    

 

    Paper
Certificates     G+H       A     B     C     D     E     F     G     H     H    
I     J  

Date

  Gift Cert/
Store Credit
Out     Blackhawk
Out     Discover     Other B2B
Cards     Hallmark     Escheat G/C           Total Report     224000     220000
    Total G/L  

Oct-13

  $ 4,635,468      $ 351,216      $ 205,633      $ 359,210      $ 11,652      ($
1,828,738 )    $ 0      $ 3,734,441      $ 3,727,820      $ 527,170      $
4,254,990   

Nov-13

  $ 4,743,081      $ 361,839      $ 182,744      $ 364,863      $ 11,341      ($
1,828,738 )    $ 0      $ 3,835,131      $ 3,834,922      $ 527,170      $
4,362,092   

Dec-13

  $ 6,142,191      $ 497,477      $ 164,220      $ 362,849      $ 13,704      ($
1,828,738 )    ($ 2,730 )    $ 5,348,973      $ 5,348,973      $ 607,448      $
5,956,421   

Jan-14

  $ 5,496,589      $ 438,761      $ 142,007      $ 353,733      $ 12,603      ($
1,828,738 )    $ 0      $ 4,614,954      $ 4,562,527      $ 607,448      $
5,169,975   

Feb-14

  $ 5,274,445      $ 417,701      $ 124,463      $ 344,269      $ 13,045      ($
2,121,098 )    $ 0      $ 4,052,825      $ 3,992,405      $ 607,448      $
4,599,853   

Mar-14

  $ 5,091,208      $ 397,780      $ 147,911      $ 330,118      $ 12,548      ($
2,453,657 )    ($ 3,380 )    $ 3,522,529      $ 3,522,528      $ 539,623      $
4,062,151   

Apr-14

  $ 5,000,471      $ 393,012      $ 125,377      $ 334,127      $ 11,909      ($
2,453,657 )    $ 0      $ 3,411,241      $ 3,411,882      $ 539,623      $
3,951,505   

May-14

  $ 5,031,496      $ 401,980      $ 106,288      $ 320,452      $ 11,727      ($
2,453,657 )    $ 0      $ 3,418,286      $ 3,411,985      $ 539,623      $
3,951,608   

Jun-14

  $ 4,944,980      $ 388,123      $ 124,194      $ 307,365      $ 11,843      ($
2,453,657 )    ($ 2,360 )    $ 3,320,489      $ 3,320,489      $ 523,424      $
3,843,913   

Jul-14

  $ 4,952,393      $ 382,963      $ 108,580      $ 302,708      $ 11,361      ($
2,453,657 )    $ 0      $ 3,304,349      $ 3,293,740      $ 523,424      $
3,817,164   

Aug-14

  $ 4,954,737      $ 384,446      $ 123,901      $ 295,631      $ 12,383      ($
2,453,657 )    $ 0      $ 3,317,442      $ 3,309,608      $ 523,424      $
3,833,032   

Sep-14

  $ 4,943,107      $ 384,781      $ 132,362      $ 285,609      $ 12,607      ($
2,453,657 )    ($ 2,765 )    $ 3,302,044      $ 3,302,044      $ 510,463      $
3,812,507   

Oct-14

  $ 4,962,171      $ 381,435      $ 171,368      $ 310,045      $ 12,429      ($
2,453,657 )    $ 0      $ 3,383,792      $ 3,376,033      $ 510,463      $
3,886,496   

Nov-14

  $ 5,047,451      $ 383,413      $ 153,702      $ 322,132      $ 12,689      ($
2,453,657 )    $ 0      $ 3,465,730      $ 3,472,084      $ 510,463      $
3,982,547   

Dec-14

  $ 6,329,928      $ 473,488      $ 137,197      $ 341,072      $ 13,237      ($
2,453,657 )    ($ 2,585 )    $ 4,838,680      $ 4,838,680      $ 565,496      $
5,404,176   

Jan-15

  $ 5,726,382      $ 431,006      $ 118,181      $ 330,400      $ 13,803      ($
2,453,657 )    ($ 3,000 )    $ 4,163,115      $ 4,163,115      $ 541,058      $
4,704,173   

Feb-15

  $ 5,572,867      $ 416,106      $ 127,176      $ 318,586      $ 13,167      ($
2,453,657 )    $ 0      $ 3,994,245      $ 3,978,685      $ 541,058      $
4,519,743   

Mar-15

  $ 5,440,627      $ 404,548      $ 136,257      $ 308,817      $ 13,318      ($
2,453,657 )    $ 0      $ 3,849,910      $ 3,812,230      $ 541,058      $
4,353,288   

Apr-15

  $ 5,369,543      $ 402,032      $ 126,852      $ 295,599      $ 12,851      ($
2,616,658 )    ($ 1,785 )    $ 3,588,434      $ 3,588,434      $ 100,000      $
3,688,434   

May-15

  $ 5,412,169      $ 412,578      $ 115,117      $ 292,719      $ 12,758      ($
2,616,658 )    $ 0      $ 3,628,683      $ 3,615,902      $ 100,000      $
3,715,902   

Jun-15

  $ 5,329,038      $ 404,400      $ 126,267      $ 286,218      $ 12,125      ($
2,616,658 )    $ 0      $ 3,541,388      $ 3,514,935      $ 100,000      $
3,614,935   

Jul-15

  $ 5,324,808      $ 398,574      $ 118,952      $ 283,178      $ 12,772      ($
2,616,658 )    ($ 1,500 )    $ 3,520,126      $ 3,520,126      $ 58,550      $
3,578,676   

Aug-15

  $ 5,328,411      $ 395,553      $ 131,322      $ 289,638      $ 11,920      ($
2,616,658 )    $ 0      $ 3,540,185      $ 3,545,336      $ 58,550      $
3,603,886   

Sep-15

  $ 5,326,247      $ 393,857      $ 118,932      $ 358,846      $ 13,769      ($
2,616,658 )    $ 0      $ 3,594,993      $ 3,618,852      $ 58,550      $
3,677,402   

Oct-15

  $ 5,333,016      $ 395,664      $ 111,031      $ 378,908      $ 13,386      ($
2,616,658 )    $ 0      $ 3,615,346      $ 3,615,346      $ 111,997      $
3,727,343   

Nov-15

  $ 5,377,131      $ 400,569      $ 100,897      $ 402,485      $ 13,961      ($
2,616,658 )    $ 0      $ 3,678,386      $ 3,686,238      $ 111,997      $
3,798,235   

Dec-15

  $ 6,488,658      $ 499,123      $ 92,653      $ 396,987      $ 14,379      ($
2,616,658 )    $ 0      $ 4,875,142      $ 4,935,304      $ 111,997      $
5,047,301   

Jan-16

  $ 6,016,108      $ 457,720      $ 86,860      $ 386,075      $ 14,008      ($
2,616,658 )    $ 0      $ 4,344,113      $ 4,344,113      $ 133,254      $
4,477,367   

Feb-16

  $ 5,822,675      $ 443,179      $ 83,617      $ 373,607      $ 13,370      ($
2,616,658 )    $ 0      $ 4,119,789      $ 4,117,477      $ 133,254      $
4,250,731   

 

1 Report only tracks plastic gift certificates.

2 220000 - paper store credit total



--------------------------------------------------------------------------------

Destination Maternity Corporation

Canada

February 27, 2016

 

        EOM Exchange Rate:   

Employee Source Deductions:

   Account #      CD$ Amount      US$ Amount  

Accrued Vacation

     221400       $ 104,394       $ 77,249   

Accrued Health Insurance

     220600         —         $ —     

Accrued Earnings

        73,400       $ 54,314   

Accrued Taxes (includes WEPPA)

        5,144       $ 3,806   

Accrued Benefits

        408       $ 302   

GST/PST

     127000         147,187       $ 108,914   



--------------------------------------------------------------------------------

Canada Cash

                          Feb-16  

Cash

        

Cash - 108018-08 - Canadian $$

     108018-08            779,859.77   

Cash - 108018-08-01 - US $$

     108018-08-01            (245,348.24 ) 

Checking Acct - 101000-08 - Canadian $$

     101000-08            (101,204.62 )          

 

 

        Total      433,306.91          rounded      433         
As reported per 10-K      —              

 

 

        diff      433            

 

 

 

Credit Card Receivable

        

PayPal - 124005-08

     124005-08            50,896.10   

Mc/Visa - 121000-08

     121000-08            216,022.57   

Amex - 122000- 08

     122000-08            7,187.59            

 

 

        Total      274,106.26          rounded      274          As reported per
10-K      —              

 

 

        diff      274            

 

 

 

Sales Tax Credits - Receivable - US$

        

GST Tax Credits - 127000

     127000            147,186.98   

HST Tax Credits - 128000

     128000            21,445.99            

 

 

        Total    $ 168,632.97          rounded      169         
As reported per 10-K/Q      —              

 

 

        diff      169            

 

 

 

Liabilities - Sales Tax

        

225000-08-(Component value -) - Canadian $

     225000-08            182,600.23   

FX Conversion

         $ (47,476.06 )          

 

 

        Total    $ 135,124.17          rounded      135         
As reported per 10-K/Q      —              

 

 

        diff      135            

 

 

 



--------------------------------------------------------------------------------

CHECK-DATE   CHECK#     CHECK-AMT     VEND#     VENDOR NAME   1 line of Notes  
MANUAL-
DATE   VOID-
DATE   VEN.TYPE     STR#  

2/1/2016

    994523        9,591.72        2202      POTOMAC MILLS #603   2015 RE TAX REC
ST#603         R        603   

2/1/2016

    994524        24,696.83        2203      KING OF PRUSSIA ASSOC #950   #950
PEA KOP/KRAVCO CO./         R        950   

2/1/2016

    994148        23,687.79        6092      TYSONS GALLERIA #923   RENT ST#923
        ER        923   

2/1/2016

    994155        8,636.77        7001      PARK CITY CENTER BUSINESS TRUST #377
  377-PARK CITY CTR/RENT         ER        377   

2/1/2016

    994162        18,686.66        7049      TYSON’S CORNER CENTER #492  
492-TYSON’S CRNR/RENT         ER        492   

2/1/2016

    994570        6,155.52        7126      NORTHTOWN MALL #374   374-NORTHTOWN
MALL/RENT         R        374   

2/1/2016

    994572        5,102.18        7188      9600-TACOMA MALL PARTNERSHIP #329  
RENT #329         R        329   

2/1/2016

    994576        12,242.09        7836      TANGER PROPERTIES LTD. PTRNSHP.
#642   #642 RENT/ LANCASTER CTR         R        642   

2/1/2016

    994577        11,148.40        8045      KING OF PRUSSIA ASSOCIATES #522  
RENT#522/MH AT KOP         R        522   

2/1/2016

    994583        4,511.98        9759      PR SRINGFIELD/DELCO LP #568  
#568-MOTHERHOOD RENT         R        568   

2/1/2016

    994585        6,082.59        10867      GLIMCHER SUPERMALL VENTURE #645  
#645-MOTHER’S WORK/RENT         R        645   

2/1/2016

    994587        11,165.34        11086      MALL AT MONTGOMERY, LP #231  
#231-MONTOGMERY MALL-RENT         R        231   

2/1/2016

    994596        7,325.71        11765      GROVE CITY FACTORY SHOPS, LP #653  
653-MOTHERS WORK RENT/         R        653   

2/1/2016

    994193        4,246.34        14603      PR LOGAN VALLEY LP #1303   RENT
ST#1303         ER        1303   

2/1/2016

    994199        9,119.07        15125      DULLES TOWN CENTER MALL, LLC #1317.
  RENT #1317         ER        1317   

2/1/2016

    994200        5,188.50        15139      NESHAMINY MALL JV LTD PTR #1337  
RENT ST#1337         ER        1337   

2/1/2016

    994211        7,204.82        15789      SPOKANE MALL, LLC #1397   RENT
ST#1397 MOTHERHOOD         ER        1397   

2/1/2016

    994216        10,731.32        15931      LEHIGH VALLEY ASSOCIATES #1702  
RENT ST#1702 MOTHERHOOD         ER        1702   

2/1/2016

    994226        5,462.64        16516      SPOTSYLVANIA MALL #1735   RENT
ST#1735 MOTHERHOOD         ER        1735   

2/1/2016

    994236        7,621.00        17430      BELLIS FAIR MALL, LLC #1766   RENT
ST#1766 MOTHERHOOD         ER        1766   

2/1/2016

    994248        10,813.44        18014      WILLIAMSBURG OUTLETS, LLC #1624  
RENT ST#1624         ER        1624   

2/1/2016

    994254        11,908.39        18423      CPG PARTNERS, LP #1630   RENT
ST#1630 OUTLET         ER        1630   

2/1/2016

    994260        10,385.87        19009      ROBINSON MALL—JCP ASSOCIATES LTD
#1777   RENT ST#1777 MOTHERHOOD         ER        1777   

2/1/2016

    994262        13,627.29        19141      FASHION CENTER MALL #4114   RENT
ST#4114 IMATERNITY         ER        4114   

2/1/2016

    994264        12,157.75        19150      WEA SOUTHCENTER LLC #4083   RENT
ST#4083 MOTHERHOOD         ER        4083   

2/1/2016

    994266        10,160.43        19458      PR PATRICK HENRY LLC #4384   RENT
ST#4384 MOTHERHOOD         ER        4384   

2/1/2016

    994269        5,029.83        19617      WESTMORELAND MALL #1811   RENT
ST#1811 MOTHERHOOD         ER        1811   

2/1/2016

    994277        11,141.37        20708      CHELSEA POCONO FINANCE, LLC #1635
  RENT ST#1635/1720 OUTLET         ER        1635   

2/1/2016

    994296        4,900.00        21655      MILLCREEK MALL #1859   RENT ST#1859
MOTHERHOOD         ER        1859   

2/1/2016

    994298        10,683.19        21682      VALLEY VIEW MALL SPE, LLC #1853  
RENT ST#1853 MOTHERHOOD         ER        1853   

2/1/2016

    994300        5,258.85        22051      CHARLOTTESVILLE F.S.,LLC #1868  
RENT ST#1868 MOTHERHOOD         ER        1868   

2/1/2016

    994302        4,894.16        22055      CPG FINANCE II, LLC #1873/1649  
RENT ST#1649 MOTHERHOOD         ER        1649   

2/1/2016

    994372        6,568.66        29066      COLUMBIA MALL PARTNERSHIP #4210  
RENT ST#4210 MOTHERHOOD         ER        4210   

2/1/2016

    994378        15,576.09        29393      WG PARK, L.P. #3057/4229   RENT
ST#3057 MIMI         ER        3057   

2/1/2016

    994404        4,179.37        31953      FSH ASSOCIATES LP #1670   RENT
ST#1670 MOTHERHOOD         ER        1670   

2/1/2016

    994405        20,079.49        32051      COST PLUS WORLD MARKET #1162  
RENT ST#1162 MIMI         ER        1162   

2/1/2016

    994416        16,124.06        33247      FAIRFAX CORNER RETAIL LC #3209  
RENT ST#3209 MIMI         ER        3209   

2/1/2016

    994621        4,414.64        34256      USPG PORTFOLIO FIVE, LLC #1778  
RENT ST#1778 MOTHERHOOD         R        1778   

2/1/2016

    994436        13,383.19        34598      SHORT PUMP TOWN CENTER #3104  
RENT ST#3104 DM COMBO         ER        3104   

2/1/2016

    994453        23,200.37        36395      MPH PACIFIC PLACE LLC #3227   RENT
ST#3227 MIMI         ER        3227   

2/1/2016

    994464        5,707.57        36761      CHELSEA LIMERICK HOLDINGS, LLC
#1677   RENT #1677 MH OUTLET         ER        1677   

2/1/2016

    994469        12,749.28        36990      TOWN CENTER BLOCK 10, ST#3218  
RENT ST#3218 MIMI         ER        3218   

2/1/2016

    994489        17,874.58        37492      ALDERWOOD MALL #3324   STORE #3324
RENT         ER        3324   

2/1/2016

    994498        11,487.36        37719      SOUTH HILLS VILLAGE ST#3329   RENT
ST#3329 DMAT         ER        3329   

2/1/2016

    994507        12,831.42        37870      LIBERTY PLACE RETAIL ASSC LP #1144
  1/16 RENT CR ST#1144         ER        1144          473,743,92               
 



--------------------------------------------------------------------------------

                                          Monthly Reporting BUT Billable on
Contract
Year February 28th 2015   ADJUSTMENTS LOG                   RETAIL     RETAIL  
  EXCESS     25% EXCESS   GORDMANS                               SHRINK    
SALES 1%     SHRINK     SHRINK                                                  
  25%                         Inv Bonus   (MH or LS)                            
       

Date

  REG     DIST     Store #    

Exception

  Division   DIV 2   Reason  

Name

                       

5/2/2014

    60        25        7597        MH   GORD   5=New Store   GORD-LAKESHORE,
MI-GORD     (102 )    $ 109      $ —        $ —     

5/9/2014

    30        81        7598        MH   GORD   5=New Store   GORD-SOUTH SHORE,
ID-GORD     (70 )    $ 46      $ (23.93 )    $ (5.98 ) 

5/27/2014

    60        25        7596        MH   GORD   5=New Store   GORD-SHOPS ON
MAIN, IN-GORD     (212 )    $ 132      $ (80.14 )    $ (20.03 ) 

6/18/2014

    60        14        7510        MH   GORD   1=6 Month   GORD-ELMORE, IA-GORD
    (15 )    $ 345      $ —        $ —     

6/18/2014

    60        14        7563        MH   GORD   1=6 Month   GORD-CORAL, IA-GORD
    178      $ 255      $ —        $ —     

6/19/2014

    60        58        7504        MH   GORD   1=6 Month   GORD-VINE, NE-GORD  
  (39 )    $ 363      $ —        $ —     

6/20/2014

    70        30        7501        MH   GORD   1=6 Month   GORD-LUDWIG, IL-GORD
    (399 )    $ 291      $ (107.85 )    $ (26.96 ) 

6/20/2014

    70        42        7534        MH   GORD   1=6 Month   GORD-YALE, OK-GORD  
  (597 )    $ 214      $ (382.89 )    $ (95.72 ) 

6/20/2014

    70        30        7544        MH   GORD   1=6 Month   GORD-5TH CTR,
MO-GORD     (557 )    $ 252      $ (304.93 )    $ (76.23 ) 

6/20/2014

    70        45        7584        MH   GORD   1=6 Month   GORD-AURORA, CO-GORD
    (434 )    $ 266      $ (167.38 )    $ (41.85 ) 

6/20/2014

    70        32        7593        MH   GORD   1=6 Month   GORD-CORONADO,
NM-GORD     (352 )    $ 155      $ (196.49 )    $ (49.12 ) 

6/25/2014

    60        58        7514        MH   GORD   1=6 Month   GORD-32ND AVE,
ND-GORD     (51 )    $ 451      $ —        $ —     

6/25/2014

    60        58        7538        MH   GORD   1=6 Month   GORD-SERGNT, IA-GORD
    (210 )    $ 439      $ —        $ —     

6/25/2014

    60        38        7550        MH   GORD   1=6 Month   GORD-ADAMS, MN-GORD
    14      $ 263      $ —        $ —     

6/26/2014

    60        14        7505        MH   GORD   1=6 Month   GORD-22ND ST,
IA-GORD     (1,795 )    $ 471      $ (1,324.06 )    $ (331.02 ) 

6/26/2014

    70        30        7506        MH   GORD   1=6 Month   GORD-EAST 40,
MO-GORD     (485 )    $ 212      $ (273.07 )    $ (68.27 ) 

6/26/2014

    70        30        7507        MH   GORD   1=6 Month   GORD-ENGLEWD,
MO-GORD     (448 )    $ 349      $ (98.60 )    $ (24.65 ) 

6/26/2014

    60        14        7511        MH   GORD   1=6 Month   GORD-27TH ST,
IL-GORD     (537 )    $ 252      $ (284.22 )    $ (71.05 ) 

6/26/2014

    60        14        7516        MH   GORD   1=6 Month   GORD-VETERANS,
IL-GORD     130      $ 260      $ —        $ —     

6/26/2014

    70        30        7517        MH   GORD   1=6 Month   GORD-FRAVOID,
MO-GORD     (1,020 )    $ 325      $ (695.84 )    $ (173.96 ) 

6/26/2014

    70        45        7518        MH   GORD   1=6 Month   GORD-SHERIDAN,
CO-GORD     (748 )    $ 328      $ (419.58 )    $ (104.89 ) 

6/26/2014

    70        42        7519        MH   GORD   1=6 Month   GORD-59TH ST,
OK-GORD     (301 )    $ 171      $ (129.62 )    $ (32.41 ) 

6/26/2014

    70        42        7523        MH   GORD   1=6 Month   GORD-SO TELPHNE,
OK-GORD     (482 )    $ 297      $ (185.22 )    $ (46.30 ) 

6/26/2014

    60        41        7524        MH   GORD   1=6 Month   GORD-E TWNE, WI-GORD
    (840 )    $ 255      $ (584.38 )    $ (146.10 ) 

6/26/2014

    60        14        7525        MH   GORD   1=6 Month   GORD-ARMY PST,
IA-GORD     (329 )    $ 270      $ (59.22 )    $ (14.80 ) 

6/26/2014

    60        58        7527        MH   GORD   1=6 Month   GORD-ALLEN, NE-GORD
    (344 )    $ 469      $ —        $ —     

6/26/2014

    70        45        7541        MH   GORD   1=6 Month   GORD-GRANT, CO-GORD
    (716 )    $ 303      $ (413.12 )    $ (103.28 ) 

6/26/2014

    70        30        7548        MH   GORD   1=6 Month   GORD-WASHGTN,
MO-GORD     (2,093 )    $ 155      $ (1,938.17 )    $ (484.54 ) 

6/26/2014

    60        41        7549        MH   GORD   1=6 Month   GORD-RIB MTN,
WI-GORD     (575 )    $ 295      $ (279.73 )    $ (69.93 ) 

6/26/2014

    60        26        7553        MH   GORD   1=6 Month   GORD-STATE, IL-GORD
    (1,302 )    $ 262      $ (1,040.37 )    $ (260.09 ) 

6/26/2014

    60        26        7554        MH   GORD   1=6 Month   GORD-W LANE, IL-GORD
    (128 )    $ 247      $ —        $ —     

6/26/2014

    60        14        7558        MH   GORD   1=6 Month   GORD-SO CREASY,
IN-GORD     (819 )    $ 368      $ (451.00 )    $ (112.75 ) 

6/26/2014

    20        17        7562        MH   GORD   1=6 Month   GORD-GERMNTN,
TN-GORD     (687 )    $ 216      $ (470.88 )    $ (117.72 ) 

6/26/2014

    60        18        7565        MH   GORD   1=6 Month   GORD-ORCHARD,
IN-GORD     (471 )    $ 254      $ (216.29 )    $ (54.07 ) 

6/26/2014

    60        58        7566        MH   GORD   1=6 Month   GORD-RUSHMRE,
SD-GORD     (580 )    $ 341      $ (238.40 )    $ (59.60 ) 

6/26/2014

    60        38        7571        MH   GORD   1=6 Month   GORD-TAMARACK,
MN-GORD     (405 )    $ 277      $ (128.02 )    $ (32.00 ) 

6/26/2014

    60        26        7573        MH   GORD   1=6 Month   GORD-NAPERVILLE,
IL-GORD     191      $ 171      $ —        $ —     

6/26/2014

    70        30        7576        MH   GORD   1=6 Month   GORD-CHSTRFIELD,
MO-GORD     31      $ 185      $ —        $ —     

6/26/2014

    60        38        7577        MH   GORD   1=6 Month   GORD-ROSEVILLE,
MN-GORD     (573 )    $ 198      $ (374.59 )    $ (93.65 ) 

6/26/2014

    30        44        7578        MH   GORD   1=6 Month   GORD-STATION,
UT-GORD     (323 )    $ 281      $ (41.52 )    $ (10.38 ) 

6/26/2014

    30        44        7579        MH   GORD   1=6 Month   GORD-SOUTH JORDAN,
UT-GORD     (504 )    $ 312      $ (191.26 )    $ (47.81 ) 

6/26/2014

    30        81        7581        MH   GORD   1=6 Month   GORD-MERIDAN,
ID-GORD     (191 )    $ 294      $ —        $ —     

6/26/2014

    70        45        7585        MH   GORD   1=6 Month   GORD-LITTLETON,
CO-GORD     (563 )    $ 251      $ (311.52 )    $ (77.88 ) 

6/26/2014

    30        44        7586        MH   GORD   1=6 Month   GORD-AM FORK,
UT-GORD     (449 )    $ 255      $ (193.59 )    $ (48.40 ) 

6/26/2014

    20        17        7591        MH   GORD   1=6 Month   GORD-CLARKSVLE,
IN-GORD     (101 )    $ 318      $ —        $ —     

6/26/2014

    60        58        7592        MH   GORD   1=6 Month   GORD-MINOT, ND-GORD
    (717 )    $ 635      $ (81.87 )    $ (20.47 ) 

6/26/2014

    60        41        7594        MH   GORD   1=6 Month   GORD-ASH PARK,
WI-GORD     (106 )    $ 210      $ —        $ —     

6/27/2014

    60        58        7500        MH   GORD   1=6 Month   GORD-15TH ST,
NE-GORD     (694 )    $ 236      $ (457.79 )    $ (114.45 ) 

6/27/2014

    70        30        7503        MH   GORD   1=6 Month   GORD-CAMBELL,
MO-GORD     (2,673 )    $ 460      $ (2,212.48 )    $ (553.12 ) 

6/27/2014

    60        14        7508        MH   GORD   1=6 Month   GORD-GRD PRAIRIE,
IL-GORD     (500 )    $ 284      $ (216.14 )    $ (54.04 ) 

6/27/2014

    60        58        7509        MH   GORD   1=6 Month   GORD-MANAWA, IA-GORD
    (790 )    $ 312      $ (477.94 )    $ (119.49 ) 

6/27/2014

    60        14        7512        MH   GORD   1=6 Month   GORD-N MKT, IL-GORD
    (380 )    $ 309      $ (71.17 )    $ (17.79 ) 

6/27/2014

    60        58        7513        MH   GORD   1=6 Month   GORD-14TH AVE,
ND-GORD     (846 )    $ 373      $ (472.35 )    $ (118.09 ) 

6/27/2014

    60        58        7515        MH   GORD   1=6 Month   GORD-LKESIDE,
NE-GORD     (258 )    $ 384      $ —        $ —     

6/27/2014

    70        42        7520        MH   GORD   1=6 Month   GORD-W MEMORIAL,
OK-GORD     (852 )    $ 213      $ (638.85 )    $ (159.71 ) 

6/27/2014

    60        41        7522        MH   GORD   1=6 Month   GORD-W LAWRNCE,
WI-GORD     (620 )    $ 246      $ (373.36 )    $ (93.34 ) 

6/27/2014

    60        14        7526        MH   GORD   1=6 Month   GORD-HUBBELL,
IA-GORD     (386 )    $ 170      $ (215.81 )    $ (53.95 ) 

6/27/2014

    60        14        7528        MH   GORD   1=6 Month   GORD-CRSSRDS,
IA-GORD     (45 )    $ 361      $ —        $ —     

6/27/2014

    60        58        7535        MH   GORD   1=6 Month   GORD-90TH, NE-GORD  
  (325 )    $ 199      $ (125.85 )    $ (31.46 ) 

6/27/2014

    60        58        7543        MH   GORD   1=6 Month   GORD-LOUISE, SD-GORD
    (232 )    $ 458      $ —        $ —     

6/27/2014

    70        30        7547        MH   GORD   1=6 Month   GORD-MO HWY K,
MO-GORD     (211 )    $ 260      $ —        $ —     

6/27/2014

    60        97        7551        MH   GORD   1=6 Month   GORD-E LLOYD,
IN-GORD     (1,036 )    $ 342      $ (694.58 )    $ (173.65 ) 

6/27/2014

    60        14        7555        MH   GORD   1=6 Month   GORD-1ST AVE,
IA-GORD     (147 )    $ 371      $ —        $ —     

6/27/2014

    20        17        7560        MH   GORD   1=6 Month   GORD-MALL, KY-GORD  
  (1,239 )    $ 157      $ (1,081.96 )    $ (270.49 ) 

6/27/2014

    20        17        7567        MH   GORD   1=6 Month   GORD-SHACK CROSS,
AR-GORD     (585 )    $ 336      $ (248.94 )    $ (62.23 ) 

6/27/2014

    60        26        7568        MH   GORD   1=6 Month   GORD-MISH, IN-GORD  
  (705 )    $ 280      $ (424.47 )    $ (106.12 ) 

6/27/2014

    70        30        7569        MH   GORD   1=6 Month   GORD-EL SPRNG,
MO-GORD     (395 )    $ 258      $ (136.35 )    $ (34.09 ) 

6/27/2014

    60        26        7572        MH   GORD   1=6 Month   GORD- ALGON, IL-GORD
    (228 )    $ 242      $ —        $ —     

6/27/2014

    30        44        7582        MH   GORD   1=6 Month   GORD-RIVERDALE,
UT-GORD     127      $ 329      $ —        $ —     

6/27/2014

    60        97        7583        MH   GORD   1=6 Month   GORD-GABLE, IN-GORD
    234      $ 252      $ —        $ —     

6/27/2014

    60        14        7587        MH   GORD   1=6 Month   GORD-PEORIA, IL-GORD
    (239 )    $ 269      $ —        $ —     

6/27/2014

    70        32        7589        MH   GORD   1=6 Month   GORD-ALBUQUERQUE,
NM-GORD     (864 )    $ 192      $ (672.87 )    $ (168.22 ) 

6/27/2014

    60        41        7590        MH   GORD   1=6 Month   GORD-KENOSHA,
WI-GORD     (158 )    $ 286      $ —        $ —     

6/27/2014

    60        26        7595        MH   GORD   1=6 Month   GORD-PORTERS VALE
SS, IN-GORD     (71 )    $ 238      $ —        $ —     

6/30/2014

    70        30        7502        MH   GORD   1=6 Month   GORD-TOPEKA, KS-GORD
    (981 )    $ 202      $ (779.56 )    $ (194.89 ) 

6/30/2014

    60        41        7521        MH   GORD   1=6 Month   GORD-E CALUMET,
WI-GORD     63      $ 184      $ —        $ —     

6/30/2014

    60        58        7529        MH   GORD   1=6 Month   GORD-S 84TH, NE-GORD
    971      $ 302      $ —        $ —     

6/30/2014

    70        30        7531        MH   GORD   1=6 Month   GORD-QUIVRA, KS-GORD
    (429 )    $ 397      $ (31.56 )    $ (7.89 ) 

6/30/2014

    70        45        7532        MH   GORD   1=6 Month   GORD-N ROCK, KS-GORD
    (728 )    $ 288      $ (439.85 )    $ (109.96 ) 

6/30/2014

    70        42        7533        MH   GORD   1=6 Month   GORD-71ST, OK-GORD  
  (165 )    $ 309      $ —        $ —     

6/30/2014

    70        45        7537        MH   GORD   1=6 Month   GORD-COLFAX, CO-GORD
    (1,072 )    $ 163      $ (909.65 )    $ (227.41 ) 

6/30/2014

    60        58        7542        MH   GORD   1=6 Month   GORD-23RD, NE-GORD  
  (319 )    $ 278      $ (40.71 )    $ (10.18 ) 

6/30/2014

    70        45        7545        MH   GORD   1=6 Month   GORD-STHGATE,
CO-GORD     (1,067 )    $ 306      $ (761.74 )    $ (190.43 ) 

6/30/2014

    60        14        7552        MH   GORD   1=6 Month   GORD-TOWANDA,
IL-GORD     (324 )    $ 238      $ (85.52 )    $ (21.38 ) 

6/30/2014

    20        17        7556        MH   GORD   1=6 Month   GORD-TWN CTR,
MS-GORD     (618 )    $ 219      $ (398.66 )    $ (99.66 ) 

6/30/2014

    20        17        7557        MH   GORD   1=6 Month   GORD-WINCHSTR,
TN-GORD     (474 )    $ 168      $ (305.89 )    $ (76.47 ) 

6/30/2014

    20        17        7559        MH   GORD   1=6 Month   GORD-SIR BRTN,
KT-GORD     (163 )    $ 221      $ —        $ —     

6/30/2014

    70        45        7561        MH   GORD   1=6 Month   GORD-CENTRL, KS-GORD
    (532 )    $ 233      $ (298.85 )    $ (74.71 ) 

6/30/2014

    70        30        7564        MH   GORD   1=6 Month   GORD-PINNACLE,
AR-GORD     (468 )    $ 301      $ (166.99 )    $ (41.75 ) 

6/30/2014

    60        38        7570        MH   GORD   1=6 Month   GORD-BURNS, MN-GORD
    (1,311 )    $ 180      $ (1,131.34 )    $ (282.83 ) 

6/30/2014

    70        30        7574        MH   GORD   1=6 Month   GORD-ST. JOE,
MO-GORD     72      $ 323      $ —        $ —     

6/30/2014

    60        26        7575        MH   GORD   1=6 Month   GORD-VERN HILLS,
IL-GORD     (1,031 )    $ 134      $ (897.77 )    $ (224.44 ) 

6/30/2014

    30        81        7580        MH   GORD   1=6 Month   GORD-NAMPA, ID-GORD
    (246 )    $ 248      $ —        $ —     

6/30/2014

    30        44        7588        MH   GORD   1=6 Month   GORD-MIDVALE,
UT-GORD     (723 )    $ 235      $ (487.89 )    $ (121.97 ) 

9/11/2014

    60        25        7400        MH   GORD   5=New Store   GORD-SAGINAW,
MI-GORD     (377 )    $ 90      $ (286.78 )    $ (71.69 ) 

9/11/2014

    60        25        7599        MH   GORD   5=New Store   GORD-WILSON,
MI-GORD     (392 )    $ 109      $ (282.57 )    $ (70.64 ) 

9/16/2014

    70        30        7401        MH   GORD   5=New Store   GORD-ARNOLD,
MO-GORD     523      $ 94      $ —        $ —     

1/5/2015

    60        26        7572        MH   GORD   1=6 Month   GORD - ALGON,
IL-GORD     (504 )    $ 304      $ (200.01 )    $ (50.00 ) 

1/6/2015

    70        30        7507        MH   GORD   1=6 Month   GORD-ENGLEWD,
MO-GORD     (869 )    $ 333      $ (536.42 )    $ (134.10 ) 

1/6/2015

    60        14        7510        MH   GORD   1=6 Month   GORD-ELMORE, IA-GORD
    (90 )    $ 345      $ —        $ —     



--------------------------------------------------------------------------------

1/6/2015

    60        14        7511        MH   GORD   1=6 Month   GORD-27TH ST,
IL-GORD     (265 )    $ 241      $ (23.94 )    $ (5.98 ) 

1/6/2015

    60        14        7516        MH   GORD   1=6 Month   GORD-VETERANS,
IL-GORD     (655 )    $ 298      $ (356.31 )    $ (89.08 ) 

1/6/2015

    70        42        7523        MH   GORD   1=6 Month   GORD-SO TELPHNE,
OK-GORD     (994 )    $ 281      $ (713.91 )    $ (178.48 ) 

1/6/2015

    70        30        7544        MH   GORD   1=6 Month   GORD-5TH CTR,
MO-GORD     (596 )    $ 268      $ (327.31 )    $ (81.83 ) 

1/6/2015

    60        38        7550        MH   GORD   1=6 Month   GORD-ADAMS, MN-GORD
    (461 )    $ 268      $ (192.79 )    $ (48.20 ) 

1/6/2015

    60        14        7552        MH   GORD   1=6 Month   GORD-TOWANDA,
IL-GORD     (263 )    $ 260      $ (3.04 )    $ (0.76 ) 

1/6/2015

    60        26        7568        MH   GORD   1=6 Month   GORD-MISH, IN-GORD  
  (1,575 )    $ 293      $ (1,282.35 )    $ (320.59 ) 

1/6/2015

    60        26        7575        MH   GORD   1=6 Month   GORD-VERN HILLS,
IL-GORD     (482 )    $ 122      $ (360.08 )    $ (90.02 ) 

1/6/2015

    20        17        7591        MH   GORD   1=6 Month   GORD-CLARKSVLE,
IN-GORD     (924 )    $ 304      $ (620.12 )    $ (155.03 ) 

1/7/2015

    60        14        7512        MH   GORD   1=6 Month   GORD-N MKT, IL-GORD
    (523 )    $ 264      $ (258.51 )    $ (64.63 ) 

1/7/2015

    60        58        7527        MH   GORD   1=6 Month   GORD-ALLEN, NE-GORD
    (1,099 )    $ 496      $ (602.99 )    $ (150.75 ) 

1/7/2015

    60        14        7528        MH   GORD   1=6 Month   GORD-CRSSRDS,
IA-GORD     (738 )    $ 377      $ (361.46 )    $ (90.37 ) 

1/7/2015

    60        97        7551        MH   GORD   1=6 Month   GORD-E LLOYD,
IN-GORD     (479 )    $ 350      $ (129.01 )    $ (32.25 ) 

1/7/2015

    20        17        7562        MH   GORD   1=6 Month   GORD-GERMNTN,
TN-GORD     (312 )    $ 213      $ (98.39 )    $ (24.60 ) 

1/7/2015

    60        38        7570        MH   GORD   1=6 Month   GORD-BURNS, MN-GORD
    (579 )    $ 187      $ (391.59 )    $ (97.90 ) 

1/8/2015

    70        30        7502        MH   GORD   1=6 Month   GORD-TOPEKA, KS-GORD
    (861 )    $ 221      $ (639.81 )    $ (159.95 ) 

1/8/2015

    70        30        7506        MH   GORD   1=6 Month   GORD-EAST 40,
MO-GORD     (217 )    $ 218      $ —        $ —     

1/8/2015

    60        14        7508        MH   GORD   1=6 Month   GORD-GRD PRAIRIE,
IL-GORD     122      $ 296      $ —        $ —     

1/8/2015

    60        14        7525        MH   GORD   1=6 Month   GORD-ARMY PST,
IA-GORD     (454 )    $ 231      $ (222.52 )    $ (55.63 ) 

1/8/2015

    60        58        7543        MH   GORD   1=6 Month   GORD-LOUISE, SD-GORD
    (749 )    $ 510      $ (238.14 )    $ (59.54 ) 

1/8/2015

    70        30        7547        MH   GORD   1=6 Month   GORD-MO HWY K,
MO-GORD     (162 )    $ 297      $ —        $ —     

1/8/2015

    60        14        7555        MH   GORD   1=6 Month   GORD-1ST AVE,
IA-GORD     (1,142 )    $ 325      $ (816.88 )    $ (204.22 ) 

1/8/2015

    20        17        7556        MH   GORD   1=6 Month   GORD-TWN CTR,
MS-GORD     (291 )    $ 196      $ (95.20 )    $ (23.80 ) 

1/8/2015

    60        14        7558        MH   GORD   1=6 Month   GORD-SO CREASY,
IN-GORD     (1,516 )    $ 401      $ (1,115.57 )    $ (278.89 ) 

1/8/2015

    60        14        7563        MH   GORD   1=6 Month   GORD-CORAL, IA-GORD
    (704 )    $ 273      $ (430.23 )    $ (107.56 ) 

1/8/2015

    60        18        7565        MH   GORD   1=6 Month   GORD-ORCHARD,
IN-GORD     (866 )    $ 294      $ (571.89 )    $ (142.97 ) 

1/8/2015

    70        30        7576        MH   GORD   1=6 Month   GORD-CHSTRFIELD,
MO-GORD     (224 )    $ 188      $ (35.44 )    $ (8.86 ) 

1/8/2015

    60        97        7583        MH   GORD   1=6 Month   GORD-GABLE, IN-GORD
    379      $ 281      $ —        $ —     

1/8/2015

    60        14        7587        MH   GORD   1=6 Month   GORD-PEORIA, IL-GORD
    (533 )    $ 291      $ (241.50 )    $ (60.37 ) 

1/8/2015

    70        32        7593        MH   GORD   1=6 Month   GORD-CORONADO,
NM-GORD     (1,242 )    $ 165      $ (1,076.90 )    $ (269.23 ) 

1/9/2015

    60        58        7529        MH   GORD   1=6 Month   GORD-S 84TH, NE-GORD
    23      $ 282      $ —        $ —     

1/9/2015

    70        45        7537        MH   GORD   1=6 Month   GORD-COLFAX, CO-GORD
    (348 )    $ 161      $ (187.14 )    $ (46.78 ) 

1/13/2015

    70        30        7401        MH   GORD   1=6 Month   GORD-ARNOLD, MO-GORD
    (187 )    $ 145      $ (42.26 )    $ (10.57 ) 

1/13/2015

    60        58        7515        MH   GORD   1=6 Month   GORD-LKESIDE,
NE-GORD     (540 )    $ 385      $ (155.16 )    $ (38.79 ) 

1/13/2015

    70        45        7518        MH   GORD   1=6 Month   GORD-SHERIDAN,
CO-GORD     (2,011 )    $ 355      $ (1,655.68 )    $ (413.92 ) 

1/13/2015

    60        14        7526        MH   GORD   1=6 Month   GORD-HUBBELL,
IA-GORD     (314 )    $ 185      $ (129.20 )    $ (32.30 ) 

1/13/2015

    70        45        7585        MH   GORD   1=6 Month   GORD-LITTLETON,
CO-GORD     (848 )    $ 310      $ (538.88 )    $ (134.72 ) 

1/13/2015

    70        32        7589        MH   GORD   1=6 Month   GORD-ALBUQUERQUE,
NM-GORD     (373 )    $ 207      $ (165.81 )    $ (41.45 ) 

1/14/2015

    70        96        7402        MH   GORD   5=New Store   GORD-TYLER,
TX-GORD     676      $ 325      $ —        $ —     

1/14/2015

    60        58        7509        MH   GORD   1=6 Month   GORD-MANAWA, IA-GORD
    (844 )    $ 384      $ (459.19 )    $ (114.80 ) 

1/14/2015

    70        45        7545        MH   GORD   1=6 Month   GORD-STHGATE,
CO-GORD     (852 )    $ 301      $ (550.53 )    $ (137.63 ) 

1/14/2015

    60        58        7566        MH   GORD   1=6 Month   GORD-RUSHMRE,
SD-GORD     (688 )    $ 338      $ (349.44 )    $ (87.36 ) 

1/14/2015

    30        44        7588        MH   GORD   1=6 Month   GORD-MIDVALE,
UT-GORD     (247 )    $ 236      $ (10.36 )    $ (2.59 ) 

1/15/2015

    60        58        7500        MH   GORD   1=6 Month   GORD-15TH ST,
NE-GORD     (122 )    $ 233      $ —        $ —     

1/15/2015

    60        14        7505        MH   GORD   1=6 Month   GORD-22ND ST,
IA-GORD     (806 )    $ 481      $ (325.00 )    $ (81.25 ) 

1/16/2015

    60        58        7542        MH   GORD   1=6 Month   GORD-23RD, NE-GORD  
  (1,011 )    $ 256      $ (755.89 )    $ (188.97 ) 

1/16/2015

    30        81        7580        MH   GORD   1=6 Month   GORD-NAMPA, ID-GORD
    (1,243 )    $ 243      $ (1,000.69 )    $ (250.17 ) 

1/16/2015

    30        44        7582        MH   GORD   1=6 Month   GORD-RIVERDALE,
UT-GORD     (1,608 )    $ 385      $ (1,223.31 )    $ (305.83 ) 

1/19/2015

    60        25        7400        MH   GORD   1=6 Month   GORD-SAGINAW,
MI-GORD     (209 )    $ 164      $ (44.72 )    $ (11.18 ) 

1/19/2015

    70        30        7517        MH   GORD   1=6 Month   GORD-FRAVOIS,
MO-GORD     (479 )    $ 312      $ (166.36 )    $ (41.59 ) 

1/19/2015

    20        17        7559        MH   GORD   1=6 Month   GORD-SIR BRTN,
KY-GORD     (736 )    $ 224      $ (511.93 )    $ (127.98 ) 

1/19/2015

    70        30        7569        MH   GORD   1=6 Month   GORD-BL SPRNG,
MO-GORD     (900 )    $ 253      $ (646.51 )    $ (161.63 ) 

1/19/2015

    60        26        7573        MH   GORD   1=6 Month   GORD-NAPERVILLE,
IL-GORD     (310 )    $ 176      $ (133.45 )    $ (33.36 ) 

1/19/2015

    60        38        7577        MH   GORD   1=6 Month   GORD-ROSEVILLE,
MN-GORD     (201 )    $ 226      $ —        $ —     

1/19/2015

    30        44        7578        MH   GORD   1=6 Month   GORD-STATION,
UT-GORD     (649 )    $ 306      $ (342.24 )    $ (85.56 ) 

1/19/2015

    30        81        7581        MH   GORD   1=6 Month   GORD-MERIDIAN,
ID-GORD     (1,171 )    $ 345      $ (826.32 )    $ (206.58 ) 

1/20/2015

    60        58        7504        MH   GORD   1=6 Month   GORD-VINE, NE-GORD  
  (1,562 )    $ 351      $ (1,210.56 )    $ (302.64 ) 

1/20/2015

    60        58        7513        MH   GORD   1=6 Month   GORD-14TH AVE,
ND-GORD     (1,166 )    $ 373      $ (793.52 )    $ (198.38 ) 

1/20/2015

    70        42        7519        MH   GORD   1=6 Month   GORD-59TH ST,
OK-GORD     (666 )    $ 212      $ (453.72 )    $ (113.43 ) 

1/20/2015

    70        42        7520        MH   GORD   1=6 Month   GORD-W MEMORIAL,
OK-GORD     (1,163 )    $ 321      $ (841.81 )    $ (210.45 ) 

1/20/2015

    60        41        7522        MH   GORD   1=6 Month   GORD-W LAWRNCE,
WI-GORD     722      $ 283      $ —        $ —     

1/20/2015

    70        30        7531        MH   GORD   1=6 Month   GORD-QUIVRA, KS-GORD
    595      $ 339      $ —        $ —     

1/20/2015

    70        42        7533        MH   GORD   1=6 Month   GORD-71ST , OK-GORD
    (136 )    $ 275      $ —        $ —     

1/20/2015

    60        58        7535        MH   GORD   1=6 Month   GORD-90TH, NE-GORD  
  (337 )    $ 217      $ (120.12 )    $ (30.03 ) 

1/20/2015

    60        41        7549        MH   GORD   1=6 Month   GORD-RIB MTN,
WI-GORD     (845 )    $ 286      $ (558.45 )    $ (139.61 ) 

1/20/2015

    60        38        7571        MH   GORD   1=6 Month   GORD-TAMARACK,
MN-GORD     (1,062 )    $ 278      $ (784.33 )    $ (196.08 ) 

1/20/2015

    60        41        7590        MH   GORD   1=6 Month   GORD-KENOSHA,
WI-GORD     (382 )    $ 310      $ (71.80 )    $ (17.95 ) 

1/20/2015

    60        58        7592        MH   GORD   1=6 Month   GORD-MINOT, ND-GORD
    (753 )    $ 740      $ (12.56 )    $ (3.14 ) 

1/20/2015

    60        25        7599        MH   GORD   1=6 Month   GORD-WILSON, MI-GORD
    (386 )    $ 160      $ (225.69 )    $ (56.42 ) 

1/21/2015

    60        26        7595        MH   GORD   1=6 Month   GORD PORTERS VALE
SS, IN-GORD     295      $ 249      $ —        $ —     

1/21/2015

    60        26        7596        MH   GORD   1=6 Month   GORD-SHOPS ON MAIN,
IN-GORD     (157 )    $ 251      $ —        $ —     

1/22/2015

    70        45        7584        MH   GORD   1=6 Month   GORD-AURORA, CO-GORD
    (400 )    $ 288      $ (111.89 )    $ (27.97 ) 

1/23/2015

    70        30        7501        MH   GORD   1=6 Month   GORD-LUDWIG, IL-GORD
    (245 )    $ 341      $ —        $ —     

1/23/2015

    60        41        7524        MH   GORD   1=6 Month   GORD-E TWNE, WI-GORD
    (1,946 )    $ 256      $ (1,690.01 )    $ (422.50 ) 

1/23/2015

    70        42        7534        MH   GORD   1=6 Month   GORD-YALE, OK-GORD  
  (329 )    $ 211      $ (117.68 )    $ (29.42 ) 

1/23/2015

    60        26        7553        MH   GORD   1=6 Month   GORD-STATE, IL-GORD
    (1,013 )    $ 234      $ (778.91 )    $ (194.73 ) 

1/23/2015

    60        26        7554        MH   GORD   1=6 Month   GORD-W LANE, IL-GORD
    (1,699 )    $ 224      $ (1,474.78 )    $ (368.70 ) 

1/23/2015

    20        17        7560        MH   GORD   1=6 Month   GORD-MALL, KY-GORD  
  (219 )    $ 214      $ (5.04 )    $ (1.26 ) 

1/23/2015

    30        44        7579        MH   GORD   1=6 Month   GORD-SOUTH JORDAN,
UT-GORD     (331 )    $ 337      $ —        $ —     

1/26/2015

    70        30        7503        MH   GORD   1=6 Month   GORD-CAMBELL,
MO-GORD     (1,247 )    $ 479      $ (768.44 )    $ (192.11 ) 

1/26/2015

    70        30        7548        MH   GORD   1=6 Month   GORD-WASHGTN,
MO-GORD     115      $ 193      $ —        $ —     

1/26/2015

    70        30        7564        MH   GORD   1=6 Month   GORD-PINNACLE,
AR-GORD     (3,881 )    $ 282      $ (3,599.24 )    $ (899.81 ) 

1/26/2015

    60        41        7594        MH   GORD   1=6 Month   GORD-ASH PARK,
WI-GORD     (351 )    $ 261      $ (89.68 )    $ (22.42 ) 

1/26/2015

    60        25        7597        MH   GORD   1=6 Month   GORD-LAKESHORE,
MI-GORD     (1,001 )    $ 357      $ (644.67 )    $ (161.17 ) 

1/26/2015

    30        81        7598        MH   GORD   1=6 Month   GORD-SOUTH SHORE,
ID-GORD     (122 )    $ 221      $ —        $ —     

1/28/2015

    70        45        7541        MH   GORD   1=6 Month   GORD-GRANT, CO-GORD
    (1,630 )    $ 338      $ (1,292.28 )    $ (323.07 ) 

1/29/2015

    60        58        7514        MH   GORD   1=6 Month   GORD-32ND AVE,
ND-GORD     (2,010 )    $ 447      $ (1,562.71 )    $ (390.68 ) 

1/29/2015

    70        30        7574        MH   GORD   1=6 Month   GORD-ST. JOE,
MO-GORD     119      $ 409      $ —        $ —     

1/30/2015

    60        41        7521        MH   GORD   1=6 Month   GORD-E CALUMET,
WI-GORD     (1,225 )    $ 220      $ (1,005.35 )    $ (251.34 ) 

2/4/2015

    70        45        7532        MH   GORD   1=6 Month   GORD-N ROCK, KS-GORD
    (49 )    $ 307      $ —        $ —     

2/5/2015

    60        30        7561        MH   GORD   1=6 Month   GORD-CENTRL, KS-GORD
    (297 )    $ 239      $ (57.91 )    $ (14.48 ) 

2/6/2015

    60        30        7567        MH   GORD   1=6 Month   GORD-SHACK CROSS,
AR-GORD     (4,339 )    $ 413      $ (3,925.99 )    $ (981.50 ) 

2/11/2015

    60        38        7538        MH   GORD   1=6 Month   GORD-SERGNT, IA-GORD
    (694 )    $ 485      $ (209.81 )    $ (52.45 ) 

2/17/2015

    30        44        7586        MH   GORD   1=6 Month   GORD-AM FORK,
UT-GORD     (517 )    $ 324      $ (192.61 )    $ (48.15 ) 

6/1/2015

    70        42        7520        MH   GORD   1=6 Month   GORD-W MEMORIAL,
OK-GORD     (299 )    $ 265      $ (33.61 )    $ (8.40 ) 

6/1/2015

    20        17        7591        MH   GORD   1=6 Month   GORD-CLARKSVLE,
IN-GORD     (242 )    $ 292      $ —        $ —     

6/2/2015

    60        14        7516        MH   GORD   1=6 Month   GORD-VETERANS,
IL-GORD     (618 )    $ 300      $ (317.62 )    $ (79.41 ) 

6/2/2015

    60        41        7524        MH   GORD   1=6 Month   GORD-E TWNE, WI-GORD
    (312 )    $ 216      $ (95.86 )    $ (23.96 ) 

6/2/2015

    30        81        7580        MH   GORD   1=6 Month   GORD-NAMPA, ID-GORD
    (441 )    $ 231      $ (210.16 )    $ (52.54 ) 

6/2/2015

    30        81        7598        MH   GORD   1=6 Month   GORD-SOUTH SHORE,
ID-GORD     (311 )    $ 120      $ (191.10 )    $ (47.77 ) 

6/3/2015

    60        41        7522        MH   GORD   1=6 Month   GORD-W LAWRNCE,
WI-GORD     (471 )    $ 223      $ (247.98 )    $ (61.99 ) 

6/3/2015

    60        30        7531        MH   GORD   1=6 Month   GORD-QUIVRA, KS-GORD
    (1,287 )    $ 313      $ (973.49 )    $ (243.37 ) 

6/3/2015

    70        45        7541        MH   GORD   1=6 Month   GORD-GRANT, CO-GORD
    (917 )    $ 235      $ (681.95 )    $ (170.49 ) 

6/3/2015

    70        45        7542        MH   GORD   1=6 Month   GORD-23RD, NE-GORD  
  (288 )    $ 198      $ (89.40 )    $ (22.35 ) 

6/3/2015

    60        14        7555        MH   GORD   1=6 Month   GORD-1ST AVE,
IA-GORD     (452 )    $ 352      $ (100.08 )    $ (25.02 ) 

6/3/2015

    60        38        7570        MH   GORD   1=6 Month   GORD-BURNS, MN-GORD
    (674 )    $ 215      $ (459.19 )    $ (114.80 ) 

6/3/2015

    60        26        7572        MH   GORD   1=6 Month   GORD—ALGON, IL-GORD
    (422 )    $ 266      $ (155.29 )    $ (38.82 ) 

6/3/2015

    60        41        7594        MH   GORD   1=6 Month   GORD-ASH PARK,
WI-GORD     (298 )    $ 267      $ (30.60 )    $ (7.65 ) 

6/4/2015

    70        45        7500        MH   GORD   1=6 Month   GORD-15TH ST,
NE-GORD     (773 )    $ 210      $ (563.07 )    $ (140.77 ) 

6/4/2015

    60        30        7506        MH   GORD   1=6 Month   GORD-EAST 40,
MO-GORD     160      $ 197      $ —        $ —     



--------------------------------------------------------------------------------

6/4/2015

    60        41        7521        MH   GORD   1=6 Month   GORD-E CALUMET,
WI-GORD     (360 )    $ 200      $ (159.31 )    $ (39.83 ) 

6/4/2015

    70        45        7545        MH   GORD   1=6 Month   GORD-STHGATE,
CO-GORD     (973 )    $ 219      $ (754.49 )    $ (188.62 ) 

6/4/2015

    30        32        7589        MH   GORD   1=6 Month   GORD-ALBUQUERQUE,
NM-GORD     (204 )    $ 173      $ (30.86 )    $ (7.72 ) 

6/5/2015

    60        25        7400        MH   GORD   1=6 Month   GORD-SAGINAW,
MI-GORD     (583 )    $ 238      $ (344.46 )    $ (86.11 ) 

6/5/2015

    60        18        7403        MH   GORD   5=New Store   GORD-CREEKSIDE,
OH-GORD     (1,618 )    $ 142      $ (1,475.64 )    $ (368.91 ) 

6/5/2015

    60        30        7502        MH   GORD   1=6 Month   GORD-TOPEKA, KS-GORD
    (253 )    $ 184      $ (69.63 )    $ (17.41 ) 

6/5/2015

    60        30        7503        MH   GORD   1=6 Month   GORD-CAMBELL,
MO-GORD     (265 )    $ 361      $ —        $ —     

6/5/2015

    70        45        7504        MH   GORD   1=6 Month   GORD-VINE, NE-GORD  
  (1,926 )    $ 235      $ (1,690.86 )    $ (422.71 ) 

6/5/2015

    60        30        7507        MH   GORD   1=6 Month   GORD-ENGLEWD,
MO-GORD     (651 )    $ 307      $ (343.58 )    $ (85.89 ) 

6/5/2015

    70        42        7523        MH   GORD   1=6 Month   GORD-SO TELPHNE,
OK-GORD     (393 )    $ 254      $ (139.20 )    $ (34.80 ) 

6/5/2015

    60        14        7525        MH   GORD   1=6 Month   GORD-ARMY PST,
IA-GORD     (126 )    $ 243      $ —        $ —     

6/5/2015

    60        14        7528        MH   GORD   1=6 Month   GORD-CRSSRDS,
IA-GORD     (898 )    $ 394      $ (504.32 )    $ (126.08 ) 

6/5/2015

    70        45        7535        MH   GORD   1=6 Month   GORD-90TH, NE-GORD  
  155      $ 181      $ —        $ —     

6/5/2015

    60        38        7538        MH   GORD   1=6 Month   GORD-SERGNT, IA-GORD
    10      $ 338      $ —        $ —     

6/5/2015

    60        38        7543        MH   GORD   1=6 Month   GORD-LOUISE, SD-GORD
    (565 )    $ 432      $ (133.09 )    $ (33.27 ) 

6/5/2015

    60        30        7547        MH   GORD   1=6 Month   GORD-MO HWY K,
MO-GORD     (286 )    $ 289      $ —        $ —     

6/5/2015

    60        38        7550        MH   GORD   1=6 Month   GORD-ADAMS, MN-GORD
    (107 )    $ 289      $ —        $ —     

6/5/2015

    20        17        7556        MH   GORD   1=6 Month   GORD-TWN CTR,
MS-GORD     450      $ 194      $ —        $ —     

6/5/2015

    60        38        7566        MH   GORD   1=6 Month   GORD-RUSHMRE,
SD-GORD     (1,044 )    $ 294      $ (749.84 )    $ (187.46 ) 

6/5/2015

    60        26        7575        MH   GORD   1=6 Month   GORD-VERN HILLS,
IL-GORD     (451 )    $ 131      $ (320.20 )    $ (80.05 ) 

6/5/2015

    30        44        7578        MH   GORD   1=6 Month   GORD-STATION,
UT-GORD     (337 )    $ 261      $ (75.40 )    $ (18.85 ) 

6/5/2015

    30        81        7581        MH   GORD   1=6 Month   GORD-MERIDIAN,
ID-GORD     60      $ 317      $ —        $ —     

6/5/2015

    60        41        7590        MH   GORD   1=6 Month   GORD-KENOSHA,
WI-GORD     (254 )    $ 272      $ —        $ —     

6/5/2015

    60        26        7595        MH   GORD   1=6 Month   GORD PORTERS VALE
SS, IN-GORD     (1,409 )    $ 211      $ (1,198.28 )    $ (299.57 ) 

6/8/2015

    60        30        7501        MH   GORD   1=6 Month   GORD-LUDWIG, IL-GORD
    (402 )    $ 238      $ (163.36 )    $ (40.84 ) 

6/8/2015

    60        38        7513        MH   GORD   1=6 Month   GORD-14TH AVE,
ND-GORD     (276 )    $ 304      $ —        $ —     

6/8/2015

    60        30        7517        MH   GORD   1=6 Month   GORD-FRAVOIS,
MO-GORD     (234 )    $ 279      $ —        $ —     

6/8/2015

    60        30        7548        MH   GORD   1=6 Month   GORD-WASHGTN,
MO-GORD     (680 )    $ 137      $ (543.68 )    $ (135.92 ) 

6/8/2015

    60        97        7551        MH   GORD   1=6 Month   GORD-E LLOYD,
IN-GORD     (646 )    $ 357      $ (289.66 )    $ (72.41 ) 

6/8/2015

    60        14        7552        MH   GORD   1=6 Month   GORD-TOWANDA,
IL-GORD     (374 )    $ 246      $ (127.80 )    $ (31.95 ) 

6/8/2015

    20        17        7559        MH   GORD   1=6 Month   GORD-SIR BRTN,
KY-GORD     169      $ 190      $ —        $ —     

6/8/2015

    60        18        7565        MH   GORD   1=6 Month   GORD-ORCHARD,
IN-GORD     3      $ 259      $ —        $ —     

6/8/2015

    60        26        7568        MH   GORD   1=6 Month   GORD-MISH, IN-GORD  
  235      $ 297      $ —        $ —     

6/8/2015

    60        26        7573        MH   GORD   1=6 Month   GORD-NAPERVILLE,
IL-GORD     (231 )    $ 142      $ (89.27 )    $ (22.32 ) 

6/8/2015

    70        45        7584        MH   GORD   1=6 Month   GORD-AURORA, CO-GORD
    (720 )    $ 216      $ (504.47 )    $ (126.12 ) 

6/8/2015

    30        44        7588        MH   GORD   1=6 Month   GORD-MIDVALE,
UT-GORD     (1,204 )    $ 192      $ (1,012.23 )    $ (253.06 ) 

6/8/2015

    60        38        7592        MH   GORD   1=6 Month   GORD-MINOT, ND-GORD
    (326 )    $ 535      $ —        $ —     

6/8/2015

    30        32        7593        MH   GORD   1=6 Month   GORD-CORONADO,
NM-GORD     (261 )    $ 179      $ (82.24 )    $ (20.56 ) 

6/8/2015

    60        14        7596        MH   GORD   1=6 Month   GORD-SHOPS ON MAIN,
IN-GORD     101      $ 212      $ —        $ —     

6/9/2015

    60        30        7401        MH   GORD   1=6 Month   GORD-ARNOLD, MO-GORD
    (197 )    $ 239      $ —        $ —     

6/9/2015

    60        38        7514        MH   GORD   1=6 Month   GORD-32ND AVE,
ND-GORD     896      $ 320      $ —        $ —     

6/9/2015

    70        45        7515        MH   GORD   1=6 Month   GORD-LKESIDE,
NE-GORD     (1,631 )    $ 339      $ (1,291.62 )    $ (322.91 ) 

6/9/2015

    70        45        7527        MH   GORD   1=6 Month   GORD-ALLEN, NE-GORD
    (362 )    $ 439      $ —        $ —     

6/9/2015

    70        42        7534        MH   GORD   1=6 Month   GORD-YALE, OK-GORD  
  (314 )    $ 163      $ (151.02 )    $ (37.75 ) 

6/9/2015

    70        45        7537        MH   GORD   1=6 Month   GORD-COLFAX, CO-GORD
    (933 )    $ 158      $ (774.79 )    $ (193.70 ) 

6/9/2015

    20        17        7560        MH   GORD   1=6 Month   GORD-MALL, KY-GORD  
  (607 )    $ 160      $ (446.99 )    $ (111.75 ) 

6/9/2015

    20        17        7562        MH   GORD   1=6 Month   GORD-GERMNTN,
TN-GORD     (661 )    $ 210      $ (450.24 )    $ (112.56 ) 

6/9/2015

    30        44        7582        MH   GORD   1=6 Month   GORD-RIVERDALE,
UT-GORD     839      $ 335      $ —        $ —     

6/10/2015

    70        45        7529        MH   GORD   1=6 Month   GORD-S 84TH, NE-GORD
    (585 )    $ 267      $ (318.51 )    $ (79.63 ) 

6/10/2015

    60        30        7544        MH   GORD   1=6 Month   GORD-5TH CTR,
MO-GORD     (782 )    $ 265      $ (516.90 )    $ (129.22 ) 

6/10/2015

    60        30        7569        MH   GORD   1=6 Month   GORD-BL SPRNG,
MO-GORD     (1,003 )    $ 189      $ (814.15 )    $ (203.54 ) 

6/11/2015

    60        18        7404        MH   GORD   5=New Store   GORD-MARKETPLACE,
OH-GORD     (1,396 )    $ 96      $ (1,300.30 )    $ (325.07 ) 

6/11/2015

    60        41        7549        MH   GORD   1=6 Month   GORD-RIB MTN,
WI-GORD     (485 )    $ 254      $ (230.84 )    $ (57.71 ) 

6/11/2015

    60        30        7576        MH   GORD   1=6 Month   GORD-CHSTRFIELD,
MO-GORD     (293 )    $ 238      $ (55.05 )    $ (13.76 ) 

6/11/2015

    60        25        7599        MH   GORD   1=6 Month   GORD-WILSON, MI-GORD
    (255 )    $ 174      $ (80.81 )    $ (20.20 ) 

6/12/2015

    70        45        7509        MH   GORD   1=6 Month   GORD-MANAWA, IA-GORD
    (743 )    $ 320      $ (422.04 )    $ (105.51 ) 

6/12/2015

    60        14        7512        MH   GORD   1=6 Month   GORD-N MKT, IL-GORD
    (785 )    $ 246      $ (539.31 )    $ (134.83 ) 

6/12/2015

    70        45        7518        MH   GORD   1=6 Month   GORD-SHERIDAN,
CO-GORD     (406 )    $ 366      $ (40.14 )    $ (10.03 ) 

6/12/2015

    70        42        7519        MH   GORD   1=6 Month   GORD-59TH ST,
OK-GORD     (627 )    $ 169      $ (457.63 )    $ (114.41 ) 

6/12/2015

    60        14        7526        MH   GORD   1=6 Month   GORD-HUBBELL,
IA-GORD     (489 )    $ 176      $ (312.72 )    $ (78.18 ) 

6/12/2015

    60        26        7554        MH   GORD   1=6 Month   GORD-W LANE, IL-GORD
    (263 )    $ 171      $ (91.99 )    $ (23.00 ) 

6/12/2015

    60        14        7558        MH   GORD   1=6 Month   GORD-SO CREASY,
IN-GORD     (724 )    $ 397      $ (327.80 )    $ (81.95 ) 

6/12/2015

    60        38        7577        MH   GORD   1=6 Month   GORD-ROSEVILLE,
MN-GORD     (571 )    $ 180      $ (391.38 )    $ (97.85 ) 

6/12/2015

    30        44        7579        MH   GORD   1=6 Month   GORD-SOUTH JORDAN,
UT-GORD     (1,126 )    $ 306      $ (819.34 )    $ (204.84 ) 

6/12/2015

    30        44        7586        MH   GORD   1=6 Month   GORD-AM FORK,
UT-GORD     (515 )    $ 220      $ (295.02 )    $ (73.76 ) 

6/12/2015

    60        14        7587        MH   GORD   1=6 Month   GORD-PEORIA, IL-GORD
    (983 )    $ 344      $ (639.13 )    $ (159.78 ) 

6/15/2015

    60        14        7505        MH   GORD   1=6 Month   GORD-22ND ST,
IA-GORD     (518 )    $ 449      $ (68.65 )    $ (17.16 ) 

6/15/2015

    60        14        7508        MH   GORD   1=6 Month   GORD-GRD PRAIRIE,
IL-GORD     (867 )    $ 278      $ (589.11 )    $ (147.28 ) 

6/15/2015

    60        14        7510        MH   GORD   1=6 Month   GORD-ELMORE, IA-GORD
    (177 )    $ 337      $ —        $ —     

6/15/2015

    60        30        7532        MH   GORD   1=6 Month   GORD-N ROCK, KS-GORD
    (767 )    $ 217      $ (549.94 )    $ (137.49 ) 

6/15/2015

    60        26        7553        MH   GORD   1=6 Month   GORD-STATE, IL-GORD
    (157 )    $ 226      $ —        $ —     

6/15/2015

    60        30        7561        MH   GORD   1=6 Month   GORD-CENTRL, KS-GORD
    (1,149 )    $ 186      $ (963.02 )    $ (240.76 ) 

6/15/2015

    60        14        7563        MH   GORD   1=6 Month   GORD-CORAL, IA-GORD
    (329 )    $ 263      $ (65.94 )    $ (16.48 ) 

6/15/2015

    60        30        7564        MH   GORD   1=6 Month   GORD-PINNACLE,
AR-GORD     (266 )    $ 209      $ (57.11 )    $ (14.28 ) 

6/15/2015

    60        38        7571        MH   GORD   1=6 Month   GORD-TAMARACK,
MN-GORD     (1,345 )    $ 273      $ (1,071.60 )    $ (267.90 ) 

6/15/2015

    60        30        7574        MH   GORD   1=6 Month   GORD-ST. JOE,
MO-GORD     (328 )    $ 384      $ —        $ —     

6/15/2015

    60        97        7583        MH   GORD   1=6 Month   GORD-GABLE, IN-GORD
    (1,582 )    $ 249      $ (1,333.26 )    $ (333.31 ) 

6/15/2015

    70        45        7585        MH   GORD   1=6 Month   GORD-LITTLETON,
CO-GORD     (1,088 )    $ 262      $ (825.98 )    $ (206.49 ) 

6/15/2015

    60        25        7597        MH   GORD   1=6 Month   GORD-LAKESHORE,
MI-GORD     167      $ 207      $ —        $ —     

6/16/2015

    70        96        7402        MH   GORD   1=6 Month   GORD-TYLER, TX-GORD
    (1,892 )    $ 442      $ (1,449.87 )    $ (362.47 ) 

6/16/2015

    60        30        7567        MH   GORD   1=6 Month   GORD-SHACK CROSS,
AR-GORD     3,808      $ 285      $ —        $ —     

6/19/2015

    60        14        7511        MH   GORD   1=6 Month   GORD-27TH ST,
IL-GORD     (910 )    $ 256      $ (653.73 )    $ (163.43 ) 

6/19/2015

    70        42        7533        MH   GORD   1=6 Month   GORD-71ST , OK-GORD
    (2,092 )    $ 245      $ (1,847.09 )    $ (461.77 )                  Gordman
Shrink Reversed Per Agreement     160,208      $ (79,794 )           

 

 

             

 

 

   

 

 

   

 

 

   

 

 

          293              Total     0      $ (0 )    $ —        $ —           

 

 

             

 

 

   

 

 

   

 

 

   

 

 

                      Prevoius Amount        —                          Change
         $ —     



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DDA NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH DEPOSITORY

[DATE]

 

To: [Name and Address of Bank]

 

  Re: [                        ]

The Account Numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                    ], a [                    ] with an address at
[                    ] (the “Borrower”), now or hereafter maintains with you.
The term “Account” shall also mean any certificates of deposit, investments, or
other evidence of indebtedness heretofore or hereafter issued by you to or for
the account of the Borrower.

Under various agreements between, among others, the Borrower and Wells Fargo
Bank, National Association, a national banking association with an office at One
Boston Place, 18th Floor, Boston, MA 02108, as administrative and collateral
agent (in such capacities, herein the “Administrative Agent”) for its own
benefit and the benefit of a syndicate of revolving lenders and certain other
credit parties (the “Credit Parties”), the Borrower has granted to the
Administrative Agent (for its own benefit and the benefit of the Credit Parties)
security interests in and to, among other things, the Borrower’s accounts,
accounts receivable, inventory, and proceeds therefrom, including, without
limitation, the proceeds now or hereafter deposited in the Account or evidenced
thereby. Consequently, the present and all future contents of the Account
constitute the Administrative Agent’s collateral.

Until you receive written notification from the Administrative Agent that the
interest of the Administrative Agent and the other Credit Parties in the
Accounts has been terminated, all funds from time to time on deposit in each of
the Accounts, net of such minimum balance, not to exceed $2,500.00, as may be
required by you to be maintained in each of the Accounts, shall be transferred
on each business day only as follows:

 

  (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:



--------------------------------------------------------------------------------

[Name of Bank]

ABA #                        

Account No.                             

Re:                                         

or

(b) As you may be otherwise instructed from time to time in writing by an
officer of the Administrative Agent.

Upon request of the Administrative Agent, a copy of each statement issued with
respect to the Account should be provided to the Administrative Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Administrative Agent):

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Michele L. Ayou, Director—Destination Maternity

Telephone: 617-854-7246

Email: michele.l.ayou@wellsfargo.com

You shall be fully protected in acting on any order or direction by the
Administrative Agent respecting the Accounts without making any inquiry
whatsoever as to the Administrative Agent’s right or authority to give such
order or direction or as to the application of any payment made pursuant
thereto, except to the extent liability arises from gross negligence or willful
misconduct on your part. Nothing contained herein is intended to, nor shall it
be deemed to, modify the rights and obligations of the Borrower and the
Administrative Agent under the terms of the loan arrangement and the loan
documents executed in connection therewith between, among others, the Borrower
and the Administrative Agent.

This letter may be amended only by notice in writing signed by the Borrower and
an officer of the Administrative Agent and may be terminated solely by written
notice signed by an officer of the Administrative Agent.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

[                        ],  as Borrower

By:

 

 

Name:

 

 

Title:

 

 

 

cc: Wells Fargo Bank, National Association

DDA Notification



--------------------------------------------------------------------------------

Exhibit A

Accounts

[see attached]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

                    ,             

 

To: [Name and Address of Credit Card Processor] (The “Processor”)

 

Re: [                    ] (the “Company”)

Merchant Account Number:                     

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, Boston, MA 02108, as
administrative and collateral agent (the “Agent”) for a syndicate of lenders and
other credit parties (the “Credit Parties”) party to Amended and Restated Credit
Agreement dated as of March 25, 2016 (as amended, modified or supplemented from
time to time, the “Credit Agreement”), the Company has granted to the Agent, for
its own benefit and the benefit of the other Credit Parties, a security interest
in and to the Company’s inventory, accounts, general intangibles, equipment, and
other assets, including, without limitation, all amounts due or to become due
from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agent. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

 

1. Until the Processor receives written notification from an officer of the
Agent to the contrary, all amounts as may become due from time to time from the
Processor to the Company shall continue to be transferred only as follows:

19.01. (a)  By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:

[Name of Bank]

ABA #                                 

Account No.                                 

Re:                                             



--------------------------------------------------------------------------------

or

19.02. (b) As the Processor may be instructed from time to time in writing by an
officer of the Agent.

 

2. Upon request of the Agent, a copy of each periodic statement provided by the
Processor to the Company should be provided to the Agent at the following
address (which address may be changed upon seven (7) days’ written notice given
to the Processor by the Agent):

Wells Fargo Bank, National Association

One Boston Place

Boston, MA 02108

Attention: Portfolio Manager

Re:   Destination Maternity

 

3. The Processor shall be fully protected in acting on any order or direction by
the Agents respecting the Charges and the Credit Card Proceeds without making
any inquiry whatsoever as to the Agent’s right or authority to give such order
or direction or as to the application of any payment made pursuant thereto.



--------------------------------------------------------------------------------

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Agent and may be terminated solely by written
notice signed by an officer of the Agent.

 

Very truly yours,

[                            ], as the Company

By:

 

 

Name:

 

 

Title:

 

 

 

cc: Wells Fargo Bank, National Association

Signature Page to Credit Card Notification